Exhibit 10.8

 

CERTAIN INFORMATION OF THIS DOCUMENT HAS BEEN REDACTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.
INFORMATION THAT WAS OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER
IDENTIFIED BY THE MARK “[***].”

FIXED PRICE TURNKEY AGREEMENT

 

for the

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION

 

OF TRAIN 3

 

of the

 

RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY

 

by and between

 

RIO GRANDE LNG, LLC

 

as Owner

 

and

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

 

as Contractor

 

Dated as of the 24th Day of May, 2019

 

 



 




TABLE OF CONTENTS

 

RECITALS

 

 

RECITALS

 

 

 

 

 

ARTICLE 1

DEFINITIONS

 

1.1

Definitions


1

1.2

Interpretation


16

 

 


17

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS


17

2.1

Status of Contractor


17

2.2

Key Personnel, Organization Chart and Contractor Representative


18

2.3

Subcontractors and Sub-subcontractors


18

2.4

Subcontracts and Sub-subcontracts


20

2.5

Contractor Acknowledgements

 

 

 

 

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES


22

3.1

Scope of Work


22

3.2

Specific Obligations


23

3.3

Design and Engineering Work


24

3.4

Spare Parts


27

3.5

Training Program in General


28

3.6

Environmental Regulations and Environmental Compliance


28

3.7

Contractor’s Tools and Construction Equipment


29

3.8

Employment of Personnel


29

3.9

Clean-up


30

3.10

Safety and Security


31

3.11

Emergencies


32

3.12

Approvals, Certificates, Permits and Licenses


32

3.13

Books, Records and Audits


33

33.14

Tax Accounting


33

3.15

Temporary Utilities, Roads, Facilities and Storage


34

3.16

Subordination of Liens


34

3.17

Hazardous Materials


35

3.18

Quality Assurance


35

3.19

Reports and Meetings


36

3.20

Payment


37

3.21

Commercial Activities


37

3.22

Title to Materials Found


37

3.23

Survey Control Points and Layout


37

3.24

Cooperation with Others


37

3.25

Responsibility for Property


38

3.26

Explosives


38

3.27

No Interference with Trains 1 and 2 Liquefaction Facility


39

3.28

Equipment Not Incorporated into the Train 3 Liquefaction Facility


40

3.29

Operation Personnel


40

3.30

Compliance with Real Property Interests


41

 





 

 




 

3.31

Taxes


41

3.32

Electronic File Sharing Site


41

 

 

 

ARTICLE 4

OWNER’S RESPONSIBILITIES


41

4.1

Payment


41

4.2

Permits


41

4.3

Access on the Site


41

4.4

Operation Personnel


42

4.5

Legal Description and Survey


42

4.6

Owner-Furnished Items


42

4.7

Owner Representative


43

4.8

Texas Sales and Use Tax Matters


43

4.9

Hazardous Materials


44

4.10

LNG Tanker Release


45

 

 

 

ARTICLE 5

COMMENCEMENT OF WORK, KEY DATES, AND SCHEDULING OBLIGATIONS


45

5.1

Commencement of Work


45

5.2

Limited Notice to Proceed/Notice to Proceed


45

5.3

Key Dates


47

5.4

CPM Schedule


48

5.5

Recovery and Recovery Schedule


50

5.6

Acceleration and Acceleration Schedule


51

 

 

 

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER -CAUSED DELAY


52

6.1

Owner’s Right to Change Order


52

6.2

Change Orders Requested by Contractor


54

6.3

Changed Criteria Adjustment; Contractor Documentation


56

6.4

Change Orders Act as Accord and Satisfaction


57

6.5

Timing Requirements for Change Notices Issued by Contractor


57

6.6

Adjustment Only Through Change Order


58

6.7

Force Majeure


59

6.8

Delay Caused by Owner or for Which Owner is Responsible


60

6.9

Delay


60

6.10

Contractor Obligation to Mitigate Delay


61

6.11

Separated Contract Price Adjustments in Change Orders


61

 

 

 

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR


61

7.1

Contract Price


61

7.2

Interim Payments


62

7.3

Final Completion and Final Payment


64

7.4

Payments Not Acceptance of Work


64

7.5

Payments Withheld


64

7.6

Payment of Amounts Withheld or Collected on Letter of Credit


65

7.7

Interest on Late Payments


66

7.8

Offset


66

7.9

Currency


66

 





ii




 

7.10

Conditions Precedent to Payment


66

7.11

[***]


67

 

 

 

ARTICLE 8

TITLE AND RISK OF LOSS


67

8.1

Title


67

8.2

Risk of Loss


67

 

 

 

ARTICLE 9

INSURANCE AND LETTER OF CREDIT


68

9.1

Insurance


68

9.2

Irrevocable Standby Letter of Credit


70

 

 

 

ARTICLE 10

OWNERSHIP OF DOCUMENTATION


72

10.1

Ownership of Work Product


72

10.2

Contractor’s Intellectual Property and Third Party Intellectual Property


73

10.3

Limitations on Use of Work Product


73

10.4

Owner Provided Documents


74

10.5

License to Use Liquefaction Technology


74

10.6

APCI Third Party Intellectual Property


75

10.7

License to Use Liquefaction Technology


75

 

 

 

ARTICLE 11

COMPLETION AND PERFORMANCE LIQUIDATED DAMAGES


75

11.1

Notice and Requirements for Mechanical Completion, Commissioning Completion, and
RFSU


75

11.2

LNG Production Plan


76

11.3

Notice and Requirements for Substantial Completion


77

11.4

Owner Acceptance of Mechanical Completion, Commissioning Completion, RFSU and
Substantial Completion


77

11.5

Performance Guarantees and Minimum Acceptance Criteria


78

11.6

Punchlist


79

11.7

Notice and Requirements for Final Completion


80

11.8

Partial Occupancy and Use


80

11.9

Advice and Assistance after Substantial Completion


81

11.10

Long-Term Obligations


81

 

 

 

ARTICLE 12

WARRANTY AND CORRECTION OF WORK


81

12.1

Warranty


81

12.2

Correction of Work Prior to Substantial Completion of Each Train


83

12.3

Correction of Work After Substantial Completion of Each Train


85

12.4

Assignability of Warranties


87

12.5

Waiver of Implied Warranties


87

 

 

 

ARTICLE 13

GUARANTEE OF TIMELY COMPLETION AND DELAY LIQUIDATED DAMAGES


87

13.1

Delay Liquidated Damages


87

13.2

Payment of Liquidated Damages


87

13.3

Early Completion Bonus


88

 





iii




 

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS


88

14.1

Contractor Representations


88

 

 

 

ARTICLE 15

OWNER’S REPRESENTATIONS


89

15.1

Owner Representations


89

15.2

Financial Solvency


90

 

 

 

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION


90

16.1

Default by Contractor


90

16.2

Termination for Convenience by Owner


93

16.3

Suspension of Work


93

16.4

Suspension by Contractor


94

16.5

Termination by Contractor


94

 

 

 

ARTICLE 17

INDEMNITIES


95

17.1

Contractor’s General Indemnification


95

17.2

Owner’s Indemnity for Personal Injury and Property Damage


97

17.3

Indemnification of Port Indemnified Parties


97

17.4

Pre-existing Hazardous Material


97

17.5

Patent and Copyright Indemnification


97

17.6

Lien Indemnification


98

17.7

Legal Defense


99

17.8

Enforceability


100

 

 

 

ARTICLE 18

DISPUTE RESOLUTION


100

18.1

Negotiation


100

18.2

Litigation


100

18.3

Continuation of Work During Dispute


102

 

 

 

ARTICLE 19

CONFIDENTIALITY


102

19.1

Contractor’s Obligations


102

19.2

Owner’s Obligations


102

19.3

Definitions


104

19.4

Exceptions


104

19.5

Equitable Relief


104

19.6

Term


104

 

 

 

ARTICLE 20

LIMITATION OF LIABILITY


104

20.1

CONTRACTOR AGGREGATE LIABILITY


104

20.2

LIMITATION ON CONTRACTOR’S LIABILITY FOR LIQUIDATED DAMAGES


105

20.3

Liquidated Damages in General


105

20.4

Consequential Damages


106

20.5

Exclusive Remedies


107

20.6

Application of Liability Limitations


107

 

 

 

ARTICLE 21

MISCELLANEOUS PROVISIONS


107

21.1

Entire Agreement


107

 





iv




 

21.2

Amendments


108

21.3

Joint Effort


108

21.4

Captions


108

21.5

Notice


108

21.6

Severability


109

21.7

Assignment


109

21.8

No Waiver


109

21.9

Governing Law


110

21.10

Foreign Corrupt Practices Act


110

21.11

Successors and Assigns


110

21.12

Attachments and Schedules


100

21.13

Obligations


110

21.14

Further Assurances


110

21.15

Priority


110

21.16

Restrictions on Public Announcements


111

21.17

Parent Guarantee


111

21.18

Language


111

21.19

Counterparts


111

21.20

Owner’s Lender


111

21.21

Trains 1 and 2 Liquefaction Facility


112

21.22

Potential Lenders, Potential Equity Investors and Equity Participants


112

21.23

Survival


113







v




 

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

Scope of Work and Basis of Design

SCHEDULE A-1

Scope of Work 

SCHEDULE A-2

Basis of Design 

ATTACHMENT B

Contractor Deliverables

ATTACHMENT C

Payment Schedule

SCHEDULE C-1

Earned Value Contract Price Breakdown

SCHEDULE C-2

Payment Milestones

SCHEDULE C-3

Maximum Cumulative Payment Schedule

SCHEDULE C-4

Additional Work Options Pricing

SCHEDULE C-5

Escalation Table

ATTACHMENT D

Form of Change Order

SCHEDULE D-1

Change Order Form

SCHEDULE D-2

Change Directive Form

SCHEDULE D-3

Owner’s Change Request Form

SCHEDULE D-4

Contractor’s Change Notice Form 

SCHEDULE D-5

Pricing for Change Orders and Change Directives

ATTACHMENT E

Key Dates and Delay Liquidated Damages

SCHEDULE E-1

Key Dates

SCHEDULE E-2

Delay Liquidated Damages

ATTACHMENT F

Key Personnel and Contractor’s Organization

ATTACHMENT G

Approved Subcontractors and Sub-subcontractors

ATTACHMENT H

Notice to Proceed Forms

 





vi




 

SCHEDULE H-1

Form of Limited Notice to Proceed

SCHEDULE H-2

Form of Notice to Proceed

SCHEDULE H-3

Not used

ATTACHMENT I

Form of Contractor’s Invoices

SCHEDULE I-1

Form of Contractor’s Interim Invoice

SCHEDULE I-2

Form of Contractor’s Final Invoice

ATTACHMENT J

Health, Safety and Environmental Policies

ATTACHMENT K

Form of Lien and Claim Waivers

SCHEDULE K-1

Contractor’s Interim Conditional Lien Waiver and Release upon Progress Payment

SCHEDULE K-2

Contractor’s Interim Conditional Claim Waiver upon Progress Payment

SCHEDULE K-3

Subcontractor’s Interim Conditional Lien Waiver and Release upon Progress
Payment

SCHEDULE K-4

Subcontractor’s Interim Conditional Claim Waiver upon Progress Payment

SCHEDULE K-5

Contractor’s Final Lien Waiver and Release upon Final Payment

SCHEDULE K-6

Contractor’s Final Claim Waiver and Release upon Final Payment

SCHEDULE K-7

Subcontractor’s Final Lien Waiver and Release upon Final Payment

SCHEDULE K-8

Subcontractor’s Final Claim Waiver and Release upon Final Payment

ATTACHMENT L

Form of Completion Certificates

SCHEDULE L-1

Form of Mechanical Completion Certificate

SCHEDULE L-2

Not Used

 





vii




 

SCHEDULE L-3

Form of RFSU Certificate

SCHEDULE L-4

Not used

SCHEDULE L-5

Form of Substantial Completion Certificate

SCHEDULE L-6

Form of Final Completion Certificate

ATTACHMENT M

Pre-Commissioning, Commissioning, Start-up, Training and Turnover Program

ATTACHMENT N

Not Used

ATTACHMENT O

Insurance Requirements

ATTACHMENT P

Contractor Permits

ATTACHMENT Q

Owner Permits

ATTACHMENT R

Form of Irrevocable, Standby Letter of Credit

ATTACHMENT S

Performance Tests

ATTACHMENT T

Minimum Acceptance Criteria, Performance Guarantees and Performance Liquidated
Damages

ATTACHMENT U

Form of Parent Guarantee

ATTACHMENT V

Owner-Furnished Items

ATTACHMENT W

Capital Spare Parts List

ATTACHMENT X

Meeting and Reporting Requirements

ATTACHMENT Y

Quality Plan

ATTACHMENT Z

Site Plan

ATTACHMENT AA

Form of Direct Agreements

ATTACHMENT BB

Rely Upon Information

ATTACHMENT CC

Not used

ATTACHMENT DD

List of Equipment and Texas Direct Pay Exemption Certificate

 





viii




 

ATTACHMENT EE

Not Used

ATTACHMENT FF

Relief for changes in U.S. Tariffs or Duties

ATTACHMENT GG

Not used

ATTACHMENT HH

List of Post-Substantial Completion Interfering Work

 

 



ix




ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated the 24th Day of May, 2019 (the “Effective Date”), is entered into by and
between Rio Grande LNG, LLC a limited liability company organized under the laws
of Texas (“Owner”), and Bechtel Oil, Gas and Chemicals, Inc., a corporation
organized under the laws of Delaware (hereinafter referred to as “Contractor”),
each sometimes referred to individually herein as a “Party” and collectively as
the “Parties.”

RECITALS

WHEREAS, contemporaneously with the execution of this Agreement, Owner entered
into an agreement with Contractor to perform the engineering, procurement,
construction, pre-commissioning, commissioning, start-up and testing of the
Trains 1 and 2 and Liquefaction Facility pursuant to the Trains 1 and 2 EPC
Agreement located at a site south of the Brownsville-Port Isabel Highway and
north of the Brownsville Ship Channel in Cameron County near Brownsville, Texas;

WHEREAS, Owner desires to enter into this agreement with Contractor to perform
the engineering, procurement, construction, pre-commissioning, commissioning,
start-up and testing of an additional liquefaction unit, having a nominal LNG
production capacity of up to approximately 5.87 million metric tonnes per annum
(“mtpa”) and associated facilities, for the purpose of liquefying natural gas to
form LNG (the “Train 3 Liquefaction Facility”) as defined in greater detail
herein) located at the Site; and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to perform the foregoing engineering, procurement,
construction, pre-commissioning, commissioning, start-up and testing of the
Train 3 Liquefaction Facility on a fixed price turnkey basis (which fixed price
is separated for tax purposes);

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1       Definitions.  In addition to other defined terms used throughout this
Agreement, when used herein, the following capitalized terms have the meanings
specified in this Section 1.1.

“AAA Rules” has the meaning set forth in Section 18.2.

“Abandonment” or “Abandon”  means, prior to the acceptance by Owner of the
Substantial Completion Certificate, Contractor's cessation of all or
substantially all of the Work (unless Contractor is entitled to stop, suspend or
terminate the performance of the Work under the Agreement).

“Acceleration Schedule” has the meaning set forth in Section 5.6.

 





 

 




“Affiliate” means (i) any Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
a Party, and (ii) any Person that, directly or indirectly, is the beneficial
owner of fifty percent (50%) or more of any class of equity securities of, or
other ownership interests in, a Party or of which the Party is directly or
indirectly the owner of fifty percent (50%) or more of any class of equity
securities or other ownership interests.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or otherwise.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Aggregate Cap” has the meaning set forth in Section 20.1.

“Aggregate Equipment Price” has the meaning set forth in Section 7.1B.1.

“Aggregate Labor and Skills Price” has the meaning set forth in Section 7.1B.2.

“APCI” means Air Products and Chemicals, Inc., a Subcontractor providing certain
Equipment and engineering services related to the wound coil aluminum heat
exchangers LNG liquefaction units pursuant to the equipment purchase agreement
between Contractor and Air Products and Chemicals, Inc.

“APCI License” has the meaning set forth in Section 10.7A.

“APCI Assignment Agreement” has the meaning set forth in Section 10.7A.

“Appellate Rules” has the meaning set forth in Section 18.2.

“Applicable Codes and Standards” means any and all codes, standards or
requirements set forth in Attachment A) or in any Applicable Law, which codes,
standards and requirements shall govern Contractor’s performance of the Work, as
provided herein.  In the event of an inconsistency or conflict between any of
the Applicable Codes and Standards, the highest performance standard as
contemplated therein shall govern Contractor’s performance under this Agreement.

“Applicable Law” means all laws, statutes, ordinances, certifications, orders,
(including presidential orders), decrees, proclamations, injunctions, licenses,
Permits, approvals, rules and regulations, including any conditions thereto, of
any Governmental Instrumentality having jurisdiction over any Party, all or any
portion of the Site or the Train 3 Liquefaction Facility or performance of all
or any portion of the Work or the operation of the Train 3 Liquefaction Facility
or the Trains 1 and 2 Liquefaction Facility, or other legislative or
administrative action of a Governmental Instrumentality having jurisdiction over
all or any portion of the Site or the Project or performance of all or any
portion of the Work or the operation of the Project, or a final decree, judgment
or order of a court which relates to the





2




performance of Work hereunder or the interpretation or application of this
Agreement, including (i) any and all Permits, (ii) any Applicable Codes and
Standards set forth in Applicable Law, (iii) tariffs, quotas, and duties, and
(iv) Applicable Law related to (y) conservation, improvement, protection,
pollution, contamination or remediation of the environment or (z) Hazardous
Materials or any handling, storage, release or other disposition of Hazardous
Materials.

“approval” and “consent” means, unless specified otherwise herein, written
approval and written consent.  Wherever in this Agreement a provision is made
for the giving or issuing of any consent by a Party, unless otherwise specified,
such consent shall be in writing and the words “consent”, “approve”, “accept” or
“certify” (or words to similar effect) are to be construed accordingly.

“Authorized Documents” means such documents, drawings, and specifications
provided by Owner to Contractor pursuant to the ITB Agreement, which Contractor
has modified and resubmitted to Owner as part of the FEED verification process
performed by Contractor prior to the Effective Date.

“BASF” means BASF SE.

“BASF License” has the meaning set forth in Section 10.7B.

“Basis of Design” means the basis of design of the Train 3 Liquefaction Facility
as set forth in Schedule A-2.

“BHGE” means Baker Hughes GE.

“Books and Records” has the meaning set forth in Section 3.13A.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3E.

“Capital Spare Parts” means those capital spare parts listed in Attachment W for
use after Substantial Completion which are to be included in the Work and the
Contract Price, as further set forth in Section 3.4B.

“Change Directive” is a written order issued by Owner to Contractor after the
execution of this Agreement in the form of Schedule D-2 that requires Contractor
to commence and execute an addition to, omission from, deletion from, suspension
of, or any other modification or adjustment to the requirements of this
Agreement, the Work or any Changed Criteria.

“Change Order” means a written instrument signed by both Parties after the
execution of this Agreement in the form of Schedule D-1, that authorizes an
addition to, deletion from, suspension of, or any other modification or
adjustment to the requirements of this Agreement, including an addition to,
deletion from or suspension of the Work or any





3




modification or adjustment to any Changed Criteria.  Owner and Contractor are
entitled to a Change Order in accordance with ARTICLE 6.

“Changed Criteria” means the Contract Price, the Key Dates, the Basis of Design,
the Payment Schedule, any of the Minimum Acceptance Criteria or Performance
Guarantees, or any other obligation or potential liability of Contractor under
the Agreement.

“Changes in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (other than tariffs, quotas, and
duties, which are addressed separately in Attachment FF), including changes to
Tax laws that directly impact the Work (but excluding changes to Tax laws where
such Taxes are based upon Contractor’s revenue, income, profits/losses or cost
of finance) that occurs and takes effect after the Effective Date.  Change in
Law shall include any official change in the interpretation or application of
Applicable Law (including Applicable Codes and Standards set forth in Applicable
Law) that is not due to an act or omission of Contractor or its Subcontractors
or Sub-subcontractors, provided that such Governmental Instrumentality making
such official change expressly states in writing that it is officially changing
the interpretation or applicable of such Applicable Law.

“Change in U.S. Tariffs or Duties” has the meaning set forth in Attachment FF.

“Collateral Agent” has the meaning set forth in Attachment O.

“Commissioning” means, with respect to the applicable system or subsystem of the
Equipment, all activities required subsequent to achieving Mechanical Completion
of such system or subsystem and prior to RFSU, including the introduction of
inert gas to oxygen free the systems and subsystems, commencement of the drying
out process and tightness tests performed with inert gas at operating pressures,
as further set forth in Attachment A and the performance and completion of the
activities or the Commissioning checklists agreed to by Owner and Contractor.

“Competitors of Contractor” has the meaning set forth in Section 19.2.

“Confidential Information” has the meaning set forth in Section 19.3.

“[***]”.

“Consequential Damages” has the meaning set forth in Section 20.4.

“Construction Equipment” means the equipment, machinery, temporary structures,
scaffolding, materials, tools, supplies and systems, purchased, owned, rented or
leased by Contractor or its Subcontractors or Sub-subcontractors for use in
accomplishing the Work, but not intended for incorporation into the Facility.

“Contract Price” has the meaning set forth in Section 7.1.

“Contractor” has the meaning set forth in the preamble.





4




“Contractor’s Change Notice” has the meaning set forth in Section 6.2B.

“Contractor Indemnified Parties” means (i) Contractor and its Affiliates, and
(ii) the respective officers, directors, agents, members, shareholders,
invitees, representatives and employees of each Person specified in clause (i)
above.  A “Contractor Indemnified Party” means any one of the Contractor
Indemnified Parties.

“Contractor Permits” has the meaning set forth in Section 3.12A.

“Contractor Representative” means that Person or Persons designated by
Contractor in Section 2.2B, or in a notice to Owner pursuant to the process in
Section 2.2A, who shall have complete authority to act on behalf of Contractor
on all matters pertaining to this Agreement or the Work, including giving
instructions and making changes in the Work, except for any limitations
specified in such notice.

“Contractor’s Confidential Information” has the meaning set forth in
Section 19.2.

“Contractor’s Intellectual Property” has the meaning set forth in Section 10.2.

“[***]”.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.4A.

“Cure Period” has the meaning set forth in Section 16.1C.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 16.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means:

(i)         with respect to the Work (except for Structural Work described in
clause (ii) below), the period commencing upon Substantial Completion and ending
eighteen (18) months thereafter, as may be extended in accordance with Sections
12.3C and 12.3D;

(ii)       with respect to Structural Work, the period commencing upon
Substantial Completion and ending three (3) years thereafter.

“Delay Liquidated Damages” has the meaning set forth in Section 13.1

“DFCD Date for Train 3” has the meaning set forth in Section 13.3B.

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” has the meaning set forth in Section 18.1.





5




“Dispute Notice” has the meaning set forth in Section 18.1.

“Drawings” means the graphic and pictorial documents (in written or electronic
format) showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams, which
are prepared as a part of and during the performance of the Work.

“Early Completion Bonus for Train 3” has the meaning set forth in Section 13.3A.

“Earned Value” has the meaning set forth in Section 7.2A.

“Earned Value Contract Price Breakdown” has the meaning set forth in Section
7.2A.

“Effective Date” has the meaning set forth in the preamble.

“Equipment” means all equipment, materials, supplies and systems required for
the completion of and incorporation into the Train 3 Liquefaction
Facility.  Equipment excludes Construction Equipment.  Notwithstanding the
foregoing, equipment required to be engineered, procured or constructed under
the Trains 1 and 2 EPC Agreement shall not be considered Equipment under this
Agreement.

“Expanded Facility” means the additional liquefaction units (beyond those
included in the Trains 1 and 2 Liquefaction Facility and the Train 3
Liquefaction Facility) and associated facilities at the Site, to achieve a total
of up to twenty-seven (27) mtpa.

“FCPA” has the meaning set forth in Section 21.10.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Authorization” means a written authorization issued from time to time by
the FERC director of the Office of Energy Projects, authorizing Owner to
commence construction of the Train 3 Facility, or take such other actions with
respect to the Train 3 Facility as set forth therein.

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties, correction
of Defective Work and those covered by Section 11.10), are fully and completely
performed in accordance with the terms of this Agreement, including: (i) the
achievement of Substantial Completion; (ii) the achievement of all Performance
Guarantees or payment of all Performance Liquidated Damages due and owing; (iii)
the completion of all Punchlist items; (iv) delivery by Contractor to Owner of a
fully executed Final Lien and Claim Waiver in the form of Schedules K-5 and K-6;
(v) delivery by Contractor to Owner of all documentation required to be
delivered under this Agreement, including Record As-Built Drawings and
Specifications, test reports and the final operations and maintenance manuals
for the Train 3 Liquefaction Facility; (vi) delivery to Owner, in content and
form reasonably satisfactory to Owner, copies of all required Subcontracts,
written assignments of Subcontractor warranties and a list of the names,
addresses and telephone numbers of the Subcontractors





6




providing such warranties; (vii) removal from the Site of all of Contractor’s,
Subcontractors’ and Sub-subcontractors’ personnel, supplies, waste, materials,
rubbish, Hazardous Materials, Construction Equipment, and temporary facilities
for which Contractor is responsible under ARTICLE 3, other than as required by
Contractor to fulfill its obligations under Section 12.3A; (viii) delivery by
Contractor to Owner of fully executed Final Lien and Claim Waivers from all
Major Subcontractors in the form in Schedules K-7 and K-8; (ix) if, requested by
Owner, fully executed Final Lien and Claim Waivers from Major Sub-subcontractors
in a form substantially similar to the form in Schedules K-7 and K-8; and (x)
delivery by Contractor to Owner of a Final Completion Certificate in the form of
Schedule L-6 and as required under Section 11.7, which Owner has accepted by
signing such certificate.

“Final Completion Certificate” has the meaning set forth in Section 11.7.

“Final Completion Date” has the meaning set forth in Section 5.3B.

“Final Lien and Claim Waiver” means the waiver and release provided to Owner by
Contractor, Major Subcontractors and Major Sub-subcontractors in accordance with
the requirements of Section 7.3, which shall be in the form of Schedule K-5,
 Schedule K-6,  Schedule K-7, and Schedule K-8.

“Final NTP Deadline” has the meaning set forth in Section 5.2D.3.

“Force Majeure” means catastrophic storms, lightning or floods, tornadoes,
hurricanes, typhoons, cyclones, [***], earthquakes, and other acts of God,
accidents at sea, wars, civil disturbances, Regional Strikes or other similar
national labor actions, terrorist attacks, revolts, insurrections, sabotage,
commercial embargoes, epidemics, fires, explosions, and actions of a
Governmental Instrumentality that were not requested, promoted, or caused by the
affected Party; provided that such act or event (1) delays or renders impossible
the affected Party’s performance of its obligations under this Agreement, (2) is
beyond the reasonable control of the affected Party and not due to its or its
Subcontractor’s fault or negligence, and (3) could not have been prevented or
avoided by the affected Party through the exercise of reasonable due
diligence.  For avoidance of doubt, Force Majeure shall not include any of the
following:  (1) economic hardship, (2) changes in market conditions, (3) late
delivery or failure of Construction Equipment or Equipment unless such late
delivery or failure of Construction Equipment or Equipment was otherwise caused
by Force Majeure, (4) labor availability, strikes, or other similar labor
actions, other than Regional Strikes or other similar national labor actions, or
(5) climatic conditions (including rain, snow, wind, temperature and other
weather conditions), tides, and seasons, regardless of the magnitude, severity,
duration or frequency of such climatic conditions, tides or seasons, but
excluding catastrophic storms or floods, lightning, tornadoes, hurricanes,
typhoons, cyclones, [***] and earthquakes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Good Engineering and Construction Practices” or “GECP” means the generally
recognized and accepted reasonable and prudent practices, methods, skill, care,
techniques





7




and standards employed by the international LNG liquefaction and storage
engineering and construction industries with respect to: (i) the engineering,
procurement, construction, pre-commissioning, Commissioning, testing and
start-up of natural gas liquefaction and storage facilities of similar size and
type as the Train 3 Liquefaction Facility and in accordance with Applicable
Codes and Standards and Applicable Law; (ii) personnel and facility safety and
environmental protection; (iii) efficient scheduling of the Work; and (iv) the
reliability and availability of the Train 3 Liquefaction Facility under the
operating conditions reasonably expected at the Site, as specified in
Attachment A.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, authority, board or commission having
jurisdiction over a Party or any portion of the Work, the Train 3 Liquefaction
Facility or the Site.

“Guarantee Conditions” means the conditions upon which the Minimum Acceptance
Criteria and Performance Guarantees are based and shall be tested, as further
defined in Attachment T.

“Guaranteed Dates” mean the Guaranteed Substantial Completion Date and the Final
Completion Date.

“Guaranteed Substantial Completion Date” has the meaning set forth in
Section 5.3A.

“Guaranteed  Substantial Completion Date” has the meaning set forth in Section
5.3A as may be adjusted by Change Order in accordance with the terms of this
Agreement.

“Guarantor” means Bechtel Global Energy, Inc.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls and processes and certain cooling systems
that use chlorofluorocarbons, (ii) any chemicals, materials or substances which
are now or hereafter become defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” or any words of similar import pursuant to Applicable Law, or (iii)
any other chemical, material, substance or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Instrumentality,
or which may be the subject of liability for damages, costs or remediation.

“Indemnified Party” means any Owner Indemnified Party or Contractor Indemnified
Party, as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Independent Engineer” means the engineer(s) employed by Owner or Lender.

“Initial NTP Deadline” has the meaning set forth in Section 5.2D.





8




“Interim Lien and Claim Waiver” means the waiver and release provided to Owner
by Contractor, Major Subcontractors and Major Sub-subcontractors in accordance
with the requirements of Section 7.2C, which shall be in the form of Schedule
K-1,  Schedule K-2,  Schedule K-3, and Schedule K-4.

“Investment Grade” means a rating of at least A- by Standard & Poor’s and at
least A3 by Moody’s Investors Service.

“Invoice” means Contractor’s request for an interim payment pursuant to
Section 7.2 and for final payment pursuant to Section 7.3, which invoice shall
be in the form of Schedule I-1 for interim payments and Schedule I-2 for final
payment.

“ISO” means the International Organization for Standardization.

“ITB Agreement” means the Invitation to Bid (“ITB”) Services Agreement between
Owner and Contractor dated August 31, 2018.

“Key Dates” means the schedule of dates listed in Schedule E-1 and the
Guaranteed Dates in which Contractor is required to achieve certain stages of
completion of the Train 3 Liquefaction Facility.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

“Lender” means any entity or entities providing temporary or permanent debt or
equity financing to Owner for the Train 3 Liquefaction Facility, including
interest rate hedge providers and any entity or entities involved in the
refinancing of such debt or equity financing.

“Letter of Credit” has the meaning set forth in Section 9.2.

“Limited Notice to Proceed” or “LNTP” means any limited notice to proceed issued
in accordance with Schedule H-1 and Section 5.2A, authorizing and requiring
Contractor to proceed with the Work identified in such LNTP.

 “Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.

“LNG” means liquefied natural gas.

“LNG Tanker” means any ocean-going vessel used by Owner, a customer of the Train
3 Liquefaction Facility or the Trains 1 and 2 Liquefaction Facility or their
designee for the transportation of LNG.

“Major Subcontract” means (i) any Subcontract having an aggregate value in
excess of [***] U.S. Dollars (U.S. $[***]), (ii) multiple Subcontracts with one
Subcontractor that have an aggregate value in excess of [***] U.S. Dollars (U.S.
$[***]), or (iii) any Subcontract entered into with a Subcontractor for Work
listed in Sections 2 and 3 of Attachment G. The foregoing dollar amount
threshold shall be calculated by adding up the





9




relevant amounts across this Agreement and the Trains 1 and 2 EPC Agreement,
provided that Contractor is concurrently performing Work under this Agreement
and work under the Trains 1 and 2 EPC Agreement.

“Major Subcontractor” means any Subcontractor with whom Contractor enters, or
intends to enter, into a Major Subcontract and the Subcontractors listed as such
in Attachment G.

“Major Sub-subcontract” means (i) any Sub-subcontract having an aggregate value
in excess of [***] U.S. Dollars (U.S. $[***]), (ii) multiple Sub-subcontracts
with one Sub-subcontractor that have an aggregate value in excess of [***] U.S.
Dollars (U.S. $[***]), or (iii) any Sub-subcontract entered into with a
Sub-subcontractor for Work listed in Sections 2 and 3 of Attachment G. The
foregoing dollar amount threshold shall be calculated by adding up the relevant
amounts across this Agreement and the Trains 1 and 2 EPC Agreement, provided
that Contractor is concurrently performing Work under this Agreement and work
under the Trains 1 and 2 EPC Agreement.

“Major Sub-subcontractor” means any Sub-subcontractor with whom a Subcontractor
or Sub-subcontractor enters, or intends to enter, into a Major Sub-subcontract
and the Sub-subcontractors listed as such in Attachment G.

“Maximum Cumulative Payment Schedule” has the meaning set forth in Section 7.2E.

“Mechanical Completion Certificate” has the meaning set forth in Section 11.1A.

“Mechanical Completion” means, with respect to (a) the applicable system or
subsystem of the Equipment or (b) Train 3, that, with the exception of Punchlist
items, all of the following have occurred: (i) Contractor has completed all
design, procurement, fabrication, assembly, erection, installation and
pre-commissioning of all Equipment (including all systems and components of
Equipment, such as all operating, protection, fire, safety and other related
systems required or necessary prior to start-up) for such applicable system or
subsystem of the Equipment or Train 3 to ensure that all such Equipment or Train
was correctly fabricated, assembled, erected, installed, tested and
pre-commissioned and is capable of being operated safely and reliably within the
requirements and specifications contained in this Agreement, all as set forth in
greater detail in Attachment A and the Mechanical Completion checklists agreed
by Owner and Contractor in accordance with Section 11.1A; (ii) the applicable
system, subsystem of Equipment or Train 3 is ready for the commencement of
Commissioning; (iii) Contractor and Owner have agreed upon an initial Punchlist
of items as set forth in Section 11.6; (iv) Contractor has delivered to Owner a
Mechanical Completion Certificate for the applicable system or subsystem or
Train 3 in the form of Schedule L-1 and Owner has accepted such certificate by
signing such certificate; and (v) performance by Contractor of all other
obligations required under this Agreement for Mechanical Completion.

“Minimum Acceptance Criteria” or “MAC” means the minimum acceptance criteria
specified in Attachment T.

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.5B.





10




“Minimum Acceptance Criteria Correction Plan” has the meaning set forth in
Section 11.5B.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring, or an action taken, once every Month.

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.4.

“Monthly Updated CPM Schedule” has the meaning set forth in Section 5.4C.

“mtpa” has the meaning set forth in the recitals.

“Notice to Proceed” or “NTP” means the full notice to proceed issued in
accordance with Schedule H-2 and Section 5.2C, authorizing and requiring
Contractor to commence the performance of the entire Work.

“OECD” has the meaning set forth in Section 21.10.

“OSHA” means the United States Department of Labor’s Occupational Safety and
Health Administration.

“Owner” has the meaning set forth in the preamble hereto.

“Owner-Furnished Items” has the meaning set forth in Section 4.6B.

“Owner Indemnified Parties” means (i) Owner, Owner’s Lenders, Owner’s limited or
general partners,  Owner’s members, Owner’s joint venturers and each of their
respective Affiliates, and (ii) the respective officers, directors, agents,
members, shareholders, invitees, representatives and employees of each Person
specified in clause (i) above.

“Owner Indemnified Party” means any one of the Owner Indemnified Parties.

“Owner Representative” means that Person or Persons designated by Owner in a
notice to Contractor who shall have complete authority to act on behalf of Owner
on all matters pertaining to the Work, including giving instructions and making
changes in the Work, except for any limitations specified in such notice.

“Owner’s Change Request” means the form of Owner’s request for a proposed Change
Order attached hereto as Schedule D-3.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“Owner/TL CAs” has the meaning set forth in Section 19.2.

“Parent Guarantee” has the meaning set forth in Section 21.17.

“Party” or “Parties” has the meaning set forth in the preamble.





11




“Payment Milestone” means a designated portion of the Work as shown in the
Payment Schedule.

“Payment Schedule” means the schedule set forth in Attachment C, which sets out
the payments to be paid based on achievement of Earned Value and Payment
Milestones.

“Performance Guarantee(s)” means the performance guarantees specified in
Attachment T.

“Performance Liquidated Damages” means the liquidated damages associated with
the failure to achieve one or more of the Performance Guarantees as specified in
Attachment T.

“Performance Tests” means those tests performed by Contractor to determine
whether the Train 3 Liquefaction Facility meets the Performance Guarantees and
Minimum Acceptance Criteria, which tests shall be set forth in Attachment S and,
to the extent not specified therein, as developed in accordance with
Section 11.3.

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Train 3 Liquefaction Facility, the Site or the
Work.

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Port Indemnified Parties” means (i) Brownsville Navigation District of Cameron
County and its Affiliates, successors and assigns and (ii) the respective
directors, officers, shareholders and employees of each entity or person
specified in clause (i) above.  A “Port Indemnified Party” means any one of the
Port Indemnified Parties.

“Potential Lender” has the meaning set forth in Section 21.21.

“Pre-Existing Hazardous Materials” means Hazardous Materials on the Site that
are not brought on to the Site by or on behalf of Contractor or any of its
Subcontractors or Sub-subcontractors.

“Pre-Existing Owner Proprietary Work Product” has the meaning set forth in
Section 10.4.

“Primavera Project Planner” has the meaning set forth in Section 5.4A.

“Progress As-Built Drawings and Specifications” means Drawings and
Specifications that show all current “as-built” conditions, as required under
Attachment B.

“Project” means the engineering, design, procurement, manufacturing,
fabrication, assembly, transportation and delivery of Equipment, construction,
pre-commissioning,





12




Commissioning, testing and start-up of the Train 3 Liquefaction Facility and all
other Work required to be performed under this Agreement.

“Punchlist” means those finishing items required to complete the Work, the
completion of which shall not interrupt, disrupt or interfere with the safe and
reliable operation or use of all or any part of the Train 3 Liquefaction
Facility as contemplated by this Agreement, as more fully described in
Section 11.6 of this Agreement.

“[***]”.

“Quality Plan” has the meaning set forth in Section 3.18.

“Ready for Start Up” or “RFSU” means, with respect to Train 3, that all of the
following have occurred: (i) Contractor has achieved Mechanical Completion of
Train 3, including Mechanical Completion of all systems and subsystems of
Equipment for Train 3; (ii) all activities necessary to support the introduction
of hydrocarbons, including all utility and process utility, safeguarding and
shutdown systems have been pre-commissioned, commissioned and integrity
verified; (iii) Commissioning is complete, cool down can commence for Train 3,
and Train 3 is ready for startup and acceptance of feed gas; (iv) Equipment
vendor representatives and other specialist Subcontractors required to support
RFSU and early operations are mobilized at the Site; (v) Contractor has
delivered to Owner a RFSU Certificate in the form of Schedule L-3 and Owner has
accepted such certificate by signing such certificate; and (vi) performance by
Contractor of all other obligations required under this Agreement for RFSU of
such Train 3.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record As-Built Drawings and Specifications” means final, record Drawings and
Specifications of the Train 3 Liquefaction Facility showing the “as-built”
conditions of the completed Train 3 Liquefaction Facility, as required under
Attachment B.

“Recovery Schedule” has the meaning set forth in Section 5.5.

“Regional Strikes” means strikes or similar labor actions by craft construction
labor occurring in the entire Gulf coast region in Texas and Louisiana,
including the Site.

“Rely Upon Information” means that certain information provided by Owner, which
is expressly identified in Attachment BB as being Rely Upon Information.

“RFSU Certificate” has the meaning set forth in Section 11.1B.

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including Attachment A.





13




“Second NTP Deadline” has the meaning set forth in Section 5.2D.1.

“Site” means those parcels of land where the Train 3 Liquefaction Facility shall
be located, as shown in greater detail in Attachment Z.  For the avoidance of
doubt, the Site does not include any restricted areas designated in Attachment
Z.

“Soils Data” has the meaning set forth in Section 2.5B.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work and performance of related
services, which are prepared as a part of and during the performance of the
Work.

“Structural Work” means any and all engineering, procurement or construction of
the Train 3 Liquefaction Facility or components thereof relating to the
structural capacity, integrity or suitability of any load bearing elements or
underlying civil work for any portion of the Train 3 Liquefaction Facility.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person (other than an Affiliate of Contractor),
including an Equipment supplier or vendor, who has a direct contract with
Contractor to manufacture or supply Equipment which is a portion of the Work, to
lease Construction Equipment to Contractor in connection with the Work, to
perform a portion of the Work or to otherwise furnish labor or materials.

“Subcontractor Proprietary Information” has the meaning set forth in Section
19.3.

“Substantial Completion” means that all of the following have occurred with
respect to Train 3: (i) Mechanical Completion of Train 3, including Mechanical
Completion of all systems and subsystems of Equipment of Train 3; (ii) RFSU has
been achieved; (iii) all Minimum Acceptance Criteria have been achieved; (iv) in
the case that all Performance Guarantees have not been achieved, Owner has
accepted (such acceptance not to be unreasonably withheld)  Contractor’s
corrective work plan, and Contractor has turned over the Train pursuant to
Section 11.5A; (v) Contractor and Owner have agreed upon a list of Punchlist
items as set forth in Section 11.6; (vi) any Delay Liquidated Damages due and
owing have been paid to Owner in accordance with Section 13.2; (vii) the entire
Work related to Train 3 (including training and the delivery of all
documentation, manuals and instruction books necessary for safe and proper
operation) has been completed, except for Punchlist items, in accordance with
the requirements and Specifications of this Agreement; (viii) Contractor has
delivered to Owner all Capital Spare Parts for Train 3 in accordance with
Section 3.4B; (ix) Contractor has delivered to Owner the applicable Substantial
Completion Certificate in the form of Schedule L-5 and as required under
Section 11.3 and Owner has accepted such certificate by signing such
certificate; (x) Train 3 is available for commercial operation in accordance
with the requirements of this Agreement; (xi) Contractor has obtained all
Permits required to be obtained by Contractor under this Agreement; and (xii)
Contractor has delivered to Owner a fully executed Interim Lien and Claim Waiver
in the form of Schedules K-1 and K-2, fully executed Interim Lien and





14




Claim Waivers from all Major Subcontractors in the form of Schedules K-3 and K-4
and, if requested by Owner, fully executed Interim Lien and Claim Waivers from
all Major Sub-subcontractors substantially in the form of Schedules K-3 and K-4,
covering all Work up to the date of Substantial Completion.

“Substantial Completion Certificate” has the meaning set forth in Section 11.3.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person (other than an Affiliate of Contractor),
including an Equipment supplier or vendor, who has a direct or indirect contract
with a Subcontractor or another Sub-subcontractor to manufacture or supply
Equipment which comprises a portion of the Work, to perform a portion of the
Work or to otherwise furnish labor, materials or equipment (including
Equipment).

“Taxes” means any and all taxes, assessments, levies, tariffs, duties, fees,
charges and withholdings of any kind or nature whatsoever and howsoever
described, including sales and use taxes (excluding any Texas Sales and Use Tax
on Equipment), value-added, sales, use, gross receipts, license, payroll,
federal, state, local or foreign income, environmental, profits, premium,
franchise, property, excise, capital stock, import, stamp, transfer, employment,
occupation, generation, privilege, utility, regulatory, energy, consumption,
lease, filing, recording and activity taxes, levies, fees, charges, imposts and
withholding, together with any and all penalties, interest and additions
thereto.

“Technology Licensor” means any one of the following technology licensors that
are licensing its technology to Owner, either directly with Owner or as a
Subcontractor, to be incorporated in the Work: APCI, BASF and [***].

“Texas Sales and Use Tax” means Texas state and applicable local sales and use
taxes.

“Third Party” means any Person other than Owner Indemnified Parties and
Contractor Indemnified Parties.

“Third Party Intellectual Property” has the meaning set forth in Section 10.2.

“Total Reimbursement Amount” has the meaning set forth in section 7.1A.

“Train”  means, as applicable, Train 1, Train 2 or Train 3.

“Train 1” has the meaning set forth in the Trains 1 and 2 EPC Agreement.

“Train 2” has the meaning set forth in the Trains 1 and 2 EPC Agreement.

“Train 3” has the same meaning as Train 3 Liquefaction Facility.





15




“Trains 1 and 2 EPC Agreement” means the engineering, procurement and
construction agreement between Owner and Contractor dated May 24, 2019 for the
engineering, procurement, construction, commissioning, start-up and testing of
Train 1 and Train 2, to be located at the Site specified in such agreement and
as further described in such agreement.

“Trains 1 and 2 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Trains 1 and 2 EPC Agreement, including
Train 1 and Train 2, as further described in the Trains 1 and 2 EPC Agreement.

“UK Bribery Act” has the meaning set forth in Section 21.10.

“Unforeseen Subsurface Conditions” means any unforeseen (i) substantial voids,
seismic faults or caverns, (ii) substantial man-made or natural subsurface
obstructions, or (iii) fossils, antiquities or other things of archeological
interest, that (a) are not identified in any Soils Data or any other documents
provided to Contractor by Owner and (b) were not discovered by Contractor or any
of its Subcontractors or Sub-subcontractors, acting in accordance with GECP,
from inspections and investigations performed by Contractor or any of its
Subcontractors or Sub-subcontractors prior to the Effective Date.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“U.S. Tariffs and Duties”  means the following U.S. import laws, regulations,
tariffs, duties and restrictions: Section 232 of the Trade Expansion Act of 1962
(as amended), Section 301 of the Trade Act of 1974 (as amended), and Section 201
of the Trade Act of 1974 (as amended).

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Weekly Progress Report” has the meaning set forth in Section 3.19A.3.

“Windstorms” has the meaning set forth in Section 8.2A.

“Work” means all obligations, duties and responsibilities required of Contractor
pursuant to this Agreement, including all Equipment, Construction Equipment,
spare parts, procurement, engineering, design, fabrication, erection,
installation, manufacture, delivery, transportation, storage, construction,
workmanship, labor, pre-commissioning, Commissioning, inspection, training,
Performance Tests, other tests, start-up and any other services, work or things
furnished or used or required to be furnished or used, by Contractor in the
performance of this Agreement, including that set forth in Attachment A and
Section 3.1A and any Corrective Work.

“Work Product” has the meaning set forth in Section 10.1.

1.2       Interpretation.  The meanings specified in this ARTICLE 1 are
applicable to both the singular and plural.  As used in this Agreement, the
terms “herein,” “herewith,” “hereunder” and “hereof” are references to this
Agreement taken as a whole, and the terms “include,” “includes” and “including”
mean “including, without limitation,” or variant thereof.  Unless





16




expressly stated otherwise, reference in this Agreement to an Article or Section
shall be a reference to an Article or Section contained in this Agreement (and
not in any Attachments or Schedules to this Agreement) and reference in this
Agreement to an Attachment or Schedule shall be a reference to an Attachment or
Schedule attached to this Agreement.

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1       Status of Contractor. The relationship of Contractor to Owner shall be
that of an independent contractor.  Any provisions of this Agreement which may
appear to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work.  Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner.  Nevertheless, Contractor shall strictly comply with all provisions,
terms and conditions of this Agreement, and the fact that Contractor is an
independent contractor does not relieve it from its responsibility to fully,
completely, timely and safely perform the Work in strict compliance with this
Agreement.

2.2       Key Personnel, Organization Chart and Contractor Representative.

A.        Key Personnel and Organization Chart.  Attachment F sets forth
Contractor’s organizational chart to be implemented for the Work and also
contains a list of key personnel (“Key Personnel” or “Key Persons”) from
Contractor’s organization who will be assigned to the Work.  Key Personnel
shall, unless otherwise expressly stated in Attachment F, be devoted full-time
to the Work for the entire duration of the Project, and Key Personnel shall not
be removed or reassigned without Owner’s prior approval (such approval not to be
unreasonably withheld).  [***].  All requests for the substitution of Key
Personnel shall include a detailed explanation and reason for the request and
the résumés of professional education and experience for a minimum of two (2)
candidates with the requisite qualifications and experience.  Should Owner
approve of the replacement of a Key Person, not to be unreasonably withheld,
Contractor shall allow for an overlap of three (3) weeks during which both the
Key Person to be replaced and the Owner-approved new Key Person shall work
together full time.  The additional cost of any replacement of such Key
Personnel and overlap time shall be entirely at Contractor’s expense.  Owner has
the right, but not the obligation, to require Contractor to remove or cause to
be removed Key Persons who are not, in Owner’s reasonable judgment, using GECP
in the performance of the portion of the Work assigned to such Key Persons.

B.         Contractor Representative.  Contractor designates [***] as the
Contractor Representative.  Notification of a proposed change in Contractor
Representative shall be provided in advance, in writing, to Owner.  The
Contractor Representative is a Key Person.





17




2.3       Subcontractors and Sub-subcontractors.  Owner acknowledges and agrees
that Contractor intends to have portions of the Work accomplished by
Subcontractors pursuant to written Subcontracts between Contractor and such
Subcontractors and by Contractor’s Affiliates, and that such Subcontractors may
have certain portions of the Work performed by Sub-subcontractors.  All
Subcontractors and Sub-subcontractors shall be reputable, qualified firms with
an established record of successful performance in their respective trades
performing identical or substantially similar work.  Subject to Section 2.4E,
Contractor shall use commercially reasonable efforts to require that all
contracts with Subcontractors and Sub-subcontractors be consistent with the
terms or provisions of this Agreement.  EXCEPT AS STATED IN SECTION 20.4, NO
SUBCONTRACTOR OR SUB-SUBCONTRACTOR IS INTENDED TO BE OR SHALL BE DEEMED A
THIRD-PARTY BENEFICIARY OF THIS AGREEMENT.  Contractor shall be fully
responsible to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors and of its Affiliates performing any Work and of Persons
directly or indirectly engaged by any of them, as Contractor is for the acts or
omissions of Persons directly or indirectly engaged by Contractor.  The work of
any Subcontractor or Sub-subcontractor and Contractor’s Affiliates shall be
subject to inspection by Owner, Lender, or Independent Engineer to the same
extent as the Work of Contractor.  All Subcontractors and Sub-subcontractors and
Contractor’s Affiliates and their respective personnel performing Work on the
Site are to be instructed by Contractor in the terms and requirements of the
safety and environmental protection policies and procedures established under
Section 3.10 and shall be expected to comply with such policies and procedures
with respect to Work performed on the Site.  In the event that any personnel do
not adhere to such policies and procedures, such personnel shall be removed by
Contractor.  In no event shall Contractor be entitled to any adjustment of the
Contract Price or Key Dates as a result of compliance with such policies and
procedures or any removal of personnel necessitated by non-compliance.  Nothing
contained herein shall (i) create any contractual relationship between any
Subcontractor and Owner, or between any Sub-subcontractor and Owner, or between
any of Contractor’s Affiliates performing Work and Owner or (ii) obligate Owner
to pay or cause the payment of any amounts to any Subcontractor or
Sub-subcontractor or any of Contractor’s Affiliates.  For purposes of Texas
Sales and Use Tax, all Subcontracts and Sub-subcontracts will be separated
contracts pursuant to Tex. Tax Code § 151.056(b) and 34 Tex. Admin. Code Rule §
3.291(a)(13).

2.4       Subcontracts and Sub-subcontracts.

A.        Approved List.  Section 1 and Section 3 of Attachment G set forth the
lists of Subcontractors and Sub-subcontractors that Contractor and Owner have
agreed are approved Subcontractors and Sub-subcontractors for the performance of
that portion of the Work specified in Section 1 and Section 3 of
Attachment G.  Section 2 of Attachment G sets forth a list of Subcontractors and
Sub-subcontractors that Contractor has agreed to subcontract with for that
portion of the Work specified in Section 2 of Attachment G.  Approval by Owner
of any Subcontractors or Sub-subcontractors does not relieve Contractor of any
responsibilities under this Agreement.

B.         Additional Proposed Major Subcontractors and Major
Sub-subcontractors.  In the event that Contractor is considering the selection
of a Subcontractor or Sub-subcontractor not listed on Attachment G that would
qualify as a Major Subcontractor or Major Sub-subcontractor, Contractor shall
(i) notify Owner of its proposed Major Subcontractor or Major Sub-subcontractor
as soon as practicable during





18




the selection process and furnish to Owner all information reasonably requested
by Owner with respect to Contractor’s selection criteria (including information
regarding the Major Subcontractor or Major Sub-subcontractor’s qualifications,
safety performance and the agreed scope of work but excluding Major
Subcontractor’s or Major Sub-subcontractor’s (i)  pricing (other than unit
rates), discount or credit information, payment terms, payment schedules and
retention and (ii) performance security, liquidated damages and limitations on
liability), and (ii) notify Owner no less than ten (10) Business Days prior to
the execution of a Major Subcontract with a Major Subcontractor or Major
Sub-subcontract with a Major Sub-subcontractor not listed on
Attachment G.  Owner shall have the discretion, not to be unreasonably
exercised, to reject any proposed Major Subcontractor or Major Sub-subcontractor
not listed on Attachment G for a Major Subcontract or Major Sub-subcontract for
failing to meet the standard set out in Section 2.3. Contractor shall not enter
into any Major Subcontract with a proposed Major Subcontractor or Major
Sub-subcontract with a Major Sub-subcontractor that is rejected by Owner in
accordance with the preceding sentence.  Owner shall undertake in good faith to
review the information provided by Contractor pursuant to this Section 2.4B
expeditiously and shall notify Contractor of its decision to accept or reject a
proposed Major Subcontractor or Major Sub-subcontractor as soon as practicable
after such decision is made.  Failure of Owner to respond within ten (10) Days
after Owner’s receipt of Contractor’s notice of a proposed Major Subcontractor
or Major Sub-subcontractor shall be deemed to be an acceptance of such Major
Subcontractor or Major Sub-subcontractor.

C.         Other Additional Proposed Subcontractors and Sub-subcontractors.  For
any Subcontractor or Sub-subcontractor performing Work on the Site and not
otherwise covered by Sections 2.4A or 2.4B, Contractor shall, within fourteen
(14) Days after execution of a Subcontract with such Subcontractor or
Sub-subcontractor, notify Owner in writing of the selection of such
Subcontractor or Sub-subcontractor and inform Owner generally what portion of
the Work such Subcontractor or Sub-subcontractor is performing.

D.        Delivery of Major Subcontracts and Major Sub-subcontracts.  Contractor
shall furnish Owner with a redacted copy of all Major Subcontracts and Major
Sub-subcontracts (excluding only provisions regarding pricing, discount or
credit information, payment terms, payment schedules, retention, performance
security, liquidated damages and limitations on liability, except that such
exclusions shall not apply to Major Subcontracts or Major Sub-subcontracts with
APCI, GE and ABB within ten (10) Days after execution thereof and, within ten
(10) Days after Owner’s request, furnish Owner with a price redacted copy of any
other Subcontracts or Sub-subcontracts.  Notwithstanding the above, Owner’s
receipt and review (or non-review) of any Subcontracts or Sub-subcontracts shall
not relieve the Contractor of any obligations under this Agreement nor shall
such action constitute a waiver of any right or duty afforded Owner under this
Agreement or approval of or acquiescence in a breach hereunder.

E.         Terms of Major Subcontracts and Major Sub-subcontracts.  In addition
to the requirements in Section 2.3 and without in any way relieving Contractor
of its full responsibility to Owner for the acts and omissions of Subcontractors
and Sub-subcontractors, Contractor shall:





19




1.         include in each Major Subcontract and each Major Sub-subcontract
provisions allowing each Major Subcontract and Major Sub-subcontract to be
assigned to Owner, at Owner’s sole discretion, without the consent of the
respective Major Subcontractor or Major Sub-subcontractor; provided that with
respect to APCI, [***] and BASF, such assignment shall be subject to APCI, [***]
and BASF’s consent (as applicable), but such consent shall not be withheld
unless the assignee is a competitor of APCI, [***] or BASF (as applicable) for
such licensed technology or the assignment would cause a violation of Applicable
Law; and

2.         use reasonable commercial efforts to include in each Major
Subcontract and Major Sub-subcontract a provision requiring each such Major
Subcontractor and Major Sub-subcontractor to comply with all requirements and
obligations of Contractor to Owner under this Agreement, as such requirements
and obligations are applicable to the performance of the Work under their
respective Major Subcontract or Major Sub-subcontract, provided however,
notwithstanding the foregoing, Contractor shall, at a minimum, include in each
Major Subcontract and Major Sub-subcontract, to the extent such requirements and
obligations are applicable to the performance of the Work under their respective
Major Subcontract or Major Sub-subcontract, the following:

(i)         for all Major Subcontractors and Major Sub-subcontractors,
provisions substantially similar to: ARTICLE 10, ARTICLE 17, and ARTICLE 19;
Sections 2.3, 2.5C, 3.3D, 3.13, 3.16, 3.18, 8.1, 9.1 (and Attachment O), 12.1C,
12.2A, 16.1E, 16.3, the Interim Lien and Claim Waiver requirements in Section
7.2 and the Final Lien and Claim Waiver requirements in Section 7.3; and

(ii)       for all Major Subcontractors and Major Sub-subcontractors performing
Work at the Site, provisions substantially similar to: Sections 3.6, 3.7, 3.8,
3.10, 3.17, 3.24, 3.25, 3.27 in addition to the requirements and obligations set
forth in Section 2.4E.2(i).

2.5       Contractor Acknowledgements.

A.        This Agreement.  Prior to the execution of this Agreement, Contractor
or Contractor’s Affiliate performed engineering, cost estimating and related
services and developed and provided, or verified, the information that forms the
Scope of Work and Basis of Design in Attachment A, which was performed or
verified pursuant to the ITB Agreement.  Subject to Section 4.6A, Contractor
hereby agrees and acknowledges that the Scope of Work and Basis of Design are
accurate, adequate and sufficiently complete for Contractor to engineer,
procure, construct, pre-commission, commission, start-up and test a fully
operational natural gas liquefaction facility and associated facilities for the
Contract Price and in accordance with all requirements of this Agreement,
including Applicable Codes and Standards, Applicable Law, and the Warranties,
Minimum Acceptance Criteria and Performance Guarantees.  Accordingly, except for
Section 4.6A, Contractor hereby (i) agrees that it shall have no right to claim
or seek an increase in the Contract Price or an adjustment to the Key Dates with
respect to any incomplete, inaccurate or inadequate





20




information or requirements that may be contained or referenced in Attachment A,
and (ii) waives and releases Owner from and against such claims.  Owner makes no
guaranty or warranty, express or implied, as to the accuracy, adequacy or
completeness of any such information that is contained or referenced in
Attachment A.

B.         Conditions of the Site.

1.         In addition to Section 2.5A, Contractor further agrees and
acknowledges that it has made all investigations and inspections that it deems
necessary to perform the Work in accordance with this Agreement, has conducted a
review of the legal description of the Site, and understands the climate,
terrain, topography, subsurface conditions and other difficulties that it may
encounter in performing the Work in accordance with this Agreement.  Contractor
warrants that it has the experience, resources, qualifications and capabilities
to perform the Work in accordance with this Agreement.  Except as provided in
Section 2.5B.2 or for Force Majeure, Contractor, as between Contractor and
Owner, assumes all risks related to, and waives any right to claim an adjustment
in the Contract Price or the Key Dates as a result of any conditions at the Site
or at any other location where the Work is performed, including river levels,
topography and subsurface soil conditions.  Contractor agrees and acknowledges
that: (a) any information provided by Owner to Contractor prior to the Effective
Date of this Agreement relating to subsurface soil conditions or topographical
conditions at the Site (the “Soils Data”) was provided to Contractor for its
convenience only; (b) the Soils Data shall not be considered a warranty or
guarantee, express or implied, of subsurface conditions or topographical
conditions existing at the Site; (c) the Soils Data does not constitute a part
of this Agreement; and (d) Owner assumes no responsibility for the accuracy and
sufficiency of the data contained within the Soils Data nor for Contractor’s
interpretation of such data, including the projection of soil-bearing values;
rock profiles; soil stability; or the presence, level and extent of underground
water.

2.         Contractor, as between Contractor and Owner, assumes all risks
related to, and waives any right to claim an adjustment for, any and all
subsurface conditions of whatever nature or condition, except as expressly
provided in this Section 2.5B.2:

(i)       Unforeseen Subsurface Conditions.  If Contractor encounters Unforeseen
Subsurface Conditions in the performance of the Work that adversely affects
Contractor’s actual costs (which costs shall be adequately documented and
supported by Contractor) of performance of the Work or ability to perform any
material requirement of this Agreement, Contractor shall be entitled to a Change
Order adjusting the Contract Price and/or the Key Dates, as applicable, pursuant
to Sections 6.2A.5 and 6.8, provided that Contractor complies with the notice
and Change Order request requirements set forth in Sections 6.2 and 6.5, uses
reasonable efforts not to disturb such Unforeseen Subsurface Conditions prior to
Owner’s investigation and, with respect to claims for costs for delay or
schedule relief for delay, satisfies the requirements of Section 6.8. 





21




Notwithstanding the foregoing, Contractor is responsible for the proper
interpretation of the Soils Data, including in accordance with GECP.

C.         Applicable Law and Applicable Codes and Standards.  Contractor has
investigated to its satisfaction Applicable Law and Applicable Codes and
Standards and warrants that it can perform the Work at the Contract Price and
within the Key Dates in accordance with Applicable Law and Applicable Codes and
Standards.  Contractor shall perform the Work in accordance with Applicable Law
and Applicable Codes and Standards, whether or not such Applicable Law or
Applicable Codes and Standards came into effect before the Effective Date or
during the performance of the Work; provided, however, Contractor shall be
entitled to a Change Order for Changes in Law to the extent allowed under
Section 6.2A.6.  Except for any Changes in Law for which Contractor is entitled
to a Change Order under Section 6.2A.6, Contractor hereby waives any right to
make any claim for adjustment of the Contract Price or the Key Dates in relation
to any change in Applicable Law or Applicable Codes and
Standards.  Notwithstanding anything provided in this Agreement, the Parties
agree that Contractor’s sole and exclusive remedy for any change in tariffs,
quotas, or duties is set forth in Attachment FF.

D.        Owner’s Consultants.  Owner may designate consultants that are not an
employee of Owner to provide certain administrative, management, planning and
other services as it deems appropriate to assist with Owner’s rights, remedies
and obligations under this Agreement.  Such consultants or professionals may, to
the extent specified in this Agreement between Owner and such consultants or
professionals, act for or on behalf of Owner with respect to Owner’s rights,
remedies and obligations under this Agreement, which may include receiving and
reviewing certain deliverables and submittals from Contractor, inspecting
certain portions of the Work and receiving Contractor’s Confidential Information
to the extent necessary to perform such services (having first been bound to an
obligation of confidentiality in accordance with this Agreement) to the extent
Owner is permitted to do the same under this Agreement, as further specified by
Owner to Contractor in writing.  Under no circumstances shall such consultants
or professionals have any authority to amend this Agreement, sign any Change
Order or issue any Change Directive. In no event will Owner retain as a
consultant on this Project any Person that is a Competitor of Contractor.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1       Scope of Work.

A.        Generally.  Subject to Section 3.1B, the Work shall be performed on a
fixed price turnkey basis and shall include all engineering, procurement,
construction, pre-commissioning, Commissioning, start-up and testing of the
Train 3 Liquefaction Facility, all Equipment, Construction Equipment, spare
parts, labor, workmanship, inspection, manufacture, fabrication, installation,
design, delivery, transportation, storage, training of Owner’s operation
personnel and all other items or tasks that are set forth in Attachment A, or
otherwise required to achieve Mechanical Completion, RFSU and Substantial
Completion and Final Completion in accordance with the requirements of this
Agreement,





22




including achieving the Minimum Acceptance Criteria and Performance
Guarantees.  Contractor shall be required to integrate and use such Owner’s
personnel in Contractor’s pre-commissioning, Commissioning, testing and start-up
efforts.  Contractor shall perform the Work in accordance with GECP, Applicable
Law, Applicable Codes and Standards, and all other terms and provisions of this
Agreement, with the explicit understanding that the Train 3 Liquefaction
Facility will operate as a natural gas liquefaction facility and export terminal
meeting all requirements and specifications of this Agreement, including
Applicable Codes and Standards, Applicable Law, Warranties, Minimum Acceptance
Criteria and Performance Guarantees.  It is understood and agreed that the Work
shall include any incidental work that can reasonably be inferred as required
and necessary to complete the Train 3 Liquefaction Facility in accordance with
GECP, Applicable Law, Applicable Codes and Standards, and all other terms and
provisions of this Agreement, excluding only those items which Owner has
specifically agreed to provide under the terms of this Agreement.  Without
limiting the generality of the foregoing, the Work is more specifically
described in Attachment A.

B.         Exception to Scope of Work.  Contractor shall not be responsible for
providing those items identified in ARTICLE 4 as Owner’s obligations.

3.2       Specific Obligations. Without limiting the generality of Section 3.1
or the requirements of any other provision of this Agreement, Contractor shall:

A.        procure, supply, transport, handle, properly store, assemble, erect
and install all Equipment;

B.         provide construction, construction management (including the
furnishing of all Construction Equipment, and all Site supervision and craft
labor), civil/structural, electrical, instrumentation, field design, inspection
and quality control services required to ensure that the Work is performed in
accordance herewith;

C.         negotiate all guarantees, warranties, delivery schedules and
performance requirements with all Subcontractors so that all Subcontracts are
consistent with this Agreement, as set forth in Sections 2.3 and 2.4;

D.        perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors to ensure that such work meets all of the requirements of
this Agreement;

E.         pay Subcontractors in accordance with the respective Subcontracts;

F.         pay all Taxes incurred by Contractor in connection with the Work in a
timely fashion, and as between Owner and Contractor, be responsible for all
Taxes incurred by any Subcontractor or Sub-subcontractor;

G.        ensure that the Work is performed in accordance with the Key Dates;

H.        until Substantial Completion, conduct and manage all
pre-commissioning, start-up operations, Commissioning, Performance Tests and
other testing of the Train, while directing operation personnel provided by
Owner pursuant to Section 4.4;





23




I.          obtain all Permits required per Section 3.12;

J.          provide prompt assistance, information and documentation required or
requested by Owner to enable Owner to obtain or modify the Permits listed in
Attachment Q,  provided that such assistance, information and documentation
shall not include Contractor’s provision of information, testimony, documents or
data by Contractor’s employees under oath during litigation (unless specifically
authorized by Contractor) and activities outside the field of Contractor’s
expertise, training or experience of personnel assigned to the performance of
the Work under this Agreement (except to the extent provided for by Change Order
issued pursuant to Section 6.1 and agreed by Contractor);

K.        provide training for Owner’s operation personnel per Section 3.5;

L.         ensure all Subcontractors perform their Subcontract obligations;

M.        cooperate with and respond promptly to reasonable inquiries from
Owner;

N.        obtain and manage all temporary utilities for the performance of the
Work;

O.        manage on behalf of Owner the engineering, procurement, construction
and start-up of all permanent utilities provided outside the Site to the Site as
specified in Schedule A-1;

P.         be responsible for connecting Train 3 to the Trains 1 and 2
Liquefaction Facility;

Q.        supply all fills of lubricants, refrigerants and chemicals and
transformer oils and all consumables necessary to perform the Work through
Substantial Completion, excluding Owner’s supply requirements of natural gas
feed for Commissioning, start-up, testing and operations as set forth in this
Agreement, and as a condition of Substantial Completion, completely re-filling
all fills, refrigerants, chemicals and oils for Train 3; and

R.         perform all design and engineering Work in accordance with this
Agreement, including that specified in Section 3.3.

3.3       Design and Engineering Work.

A.        General.  Contractor shall, as part of the Work, perform, or cause to
be performed, all design and engineering Work in accordance with this Agreement
and cause the Work to meet and achieve the requirements of this Agreement,
including achieving the Minimum Acceptance Criteria and Performance Guarantees.

B.         Drawings and Specifications.  Upon receipt of an LNTP or the NTP
issued in accordance with Section 5.2, Contractor shall commence the preparation
of the Drawings and Specifications for all Work relating to such LNTP or
NTP.  The Drawings and Specifications shall conform and comply with the
requirements of this Agreement, including the Scope of Work, Basis of Design,
GECP, Applicable Codes and Standards,





24




Applicable Law, and all applicable provisions of this Agreement.  Contractor
shall develop a design document submittal schedule in the form of a master
document register and issue to Owner no later than thirty (30) Days after the
Effective Date.

C.         Review Process.

1.         Drawing and Specifications Review.  During the development of the
Drawings and Specifications, Contractor shall provide Owner with the opportunity
to perform regular reviews of the design and engineering in progress on a
regular basis.  Such reviews may be conducted at Contractor’s offices, at any of
its Major Subcontractor’s or Major Sub-subcontractor’s offices with Contractor’s
presence, or remotely by electronic internet access (except that electronic
access of Major Subcontractor and Major Sub-subcontractor work shall be provided
only where reasonably available to Contractor).  The reviews may be of progress
prints, computer images, draft documents, working calculations, draft
specifications or reports, Drawings, Specifications or other design documents
determined by Owner.

2.         Submission by Contractor.  Contractor shall submit copies of the
Drawings and Specifications to Owner for formal review, comment, approval or
disapproval in accordance with Attachment B and the submittal schedule mutually
agreed to by the Parties each Month, as applicable.  Each submission of Drawings
and Specifications shall include a statement that to the best of Contractor’s
knowledge such Drawings and Specifications comply with Section 3.3B.  In
addition, if Contractor makes any changes to any Drawings or Specifications
after they have been submitted to Owner (including after Owner has already
reviewed, commented, approved or disapproved such Drawings and Specifications),
Contractor shall re-submit such Drawings and Specifications to Owner in
accordance with this Section.

3.         Review Periods.  Owner shall have up to ten (10) Business Days after
its receipt of Drawings and Specifications submitted in accordance with Section
3.3C.2 to issue to Contractor one (1) set of consolidated written comments,
proposed changes and/or approvals or disapprovals of the submission of such
Drawings and Specifications.

4.         No Owner Response.  If Owner does not issue any comments, proposed
changes or approvals or disapprovals within such time periods set forth in
Section 3.3C.3, Contractor may proceed with the development of such Drawings and
Specifications and any construction relating thereto, but Owner’s lack of
comments, approval or disapproval, if applicable, shall in no event constitute
an approval of the matters received by Owner.

5.         Disapproval by Owner.  If Owner disapproves of the Drawings or
Specifications, Owner shall provide Contractor with a written statement of the
reasons for such disapproval within the time period required for Owner’s
response for disapproval of Drawings and Specifications set forth in Section
3.3C.3.  Contractor shall provide Owner with revised and corrected Drawings and





25




Specifications as soon as possible thereafter and Owner’s rights with respect to
issuing comments, proposed changes or approvals or disapprovals of such revised
and corrected Drawings or Specifications are governed by the procedures
specified above in this Section  3.3C; provided that Contractor shall not be
entitled to any extensions of time to the Key Dates, an adjustment to the
Contract Price or any adjustment to any other Changed Criteria; provided
further, however, to the extent Owner’s disapproval of the Drawings or
Specifications is due to one or more changes required by Owner to any such
Drawings or Specifications that have an impact on the Work, and such disapproval
is not the result of such Drawings’ or Specifications’ non-compliance with the
requirements of this Agreement, Contractor shall be entitled to a Change Order
to the extent such Owner-required change adversely affects the Key Dates or the
Contract Price and Contractor complies with and meets the requirements of
ARTICLE 6.

6.         Approval by Owner.  Upon Owner’s approval of the Drawings and
Specifications, such Drawings and Specifications shall be the Drawings and
Specifications that Contractor shall use to construct the Work; provided that
Owner’s review or approval of any Drawings and Specifications (or Owner’s lack
of comments, proposed changes or approval) shall not in any way be deemed to
limit or in any way alter Contractor’s responsibility to perform and complete
the Work in accordance with the requirements of this Agreement, and in the event
that there is a discrepancy, difference or ambiguity between the terms of this
Agreement and any Drawings and Specifications, the interpretation imposing the
greater obligation on Contractor shall control.  Due to the limited time for
Owner’s review of Drawings and Specifications, Contractor’s or its
Subcontractors’ or Sub-subcontractors’ expertise in the Work and Owner’s
contractual expectation for Contractor to prepare accurate and complete Drawings
and Specifications, Contractor recognizes and agrees that Owner is not required
or expected to make detailed reviews of Drawings and Specifications, but instead
Owner’s review of Drawings and Specifications may be of only a general, cursory
nature.  Accordingly, any review or approval given by Owner under this Agreement
(or Owner’s non-response) with respect to any Drawings or Specifications shall
not in any way be, or deemed to be, an approval of any Work, Drawings or
Specifications not meeting the requirements of this Agreement, as Contractor has
the sole responsibility for performing the Work in accordance with this
Agreement.

D.        Design Licenses.  Contractor shall perform, or cause to be performed,
all design and engineering Work in accordance with Applicable Law and Applicable
Codes and Standards, and all Drawings, Specifications and design and engineering
Work shall be signed and stamped by design professionals licensed to the extent
required by Applicable Law.

E.         CAD Drawings.  Unless otherwise expressly provided under this
Agreement, all Drawings and Record As-Built Drawings prepared by Contractor or
its Subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”).  All CAD drawing files shall be in fully operable and editable
Microstation (Version 8) format, unless otherwise specified in Attachment
B.  Contractor shall use





26




reasonable efforts to also provide Drawings, including Record As-Built Drawings,
in other formats requested by Owner.

F.         As-Built Drawings and Specifications.  During construction,
Contractor shall keep a redlined, marked, up-to-date set of Progress As-Built
Drawings and Specifications on the Site as required under
Attachment B.  Contractor shall make redlined documents available to Owner for
inspection upon request during the course of construction.  As a condition
precedent to Final Completion, Contractor shall deliver to Owner the Record
As-Built Drawings and Specifications in accordance with Attachment B, which
shall include delivery of final as-built drawing files in fully operable and
editable format in CAD.

G.        Other Information.  Contractor shall deliver copies of all other
documents required to be delivered pursuant to Attachment B within and in
accordance with the requirements and timing set forth in Attachment B.

3.4       Spare Parts.

A.        Commissioning Spare Parts. Contractor shall provide all
pre-commissioning, commissioning, testing and start-up spare parts necessary to
achieve Substantial Completion and shall, prior to and as a condition precedent
to achieving RFSU, deliver such spare parts to the Site.  The cost associated
with all Work related to such pre-commissioning, commissioning, testing and
start-up spare parts is included in the Contract Price, including all Work
related to procuring and storing the commissioning spare parts and the purchase
price for such parts.

B.         Capital Spare Parts. Prior to and as a condition precedent to
Substantial Completion, Contractor shall deliver to the Site all the Capital
Spare Parts that pertain to Train 3.  Such Capital Spare Parts are listed in
Attachment W, and the cost associated with all Work related to such Capital
Spare Parts is included in the Contract Price, including the cost of procurement
of such spare parts and the actual out-of-pocket purchase price of such spare
parts.  To the extent that Contractor desires to use any Capital Spare Parts,
Contractor must obtain Owner’s prior approval, not to be unreasonably withheld,
and replace all such spare parts in new and unused condition as a condition of
Substantial Completion unless otherwise approved by Owner.  Capital Spare Parts
shall be treated, as applicable, as Equipment or as a component of the Aggregate
Labor and Skills Price.

C.         Operating Spare Parts.  With respect to operating spare parts for use
after Substantial Completion (but only to the extent not taken into
consideration by the Capital Spare Parts listed in Attachment W), Contractor
shall deliver to Owner for Owner’s approval, not to be unreasonably withheld, a
detailed priced list of the manufacturer and Contractor-recommended operating
spare parts for each applicable item of Equipment necessary for operating such
Equipment for two (2) years.  The purchase price of each operating spare part
shall be provided to Owner for each item of Equipment for which there is
manufacturer or Contractor-recommended operating spare parts no later than
thirty (30) Days after the execution of the applicable Subcontract for such
Equipment, and such purchase prices will be valid for one hundred and eighty
(180) Days after Contractor’s





27




execution thereof.  Within such one hundred and eighty (180) Days, Owner may
respond to Contractor identifying which operating spare parts, if any, that
Owner wishes Contractor to procure under each Subcontract.  The cost associated
with all Work related to the two (2) years’ operating spare parts is included in
the Contract Price, except for the purchase price of such operating spare
parts.  In the event Owner requests in writing that Contractor procure any
operating spare parts on Owner’s behalf, Contractor shall be entitled to a
Change Order in accordance with Section 6.2A.6 to increase the Contract Price
for the actual purchase price and delivery costs of such requested operating
spare parts, plus costs of transportation, preservation and a  profit of five
percent (5%) on such price and costs.  To the extent that Contractor desires to
use any Operating Spare Parts, Contractor must obtain Owner’s prior approval,
not to be unreasonably withheld, and replace all such spare parts as a condition
of Substantial Completion in new and unused condition unless otherwise approved
by Owner.  Operating spare parts shall be treated, as appropriate, as Equipment
or as a component of the Aggregate Labor and Skills Price.

3.5       Training Program in General.  As part of the Work, a reasonable number
of competent personnel, who are capable of being trained by Contractor,
designated by Owner in its sole discretion (but not to exceed the number of
Persons listed in Attachment V) shall be given training designed and
administered by Contractor at its expense, which shall be based on the program
requirements contained in Attachment A and shall cover at a minimum the
following topics: (i) the testing of each item of Equipment; (ii) the start-up,
operation and shut-down of each item of Equipment; (iii) the performance of
routine, preventative and emergency maintenance for each item of Equipment; and
(iv) spare parts to be maintained for each item of Equipment, and their
installation and removal.  Such training shall include instruction for Owner’s
operations personnel in the operation and routine maintenance of each item of
Equipment prior to completion of Commissioning of each item of Equipment.  As
part of the training, Contractor shall provide Owner’s operating personnel with
access to the Train 3 Liquefaction Facility during Commissioning, testing and
start-up. Training shall be provided by personnel selected by Contractor who, in
Contractor’s and the Equipment Subcontractor’s or Sub-subcontractor’s judgment,
are qualified to provide such training, and shall take place at such locations
and at such times as agreed upon by the Parties.  Contractor shall provide
trainees with materials described in Attachment A.  Contractor shall also
provide to Owner all training materials and aids developed to conduct such
training in order to facilitate future training by Owner of personnel hired
after Substantial Completion.  If Contractor determines, using GECP, that a
member of the operations personnel provided by Owner who is under the control of
Contractor pursuant to Section 3.29 is not competent, or is not adequately
participating in the training, or is not sufficiently capable of performing his
or her duties in connection with the Train 3 Liquefaction Facility, and such
deficiencies are not the fault of Contractor and cannot be cured by Contractor
using GECP, the Contractor may require Owner to remove and replace that member
of the operations personnel (provided such personnel have not been designated as
Owner’s key personnel).

3.6       Environmental Regulations and Environmental Compliance.  No later than
thirty (30) Days after the Effective Date, Contractor shall submit for Owner’s
approval, not to be unreasonably withheld, Project-specific environmental
policies and procedures.  Such policies and procedures shall be in compliance
with requirements of this Agreement, including Applicable Law and the plan and
procedures set forth in Attachment J.  Without limitation of Section 3.1,
Contractor is responsible for performing the Work in compliance with all
provisions of this





28




Agreement regarding the environment and Applicable Law and in compliance with
the policies and procedures set forth in Attachment J and the Project-specific
policies and procedures approved by Owner.  Contractor shall maintain all
environmental compliance records required by Applicable Law and shall provide,
or cause to be provided, necessary training to its employees, Subcontractors and
Sub-subcontractors to ensure their compliance with the environmental rules and
requirements of this Agreement.  Contractor shall, at its sole cost and expense,
dispose of all non-hazardous wastes and Hazardous Materials generated or brought
onto the Site by Contractor, any Subcontractor or Sub-subcontractor during
performance of the Work at off-Site disposal facilities permitted to receive
such wastes and Hazardous Materials.  Contractor shall provide copies of all
waste and disposal records and reports to Owner.  Contractor shall report to
Owner, as soon as reasonably possible after having knowledge thereof and in no
event later than one (1) Day after such occurrence, any violation of the
foregoing.  Contractor shall, at its sole cost and expense, remediate the
release of any Hazardous Materials generated or brought onto the Site by
Contractor, any Subcontractor or Sub-subcontractor or other event in violation
of this Section 3.6.  Contractor’s obligations under this Section 3.6 shall
survive termination of this Agreement.

3.7       Contractor’s Tools and Construction Equipment.  Contractor shall
furnish all Construction Equipment necessary and appropriate for the timely and
safe completion of the Work in compliance with this Agreement.  Notwithstanding
anything to the contrary contained in this Agreement, Contractor shall be
responsible for damage to or destruction or loss of, from any cause whatsoever,
all Construction Equipment owned, rented or leased by Contractor or its
Subcontractors or Sub-subcontractors for use in accomplishing the
Work.  Contractor shall require all insurance policies (including policies of
Contractor and all Subcontractors and Sub-subcontractors) in any way relating to
such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against the
Owner Indemnified Parties.

3.8       Employment of Personnel.

A.        Contractor shall not engage or retain or permit any Subcontractor or
Sub-subcontractor to engage or retain, in connection with its performance under
this Agreement, anyone who is unsafe, not skilled, or not qualified to perform
the work assigned to such Person.  Contractor agrees to promptly remove or
reassign (or to require any Subcontractor or Sub-subcontractor to remove or
reassign) from its services in connection with the Work any Person who does not
meet the foregoing requirements, excluding vendors or suppliers who are not
performing Work on the Site, laydown areas or modular fabrication yards.  In
addition, Contractor agrees that within forty-eight (48) hours after receipt of
notice from Owner, it shall remove from the Work any employee or agent of
Contractor or of Contractor’s Subcontractors or Sub-subcontractors who, in
Owner’s reasonable opinion, is unsafe, incompetent, careless, unqualified to
perform the Work assigned to such Person, creates an unsafe or hostile work
environment, persists in any conduct which is prejudicial to safety, health, or
the protection of the environment, disregards the terms and conditions of this
Agreement, or is interrupting, interfering with or impeding the timely and
proper completion of the Work.  NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE
NO LIABILITY AND CONTRACTOR AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS,
CAUSES OF ACTION, DAMAGES, COSTS, LOSSES AND





29




EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR NATURE, WHICH MAY DIRECTLY OR
INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR TERMINATING THE EMPLOYMENT OF OR REMOVING FROM THE WORK ANY
SUCH EMPLOYEE OR AGENT WHO FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A
REQUEST BY OWNER TO HAVE SUCH EMPLOYEE OR AGENT REMOVED FROM THE
WORK.  Contractor shall replace any such employee or agent at its sole cost and
expense.

B.         Contractor is responsible for maintaining labor relations in such
manner that there is reasonable harmony among the employees of Contractor and
its Subcontractors and Sub-subcontractors performing Work at the
Site.  Contractor and its Subcontractors and Sub-subcontractors performing Work
at the Site shall conduct their labor relations in accordance with the
recognized prevailing local area practices.  Contractor shall inform Owner
promptly of any labor dispute, anticipated labor dispute, request or demand by a
labor organization, its representatives or members which may reasonably be
expected to affect the Work.  Contractor further agrees to inform Owner, before
any commitments are made, about the negotiations of any agreements or
understandings with local or national labor organizations.

C.         Contractor and its Subcontractors and Sub-subcontractors and the
personnel of any of them shall not bring onto the Site any: (i) firearm of
whatsoever nature, knife with a blade exceeding four (4) inches (100
millimeters) in length or other object which in the sole judgment of Owner is
determined to be a potential weapon; (ii) alcoholic beverages or intoxicants of
any nature; (iii) substance that creates a hazard and not related to the Work;
(iv) animal; (v) illegal drugs of any nature; (vi) drugs (whether prescription
or non-prescription) which impair physical or mental faculties; or (vii)
prescription drugs without a valid prescription.

D.        In connection with the enforcement of this Section 3.8D, all employees
and agents of Contractor and its Subcontractors and Sub-subcontractors shall
successfully complete a drug screening test prior to performing Work at the
Site, and periodically thereafter in accordance with the requirements of
Attachment J.  Contractor and its Subcontractors and Sub-subcontractors shall
abide by and enforce the requirements of this Section 3.8D, and shall
immediately remove from the Work and the Site to the extent permitted by
Applicable Law any employee or agent of Contractor, Subcontractor or
Sub-subcontractor who has violated the requirements of this Section 3.8D.  The
provisions of Section 3.8A with regard to liability of any of the Owner
Indemnified Parties and Contractor’s release, indemnification, defense and hold
harmless obligations shall apply to the removal of any such Person under this
Section 3.8D.

3.9       Clean-up.  Contractor shall keep the Site free from all waste
materials or rubbish caused by the activities of Contractor or any of its
Subcontractors or Sub-subcontractors.  As soon as practicable after the
completion of all Punchlist items, Contractor shall remove, at its own cost, all
Construction Equipment and other items not constituting part of the Train 3
Liquefaction Facility (other than as required by Contractor to fulfil its
obligations under Section 12.3A) and remove all waste material and rubbish
brought on to or generated by Contractor from the Site and





30




restore the Site in accordance with this Agreement.  In the event of
Contractor’s failure to comply with any of the foregoing, Owner may accomplish
the same; provided, however, that Contractor shall be liable for and pay to
Owner (directly, by offset, or by collection on the Letter of Credit, at Owner’s
sole option) all reasonable costs associated with such removal and/or
restoration, including costs associated with permitting, transportation and
disposal at an authorized location.

3.10     Safety and Security.  Contractor recognizes and agrees that safety and
physical security are of paramount importance in the performance of the Work and
that Contractor is responsible for performing the Work in a safe and physically
secure manner.  No later than thirty (30) Days after the Effective Date,
Contractor shall deliver to Owner a safety program for Owner’s approval, not to
be unreasonably withheld.  Once Owner has approved Contractor’s safety program,
Contractor shall seek approval from Owner of any material changes to such safety
program. Contractor’s safety program shall specify the written policies and
procedures for maintaining and supervising all environmental, health and safety
precautions and programs in connection with the performance of the Work,
including appropriate precautions and Work-specific detailed programs for areas
in and around the Site and the handling, collecting, removing, transporting or
disposing of Hazardous Materials in order to ensure prudent practice on the Site
for the safety of all Persons on the Site.  Contractor further agrees to perform
the Work in accordance with the safety and health rules and standards of
Applicable Law (including OSHA) and such safety program, and Contractor shall
assume all costs associated with compliance therewith.  Contractor’s safety
program shall include the standards set forth in Attachment J.  Owner’s review
and approval of Contractor’s safety program shall not in any way relieve
Contractor of its responsibility regarding safety, and Owner, in reviewing and
approving such safety program, assumes no liability for such safety
program.  Contractor shall appoint one or more (as appropriate) safety
representative(s) acceptable to Owner who shall be resident at the Site, have
responsibility to immediately correct unsafe conditions or unsafe acts
associated with the Work and the Train 3 Liquefaction Facility, act on behalf of
Contractor on safety and health matters, and participate in periodic safety
meetings with Owner after Work has commenced on the Site.  Contractor further
agrees to provide or cause to be provided necessary training and safety
Construction Equipment to its employees, Subcontractors and Sub-subcontractors
to ensure their compliance with the foregoing safety and health rules and
standards and enforce the use of such training and Construction
Equipment.  Contractor shall maintain all accident, injury and any other records
required by Applicable Law or Contractor’s safety program and shall furnish
Owner a Monthly summary of injuries and labor hours lost due to
injuries.  Should Owner at any time observe Contractor, or any of its
Subcontractors or Sub-subcontractors, performing the Work in an unsafe manner,
or in a manner that may, if continued, become unsafe, then Owner shall have the
right (but not the obligation) to require Contractor to stop the Work until such
time as the manner of performing the Work has been rendered safe to the
satisfaction of Owner; provided, however, that at no time shall Contractor be
entitled to an adjustment of the Contract Price or Key Dates based on such work
stoppage.  Contractor shall be responsible for the security, fencing, guarding,
temporary facilities, lighting, and supervision each as required and described
in Attachment A until all of the requirements of Substantial Completion have
been satisfied.  Nothing in this Section 3.10 shall affect Contractor’s status
as an independent contractor.  With respect to (i) the Site’s access
requirements, restrictions and procedures, (ii) Owner’s safety and security
rules and procedures and (iii) other such safety rules and procedures as
required by the Site’s landowner or Applicable Law and Regulations, Contractor
acknowledges that it has fully investigated and has taken such requirements,
rules and procedures into account in planning the





31




Work to be performed in accordance with the Key Dates.  Further, regarding Site
access and performance of the Work on the Site, Contractor shall comply with any
Site access, safety, security requirements, restrictions, rules and procedures
imposed by (i) the Site’s landowner and (ii) Owner after Substantial
Completion.  As such, Contractor shall not be entitled to a Change Order to
adjust the Contract Price or Key Dates as a result of Contractor’s (including
its Subcontractors and Sub-subcontractors) compliance with such access, safety
and security requirements, rules and procedures, except to the extent of any
material changes made thereto by the Site’s landowner subsequent to the
Effective Date.

3.11     Emergencies.  In the event of any emergency endangering life or
property in any way relating to the Work, the Train 3 Liquefaction Facility or
the Site, whether on the Site or otherwise, Contractor shall take such action as
may be reasonable and necessary to prevent, avoid or mitigate injury, damage, or
loss and shall, as soon as possible, report any such incidents, including
Contractor’s response thereto, to Owner.  If Contractor fails to take such
action and the emergency requires immediate action, then Owner, with or without
notice to Contractor may, but shall be under no obligation to, take reasonable
action as required to address such emergency.  The taking of any such action by
Owner, or Owner’s failure to take any action shall not limit Contractor’s
liability. Contractor shall reimburse Owner for the performance of any work or
furnishing of any equipment or other items in connection with any emergency in
an amount equal to the reasonable costs incurred by Owner in such performance of
work or furnishing of equipment or other items.

3.12     Approvals, Certificates, Permits and Licenses.

A.        Contractor shall obtain the Permits listed in Attachment P as well as
(i) those Permits for the Project that are required to be maintained in
Contractor’s name and (ii) those Permits necessary to perform the Work
(“Contractor Permits”), as well as cause its Subcontractors and
Sub-subcontractors to obtain those Permits in (i) and (ii).

B.         Contractor shall provide information, assistance and documentation to
Owner as reasonably requested in connection with the Permits to be obtained by
Owner in Attachment Q.  Without limiting the generality of the foregoing,
Contractor acknowledges that Owner is required to provide regular reports and
other information to FERC during the design and construction of the Train 3
Liquefaction Facility, and that the Train 3 Liquefaction Facility will be
subject to regular inspections by FERC staff, and continuous monitoring by
inspectors providing reports to FERC.  Contractor shall provide continuing
support services relating to the FERC and regulatory processes, including the
preparation of all design and engineering documentation necessary to conform and
update Owner’s FERC, TCEQ and other filings to the Scope of Work, either prior
to or following the issuance of the final FERC Order for the
Project.  Contractor shall also perform the engineering with respect to the
Owner Permits in accordance with Exhibit A, and shall cooperate with FERC staff
and inspectors, and take such actions as necessary to facilitate FERC monitoring
and inspection programs.

C.         Contractor shall not be entitled to an adjustment to the Contract
Price, Key Dates or Changed Criteria to the extent Owner’s failure to obtain a
FERC Authorization or





32




another Owner Permit is due to Contractor’s failure to comply with Section 3.12B
or to cooperate with Owner or any relevant Governmental Instrumentality.

3.13     Books, Records and Audits.

A.        Contractor shall keep full and detailed books, construction and
manufacturing logs, records, daily reports, accounts, schedules, payroll
records, receipts, statements, electronic files, correspondence and other
pertinent documents as may be necessary for proper management under this
Agreement, as required under Applicable Law or this Agreement (“Books and
Records”).  Contractor shall maintain all such Books and Records in accordance
with generally accepted accounting principles applicable in the United States
and shall retain all such Books and Records for a minimum period of time equal
to the greater of: (i) three (3) years after Final Completion, (ii) such period
of time as may be required under Applicable Law, or (iii) the time period
required for resolution of all third-party claims arising out of or relating to
this Agreement, the Work or the Train 3 Liquefaction Facility.

B.         Upon reasonable notice, Owner, Lender, and Independent Engineer shall
have the right to audit or to appoint an independent public accounting firm to
audit Contractor’s Books and Records; provided,  however, with respect to an
independent public accounting firm, such Lender, Independent Engineer and
independent public accounting firm and their representatives shall first execute
a confidentiality agreement with Contractor.  Contractor’s Books and Records may
be audited as necessary to (i) validate all amounts billed under any Change
Orders that are not a fixed price, and (ii) review and confirm safety
records.  When requested by Owner, Contractor shall provide the auditors with
reasonable access to all relevant Books and Records, and Contractor’s personnel
shall cooperate with the auditors to effectuate the audit or audits
hereunder.  The auditors shall have the right to copy such Books and Records at
Owner’s expense.  Contractor shall bear all reasonable costs and expenses
incurred by it in assisting Owner with audits performed pursuant to this
Section 3.13.  Contractor shall include audit provisions identical to this
Section 3.13 in all Subcontracts.  The restrictions in this Section 3.13B to the
audit rights of Owner, Lender or Independent Engineer shall not control over any
rights such parties have under Applicable Law, in discovery in any arbitration
or litigation arising out of ARTICLE 18 or in any arbitration or litigation
against Guarantor or in any litigation between Owner and any Governmental
Instrumentality.

3.14     Tax Accounting.

A.        Within a reasonable period of time (not to exceed thirty (30) Days)
following Contractor’s receipt of Owner’s written request therefor, Contractor
shall provide Owner with any information regarding quantities, descriptions and
sales prices of any Equipment installed on or ordered for the Train 3
Liquefaction Facility and any other information, including Books and Records,
subject to the extent of the audit rights in Section 3.13, as Owner may deem
reasonably necessary in connection with the preparation of its tax returns or
other tax documentation in connection with the Project or the determination of
Equipment listed in Attachment DD.  No access to the aforementioned information
(including Books and Records) shall be granted to Owner’s tax consultant until





33




such tax consultant has signed a confidentiality agreement with Contractor in
accordance with the standard practice in the auditing industry for audits of
this kind.

B.         Contractor acknowledges that Owner is pursuing ad valorem tax
abatement through the Texas Comptroller of Public Accounts, and upon request,
Contractor shall provide to Owner and Owner’s tax consultant access to
documentation required or requested by the Texas Comptroller of Public Accounts
or any other Governmental Instrumentality in order for Owner to perfect such
abatement related to the sales price of Equipment, including Equipment sales
price, price of fabrication and design specifications, installation labor costs
and overhead and other indirect costs.  Documentation shall consist of asset
name or Equipment reference number, a description of the asset, and amount
charged by Contractor to Owner.  Contractor agrees to offer similar assistance
to Owner toward any other federal, state or local program that is enacted and
would allow for a reduction, rebate, abatement or exemption of (i) Taxes or (ii)
Texas Sales and Use Tax on Equipment listed in Attachment DD.

3.15     Temporary Utilities, Roads, Facilities and Storage.

A.        Prior to Substantial Completion and except for those utilities
designated to be provided by Owner pursuant to ARTICLE 4, Contractor shall
provide and pay for all utilities (e.g., electricity, water, communication,
cable, telephone, waste and sewer), including all connections and substations,
necessary for the performance of the Work, including installation, Permit and
usage costs.

B.         Contractor shall construct and maintain temporary access and haul
roads as may be necessary for the proper performance of this Agreement.  Roads
constructed on the Site shall be subject to Owner’s approval, not to be
unreasonably withheld.  Contractor shall provide Owner with sufficient office
space at the time of Contractor’s mobilization at the Site to accommodate
Owner’s Representative and support staff.  Contractor shall provide Owner with
all office space, construction trailers, utilities, storage and warehousing,
security, telephones, furnishings, and other temporary facilities required for
their oversight of the Work, as set forth in more detail in Attachment A.

C.         All Equipment and other items or components thereof comprising part
of the Work stored at a location other than on the Site shall be segregated from
other goods, and shall be clearly marked as “Property of Rio Grande LNG, LLC”.

3.16     Subordination of Liens.  Contractor hereby subordinates any mechanics’
and materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site, the Trains 1 and 2
Liquefaction Facility or the Train 3 Liquefaction Facility to any liens granted
in favor of Lender, whether such lien in favor of Lender is created, attached or
perfected prior to or after any such liens, claims or encumbrances, and shall
require its Subcontractors and Sub-subcontractors to similarly subordinate their
lien, claim and encumbrance rights.  Contractor agrees to comply with reasonable
requests of Owner for supporting documentation required by Lender, including any
necessary lien subordination agreements, affidavits or other documents that may
be required to demonstrate that Owner’s property and the Site are free from
liens, claims and encumbrances arising out of the furnishing of Work under this





34




Agreement.  Nothing in this Section 3.16 shall be construed as a limitation on
or waiver by Contractor of any of its rights under Applicable Law to file a lien
or claim or otherwise encumber the Project as security for any undisputed
payments owed to it by Owner hereunder that are past due, provided that such
lien or claim is subordinate to any liens granted in favor of Lender.

3.17     Hazardous Materials.  Contractor shall not, nor shall it permit or
allow any Subcontractor or Sub-subcontractor to, bring any Hazardous Materials
on the Site and shall bear all responsibility and liability for such materials;
provided, however, that Contractor may bring onto the Site such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law, Applicable Codes and Standards, and the
requirements specified in Attachment J, and Contractor shall remain responsible
and liable for all such Hazardous Materials.  If Contractor or any Subcontractor
or Sub-subcontractor encounters Pre-Existing Hazardous Materials at the Site,
Contractor and its Subcontractors and Sub-subcontractors shall immediately stop
Work in the affected area and notify Owner. Contractor and its Subcontractors
and Sub-subcontractors shall not be required to resume Work in connection with
such Pre-Existing Hazardous Materials or in any area affected thereby until
Owner has: (i) obtained any required permits or other approvals related thereto;
and (ii) delivered to Contractor a written notice (x) specifying that any
affected area is or has been rendered suitable for the resumption of Work in
compliance with Applicable Law or (y) specifying any special conditions under
which such Work may be resumed in compliance with Applicable Law.  To the extent
that any such suspension adversely affects Contractor’s or its Subcontractors’
or Sub-subcontractors’ cost or time for performance of the Work in accordance
with the requirements of this Agreement, Contractor shall be entitled to an
appropriate Change Order pursuant to Section 6.2A.8. If under such circumstances
Contractor or any of its Subcontractors or Sub-subcontractors fail to stop Work
and notify Owner, Contractor shall be responsible and liable to Owner in
accordance with Section 17.1B for all damages, costs, losses and expenses to the
extent relating to such failure, subject to an aggregate cap of [***] U.S.
Dollars (U.S.$[***]) and Owner hereby releases Contractor, its Subcontractors or
Sub-subcontractors from any such liability in excess thereof.  For the avoidance
of doubt, any such liability of Contractor shall not exceed [***] U.S. Dollars
(U.S.$[***]) in the total cumulative aggregate under the Trains 1 and 2 EPC
Agreement and this Agreement.

3.18     Quality Assurance.  No later than thirty (30) Days after the Effective
Date, Contractor shall submit to Owner for its review and approval, not to be
unreasonably withheld, a facility-specific quality control and quality assurance
plan and an inspection plan detailing Contractor’s quality plan (“Quality Plan”)
and Subcontractor source inspection plan as required by Attachment Y.  No later
than thirty (30) Days after the Effective Date, Contractor shall submit to Owner
for its approval, not to be unreasonably withheld, detailed inspection and test
plans and supporting construction procedures as required by Attachment Y.  Prior
to the commencement of the Work, detailed quality assurance and quality control
procedures and plans applicable to that portion of the Work shall be issued to
Owner in accordance with Attachment Y.  Owner’s review and approval of
Contractor’s Quality Plan, Subcontractor source inspection plan, detailed
construction inspection and test plans and supporting construction procedures,
and detailed quality assurance and quality control procedures and plans shall in
no way relieve Contractor of its responsibility for performing the Work in
compliance with this Agreement.  As part of such plans, Contractor agrees that
it shall keep a daily record of inspections performed, and Contractor shall





35




make available at the Site for Owner’s and Lender’s (including Independent
Engineer) review a copy of all such inspections.

3.19     Reports and Meetings.

A.        Reports.  Contractor shall provide Owner with one (1) hardcopy and one
(1) electronic copy of the following reports and such other information required
in this Agreement:

1.         minutes for all weekly status and Project-related meetings with Owner
within five (5) Business Days following such meeting;

2.         safety or environmental incident reports within three (3) Business
Days following the occurrence of any such incident (including “near miss”
incidents where no individual was injured or property was damaged), except for
any safety or environmental incident involving a significant non-scheduled event
such as LNG or natural gas releases, fires, explosions, mechanical failures,
unusual over-pressurizations or major injuries which shall be provided to Owner
within eight (8) hours of the occurrence of such incident; provided, however,
notification shall be provided to Owner immediately if any safety or
environmental incident threatens public or employee safety, causes significant
property damage, or interrupts the Work;

3.         weekly (or such longer duration as otherwise agreed by Owner in
writing) progress reports (“Weekly Progress Reports”), in a form reasonably
acceptable to Owner and containing the information required in Attachment X,
which shall be provided one (1) Day prior to the weekly progress meeting and
shall cover all activities up to the end of the previous week; and

4.         Monthly progress reports, in a form reasonably acceptable to Owner
and containing the information required in Attachment X (“Monthly Progress
Reports”).  Contractor shall provide the Monthly Progress Report no later than
ten (10) Days after the end of each Month, and the Monthly Progress Report shall
cover activities up through the end of the previous Month.  Contractor shall
provide Owner with the number of copies of such reports and shall arrange for
the distribution thereof as Owner may reasonably request.

5.         At Owner’s request, Contractor shall consolidate any or all reports
and other documentation required under this Section 3.19 (or other provisions
under this Agreement) for Train 3 with the reports required under similar
provisions for Train 1 and Train 2 in the Trains 1 and 2 EPC Agreement.

B.         Meetings.

1.         A weekly progress meeting with Owner shall occur every week, on a
weekday to be agreed to by the Parties, at the Site, or at an alternate site
agreeable to the Parties, to discuss the matters described in Attachment X for
the prior week. 





36




The meetings shall be attended by Contractor and those Contractor employees and
Subcontractors reasonably requested by Owner.

2.         A Monthly progress meeting shall be held within one (1) week after
the issuance of the Monthly Progress Report at the Site, or at an alternate site
agreeable to Owner and Contractor, to discuss the matters described in
Attachment X for the prior Month and to review the Monthly Progress Report for
that Month with Owner.  The Monthly progress meeting shall be attended by the
Owner Representative, the Contractor Representative and those Contractor
employees, Subcontractors and Sub-Subcontractors reasonably requested by
Owner.  The meetings may be attended by any authorized representative or agent
of Lender or the Independent Engineer.

3.20     Payment.  Contractor shall timely make all payments required to be paid
to Owner pursuant to the terms of this Agreement.

3.21     Commercial Activities.  Neither Contractor nor its employees shall
establish any commercial activity or issue concessions or permits of any kind to
third parties for establishing commercial activities on the Site or any other
lands owned or controlled by Owner; provided, however, temporary lunch wagons
and vending machines may be permitted upon prior approval by Owner, not to be
unreasonably withheld.

3.22     Title to Materials Found.  As between Owner and Contractor, the title
to water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner.  Contractor may use in
the Work mesquite and top soil and fill for leveling, provided that such
materials comply with the requirements of this Agreement.  Notwithstanding the
above, Contractor shall remain liable for, at its sole cost and expense, the
disposal of all materials developed or obtained in the excavation or other
operations of Contractor, any Subcontractor or Sub-subcontractor (excluding
Pre-Existing Hazardous Materials and Unforeseen Subsurface Conditions, if any).

3.23     Survey Control Points and Layout.  Contractor shall establish all
survey control points and layout the entire Work in accordance with the
requirements of this Agreement, which shall be based on the survey control
points established by Owner pursuant to Section 4.5.  Contractor acknowledges
that, prior to commencement of the Work, it has independently confirmed with a
surveyor, licensed in the state of Texas, the proper placement of such survey
control points.  If Contractor or any of its Subcontractors, Sub-subcontractors
or any of the representatives or employees of any of them move or destroy or
render inaccurate the survey control points provided by Owner, such control
points shall be replaced by Contractor at Contractor’s own expense.

3.24     Cooperation with Others.  Subject to the provisions of this Agreement,
including Section 4.3, Contractor acknowledges that Owner, its consultants and
professionals described in Section 2.5D and other contractors and other
subcontractors or other Persons may be working at the Site during the
performance of this Agreement.  Owner shall, and shall require that such
consultants and professionals described in Section 2.5D and other contractors
and other





37




subcontractors or other Persons working at the Site (except with respect to
Contractor’s work performed under the Trains 1 and 2 EPC Agreement) during the
performance of this Agreement prior to Substantial Completion, at all times
while on the Site comply with Contractor’s safety program approved by Owner
pursuant to Section 3.12 that is applicable to the Site.  To minimize
interference with the work of any other parties, Contractor and its
Subcontractors and Sub-subcontractors shall not, unless permitted by Owner in
writing, perform the Work in the restricted work areas set forth in
Attachment Z.  No later than thirty (30) Days after the Effective Date,
Contractor shall provide to Owner, for its review and comment, a Site access
plan designating the entrances and exits to the Site that will be used during
construction and providing Contractor’s proposed Site access policies, all in
accordance with the requirements of this Agreement and Attachment J.  In
addition, Contractor shall reasonably cooperate and coordinate its Work with
Owner’s other contractors performing services on the Site (and Contractor shall
fully cooperate and coordinate its Work with its separate work under the Trains
1 and 2 EPC Agreement) and shall not obstruct or restrict Owner’s access to and
on the Site.  Owner’s Site access shall in no way relieve Contractor from its
obligations to carry out the Work in accordance with this Agreement.

3.25     Responsibility for Property. Contractor shall plan and conduct its
operations so that neither Contractor nor any of its Subcontractors or
Sub-subcontractors shall (i) enter upon private lands (other than the Site) or
water bodies in their natural state unless authorized by the owners of such
lands; (ii) enter any restricted areas set forth in Schedule A-1; (iii) close or
obstruct any utility installation, highway, waterway, harbor, road or other
property unless and until applicable Permits have been obtained and, to the
extent such items are located on the Site, Owner’s permission has been obtained;
(iv) disrupt or otherwise interfere with the operation of any portion of any
pipeline, telephone, ship or barge operation, dredging activities, activities of
the Port Authority Indemnified Parties, conduit or electric transmission line,
railroad, ditch, navigational aid, dock or structure unless otherwise
specifically authorized by Owner in writing, the appropriate entity or
authority, or otherwise provided in Attachment A; (v) damage any property listed
in (iii) or (iv); and (vi) damage or destroy maintained, cultivated or planted
areas or vegetation such as trees, plants, shrubs, shore protection, paving, or
grass adjacent to the Site.  The foregoing includes damage arising from
performance of the Work through operation of Construction Equipment or
stockpiling of materials.  Contractor shall be responsible for all damages,
costs, losses and expenses arising out of non-compliance with this Section 3.25
(in accordance with the indemnification and defense obligations set forth in
Section 17.1I) and shall, as soon as reasonably possible, restore at its own
cost and expense such property to the condition it was in before such
damage.  If damage occurs to Train 1 or Train 2 prior to substantial completion
of such applicable Train 1 or Train 2, liability for such damage shall be
governed by the Trains 1 and 2 EPC Agreement.  Contractor and its Subcontractors
and Sub-subcontractors shall coordinate and conduct the performance of the Work
so as to not unreasonably interfere with or disrupt the use and peaceful
enjoyment of any adjacent property to the Site.

3.26     Explosives. Explosives shall not be transported to the Site without
Owner’s prior approval.  In the event that Contractor receives such approval,
explosives shall be transported to the Site only when required to perform the
Work under this Agreement and with at least thirty (30) Days’ prior notice to
and approval of Owner.  Contractor shall be responsible for properly purchasing,
transporting, storing, safeguarding, handling and using explosives required to
perform the Work under this Agreement.  Contractor shall employ competent and
qualified personnel for the use of explosives.  Residual surplus explosives
shall be promptly removed from the Site and





38




properly disposed of by Contractor.  Contractor shall strictly comply with
Applicable Law and Applicable Codes and Standards in the handling of explosives
pursuant to this Agreement (including the U.S. Patriot Act of 2001 and any and
all rules and regulations promulgated by the U.S. Department of Homeland
Security and the U.S. Bureau of Alcohol, Tobacco, Firearms and Explosives),
shall perform all obligations and obtain all Permits with respect to explosives,
and shall develop and file and provide copies to Owner of all documentation
regarding same.

3.27     No Interference with Trains 1 and 2 Liquefaction Facility.

A.        Contractor understands that upon substantial completion of Train 1 and
Train 2 respectively under the Train 1 and Train 2 EPC Agreement, such Train
will be under full commercial operation and it is the Parties’ intent that the
performance of the Work and Contractor’s other obligations under this Agreement,
including with respect to the Work, will not interfere with the commercial
operation of Train 1 and Train 2, except to the extent and for the durations
specified in Attachment HH.  No later than fourteen (14) Days’ prior to the time
that Contractor plans to perform such interfering Work, Contractor shall propose
a detailed plan setting out how Contractor intends that such interfering Work
will be performed to minimize, to the greatest extent reasonably possible,
interference with the operation of Train 1 and Train 2 respectively, while at
all times complying with the requirements in Attachment HH.  Prior to performing
such Work, Owner and Contractor shall mutually agree in writing on a final plan
for Contractor to execute such Work.  Owner may, in its sole discretion,
subsequently prohibit such interfering Work from being performed in accordance
with the final plans agreed by the Parties, but in such case, Contractor shall
be entitled to a Change Order to the extent permitted under Sections 6.2A.1 and
6.8.

B.         It is the Parties’ intent that, except for the activities listed in
Attachment HH, the performance of the Work and Contractor’s other obligations
under this Agreement will not interfere with the operation of Train 1 or Train 2
after such Train has achieved substantial completion under the Trains 1 and 2
EPC Agreement.  During the performance of the Work, should an unforeseeable
situation arise that requires access to or has the potential of interfering with
the operation of Train 1 or Train 2, Contractor shall, except in an emergency
endangering property or any Persons, give Owner written notice as soon as
possible but no later than thirty (30) Days’ prior to the time that Contractor
plans to perform such interfering Work, detailing a plan that proposes in detail
how Contractor intends that such Work will be performed to minimize, to the
greatest extent reasonably possible, interference with the operation of Train 1
and Train 2, as applicable.  Such plan proposed by Contractor shall be the least
disruptive to operations of Train 1 and Train 2, unless such plan is
disproportionately expensive when compared to the impact on the operations of
Train 1 and Train 2.  Emergency actions are governed by Section 3.11.  Prior to
performing such Work, Owner and Contractor shall mutually agree in writing on a
final plan for Contractor to execute such interfering Work. Owner may, in its
sole discretion, subsequently prohibit such interfering Work from being
performed in accordance with the final plans agreed by the Parties, but in such
case, Contractor shall be entitled to a Change Order to the extent permitted
under Sections 6.2A.1 and 6.8.





39




C.         Contractor acknowledges the risks, hazards and constraints relating
to performing Work adjacent to, and within the confines of operating facilities,
including Train 1 and Train 2 after it has achieved substantial completion under
the Train 1 and Train 2 EPC Agreement.  This requires significant planning and
attention to safe work practices to ensure the safety and reliability of the
operating facilities and the safety of the construction and operational
personnel.  Such detailed planning activities and safe work plans shall be
provided to Owner for its approval, not to be unreasonably withheld, within a
reasonable period of time prior to performing any Work affecting the operation
of the Train 3 Liquefaction Facility.

3.28     Equipment Not Incorporated into the Train 3 Liquefaction Facility.  If,
after Substantial Completion  and prior to Final Completion, Contractor has any
Equipment that it purchased for the Train 3 Liquefaction Facility but did not
incorporate into the Train 3 Liquefaction Facility, Owner has the option of
either purchasing such Equipment at fair market value, plus applicable sales tax
(unless an applicable exemption or direct payment  permit exemption certificate
is provided to Contractor), and customs and import duties if the item was
intended for re-export, or requiring that Contractor haul off such Equipment at
Contractor’s own cost and expense (and if required to haul off such Equipment,
Owner shall transfer title to such Equipment to Contractor); provided that, if
such Equipment was purchased on a basis other than a lump sum basis (such as on
a time and material basis under a Change Order), then if Owner elects to take
such Equipment, it may take such Equipment at no cost to Owner, and title to
such Equipment shall remain with Owner in accordance with Section 8.1B.

3.29     Operation Personnel.

A.        Until Substantial Completion, Owner’s operating personnel shall be
under the control of and supervised by Contractor, and Contractor shall (subject
to Owner’s indemnification obligations under Section 17.2) be fully responsible
for the acts and omissions of such personnel; provided, however, notwithstanding
the foregoing, such operating and maintenance personnel shall remain employees
or agents of Owner and shall not be considered employees of Contractor for any
reason.

B.         To the extent not set forth in Attachment A, Contractor shall, no
later than [***] ([***])  Days prior to the Guaranteed Substantial Completion
Date, prepare for Owner’s review a proposed plan regarding the utilization of
Owner’s operation personnel during Commissioning and for the conduct of
Performance Tests and any other tests.  Each such plan shall be prepared to
avoid any impact on the operation of Train 3 after Substantial Completion and to
take into account Owner’s operating and maintenance procedures, the number of
operating and maintenance personnel available to Owner for participation in
pre-commissioning, Commissioning, start-up and Performance Testing, safety
issues for Train 3 and the type of activities to be performed.  Such plan shall
be mutually agreed-upon by the Parties in writing no later than forty-five (45)
Days after Owner’s receipt of Contractor’s proposed plan.  Nothing in this
Agreement, including this Section 3.29 or Section 3.2H, shall be interpreted to
create a master-servant or principal-agent relationship between Contractor and
any of Owner’s operation or maintenance personnel.





40




3.30     Compliance with Real Property Interests. Contractor shall, in the
performance of the Work, comply, and cause all Subcontractors and
Sub-subcontractors to comply, with any easement, lease, right-of-way or other
property interests that are clearly delineated in Attachment Z and affect or
govern the Site or any other real property used for the purposes of completing
the Work.

3.31     Taxes. Subject to Section 7.1, the Contract Price includes all Taxes
imposed on or payable by Contractor, its Subcontractors and Sub-subcontractors
in connection with the Work.  Contractor shall be responsible for the payment of
all Taxes imposed on or payable by Contractor, its Subcontractors and
Sub-subcontractors in connection with the Work.

3.32     Electronic File Sharing Site. Commencing on the Effective Date and
until the expiration of the Defect Correction Period, Contractor shall create
and maintain an electronic file sharing site that can be accessible by Owner,
Owner’s Affiliates, Lenders, Independent Engineer and any other Persons
designated by Owner, and their respective employees, officers and directors
(using their own or their respective company’s computers or electronic devices).
Such electronic file share site shall be subject to approval by Owner, not to be
unreasonably withheld. Contractor shall upload, in native format, onto such
electronic file sharing site all Work Product, reports, schedules, Drawings,
Specifications and project specific policies and procedures (other than Invoices
or Change Orders) contemporaneously with, or immediately after, such document,
data and information was submitted to Owner. Such electronic file sharing site
shall not be a substitute for the submission of documents to Owner as required
herein, but instead shall serve as an additional service provided to Owner
enabling Owner, Owner, Owner’s Affiliates, Lenders, Independent Engineer and any
other Persons designated by Owner to have another source of access to such
documents, data and information.

ARTICLE 4

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner:

4.1       Payment.  Owner shall timely pay the Contract Price in accordance with
the provisions of ARTICLE 7 hereof.

4.2       Permits.  Owner shall be responsible for obtaining and maintaining (i)
the Permits listed in Attachment Q, (ii) those Permits for the Project that are
required to be maintained in Owner’s name and (iii) those Permits required for
the operation of the Train 3 Liquefaction Facility.  To the extent Owner has not
obtained any Permits prior to the Effective Date, Owner shall obtain such
Permits in accordance with the schedule contained in Attachment Q and Owner
shall provide Contractor with copies of such Permits within five (5) Business
Days after obtaining them.

4.3       Access on the Site.

A.        Owner shall provide Contractor with access on the Site to the extent
necessary to perform any LNTP Work and, in any event, upon issuance of
NTP.  Subject to Sections 3.24 and 3.25, such access shall be sufficient to
permit Contractor to progress with construction on a continuous basis without
material interruption or interference.





41




B.         Contractor understands that Owner may choose to develop the Expanded
Facility under one or more separate agreements (the “Expanded Facility
Work”).  Such other agreements may or may not involve Contractor and may be
performed during the course of the completion of the Work covered under this
Agreement. If such Expanded Facility Work does not involve Contractor, and as a
result of such concurrent activities, impacts the performance of the Work on the
Site, then Contractor shall be entitled to a Change Order to the extent such
Expanded Facility Work adversely affects the Key Dates or Contractor’s costs of
performance of the Work to the extent permitted in Section 6.2A.1 and 6.8,
provided that Contractor complies with the notice and Change Order request
requirements set forth in Sections 6.2 and 6.5.

4.4       Operation Personnel.  Owner shall retain sixty (60) competent
operating personnel (who are capable of being trained by Contractor) to assist
Contractor with the commissioning and start-up  of the Train 3 Liquefaction
Facility under the supervision of Contractor during commissioning as set forth
in Attachment T and to operate the Train 3 Liquefaction Facility prior to
Substantial Completion under the supervision of Contractor as set forth in
Attachment A and Attachment V (Owner’s “operation personnel”).  Until
Substantial Completion, such personnel shall be under the control of and
supervised by Contractor in accordance with Section 3.29, subject to Owner’s
indemnity obligations in Section 17.2.

4.5       Legal Description and Survey.  Owner shall provide to Contractor for
Contractor’s information a survey of the Site showing the boundaries of the Site
and three (3) survey control points, the proper placement of which Contractor
has confirmed as set forth in Section 3.23.

4.6       Owner-Furnished Items.

A.        Rely Upon Information. Owner shall be responsible for the Rely Upon
Information identified in Attachment BB.  Should Contractor discover an error,
omission or inaccuracies in such information, Contractor shall be entitled to a
Change Order to the extent permitted under Sections 6.2A.9 and 6.8.

B.         Owner-Furnished Items.  Owner shall, at no cost to Contractor,
provide the items listed in Attachment V (“Owner-Furnished Items”) within the
times and at the locations set forth therein, subject to the conditions
specified therein.

C.         Natural Gas Feed to Achieve Substantial Completion.  As between Owner
and Contractor under this Agreement and subject to Section 4.6D, Owner shall
procure and make natural gas feed available for the Commissioning, start-up,
cool down and testing of Train 3 (including natural gas utilized in the initial
cool-down) subject to the conditions in Attachment V.  The natural gas feed to
Train 3 will meet the pressure, temperature and quality requirements set forth
in Schedule A-2.  Such natural gas feed shall be made available by (or on behalf
of) Owner at the inlet facilities to be constructed by Contractor as part of the
Work. As between Owner and Contractor under this Agreement, Owner shall procure,
at its sole cost, natural gas feed in order for Contractor to achieve
Substantial Completion.  Contractor shall use GECP to minimize the amount of
natural gas flaring or venting (and at all times complying with any restrictions
required under Applicable Law)





42




that is necessary to achieve Substantial Completion, and the start-up,
Commissioning and testing procedures agreed upon by the Parties shall be
developed and administered in a manner to minimize natural gas flaring and
venting.

D.        Feed Gas Delivery.

1.            In connection with Train 3, Contractor shall give its best
estimate of when natural gas feed is required to produce the LNG necessary to
achieve RFSU  of Train 3.  Such notice shall include the quantities of feed gas
needed, including a range of Days and range of flows for each Day.

2.            For all other circumstances that Contractor may require natural
gas feed up to the achievement of Substantial Completion, Contractor shall
provide Owner:

(i)       written notice at least sixty (60) Days prior to Contractor needing
its first deliveries of natural gas feed including a range of Days and a range
of flows for each Day which Contractor, using GECP, believes it will need for
delivery of natural gas feed; and

(ii)      a second written notice at least thirty (30) Days prior to Contractor
needing its first deliveries of natural gas feed, with an updated forecast of
the Days and amounts of natural gas feed deliveries (within the ranges provided
by Contractor in its initial notice delivered pursuant to Section 4.6D(i)).

3.         Provided Contractor provides notice in accordance with Section 4.6D.1
and 4.6D.2, Owner will procure such natural gas feed subject to the conditions
in Attachment V;  provided, however, notwithstanding anything to the contrary in
this Agreement, Owner is not obligated to provide any natural gas feed for Train
3 prior to the date set forth in Attachment V.

E.         Electrical Power. Owner shall procure and make permanent electric
power available for the operation of Train 3 in accordance with Attachment
V.  Such electric power shall be made available by (or on behalf of) Owner at
the Pompano switch yard to be located at the Site.

4.7       Owner Representative.  Owner designates [***] as the Owner
Representative.  Notification of a change in Owner Representative shall be
provided in advance, in writing, to Contractor.

4.8       Texas Sales and Use Tax.

A.    Sales and Use Taxes Exemption Certificates on Equipment.

1.         For Texas Sales and Use Tax, this Agreement shall be considered to be
a separated contract for the construction of new non-residential real property
as defined under Applicable Law, including 34 Tex. Admin Code Rule §
3.291(a)(13). 





43




Contractor shall ensure that all Subcontracts are separated for Sales and Use
Tax purposes.

2.         The associated portion of the Contract Price attributable to each
piece of Equipment is located in Attachment DD, which has been prepared to
satisfy the requirements of Applicable Law of Texas for a separated
contract.  Contractor shall, with respect to any Change Order entered into
between Owner and Contractor that results in an update to Attachment DD, provide
such update to Owner for its review as part of the documentation required in
ARTICLE 6.

3.         Prior to issuance of NTP or any LNTP directing Contractor to procure
any Equipment, and to the extent not already included in Attachment DD, Owner
shall issue a Texas direct pay exemption certificate to Contractor, and
Contractor shall not invoice Owner for any Texas Sales and Use Tax on
Equipment.  Pursuant to direct pay permit status, Owner shall pay applicable
Texas Sales and Use Tax on Equipment directly to the State of Texas.  Contractor
shall provide the documents and information necessary to allow the Owner to
properly determine this tax liability.  Contractor shall maintain for Owner’s
review copies of exemption certificates and other similar documentation
necessary to support all Texas Sales and Use Tax exemptions that may be
available to Owner, Contractor or any Subcontractor or Sub-subcontractor in
connection with the Work.

4.         Contractor shall reasonably cooperate with Owner to minimize any and
all Texas Sales and Use Tax relating to the Project.  If Contractor or any
Subcontractor or Sub-subcontractor incurs any Texas Sales and Use Tax on any
items of Equipment listed in Attachment DD for which Owner provided Contractor
with a valid direct pay exemption certificate, Contractor shall be responsible
for the payment of such Texas Sales and Use Tax without reimbursement by Owner
and Contractor shall indemnify, defend and hold harmless any and all Owner
Indemnified Parties from and against any claims by a Governmental
Instrumentality for such Texas Sales and Use Tax.

B.    Additional Contractor Texas Sales and Use Tax Responsibilities.  For Texas
Sales and Use Tax purposes, Contractor shall be considered a retailer of all
Equipment incorporated into the Work. Contractor shall issue a valid Texas Sales
and Use Tax resale exemption certificate for such Equipment to its
Subcontractors, and Contractor shall not pay, consistent with such exemption
certificate, any sales and use tax on such Equipment to
Subcontractors.  Notwithstanding the foregoing, Contractor shall remain
responsible for the payment of all Taxes on account of the Work, including Texas
Sales and Use Tax on any purchase, lease or rental of construction equipment and
on any other purchases related to Work other than the Equipment.

C.    Taxes on Delivered Property.  Owner shall be responsible for all property
tax on Equipment that has been delivered to the Site and laydown areas.

4.9       Hazardous Materials.  If Pre-Existing Hazardous Materials are
discovered at the Site, Owner shall, at the sole cost, expense and liability of
Owner (except for those costs, damages,





44




 

losses and expenses for which Contractor is responsible and/or liable under
Section 3.17), remediate, remove, transport, and dispose of such Pre-Existing
Hazardous Materials.

4.10     LNG Tanker Release.  Owner shall endeavor to obtain a release of
Contractor Indemnified Parties and Owner Indemnified Parties from the owner of
any LNG Tanker and related LNG cargo from any and all damages, losses, costs and
expenses arising out of or resulting from claims for damage to or destruction of
an LNG Tanker and loss of the related LNG cargo or personal injury or death of
any employee, officer or director employed by the company operating, owning or
leasing such LNG Tanker or owning the related LNG cargo in connection with the
delivery of LNG of any LNG Tanker to the Project where such damage, destruction,
loss, injury or death occurs prior to Substantial Completion.  Owner shall
endeavor to obtain a release which shall apply regardless of the cause of such
damage, destruction, injury or death, including the sole or joint negligence,
breach of contract or other basis of liability of any member of the Contractor
Indemnified Parties and any member of the Owner Indemnified Parties.

ARTICLE 5

COMMENCEMENT OF WORK, KEY DATES, AND SCHEDULING OBLIGATIONS

5.1       Commencement of Work.  Upon Contractor’s receipt from Owner of an LNTP
or NTP, Contractor shall immediately commence with the performance of the Work
specified in such LNTP or NTP.

5.2       Limited Notice to Proceed/Notice to Proceed.

A.        At any time prior to the date of issuance of NTP, Owner may issue one
or more LNTPs using the form attached hereto as Schedule H-1, which shall
authorize and require Contractor to commence performance of a specified portion
of the Work (provided that the Parties must mutually agree to any LNTPs that
require procurement of Equipment or construction Work). All Work performed under
such LNTP shall be performed in accordance with the terms and conditions of this
Agreement. An LNTP shall specify the maximum total cost of such specified Work,
and Contractor shall be paid for such specified Work pursuant to the terms and
conditions of this Agreement, with the payments under such LNTP credited against
the Contract Price.

B.         With respect to any LNTP that is issued by Owner, Owner shall not be
liable for any cancellation payments under an LNTP if Owner does not issue NTP,
unless Owner issued an LNTP that included the ordering of Equipment and such
cancellation charges are specifically agreed upon in such LNTP.

C.         Notice to Proceed.  Unless otherwise specifically set forth in an
LNTP, Contractor shall not commence performance of the Work until Owner issues
NTP authorizing the same pursuant to the terms and conditions of this
Agreement.  Upon Contractor’s receipt from Owner of NTP, Contractor shall
immediately commence with the performance of the Work.  NTP shall be issued in
the form attached hereto as Schedule H-2. Owner shall not issue NTP until the
following conditions precedent have been fulfilled or waived by Contractor:





45




 

1.         Owner has furnished Contractor with documentation demonstrating Owner
has sufficient funds to fulfill its payment obligations under this Agreement as
payments become due hereunder, or Owner has obtained firm commitments from
Lenders that are sufficient (when taken together with Owner’s funds and the
amount of equity that has been committed to Owner) to fulfill such payment
obligations under this Agreement, including (a) satisfaction, or waiver by
Lenders, of all applicable conditions precedent to the occurrence of the closing
date of the financing, which shall be prior to or contemporaneous with the
issuance of the NTP, and (b) a signed declaration by an officer of Owner
certifying that the credit agreement with respect to such financing has been
executed by Owner and Lenders, to be delivered prior to or contemporaneously
with NTP;

2.         Owner has provided, or is able to provide, Contractor with access on
the Site in accordance with Section 4.3;

3.         Owner has obtained all Owner Permits which are shown in Attachment Q
as required to be obtained prior to the issuance of the NTP;

4.         Owner has made payment to Contractor of all undisputed amounts due
and owing as of the date of NTP that were invoiced in connection with
Contractor’s performance of the LNTP Work;

5.         Owner has issued NTP (as defined therein) under the Trains 1 and 2
EPC Agreement; and

6.         If Owner fails to issue NTP on or before the Second NTP Deadline, the
Parties have agreed to the adjustments to the Contract Price and Guaranteed
Substantial Completion Dates as provided in Section 5.2D.2, and shall execute
the applicable Change Order.

D.       Delay in NTP.   In the event Owner fails to issue NTP in accordance
with Section 5.2C on or before January 2, 2020  (the “Initial NTP Deadline”),
then Contractor shall be entitled to a Change Order as set forth in this Section
5.2D.

1.         If Owner issues NTP after the Initial NTP Deadline but on or before
April 22, 2020 (the “Second NTP Deadline”), then Contractor shall be entitled to
a Change Order adjusting the Contract Price, (including the pricing of any
Additional Work Options elected by Owner), as applicable, upward in the
applicable amount set forth in Schedule C-5.  Such adjustment to the Contract
Price shall be Contractor’s sole and exclusive remedy for Owner’s delay in
issuing NTP after the Initial NTP Deadline but prior to the Second NTP
Deadline.  For the avoidance of doubt, Owner’s delay in issuing NTP as described
in this Section 5.2D.1 shall not under any circumstances result in a Change
Order adjusting the Guaranteed Substantial Completion Date.

2.         If Owner desires to issue NTP after the Second NTP Deadline,
Contractor shall, at Owner’s request, provide its revised proposal for the Work,
including revised Contract Price and/or Guaranteed Substantial Completion Date.





46




If Owner agrees to such proposal, all elements of the agreed changes shall be
set forth in a Change Order, provided that Contractor shall not be entitled to
an adjustment to the Contract Price or to an adjustment to the Guaranteed
Substantial Completion Date for any (i) changes in design, quantities or
Equipment (unless Owner directs such changes in design, quantities or Equipment
through a Change Order) or (ii) errors or omissions of Contractor (other than
errors or omissions in Contractor’s assumptions related to a change in market
conditions occurring after the end of the Second NTP Deadline).  Such adjustment
to the Contract Price and Guaranteed Substantial Completion Date shall be
Contractor’s sole and exclusive remedy for Owner’s delay in issuing NTP after
the Second NTP Deadline (except as set forth in Section 5.2D.3).

3.         If Owner fails to issue NTP on or before April 22, 2021 (the “Final
NTP Deadline”), Contractor may terminate this Agreement without liability to
Owner, provided that Contractor issues written notice to Owner within seven (7)
Days after the Final NTP Deadline stating its intent to terminate this Agreement
and Owner has not, within thirty (30) Days after receipt of such notice, issued
NTP in accordance with Section 5.2C.  Notwithstanding the foregoing, Contractor
may not terminate this Agreement if Contractor is performing Work under an
LNTP.  In the event of such termination under this Section 5.2D.3, Contractor
shall have the rights (and Owner shall make the payments) provided for in
Section 16.2 in the event of an Owner termination for convenience.

E.         Contractor shall not be entitled to any increase in the Contract
Price or any adjustment to the Guaranteed Substantial Completion Date as a
result of Owner issuing NTP on any date prior to the Initial NTP Deadline, and
Contractor shall not be entitled to any adjustment to the Guaranteed Substantial
Completion Date as a result of Owner issuing NTP on any date after the Initial
NTP Deadline but prior to the Second NTP Deadline.

5.3       Key Dates.  The Key Dates may only be adjusted by Change Order as
provided under this Agreement.

A.        Guaranteed Substantial Completion Date.  Contractor shall achieve
Substantial Completion no later than the Guaranteed Substantial Completion
Date.   The “Guaranteed Substantial Completion Date” is [***] ([***]) Days after
the guaranteed Train 2 substantial completion date (as defined in the Trains 1
and 2 EPC Agreement as of NTP under this Agreement), provided that NTP under
this Agreement is issued on or before [***]. The Guaranteed Substantial
Completion Date shall only be adjusted as provided under this Agreement.

B.         Final Completion Date.  Contractor shall achieve Final Completion no
later than [***] ([***]) Days after achieving Substantial Completion (“Final
Completion Date”).  The Final Completion Date shall only be adjusted by Change
Order as provided under this Agreement.





47




5.4       CPM Schedule.

A.        CPM Schedule.  No later than sixty (60) Days after the Effective Date,
Contractor shall prepare and submit to Owner for Owner’s review and approval,
not to be unreasonably withheld: (i) a detailed level 3 resource/man-hour loaded
critical path method schedule for the Work using the latest version of Primavera
Project Planner (“Primavera Project Planner”) and meeting all requirements of
this Section 5.4A (such schedule, once approved by Owner, is hereinafter
referred to as the “CPM Schedule”) and (ii) a detailed resource plan generated
by the CPM Schedule and developed in accordance with Attachment B and Attachment
X.  Such submission to Owner of the CPM Schedule shall be in hard copy and
native electronic format. The CPM Schedule shall be consistent with the Key
Dates and shall represent Contractor’s best judgment as to how it shall complete
the Work in compliance with the Guaranteed Dates.  The CPM Schedule shall, at a
minimum, be detailed at a level 3 (with each activity containing Work for on
discipline or craft having a maximum duration of twenty (20) Days, except in
limited circumstances when, due to the nature of the activity, a longer duration
is necessary) for all activities for the Train 3 Liquefaction Facility
(including engineering, procurement, prefabrication or pre-assembly prior to
erection, delivery of equipment, construction, required Owner or government
agency inspections, procurement of Contractor permits, construction,
pre-commissioning, Commissioning, testing and startup) and shall comply with
GECP.  Without limitation of the foregoing, the CPM Schedule shall: (i) show the
duration, early/late start dates, early/late finish dates and available total
float value for each activity, show a unique activity number, activity
description, actual start/finish dates, remaining duration, physical percent
complete and reflect logical relationships between activities, show an
uninterrupted critical path from NTP through each of the Key Dates including
Substantial Completion and Final Completion; (ii) be tagged by activity codes to
allow sorting and filtering by responsible Contractor, Subcontractor,
Sub-subcontractor, Owner activities, discipline, craft, major work area,
engineering, procurement, construction and commissioning (iii) the Work
Breakdown Structure  identifier shall be included for each activity, and (iv) be
man-hour loaded to reflect the projected manpower to be used per activity
(whether provided by Contractor or any Subcontractor or Sub-subcontractor),
showing the number of personnel, and a general description of the Work being
performed.  Contractor shall submit with the CPM Schedule the following: (a)
progress “S” curve, showing the baseline plan, actual and forecast progress by
Month for total progress of the Work, which shall be based on the CPM Schedule;
(b) engineering discipline and overall engineering and construction area and
overall manpower histograms showing forecast manpower required by Month, for
scheduled completion of the Work; (c) Drawing log showing the Drawing number,
title, planned, actual and forecast released for construction dates by
discipline and reporting period; and (d) cost reporting as set forth in
Attachment X.  Contractor shall use the CPM Schedule in planning, organizing,
directing, coordinating, performing and executing the Work, and the CPM Schedule
shall be the basis for evaluating progress of the Work.  The CPM Schedule shall
reflect the critical path to Substantial Completion.

B.         Owner Review of the CPM Schedule.  Owner may review the CPM Schedule
for general conformance with this Agreement, and issue written comments and
proposed changes of such CPM Schedule.  If Owner reasonably determines that the
CPM Schedule does not conform to this Agreement Contractor shall promptly revise
and resubmit the CPM Schedule to Owner.  Once the CPM Schedule and the required





48




submittals have been approved by Owner, this version of the CPM Schedule shall
be the baseline CPM Schedule for the Work.  Owner’s review or acceptance of the
CPM Schedule shall not relieve Contractor of any obligations for the performance
of the Work, change any Key Date, nor shall it be construed to establish the
reasonableness of the CPM Schedule.

C.         Monthly Updates to CPM Schedule.  After acceptance by Owner of the
CPM Schedule, Contractor shall manage and update the CPM Schedule no less
frequently than once per Month with Primavera Project Planner, using the
critical path method, to reflect the actual progress to date (“Monthly Updated
CPM Schedule”); provided, however, Contractor may not modify any Key Date
without a Change Order executed pursuant to this Agreement, nor shall Contractor
change any dates that relate to Owner’s obligations without obtaining Owner’s
written consent.  The Monthly Updated CPM Schedule shall be in the same detail
and form and meet all of the other requirements specified for the CPM Schedule
and shall be submitted by Contractor to Owner in native electronic format and
hard copy with each Invoice.  Contractor shall provide all supporting data
reasonably necessary to validate the progress shown in each schedule update
including: (a) percent complete curves for the total project, (b) engineering
and design, (c) procurement, (d) construction, and (e) start-up and
Commissioning.  Contractor shall also provide key commodity installation data
including: (f) budgeted quantity, (g) current estimated quantity, (h) quantity
installed by period, (i) overall quantity installed and forecast to complete to
validate claimed overall project completion status.  Contractor shall promptly
correct any material errors or inconsistencies in the updates to the CPM
Schedule identified to Contractor by Owner and resubmit a corrected Monthly
Updated CPM Schedule for Owner’s review.

D.        Other Reporting.  Without limitation to Contractor’s other reporting
requirements under this Agreement, Contractor shall provide to Owner the
following reports on a weekly or Monthly basis, as required and described in
greater detail in Attachment X: (i) Gantt charts organized by work breakdown or
activity codes, (ii) engineering deliverable logs showing budgeted quantities,
achieved quantities and forecast quantities by date, (iii) major Equipment logs
showing bid, purchase order, inspection points and delivery dates, (iv)
construction installation logs showing budget quantities, achieved quantities
and forecast quantities for key commodities, (v) manpower curves for engineering
showing discipline budget quantities, achieved quantities and forecast
quantities, (vi) manpower curves for construction showing craft planned
manpower, actual manpower, and forecast manpower, (vii) Invoice and payment log
showing Invoice numbers, dates, and amounts and payment receipt dates, and
(viii) Change Order logs showing tracking numbers, descriptions, amounts,
submittal dates and status (pending, approved or rejected).

E.         Form of Submittals.  All submittals by Contractor to Owner of the CPM
Schedule, Recovery Schedule, Acceleration Schedule and any Monthly Updated CPM
Schedule shall be in both hard copy and native electronic Primavera Project
Planner format.  One (1) hard copies of each submittal shall be provided to
Owner and one (1) electronic copy shall be provided to Owner in a mutually
agreeable form.





49




5.5       Recovery and Recovery Schedule.  If, at any time during the
prosecution of the Work, should (i) the Monthly Updated CPM Schedule shows (or
if Contractor has not provided the Monthly Updated CPM Schedule and Owner
reasonably determines) that any activity on the critical path of the Monthly
Updated CPM Schedule is delayed such that achievement of a Key Date  (including
a Guaranteed Date) is forecasted to occur thirty (30) or more Days after the
applicable Key Date, or (ii) Contractor fails to achieve a Key Date within
thirty (30) Days after the applicable Key Date, then Owner may, in addition to
any other remedies that it may have under this Agreement, require that, as soon
as reasonably possible, Contractor prepare a schedule to explain and display how
it intends to regain compliance with the CPM Schedule to the extent required to
achieve Substantial Completion prior to the Guaranteed Substantial Completion
Date (“Recovery Schedule”).  Contractor shall do the following after written
notification by Owner of the requirement for a Recovery Schedule:

A.        Within ten (10) Business Days after such notice, Contractor shall
prepare the Recovery Schedule and submit it to Owner for its review and
approval, not to be unreasonably withheld.  Contractor shall prepare the
Recovery Schedule even if Contractor disputes Owner’s determination of the need
for a Recovery Schedule.  The Recovery Schedule shall represent Contractor’s
best judgment as to how it shall regain compliance with the CPM Schedule to the
extent required to achieve Substantial Completion prior to the Guaranteed
Substantial Completion Date.  The Recovery Schedule shall (i) be prepared in
accordance with GECP, (ii) have a similar level of detail as the CPM Schedule,
and (iii) meet the requirements specified for the CPM Schedule.

B.         Within ten (10) Business Days after Owner’s receipt of such Recovery
Schedule, Contractor shall participate in a conference with Owner, and with any
other Person, including Subcontractors and Sub-subcontractors, whom the Parties
mutually agree to participate, to review and evaluate the Recovery
Schedule.  Any revisions necessary as a result of this review shall be
resubmitted for review by Owner within three (3) Days following the
conference.  The revised Recovery Schedule shall then be used by Contractor in
planning, organizing, directing, coordinating, performing, and executing the
Work (including all activities of Subcontractors and Sub-subcontractors) for the
duration specified in Section 5.5A, to regain compliance with the CPM Schedule
to the extent required  to achieve Substantial Completion prior to  the
Guaranteed Substantial Completion Date.

C.         Contractor shall perform the Work in accordance with the Recovery
Schedule.

D.        Five (5) Days prior to the expiration of the Recovery Schedule,
Contractor shall meet with Owner at the Site to determine the effectiveness of
the Recovery Schedule and to determine whether Contractor has regained
compliance with the CPM Schedule and the Key Dates to the extent required for
Substantial Completion to occur before the Guaranteed Substantial Completion
Date.  At the direction of Owner, one of the following shall happen:

1.         If, in the reasonable opinion of Owner, Contractor is still behind
schedule, Contractor shall be required to prepare another Recovery Schedule





50




pursuant to Section 5.5A above, to take effect during the immediate subsequent
pay period or other period selected in writing by Owner.  Contractor shall
prepare such Recovery Schedule even if Contractor disputes Owner’s opinion.

2.         If, in the reasonable opinion of Owner, Contractor has sufficiently
regained compliance with the CPM Schedule and the Key Dates, so that Train 3
will achieve Substantial Completion on or before the Guaranteed Substantial
Completion Date, Contractor shall not be required to submit a new Recovery
Schedule and shall perform in accordance with the CPM Schedule.

E.         In preparing and executing the Recovery Schedule, Contractor shall
take the steps necessary to regain compliance with the CPM Schedule so that
Train 3 will achieve Substantial Completion on or before the Guaranteed
Substantial Completion Date, including establishing additional shifts, hiring
additional manpower, paying or authorizing overtime, providing additional
Construction Equipment, and resequencing activities.

F.         The cost of preparing and performance in accordance with the Recovery
Schedule shall be for Contractor’s account.

G.        Owner’s requirement, review and approval of the Recovery Schedule
shall not relieve Contractor of any obligations for the performance of the Work,
change any Key Dates, or be construed to establish the reasonableness of the
Recovery Schedule.

H.        If, at any time prior to the Guaranteed Substantial Completion Date,
Contractor’s performance of the Work is delayed such that Train 3 is projected
to achieve Substantial Completion beyond the Guaranteed Substantial Completion
Date (as may be adjusted by Change Order) to such an extent that the Delay
Liquidated Damages cap in Section 20.2 would apply, and (i) Contractor fails to
provide a Recovery Schedule in accordance with this Section 5.5 or (ii)
Contractor provides a Recovery Schedule but Contractor fails to materially
comply with such Recovery Schedule, then Contractor shall be in Default and
Owner, after written notice to Contractor, and a cure period of fifteen (15)
Days from the date of Owner’s notice, shall have the right, prior to the
Guaranteed Substantial Completion Date, to terminate Contractor’s performance of
the Work in accordance with Section 16.1A.

5.6       Acceleration and Acceleration Schedule.  Even if the Work is otherwise
in compliance with the CPM Schedule and Key Dates, Owner may, at any time,
direct Contractor by Change Order or Change Directive to accelerate the Work by,
among other things, establishing additional shifts, performing overtime Work,
providing additional Construction Equipment or expediting Equipment; provided,
however, (i) in no event shall Owner order with a Change Directive acceleration
of the Work requiring Contractor to achieve any Substantial Completion or the
Final Completion prior to the respective, original Guaranteed Substantial
Completion Date or the Final Completion Date or if such acceleration is not
technically feasible and (ii) Contractor’s obligation with respect to an
acceleration directive from Owner shall be limited to using commercially
reasonable efforts to accelerate the CPM Schedule.  In the event of this
directive, Owner shall pay to Contractor any (i) documented direct and indirect
costs (and profit) clearly and solely attributable to such acceleration; and
(ii) appropriate incentives, if any, that the Parties agree





51




to in advance and which are set forth in the Change Order or Change Directive,
as applicable.  Any Change Directive shall be governed by Sections 6.1E and
6.2D.  Any adjustment to the Contract Price or any other Changed Criteria that
the Parties agree in a Change Order will be changed by such acceleration for
Owner’s acceleration of the Work shall be implemented by Change Order.  If Owner
directs Contractor to accelerate the Work, Contractor shall promptly commence
and diligently perform the acceleration of the Work as directed by Owner and
shall prepare a schedule to explain and display how it intends to accelerate the
Work and how that acceleration will affect a critical path of the CPM Schedule
(the “Acceleration Schedule”).  With respect to the Acceleration Schedule,
Contractor shall do the following:

A.        No later than the thirtieth (30th) Day after such directive,
Contractor shall prepare the Acceleration Schedule and submit it to Owner for
its review.  The Acceleration Schedule shall represent Contractor’s best
judgment as to how it shall satisfy such acceleration directive.  The
Acceleration Schedule shall be prepared using GECP and to a similar level of
detail as the CPM Schedule.

B.         On the thirtieth (30th) Day after issuance of such directive (or such
longer time as specified in writing by Owner), Contractor shall participate in a
conference with Owner, and with any other Person, including Subcontractors and
Sub-subcontractors, whom Owner requests and Contractor agrees (with such
agreement not to be unreasonably withheld) to participate, to review and
evaluate the Acceleration Schedule.  Any revisions to the Acceleration Schedule
necessary as a result of this review shall be resubmitted for review by Owner as
soon as reasonably practicable.  The revised Acceleration Schedule shall then be
the schedule which Contractor shall use in planning, organizing, directing,
coordinating, performing, and executing that portion of the Work that is
affected by such acceleration, with the CPM Schedule governing the performance
of all other Work.

C.         Owner’s review and approval of the Acceleration Schedule shall not
constitute an independent evaluation or determination by Owner of the
workability, feasibility, or reasonableness of that schedule.

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER CAUSED DELAY

6.1       Owner’s Right to Change Order. Owner may, at any time, instruct
Contractor to alter, amend, omit, or suspend the Work or modify the requirements
of this Agreement in accordance with this Section 6.1.

A.        Prior to the execution of any Change Order under this Section 6.1,
Owner shall notify Contractor of the nature of the proposed addition to,
omission from, deletion from, suspension of, or any other modification or
adjustment to the requirements of this Agreement, by issuing an Owner’s Change
Request to Contractor in the form of Schedule D-3.

B.         Within fourteen (14) Business Days after Contractor’s receipt of such
Owner’s Change Request (when reasonably possible but if it is not reasonably
possible for Contractor to provide all of the information required under this
Section 6.1B within such





52




fourteen (14) Business Day period, Contractor shall provide Owner with as much
information as reasonably possible as well as a written explanation of the
reason that additional time is required, but in no event later than thirty (30)
Business Days following Contractor’s receipt of Owner’s written request for a
change).  Contractor shall respond to Owner with a written statement in the form
of Schedule D-3 detailing:

1.         the description of Work to be performed and a program for its
execution;

2.         a preliminary assessment of the effect (if any) such request, were it
to be implemented by Change Order, would have on the Changed Criteria; and

3.         the original Owner’s Change Request number and revision numbers.

C.         After submission of Contractor’s written assessment in accordance
with Section 6.1B and upon Owner’s written request, Contractor shall provide
Owner within fourteen (14) Business Days (or if Contractor requires third party
quotes in order to prepare the comprehensive written estimate required under
this Section 6.1C or states that a longer time period is reasonably required at
the time Contractor provides the preliminary assessment, within thirty (30) Days
or such longer period of mutually agreed by the Parties in writing), a
comprehensive written estimate setting forth in detail the effect, if any, which
such request, if implemented by Change Order, would have on the Changed
Criteria.  This detailed estimate shall (i) include a fixed price breakdown
(unless otherwise agreed by the Parties in writing) for the Work to be performed
derived from the unit rates set forth in Schedule D-5 to the extent applicable
or, if not stated therein, derived from rates not to exceed then-current market
rates, (ii) include all information required by Section 6.5B, and (iii)
supplement and supersede the assessment provided under Section 6.1B.

D.        If the Parties agree on such Changed Criteria for such request, the
Parties shall execute a Change Order, which shall be in the form of Schedule D-1
and such Change Order shall become binding on the Parties, as part of this
Agreement.

E.         If the Parties cannot agree on such Changed Criteria for such request
within fourteen (14) Days of Owner’s receipt of Contractor’s comprehensive
written estimate specified in Section 6.1C, unless mutually extended in writing
by the Parties, or if Owner desires that the proposed changed Work set forth in
the Owner’s Change Request commence immediately without the requirement of an
estimation or a detailed estimate by Contractor as required under Sections 6.1B
or 6.1C, Owner may, by issuance of a Change Directive in the form attached
hereto as Schedule D-2, require and authorize Contractor to commence and perform
the changed Work specified in such Change Directive in accordance with the rates
specified in Schedule D-5 (or if not set forth therein, at rates not to exceed
then current market rates) with the effect of such unilateral Change Order on
the Changed Criteria (or if the Parties agree on the effect of such unilateral
Change Order for some but not all of the Changed Criteria, the impact of each of
the components of the Changed Criteria on which the Parties disagree) to be
determined as soon as possible but without prejudice to Contractor’s right to
refer any Dispute for resolution in accordance with ARTICLE 18. Notwithstanding
the foregoing, Owner may not issue a Change





53




Directive that would cause an adjustment to the Minimum Acceptance Criteria, the
Performance Guarantees or require Contractor to handle, transport or remediate
any Pre-Existing Hazardous Materials without Contractor’s agreement in the form
of a mutual Change Order.  After Owner’s issuance of a Change Directive, the
Parties shall continue to negotiate in good faith to reach agreement on the
Changed Criteria.  If the Parties cannot agree on the effect of such Change
Directive within a reasonable period of time but no longer than [***] ([***])
 Days after Owner’s receipt of all supporting documentation reasonably required
by Owner to evaluate the Changed Criteria, then the Dispute shall be resolved as
provided in ARTICLE 18.  Pending resolution of the Dispute, Contractor shall
perform the Work as specified in such Change Directive, and Owner shall pay
Contractor on a Monthly basis for (i) additional design and engineering Work
related to the changed Work specified in the Change Directive in accordance with
the rates set forth in Schedule D-5; (ii) the actual purchase price of Equipment
procured by Contractor, plus associated margin of six percent (6%) on such
purchase price for profit and corporate overhead; and (iii) Work involving minor
changes to be performed in the field (such as relocation of Equipment within the
Facilities) where unit rates are provided in this Agreement.  When Owner and
Contractor agree on the effect of such Change Directive on all of the Changed
Criteria, such agreement shall be recorded by execution by the Parties of a
Change Order in the form attached hereto as Schedule D-1, which shall supersede
the Change Directive previously issued and relating to such changed
Work.  Contractor shall be considered to be in Default under Section 16.1 should
it (i) fail to commence (which may include planning or design activities) the
performance of the changed Work or other obligations required in such Change
Directive within seven (7) Business Days after receipt of such Change Directive
(or within such other time as specified in writing by Owner) or (ii) fail to
diligently perform the changed Work or other obligations required in such Change
Directive; provided, however, in no event shall Owner be entitled to issue any
unilateral Change Directive (a) where such unilateral Change Directive would
result in an increase in the Contract Price exceeding [***] U.S. Dollars (U.S.$
[***]), or (b) if in conjunction with other outstanding unilateral Change
Directives issued by Owner, such unilateral Change Directives would in
themselves result in an increase in the Contract Price equal to or exceeding to
[***] U.S. Dollars (U.S.$ [***]).

6.2       Change Orders Requested by Contractor.

A.        Contractor shall only have the right to a Change Order in the event of
any of the following occurrences:

1.         Acts or omissions of an Owner Indemnified Party, Owner’s consultants
under Section 2.5D or any other Person acting on behalf of or under the control
of Owner that constitute a failure to perform an express term of this Agreement
by Owner and that adversely affect Contractor’s actual cost (which costs shall
be adequately documented and supported by Contractor) of performance of the Work
or ability to perform any material requirement under this Agreement.  If such
acts or omissions cause a delay (as that term is defined in Section 6.9),
Contractor shall be entitled to relief to the extent allowed under Section 6.8;

2.         Force Majeure to the extent allowed under Section 6.7A;





54




3.         Acceleration of the Work ordered by Owner pursuant to Section 5.6;

4.         Owner’s request for an increase in coverage under the Letter of
Credit pursuant to Section 9.2 to cover any increase in the Contract Price as a
result of Change Orders;

5.         To the extent expressly permitted under Sections 2.5B.2(i), 3.3C.5,
3.10, 3.12C, 3.17, 3.27A, 3.27B, 5.2D.2, 7.2D, 8.2C and 12.2A;

6.         To the extent expressly permitted under Sections 3.4C, 5.2D.1, 7.9
and 9.1C;

7.         Changes in Law that occur after the Effective Date and that adversely
affect Contractor’s actual cost (which costs shall be adequately documented and
supported by Contractor) of performance of the Work or ability to perform any
requirement under this Agreement.  If such Changes in Law causes a delay (as
that term is defined Section 6.9), Contractor shall be entitled to relief to the
extent allowed under Section 6.8.  Notwithstanding anything provided in this
Agreement, any change in Applicable Law related to tariffs, quotas, or duties
shall be addressed exclusively and Contractor shall be entitled to a Change
Order only to the extent permitted in Attachment FF (Relief for Changes in U.S.
Tariffs or Duties);

8.         Suspension in Work pursuant to Section 16.3 or 16.4;

9.         Changes to the Rely Upon Information, or errors, omissions or
inaccuracies in the Rely Upon Information that adversely affect Contractor’s (i)
actual cost (which costs shall be adequately documented and supported by
Contractor) of performance of the Work, or (ii) ability to perform any material
requirement under this Agreement. If such errors, omissions or inaccuracies in
the Rely Upon Information cause a delay (as that term is defined in Section
6.9), Contractor shall be entitled to relief to the extent allowed under Section
6.8;

10.       To the extent expressly permitted elsewhere in Attachment O and,
further, delay beyond the permissible times specified in Section 1A(x)(g)(2) or
Section 1A(xii)(g)(2) of Attachment O for the delivery by Owner to Contractor of
builder’s risk or marine cargo insurance proceeds received by the Collateral
Agent (or if no Collateral Agent, a mutually agreed upon escrow agent) shall
relieve Contractor of any obligation under this Agreement to effect repairs or
other restoration of the Work affected by the insured occurrence for any costs
of repairs or restoration exceeding the sum of the deductible under such
insurance and any amounts previously paid to Contractor under such insurance and
shall entitle Contractor to a Change Order adjusting the Contract Price and Key
Dates, but only to the extent such delay adversely affects (i) Contractor’s cost
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Monthly Updated CPM Schedule, or (iii) Contractor’s ability
to perform any material obligation under this Agreement; provided that,
notwithstanding the





55




foregoing, in no event shall this Section 6.2A.10 in any way relieve Contractor
from any obligation to perform any work necessary to maintain the builder’s risk
and marine cargo insurance in full force and effect; and

11.       To the extent expressly permitted by Attachment FF.

B.         Should Contractor desire a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a notice in the form of Schedule D-4
(“Contractor’s Change Notice”) with a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, all documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5.  Any adjustments to the Contract
Price shall be requested on a fixed price basis (unless otherwise agreed by the
Parties in writing) and shall be derived from the rates set forth in
Schedule D-5 to the extent applicable or, if not stated therein, derived from
rates not to exceed then-current market rates.

C.         Owner shall respond to Contractor’s Change Notice within thirty (30)
Days of receipt (unless Owner requests additional information in order to
respond), stating (i) whether Owner agrees that Contractor is entitled to a
Change Order and (ii) the extent, if any, to which Owner agrees with
Contractor’s statement regarding the effect of the proposed Change Order on the
Changed Criteria, including any adjustment to the Contract Price. If Owner
agrees that a Change Order is necessary and agrees with Contractor’s statement
regarding the effect of the proposed Change Order on the Changed Criteria, then
Owner shall issue such Change Order, which shall be in the form of Schedule D-1,
and such Change Order shall become binding on the Parties as part of this
Agreement upon execution thereof by the Parties.

D.        If the Parties agree that Contractor is entitled to a Change Order but
cannot agree on the effect of the proposed Change Order on the Changed Criteria
within fourteen (14) Days after Owner’s receipt of Contractor’s written notice
and proposed Change Order and all other required information, or if Owner
desires that the proposed changed Work set forth in the proposed Change Order
commence immediately, the rights, obligations and procedures set forth in
Section 6.1E are applicable.

E.         If the Parties cannot agree upon whether Contractor is entitled to a
Change Order within fourteen (14) Days after Owner’s receipt of Contractor’s
Change Notice and proposed Change Order, then the dispute shall be resolved as
provided in ARTICLE 18.  Pending resolution of the dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, as
modified by any previously agreed Change Orders or Change Directives.

6.3       Changed Criteria Adjustment; Contractor Documentation.
 Notwithstanding anything to the contrary, Owner shall not be obligated to make
any payment to Contractor for Work performed under a Change Directive pursuant
to Sections 6.1E and 6.2D (except to the extent specified in Sections 6.1E and
6.2D), and the Contract Price, Key Dates and any other





56




Changed Criteria (other than the change in the Scope of Work) shall not be
adjusted unless and until a Change Order (the value of which shall be derived
from (i) the rates, prices and markups contained in Schedule D-5 to the extent
applicable, or (ii) if not specified in Schedule D-5, rates not to exceed
then-current market rates), has been executed.  In the event Owner requires
supplemental documentation to the information provided in Schedule D-5,
Contractor shall provide third party supporting documentation and other
supporting information as Owner may require to allow Owner to conduct a detailed
analysis of, and value, the proposed Change Order, provided that Contractor
shall not be required to provide the composition of any fixed rates or mark-ups
except as permitted in Section 3.13B.

6.4       Change Orders Act as Accord and Satisfaction.  Change Orders agreed
pursuant to Section 6.1D or 6.2C by the Parties, and Change Directives entered
into pursuant to Section 6.1E or 6.2D in which the Parties have subsequently
agreed upon the effect of such Change Directive and executed a superseding
Change Order as provided in Section 6.1D or 6.2C, shall, unless otherwise
expressly reserved in such Change Order, constitute a full and final settlement
and accord and satisfaction of all effects of the change as described in the
Change Order upon the Changed Criteria and shall be deemed to compensate
Contractor fully for all direct and indirect impacts of such
change.  Accordingly, unless otherwise expressly reserved in such Change Order,
Contractor expressly waives and releases any and all right to make a claim or
demand or to take any action or proceeding against Owner for any other
consequences arising out of, relating to, or resulting from such change
reflected in such Change Order, whether the consequences result directly or
indirectly from such change reflected in such Change Order, including any claim
or demand for damages due to delay, disruption, hindrance, impact, interference,
inefficiencies or extra work arising out of, resulting from, or related to, the
change reflected in that Change Order (including any claims or demands that any
Change Order or number of Change Orders, individually or in the aggregate, have
impacted the unchanged Work).  If Contractor expressly reserves its right in a
Change Order to maintain a claim arising out of the change in the Change Order,
then such reservation shall only be effective for the earlier of Contractor’s
achievement of Substantial Completion or one hundred eighty (180) Days after
execution of the Change Order, and afterwards Contractor waives and releases any
and all right to make a claim or demand relating to such Change Order as
specified in this Section 6.4.

6.5       Timing Requirements for Change Notices Issued by Contractor.  Should
any circumstance that Contractor has reason to believe may give rise to the
right to a Change Order, Contractor shall, with respect to each such
circumstance:

A.        issue a Contractor’s Change Notice to Owner within fourteen (14) Days
following the date that Contractor knew of or sixty (60) Days after the date
that Contractor reasonably should have known of the first occurrence or
beginning of such circumstance; provided that if such occurrence or circumstance
is an emergency, oral notice shall be given immediately, followed by a
Contractor’s Change Notice within seventy-two (72) hours after such oral notice
is provided.

1.         In such Contractor’s Change Notice, Contractor shall state in detail
all known and presumed facts upon which its claim is based, including the
character, duration and extent of such circumstance, the date Contractor first
knew of such circumstance, any activities impacted by such circumstance, the
estimated





57




cost and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
Monthly Updated CPM Schedule) and any other details or information that are
expressly required under this Agreement.

2.         Contractor shall only be required to comply with the notice
requirements of this Section 6.5A once for continuing circumstances, provided
the notice expressly states that the circumstance is continuing and includes
Contractor’s best estimate of the impact on any Changed Criteria by such
circumstance; and

B.         submit to Owner a comprehensive written estimate no later than forty
five (45) Days (unless mutually extended by the Parties in writing) after the
later of (a)  the date that the notice in Section 6.5A.1 is given and (b) the
completion of each such circumstance, setting forth in detail (i) why Contractor
believes that a Change Order should be issued, plus all documentation reasonably
requested by or necessary for Owner to determine the factors necessitating the
possibility of a Change Order and all other information and details expressly
required under this Agreement, including the information required by Schedule
D-4, applicable detailed estimates and cost records, time sheet summaries and a
graphic demonstration using the CPM Schedule showing Contractor’s entitlement to
a time extension to the Key Dates pursuant to the terms of this Agreement, which
shall be provided in its native electronic format  and (ii) the effect, if any,
which such proposed Change Order would have for the Work on any of the Changed
Criteria.

C.         The Parties acknowledge that the notice requirements contained in
this Agreement are an express condition precedent necessary to any right for an
adjustment to the Changed Criteria or any other modification to any other
obligation of Contractor under this Agreement, provided that Owner demonstrates
it was prejudiced by Contractor’s failure to provide such notice in accordance
with the terms of this Agreement; however, in any event, if Contractor fails to
provide the required notice within sixty (60) Days of when such notice was
required to be given under the terms of this Agreement, such failure is deemed a
complete bar to Contractor’s claim for which such notice was required.  Oral
notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5.

6.6       Adjustment Only Through Change Order.  No change in the requirements
of this Agreement, whether an addition to, deletion from, suspension of or
modification to this Agreement, including any Work, shall be the basis for an
adjustment to any Changed Criteria or any other obligations of Contractor or
right of Owner under this Agreement unless and until such addition, deletion,
suspension or modification has been authorized by a Change Order executed and
issued in accordance with and in strict compliance with the requirements of this
ARTICLE 6, except that the Work may be changed by a Change
Directive.  Contractor shall not perform any change in the Work unless and until
such change is authorized pursuant to a Change Order or Change Directive in
accordance with this ARTICLE 6, and all costs incurred by Contractor prior to
authorization by Change Order shall be for Contractor’s account.  No course of
conduct or dealings between the Parties (including the issuance of an Owner’s
Change Request or





58




Contractor’s Change Notice), nor express or implied acceptance of additions,
deletions, suspensions or modifications to this Agreement, and no claim that
Owner has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment to the Changed
Criteria or any other obligations of Contractor under this Agreement.

6.7       Force Majeure.

A.        Contractor Relief.  If the commencement, prosecution or completion of
the Work is delayed by Force Majeure, then Contractor shall be entitled to an
extension to the applicable Key Dates if such delay affects the performance of
any Work that is on the critical path of the Monthly Updated CPM Schedule, but
only if Contractor complies with the notice and Change Order request
requirements in Section 6.5 and the mitigation requirements in
Section 6.10.  Subject to Section 6.7A1, the Parties agree that Contractor’s
sole remedy for such delay shall be an adjustment to such Key Dates pursuant to
a Change Order.  In addition, if Force Majeure prevents Contractor’s performance
with respect to any portion of the Work, Contractor shall be relieved from
performance of such portion of the Work for the time period that such Force
Majeure are continuing and preventing such performance.

1.         Contractor shall be entitled to an adjustment to the Contract Price
for any delay that meets the requirements of Section 6.7A, if such delay, alone
or aggregated with other Force Majeure events, causes delay in the performance
of any Work that is on the critical path of the Monthly Updated CPM Schedule in
excess of thirty (30) Days in the aggregate. Any such Contract Price adjustment
shall be for reasonable costs necessarily incurred by Contractor for delay
occurring after the expiration of such thirty (30) Day aggregate period;
provided that Owner’s total liability under this Agreement for any such Contract
Price adjustment(s) for all such events occurring during the term of this
Agreement shall not exceed twenty-five million U.S. Dollars (U.S.$25,000,000) in
the aggregate.

2.         If the guaranteed Train 1 substantial completion date or guaranteed
Train 2 substantial completion date (as defined under the Trains 1 and 2 EPC
Agreement) is adjusted by Change Order, and such adjustment is as a result of an
event for which Contractor is entitled to relief under section 6.7 of the Trains
1 and 2 EPC Agreement and causes a delay in the critical path of the Monthly
Updated Schedule under this Agreement, Contractor shall be entitled to an
adjustment to the applicable Key Dates, provided that Contractor meets the other
requirements in Section 6.7A.  With respect to the recovery of costs for such
adjustment, Contractor shall only be entitled to such costs if it meets the
requirements of Section 6.7A.1, but such costs recoverable under this Section
6.7A.2 are limited to reasonable costs necessarily incurred by Contractor for
such delay incurred after the expiration of such thirty (30) Day aggregate in
Section 6.7A.1 (as combined with other Force Majeure events).  Such costs shall
count against the twenty-five million U.S. Dollars (U.S.$25,000,000) in Section
6.7A.1.





59




B.         Owner Relief.  Subject to Section 6.7A, Owner’s obligations under
this Agreement shall be suspended to the extent that performance of such
obligations is delayed by Force Majeure (but without prejudice to Contractor’s
entitlement to a  Change Order for the events described in Section 6.2A).

C.         Payment Obligations.  No obligation of a Party to pay moneys under or
pursuant to this Agreement shall be excused by reason of Force Majeure affecting
such Party.

6.8       Delay Caused by Owner or for Which Owner Is Responsible.  If (a) any
Owner Indemnified Party or any Person acting on behalf of or under the control
of Owner delays the commencement, prosecution or completion of the Work,
including Owner’s failure to provide an Owner-Furnished Items, and to the extent
such delay is not attributable to Contractor or its Subcontractors or
Sub-subcontractors but is caused by Owner’s breach of an express obligation
under this Agreement, or (b) the commencement, prosecution or completion of the
Work be delayed as a result of (1) Changes in Law for which Contractor is
entitled to relief under Section 6.2A.7, (2) changes to or errors or omissions
in Rely Upon Information for which Contractor is entitled to relief under
Section 6.2A.9, (3) a suspension of the Work for which Contractor is entitled to
relief under Section 6.2A.8, or (4) an event entitling Contractor to a Change
Order as set forth in Section 6.2A.5 or 6.2A.11 for a Change in Quotas (as
defined in Attachment FF), then Contractor shall, with respect to any of the
above, be entitled to an adjustment in the Contract Price and an extension to
the Guaranteed Substantial Completion Date if such delay affects the performance
of any Work that is on the critical path of the Monthly Updated CPM Schedule,
and Contractor complies with the notice and Change Order request requirements in
Section 6.5 and the mitigation requirements of Section 6.10, provided that
Contractor shall be entitled to an adjustment to the Contract Price which shall
be limited to the reasonable, additional costs incurred by Contractor for such
delay, plus associated profit margin of six percent (6%) on such costs. Any
adjustments to the Contract Price or a Key Date shall be recorded in a Change
Order.  The Parties agree that if they execute a Change Order with respect to
any change in the Scope of Work described in this Section 6.8, any delay arising
out of such change in the Scope of Work and meeting the requirements of this
Section 6.8 shall be included in the Change Order incorporating such change in
the Scope of Work.

A.        If the guaranteed Train 1 substantial completion date or guaranteed
Train 2 substantial completion date (as defined under the Trains 1 and 2 EPC
Agreement) is adjusted by Change Order, and such adjustment is as a result of an
event for which Contractor is entitled to relief under section 6.8 of the Trains
1 and 2 EPC Agreement and causes a delay in the critical path of the Monthly
Updated Schedule under this Agreement, Contractor shall be entitled to an
adjustment to the applicable Key Dates, provided that Contractor meets the other
requirements in this Section 6.8.  With respect to the recovery of costs for
such adjustment, Contractor shall only be entitled to such costs if it meets the
requirements of Section 6.8, but such costs recoverable under this Section 6.8A
are limited to the recovery of reasonable, additional costs incurred by
Contractor for such delay, plus associated profit margin of six percent (6%) on
such costs.

6.9       Delay.   For the purposes of Sections 6.2A.1, 6.2A.6, 6.2A.9, 6.7 and
6.8, the term “delay” shall include hindrances, disruptions, preventions or
obstructions, or any other similar





60




term in the industry and the resulting impact from such hindrances, disruptions
or obstructions, including inefficiency, impact, ripple or lost production.  For
the avoidance of doubt, the Parties recognize and agree that for the purposes of
Sections 6.7 and 6.8, a Work activity not on the critical path can become on the
critical path, and if a delay causes a Work activity off the critical path to
become a critical path activity, Contractor is entitled to an extension to the
Key Dates for those days of delay after which the non-critical path activity
became a critical path activity, provided that such delay satisfies the other
applicable requirements under Sections 6.7 and 6.8.

6.10     Contractor Obligation to Mitigate Delay. With respect to Sections 6.7
and 6.8, in no event shall Contractor be entitled to any adjustment to the Key
Dates or adjustment to the Contract Price for (i) that portion of delay to the
extent Contractor could have taken, but failed to take, reasonable actions to
mitigate such delay or (ii) that portion of delay that would nevertheless been
experienced had such delay event in Section 6.7 or 6.8 not occurred.

6.11     Separated Contract Price Adjustments in Change Orders. Any adjustment
by Change Order to the Contract Price which is made on a fixed price separated
basis shall be separated pursuant to 34 Tex. Admin. Code Rule § 3.291(a)(13) to
specify the applicable adjustments to the Aggregate Equipment Price and
Aggregate Labor and Skills Price in accordance with ARTICLE 7.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1       Contract Price.  As compensation in full to Contractor for the full
and complete performance of the Work and all of Contractor’s other obligations
under this Agreement, Owner shall pay and Contractor shall accept Two Billion
Three Hundred Twenty Three Million Two Hundred Seventy Two Thousand U.S. Dollars
(US$ 2,323,272,000) (the “Contract Price”).  The Contract Price is subject to
adjustment only by Change Order as provided in ARTICLE 6, and includes all Taxes
(excluding U.S. Tariffs and Duties, as further described in Section 7.1A)
payable by Contractor and its Subcontractors and Sub-subcontractors in
connection with the Work.  For the avoidance of doubt, the Contract Price does
not include Texas Sales and Use Tax on Equipment (which is subject to exemption
as provided under Section 4.8A).

A.        The Contract Price excludes U.S. Tariffs and Duties, and Contractor
shall invoice separately to recover its costs for U.S. Tariffs and Duties
pursuant to Attachment FF,  provided that Contractor may not invoice any more
than Twenty Four Million Nine Hundred Seventy One Thousand U.S. Dollars (US$
24,971,000 ) (“Total Reimbursement Amount”) in total for U.S. Tariffs and Duties
(unless reduced or increased via Change Order pursuant to Attachment FF (Relief
for Changes in U.S. Tariffs or Duties) for a Change in U.S. Tariffs or Duties),
and any additional costs related to any tariffs, quotas, and duties are for
Contractor’s account.

B.         The Contract Price is separated, in accordance with the definition of
separated contract as defined in 34 Tex. Admin Code Rule § 3.291(a)(13), as
follows:

1.         [***] ([***])  U.S. Dollars (U.S.$ [***]) for Equipment (“Aggregate
Equipment Price”).    The Aggregate Equipment Price equates to the portion of
the





61




Contract Price attributable to all Equipment and includes the cost of every
piece of Equipment, including markup, overhead, freight and profit, but excludes
labor.

2.         [***] ([***])  U.S. Dollars (U.S.$ [***]) for all Work in this
Agreement other than for Equipment (“Aggregate Labor and Skills Price”), which
such Work includes all labor, engineering, design, services, installation,
consumables, freight on Construction Equipment, overhead and all other items of
whatever nature applicable to the Work.  Excluding only the Aggregate Equipment
Price, the Aggregate Labor and Skills Price shall include all costs, charges and
expenses of whatever nature applicable to the Work, including Taxes (except for
U.S. Tariffs and Duties) on all Work and Texas Sales and Use Tax on all Work
other than on Equipment.

3.         Attachment GG provides a list of options (“Additional Work Options”)
for additional Work that Owner may elect to have Contractor perform, as further
specified in this Section 7.1B3. Owner may, at any time within the time periods
specified in Attachment GG for each Additional Work Option, elect (by giving
written notice to Contractor) to have Contractor perform any Additional Work
Options for the corresponding amounts set forth in Attachment GG. The amount
listed for each Additional Work Option is compensation in full for Contractor’s
complete performance of each Additional Work Option selected by Owner and
includes all costs and expenses of any nature associated with such Additional
Work Option. In the event that Owner selects any Additional Work Options, the
Parties shall enter into a Change Order that adjusts the Contract Price in an
amount equal to total of the Additional Work Options selected by Owner. Other
than the adjustment to the Contract Price, Contractor shall receive no other
adjustments to any Changed Criteria as a result of Owner’s selection of any
Additional Work Options.

7.2         Interim Payments.

A.        Payments.  Interim payments shall be made by Owner to Contractor in
accordance with the Payment Schedule set forth in Attachment C (as may be
amended by Change Order pursuant to Section 6.1C or 6.2C), which allocates (i)
[***] U.S. Dollars (U.S.$ [***]) of the Contract Price to be paid based on
percent completion of the Work (“Earned Value”) using the detailed breakdown of
the Work and the procedures set forth in Schedule C-1 (the “Earned Value
Contract Price Breakdown”), and (ii) [***] U.S. Dollars (U.S.$ [***]) of the
Contract Price to be paid based on completion of Payment Milestones set forth in
Schedule C-2,  provided that Contractor is otherwise in material compliance with
the terms of this Agreement.  Each payment shall be subject to Owner’s right to
withhold payments under this Agreement, including Sections 3.3G, 7.5, 11.5A and
13.1.  Payments shall be made in U.S. Dollars to an account designated by
Contractor.  The Payment Schedule, including the Earned Value Contract Price
Breakdown and the Payment Milestones, shall be amended only by Change Order
pursuant to this Agreement.





62




B.         Invoices.  Within [***] ([***])  Days after the end of each Month (or
the next Business Day if the [***]th Day is not a Business Day), Contractor
shall submit to Owner an Invoice for (i) all Work completed during the prior
Month in accordance with the Earned Value Contract Price Breakdown (ii) all
Payment Milestones completed during the prior Month, if any and (iii)
reimbursement for U.S. Tariffs and Duties, if any.  Contractor shall not be
entitled to any payment whatsoever for any portion of the Work relating to a
particular Payment Milestone until such Payment Milestone is fully
completed.  Such Monthly Invoice shall also include amounts properly due and
owing for Work performed during the prior Month under Change Directives.  All
Invoices, other than the Invoice for final payment under this Agreement, shall
be in the form of Schedule I-1, and shall include all documentation supporting
its request for payment as required under this Agreement.  All Invoices issued
to Owner hereunder shall separately state charges for Equipment and skill, labor
and other costs for the Project.

C.         Interim Lien and Claim Waivers.  Each Invoice received by Owner prior
to Final Completion shall be accompanied by (i) a fully executed Interim Lien
and Claim Waiver from Contractor in the form of Schedules K-1 and K-2 for all
Work performed through the date for which payment is requested, (ii) fully
executed Interim Lien and Claim Waivers from each Major Subcontractor in the
form set forth in Schedules K-3 and K-4 for all Work performed through the date
for which payment is requested and (iii) if requested by Owner, fully executed
Interim Lien and Claim Waivers from all Major Sub-subcontractors in the form set
forth in Schedules K-3 and K-4 for all Work performed through the date for which
payment is requested.  Interim Lien and Claim Waivers, however, shall not be
required from Major Subcontractors, Major Sub-subcontractors, Subcontractors or
Sub-subcontractors until they have performed and invoiced Contractor for their
Work, and Major Subcontractors, Major Sub-subcontractors, Subcontractors and
Sub-subcontractors shall be required to submit additional Interim Lien and Claim
Waivers only if they have performed Work not covered by a previous Interim Lien
and Claim Waiver. Submission of all Interim Lien and Claim Waivers are a
condition precedent to payment of any Invoice (provided that if Contractor does
not submit an Interim Lien and Claim Waiver for a Major Subcontractor or Major
Sub-subcontractor in accordance with this Section 7.2C, Owner may withhold
payment for the amount allocated to such Major Subcontractor or Major
Sub-subcontractor that has not provided an Interim Lien and Claim Waiver).

D.        Review and Approval.  Each Invoice shall be reviewed by Owner and,
upon Owner’s reasonable request, Contractor shall furnish such supporting
documentation and certificates and provide such further information as may be
reasonably requested by Owner.  Unless disputed by Owner, each Invoice (less any
withholdings allowed under this Agreement) shall be due and payable [***]
([***])  Days after it, and all documentation required under this Agreement, is
received by Owner.  Notwithstanding the above, prior to receipt of NTP,
Contractor may submit an Invoice to Owner for the NTP milestone payment, and
such Invoice shall be due and payable within [***] ([***])  Days after NTP, and
Contractor shall have no obligation to commence the Work under the NTP until
such payment is received by Contractor (but for the avoidance of doubt, the
Guaranteed Substantial Completion Date shall not be altered despite Contractor’s
right not to commence the Work until such payment is received, unless such
payment is received after





63




such ten (10) Day period above, in which case Contractor shall be entitled to a
Change Order adjusting the Contract Price and/or the Key Dates, as applicable,
pursuant to Section 6.8, provided that Contractor complies with the notice and
Change Order request requirements set forth in Sections 6.2 and 6.5).  If an
Invoice is disputed by Owner, then payment shall be made for all undisputed
amounts and the Dispute shall be resolved pursuant to ARTICLE 18.  Payment on
disputed amounts shall be made as soon as such Dispute is resolved.

E.         Maximum Cumulative Payment Amounts.  The Parties have agreed upon and
set forth in Schedule C-3 a schedule of the maximum cumulative amounts that
Contractor is allowed to Invoice Owner at any one time during the performance of
the Work (the “Maximum Cumulative Payment Schedule”).  The Maximum Cumulative
Payment Schedule shall only be subject to adjustment pursuant to a Change Order.

7.3       Final Completion and Final Payment.  Upon Final Completion, Contractor
shall, in addition to any other requirements in this Agreement for achieving
Final Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in the
form attached hereto as Schedule I-2, along with (i) a statement summarizing and
reconciling all previous Invoices, payments and Change Orders, (ii) an affidavit
that all payrolls, Taxes, liens, charges, claims, demands, judgments, security
interests, bills for Equipment, and any other indebtedness connected with the
Work have been paid, (iii) fully executed Final Lien and Claim Waiver from
Contractor in the form of Schedules K-5 and K-6, (iv) fully executed Final Lien
and Claim Waivers from each Major Subcontractor in the form set forth in
Schedules K-7 and K-8, and (v) if requested by Owner, fully executed Final Lien
and Claim Waivers from each Major Sub-subcontractor in the form set forth in
Schedules K-7 and K-8.  No later than [***] ([***])  Days after receipt by Owner
of such final Invoice and all requested documentation and achieving Final
Completion, Owner shall, subject to its rights to withhold payment under this
Agreement, pay Contractor the balance of the Contract Price.

7.4       Payments Not Acceptance of Work. No payment made hereunder by Owner
shall be considered as approval or acceptance of any Work by Owner or a waiver
of any claim or right Owner may have hereunder.  All payments shall be subject
to correction or adjustment in subsequent payments.

7.5       Payments Withheld. In addition to disputed amounts set forth in an
Invoice, Owner may, in addition to any other rights under this Agreement,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:

A.        Defective Work not remedied in accordance with this Agreement;

B.         liens, stop notices or other encumbrances on all or a portion of the
Site, the Work, the Trains 1 and 2 Liquefaction Facility or the Train 3
Liquefaction Facility, which are filed by any Subcontractor, any
Sub-subcontractor or any other Person acting through or under any of them, 
provided that Owner has made payment to Contractor of all undisputed amounts due
to Contractor in accordance with the terms of this Agreement and





64




further provided that, with respect to liens and other encumbrances, Contractor
has not removed or discharged such lien or encumbrance in accordance with
Section 17.6;

C.         any material breach by Contractor of any term or provision of this
Agreement;

D.        the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;

E.         a discovery that a Payment Milestone or other Work associated with a
prior payment was not in fact achieved;

F.         amounts paid by Owner to Contractor in a preceding Month incorrectly;

G.        Liquidated Damages that Contractor owes under the terms of this
Agreement;

H.        failure of Contractor to make payments to Subcontractors in accordance
with their respective Subcontracts, provided that Owner has made payment to
Contractor of all undisputed amounts owed to Contractor in accordance with the
terms of this Agreement with respect to the applicable Subcontracts;

I.          any other costs or liabilities which Owner has incurred or will
incur for which Contractor is responsible under this Agreement; or

J.          failure of Contractor to comply with its Monthly Progress Report
obligations or scheduling obligations as set forth in Section 5.4.

7.6         Payment of Amounts Withheld or Collected on Letter of Credit.  Prior
to drawing down or collecting on the Letter of Credit in accordance with this
Agreement, Owner shall provide Contractor with the written notice in accordance
with Section 9.2A(b). For amounts actually withheld or collected on the Letter
of Credit, Owner shall pay Contractor the amount Owner withheld or collected on
the Letter of Credit under Section 7.5 if Contractor (i) pays, satisfies or
discharges the applicable claim of Owner against Contractor under or by virtue
of this Agreement and provides Owner with reasonable evidence of such payment,
satisfaction or discharge, (ii) cures the applicable breach described in Section
7.5 or the applicable Default (i.e., the breach described in Section 7.5 or
Default on which Owner’s withholding or collection on the Letter of Credit was
based), (iii) with respect to item 7.5B, removes the lien or other encumbrance
in question in accordance with Applicable Law, or (iv) provides Owner with a
Letter of Credit reasonably satisfactory to Owner in the amount of the withheld
payment.  In the event Owner draws down or collects any amount on the Letter of
Credit pursuant to this Section 7.6, and Contractor acts in accordance with
either (i), (ii) or (iii) above so as to require payment from Owner, Contractor
shall, within [***] ([***])  Days after Owner’s payment to Contractor, restore
the Letter of Credit to the amount the Letter of Credit had immediately prior to
Owner’s collection on the Letter of Credit under this Section 7.6, failing
which, Owner may withhold all payments otherwise due Contractor until Contractor
so restores such Letter of Credit.  Owner’s failure to withhold or draw down or
collect against the Letter of Credit in the event of any of the circumstances
described in this Section 7.6 shall not be deemed to be a waiver of any of
Owner’s





65




rights under this Agreement, including Owner’s right to withhold or draw down on
the Letter of Credit at any time one of the circumstances in Section 7.5 exists.

7.7       Interest on Late Payments.  Any undisputed amounts due but not paid
when such amounts are due and payable hereunder shall bear interest at the
lesser of (i) an annual rate equal to the prime rate published by the Wall
Street Journal on the date such amounts were due and payable plus three percent
(3%) or (ii) the maximum rate permitted under Applicable Law.

7.8       Offset.   Owner may, upon prior notice to Contractor, offset any debt
due and payable from Contractor to Owner against any amount due and payable to
Contractor hereunder.

7.9       Currency.  All amounts contained herein are in and shall be paid in
U.S. Dollars. Included in the Contract Price are the following amounts in U.S.
Dollars based upon the following foreign (non-U.S. Dollar) currencies at the
following exchange rates to the U.S. Dollar:

 

 

 

 

Foreign Currency

Value of Foreign Currency

Initial Exchange Rate

Initial Equivalent U.S. Dollar Value

Euro

€ 150,000,000

[***] U.S. $ to Euro

U.S. $ [***]

 

Contemporaneously with Owner’s issuance of the NTP Payment Milestone payment,
the Contract Price shall be subject to an upward or downward adjustment by
Change Order to account for changes in the exchange rates during the time period
between the Effective Date and Owner’s issuance of the NTP milestone payment,
and such adjusted Contract Price shall be stated in U.S. Dollars.

The adjustment to the Contract Price for each foreign currency will be
determined as follows:

(a) the equivalent U.S. Dollar value at the time of Owner’s issuance of the NTP
Payment Milestone payment

(determined by multiplying the value of foreign currency listed above by the
exchange rate quoted by Bloomberg FX Fixings rate for such foreign currency as
of 9:00am NY time on the next banking day following Owner’s issuance of the NTP
Payment Milestone payment)

minus

(b) the initial equivalent U.S. Dollar value listed in the table above for such
foreign currency.

The Contract Price adjustment shall be the sum of the adjustments for each
currency and shall be stated in U.S. Dollars.  After Owner’s issuance of the NTP
Payment Milestone payment, Contractor assumes all risk relating to fluctuation
of any foreign currency.

7.10     Conditions Precedent to Payment. It shall be a condition precedent to
Contractor’s entitlement to receive any payment from Owner under this Agreement
that Contractor has provided to Owner, and is maintaining the (i) Parent
Guarantee in accordance with Section





66




21.17, (ii) Letter of Credit in accordance with Section 9.2, and (iii) insurance
policies in accordance with Section 9.1.

7.11     [***].

ARTICLE 8

TITLE AND RISK OF LOSS

8.1         Title.

A.        Clear Title.  Contractor warrants and guarantees that Owner will
receive good and legal title to and ownership of the Work and the Train 3
Liquefaction Facility (including each component thereof) shall be free and clear
of any and all liens, claims, security interests or other encumbrances when
title thereto passes to Owner.

B.         Title to Work.  Title to all or any portion of the Work (other than
Work Product) shall pass to Owner (or its designee) upon the earlier of (i)
payment by Owner therefor, (ii) delivery of the Work to the Site, or (iii)
incorporation of such Work into the Train 3 Liquefaction Facility, except in the
case of Work Product, which is governed by ARTICLE 10.  Transfer of title to
Work shall be without prejudice to Owner’s right to reject Defective Work, or
any other right in this Agreement.

8.2        Risk of Loss.

A.        Risk of Loss Prior to Substantial Completion.  Contractor shall bear
the risk of physical loss and damage Train 3 and all Equipment and Work
incorporated or to be incorporated into such Train until the earlier of
Substantial Completion or termination of the Agreement, provided that Owner
shall at all times bear the risk of physical loss and damage to the extent
arising from (i) war (whether declared or undeclared), civil war, act of
terrorism, sabotage, blockade, insurrection; or (ii) ionizing radiation, or
contamination by radioactivity from nuclear fuel, or from any nuclear waste from
the combustion of nuclear fuel properties of any explosive nuclear assembly or
nuclear component thereof; or (iii) a significant atmospheric disturbance marked
by high winds, with or without precipitation, including such events as
hurricane, typhoon, monsoon, cyclone, rainstorm, tempest, hailstorm, tornado, or
any combination of the foregoing events, including any resulting flood, tidal or
wave action (collectively, “Windstorms”) and earthquake to the extent that such
Windstorms and earthquakes result in loss or damage in excess of [***] U.S.
Dollars (U.S.$[***]) (or such greater amount obtained in the Builder’s Risk
policy) in the cumulative aggregate with respect to the Work, the Trains 3
Liquefaction Facility and the Trains 1 and 2 Liquefaction Facility.  The full
amount of [***] U.S. Dollars (U.S.$[***]) (or such greater amount obtained in
the Builder’s Risk policy) may be satisfied under either the Trains 1 and 2 EPC
Agreement or this Agreement.

B.         Transfer of Risk of Loss After Substantial Completion.  Upon the
earlier termination of the Agreement or after Substantial Completion as
described in Attachment A, Owner shall bear the risk of physical loss and damage
to Train 3 (including all Equipment and Work incorporated into such Train), and
any other portion of the Work or





67




Train 3 Liquefaction Facility transferred to  Owner prior to Substantial
Completion in accordance with Section 11.8.  In accordance with Section 17.1F,
Contractor shall be liable to Owner for physical loss and damage to any portion
of Train 3 after Train 3 achieves Substantial Completion to the extent such
physical loss and damage arises out of or results from or is related to the
negligence or fault of any Contractor Indemnified Party or Subcontractors or
Sub-subcontractors, subject to a cap in liability of [***] U.S. Dollars
(U.S.$[***]) per occurrence, with a cumulative per occurrence of [***] U.S.
Dollars (U.S.$[***]) under the Trains 1 and 2 EPC Agreement and this Agreement.
Under no circumstances shall this Section 8.2B be interpreted to relieve
Contractor of its obligations with respect to Warranties, Defective Work and
Corrective Work.

C.         With respect to any physical loss or physical damage to Train 3
(including Equipment or Work incorporated into Train 3) caused by (a) Force
Majeure  (including any of the events listed in Section 8.2A(i), (ii), or
(iii)); (b) any member of Owner Indemnified Parties or any other Person for whom
Owner is responsible; or (c) any Third Party over whom neither Contractor nor
Owner are responsible and such Third Party is beyond the reasonable control of
Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the Key Dates if and to the extent permitted under (y) Section 6.7 if
caused by Force Majeure (including any of the events listed in Section 8.2A (i),
(ii) or (iii)), and (z) Section 6.8 if caused by any member of  Owner
Indemnified Parties  or any other person for whom Owner is responsible or a
Third Party pursuant to Section 8.2C(c) above. In the event that any physical
loss or damage to Train 3 (or any Equipment or Work incorporated or to be
incorporated into Train 3) arises from one or more of the events set forth in
8.2A(i), 8.2A (ii), or 8.2A (iii) and Owner elects to rebuild such physical loss
or damage, Contractor shall be entitled to a Change Order to adjust the Contract
Price to the extent such event adversely affects Contractor’s costs of
performance of the Work, provided that Contractor complies with the requirements
in Section 6.5 and the mitigation requirements in Section 6.10.

D.        For the avoidance of doubt, this Section 8.2 shall apply to any loss
or damage to the Work caused by, arising out of or resulting from, any
activities, events or omissions occurring in connection with this
Agreement.  Similarly, for the avoidance of doubt, the risk of loss and damage
to the Trains 1 and 2 Liquefaction Facility shall be determined in accordance
with Section 8.2 of the Trains 1 and 2 EPC Agreement, notwithstanding that such
loss or damage to the Trains 1 and 2 EPC Agreement was caused by, arose out of
or resulted from activities or events occurring during the performance of this
Agreement.

ARTICLE 9

INSURANCE AND LETTER OF CREDIT

9.1       Insurance.

A.        Provision of Insurance.  The Parties shall provide the insurance as
specified in Attachment O on terms and conditions stated therein.

B.         No Cancellation.  All policies providing coverage hereunder shall
contain a provision that at least [***] ([***])  Days’ prior notice shall be
given to the non-procuring Parties and additional insureds prior to
cancellation, non-renewal or material change in the coverage.

C.         Additional Insurance.  Upon Owner’s request, and at Owner’s sole
option, Contractor shall increase its insurance required under this Agreement
(as long as such insurance coverage is available in the commercial insurance
market); provided however, that the payment of any incremental increase in the
cost of such insurance shall be reimbursed by Owner at cost via Change Order.

D.        Obligations Not Relieved.  Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder; (ii)
failure by Contractor to comply fully with any of the insurance provisions of
this Agreement; (iii) failure by Contractor to secure such endorsements on the
policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; (v) failure of any insurance company to pay
any claim accruing under its policy; or (vi) losses by Contractor or any of its
Subcontractors or Sub-subcontractors not covered by insurance policies.

E.         Failure to Provide Required Insurance.  IN THE EVENT THAT LIABILITY
FOR ANY LOSS OR DAMAGE IS DENIED BY THE UNDERWRITER OR UNDERWRITERS IN WHOLE OR
IN PART DUE TO THE BREACH OF CONTRACTOR’S INSURANCE BY CONTRACTOR, OR IF
CONTRACTOR FAILS TO MAINTAIN ANY OF THE CONTRACTOR’S INSURANCE HEREIN REQUIRED,
THEN CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD THE OWNER INDEMNIFIED PARTIES
HARMLESS AGAINST ALL LOSSES WHICH WOULD OTHERWISE HAVE BEEN COVERED BY SAID
INSURANCE.



68




F.         Unavailable Insurance. If any insurance (including the limits or
deductibles thereof) hereby required to be maintained, other than insurance
required by Applicable Law to be maintained, shall not be reasonably available
in the commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that the Party shall
first request any such waiver in writing from the other Party, which request
shall be accompanied by written reports prepared by two (2) independent
advisors, including insurance brokers, of recognized international standing
certifying that such insurance is not reasonably available in the commercial
insurance market (and, in any case where the required amount is not so
available, explaining in detail the basis for such conclusions), such insurance
advisers and the form and substance of such reports to be reasonably acceptable
to the other Party; and provided further that such waiver is permitted pursuant
to any agreements between Owner and its Lenders.  Any such waivershall be
effective only so long as such insurance shall not be available and commercially
feasible in the commercial insurance market.

9.2       Irrevocable Standby Letter of Credit.

A.        As a condition precedent to Contractor’s right to receive any payments
under this Agreement (except payments expressly permitted pursuant to an LNTP),
Contractor shall deliver to Owner an irrevocable standby letter of credit,
naming Owner as beneficiary, in the amount of ten percent (10%) of the Contract
Price (as adjusted by Change Order) and in the form of Attachment R, and issued
and confirmed by a commercial bank in the United States of America reasonably
acceptable to Owner with a long-term rating of at least Investment Grade
(“Letter of Credit”).  Upon Owner’s written request, Contractor shall increase
the dollar value of the Letter of Credit issued to Owner in proportion to any
increases to the Contract Price pursuant to a Change Order, or the aggregate of
multiple Change Orders, that equal or exceed one hundred million U.S. Dollars
(U.S. $100,000,000); provided that if Owner so requests an adjustment to the
value of the Letter of Credit, Contractor shall be entitled to a Change Order
for the cost of the increase in the Letter of Credit. If at any time the rating
of the U.S. commercial bank that issued the Letter of Credit falls below
Investment Grade, Contractor shall replace the Letter of Credit within [***]
([***])  Days with a letter of credit or, if permitted by Owner in its sole
discretion, an equivalent instrument, issued by a commercial bank in the United
States of America reasonably acceptable to Owner meeting such rating
requirements.  Owner shall have the right to draw down on or collect against
such Letter of Credit upon Owner’s demand in the event of the following: (a) a
Default by Contractor or the owing by Contractor to Owner under this Agreement
for Liquidated Damages or any other liabilities, damages, costs, losses or
expenses arising out of or relating to a breach of any obligation under this
Agreement by Contractor, such Default or otherwise and (b) Owner has provided
[***] ([***])  Business Days’ written notice to Contractor stating Owner’s
intent to draw against the Letter of Credit and the amount to be drawn and
specifying the reason for the draw on the Letter of Credit.  The amount drawn on
the Letter of Credit shall not be greater than the amount that Owner, at the
time of the drawing, reasonably estimates is owed it under this Agreement for
Liquidated Damages, liabilities, damages, costs, losses or expenses or is
necessary to remedy the Default or breach of this Agreement.  In addition to the
foregoing draw rights, (i) Owner shall also have the right to draw down on or
collect against the Letter of Credit for all remaining funds in the Letter of
Credit upon Owner’s demand if Contractor has not, prior to [***] ([***])  Days
before the then current expiration date, delivered to Owner a replacement letter
of credit substantially identical to the Letter of Credit and from a U.S.
commercial bank meeting the requirements in this Section 9.2 and extending the
expiration date for the shorter of (a) a period of one (1) year, or (b) the
expiration of such Defect Correction Period, and (ii) Owner shall also have the
right to draw down on or collect against the Letter of Credit for all remaining
funds available under such Letter of Credit upon Owner’s demand if the issuing
bank is no longer Investment Grade and Contractor has not, within the applicable
time period set forth in this Section 9.2, delivered to Owner a replacement
letter of credit substantially identical to the Letter of Credit from a U.S.
commercial bank meeting the requirements set forth in this Section 9.2.  Except
for sums due and owing for LNTP Work (if any), Contractor shall not be entitled





69




to any compensation under this Agreement unless and until Contractor provides
the Letter of Credit to Owner in accordance with this Section 9.2.

1.         Contractor may fulfill the requirements set forth in this Section 9.2
through multiple, co-existent Letters of Credit issued to Owner with no more
than a total of two (2) Letters of Credit being provided under this Section 9.2;
provided that each Letter of Credit shall meet the requirements of Section 9.2
and the amounts of such Letters of Credit shall, in the aggregate, equal an
amount equal to ten percent (10%) of the Contract Price (as may be increased or
decreased pursuant to Section 9.2).  Owner may in accordance with Section 9.2
draw down or collect on any one of the Letters of Credit, or all of the Letter
of Credits, or any combination thereof, in any amounts Owner determines with
respect to each Letter of Credit in order to collect all the amounts permitted
under Section 9.2, which such allocation and collection on any one or more of
the Letters of Credit shall be determined in Owner’s sole discretion.  Any
reference to “Letter of Credit” in this Agreement shall mean any one, any
combination, or all of the Letters of Credit provided under this Agreement
pursuant to this Section 9.2A.1, at Owner’s sole discretion.

B.          The amount of the Letter of Credit shall decrease to an aggregate
amount equal to:

1.         five percent (5%) of the Contract Price upon the commercial bank’s
receipt from Owner of a written notice that (i) Substantial Completion  has
occurred (including Contractor’s payment of all Delay Liquidated Damages due and
owing under this Agreement), and (ii) Contractor has achieved the Performance
Guarantees or paid all Performance Liquidated Damages due and owing under this
Agreement (including any potential Performance Liquidated Damage exposure based
upon the results of the Performance Tests conduction prior to Substantial
Completion);

2.         provided that the conditions of clauses (i) and (ii) of Section
9.2B.1 have occurred, two percent (2%) of the Contract Price upon the
commercial’s bank receipt from Owner of written notice of the expiration of the
period specified in clause (i) of the definition of “Defect Correction Period”;
and

3.         zero percent (0%) of the Contract Price within [***] ([***])  Days
after the issuing commercial bank’s receipt from Owner of a written notice of
the expiration of the period specified in clause (ii) of the definition of
“Defect Correction Period”, except that the Letter of Credit shall remain in
effect in an aggregate amount equal to the reasonable value of any claims that
Owner has against Contractor arising out of this Agreement and which remain
unresolved at the expiration of the period specified in clause (ii) of the
definition of “Defect Correction Period.”  Upon the resolution of such claims,
the Letter of Credit shall be decreased to an aggregate amount equal to zero
percent.





70




C.         The Letter of Credit shall remain in full force and effect from the
issuance of the Letter of Credit through the expiration of the period specified
in clause (ii) of the definition of “Defect Correction Period” (i.e., the [***]
([***])  month period following Substantial Completion) in accordance with
Section 9.2B.3.  Partial drawings are permitted under the Letter of Credit.  No
later than [***] ([***])  Days after the satisfaction of the conditions listed
in, 9.2B.1, 9.2B.2, or 9.2B.3 above, Owner shall provide the commercial bank
that issued the Letter of Credit with the written notice as specified in that
particular section.  No later than [***] ([***])  Days after expiration of the
Defect Correction Period, Owner shall provide the commercial bank that issued
Letter of Credit with written notice of the expiration of such period.

D.        Owner shall copy Contractor on the notices provided to the commercial
bank described in Section 9.2B.

ARTICLE 10

OWNERSHIP OF DOCUMENTATION

10.1     Ownership of Work Product. Owner and Contractor acknowledge that during
the course of, and as a result of, the performance of the Work and prior work
related to the Train 3 Liquefaction Facility done by Contractor for Owner
(including any work done by Contractor or any of its Affiliates under the ITB
Agreement or any other agreements between the Parties related to the Project),
Contractor or its Affiliates, Subcontractors or Sub-subcontractors will create
or have created for the Project and will deliver to Owner certain written
materials, plans, Drawings, Specifications, or other tangible manifestations of
Contractor’s performance of the Work (hereinafter individually or collectively
referred to as “Work Product”).  Subject to Section 10.2, and to the use
restrictions in the licenses described in Sections 10.7A-C, Work Product
prepared by Contractor, its Affiliates, Subcontractors or Sub-Subcontractors
shall be “works made for hire,” and all rights, title and interest to the Work
Product, including any and all copyrights in the Work Product, shall be owned by
Owner irrespective of any copyright notices or confidentiality legends to the
contrary which may have been placed in or on such Work Product by Contractor,
its Affiliates, Subcontractors, Sub-Subcontractors or any other
Person.  Contractor, its Subcontractors and its Sub-Subcontractors waive in
whole all moral rights which may be associated with such Work Product.  If, for
any reason, any part of or all of the Work Product is not considered a work made
for hire for Owner or if ownership of all right, title and interest in the Work
Product shall not otherwise vest in Owner, then Contractor agrees, subject to
Section 10.2, that such ownership and copyrights in the Work Product, whether or
not such Work Product is fully or partially complete, shall be automatically
assigned from Contractor to Owner without further consideration, and Owner shall
thereafter own all right, title and interest in the Work Product, including all
copyright interests.  IF OWNER USES ANY WORK PRODUCT FOR PURPOSES OTHER THAN
THOSE RELATING TO THE TRAIN 3 LIQUEFACTION FACILITY, AND CONTRACTOR IS NOT
INVOLVED IN THE ENGINEERING, PROCUREMENT, OR CONSTRUCTION OF SUCH OTHER PROJECT,
OWNER SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS CONTRACTOR INDEMNIFIED PARTIES
WITH RESPECT TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, OR OTHER CAUSES OF
ACTION ARISING FROM SUCH USE, REGARDLESS OF THE CAUSE SUCH CLAIMS, DAMAGES,
LOSSES, LIABILITIES, OR OTHER CAUSES OF ACTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE OF ANY CONTRACTOR INDEMNIFIED PARTIES.  LIKEWISE, IF THIS AGREEMENT
IS TERMINATED, AND OWNER THEREAFTER MODIFIES THE WORK PRODUCT WITHOUT THE
INVOLVEMENT OF CONTRACTOR, AND SUCH MODIFIED WORK





71




PRODUCT IS USED TO ENGINEER OR CONSTRUCT THE TRAIN 3 LIQUEFACTION FACILITY, AND
SUCH MODIFICATIONS TO THE WORK PRODUCT INFRINGES UPON THE INTELLECTUAL PROPERTY
RIGHTS OF A THIRD PARTY, OWNER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
CONTRACTOR INDEMNIFIED PARTIES WITH RESPECT TO ANY CLAIMS, DAMAGES, LOSSES,
LIABILITIES OR OTHER CAUSES OF ACTION BROUGHT BY SUCH THIRD PARTY ARISING FROM
SUCH MODIFICATION.

10.2     Contractor’s Intellectual Property and Third Party Intellectual
Property.  As between Owner and Contractor, Contractor and its Affiliates shall
retain ownership of (i) all proprietary intellectual property rights owned by
Contractor or its Affiliates prior to the Effective Date; (ii) any improvements
to the intellectual property developed by Contractor or its Affiliates as part
of this Agreement, including proprietary software, proprietary program settings
or other proprietary engineering tools used, modified or adapted for performance
of the Work; and (iii) all proprietary intellectual property rights developed by
Contractor or its Affiliates outside this Agreement, the ITB Agreement or any
other agreements between the Parties related to the Project (hereinafter
referred to as “Contractor’s Intellectual Property”), regardless of whether such
Contractor’s Intellectual Property is included in the Work Product, and nothing
in this Agreement shall result in a transfer of ownership of any Contractor’s
Intellectual Property or the proprietary intellectual property owned and
developed by Subcontractors or Sub-subcontractors (“Third Party Intellectual
Property”).  With respect to such Contractor’s Intellectual Property and Third
Party Intellectual Property relating to the Train 3 Liquefaction Facility (but
subject to Section 10.5 and to the use restrictions in the licenses described in
Sections 10.7A-C), Contractor grants to Owner (when the Work Product is conveyed
or assigned pursuant to Section 10.1) an irrevocable, perpetual, non-exclusive
and royalty-free license (including with right to assign such license) to use,
modify and copy such Contractor’s Intellectual Property and Third Party
Intellectual Property for any purpose relating to (a) the Train 3 Liquefaction
Facility (including any expansions thereto), (b) the Expanded Facility, or (c)
any other related facility, project or program that the Owner, including its
Affiliates, joint ventures, partners and assigns, may choose to develop, expand,
design, procure or construct, provided that with respect to (c), such license
shall only apply to Authorized Documents. Subject to Sections 10.6 and 10.7, all
Subcontracts and Sub-subcontracts shall contain provisions consistent with
Section 10.1 and Section 10.2.  Contractor warrants that it is entitled to grant
licenses under any Contractor’s Intellectual Property and Third Party
Intellectual Property (but subject to Section 10.6 below regarding APCI, and
subject to Sections 10.7A 10.7B and 10.7C regarding the APCI License, BASF
License and [***], respectively) necessary for Owner to exploit and have
exploited its full and unrestricted rights regarding the use of the Work Product
for any purpose relating to (a) the Train 3 Liquefaction Facility (including any
expansions thereto), (b) the Expanded Facility or (c) [***].  If Owner or any of
its Affiliates, joint ventures, partners and assigns uses Contractor’s
Intellectual Property or Third Party Intellectual Property on any project,
facility or program that does not involve Contractor or any of its Affiliates,
Owner shall indemnify Contractor from any claims brought against Contractor
relating to Contractor’s Intellectual Property or Third Party Intellectual
Property.

10.3     Limitations on Use of Work Product. The Work Product, including all
copies thereof, shall not be used by Contractor or its Subcontractors,
Sub-subcontractors or any other Persons on any other project for a Person
without first removing all information provided in Section 10.4, all Owner’s
Confidential Information in Section 19.1(ii) and any other information
identifying Owner, the Project, the Train 3 Liquefaction Facility or the
Site.  Pursuant to the requirements of this Section 10.3, Owner grants
Contractor an irrevocable, perpetual and royalty-





72




free license to use, modify and copy the Work Product for any other project,
except for any of the following which may be in such Work Product: (i) any
proprietary intellectual property rights owned by Owner or any Affiliate of
Owner; or (ii) any proprietary intellectual property rights in which Owner or an
Affiliate of Owner has a license.  As a condition of using on another project
any Work Product that Contractor has a license under this Section 10.3,
Contractor shall remove from the Work Product any reference to the Project or
Owner.  The foregoing license and rights to use any Work Product granted to
Contractor shall be subject to any limitations imposed on Contractor by third
parties which have any ownership interest in such Work Product or any
proprietary intellectual property embedded therein.

10.4     Owner Provided Documents.  Owner represents that it owns or has a
license to the information, data and documentation referenced within
Attachment  M of the ITB Agreement, and that Contractor had and continues to
have the right to use such information as the basis of the design of the Train 3
Liquefaction Facility.  All written materials, plans, drafts, specifications,
computer files or other documents (if any) prepared or furnished to Contractor
by Owner, the Owner Indemnified Parties or any of Owner’s other consultants,
suppliers or contractors shall at all times remain the property of Owner, and
Contractor shall not make use of any such documents or other media for any other
project or for any other purpose other than to perform the Work and fulfill its
obligations under the Agreement.  All such documents and other media, including
all copies thereof, shall be returned to Owner upon Final Completion or the
earlier termination of this Agreement, except that Contractor and its
Subcontractors may, subject to their respective confidentiality obligations as
set forth in ARTICLE 19, retain one (1) record set of such documents or other
media as required by Section 3.13A. Notwithstanding anything to the contrary in
this Agreement, Contractor’s and its Subcontractors’ computer systems may
automatically make and retain back-up copies of emails containing written
materials, plans, drafts, specifications, computer files or other documents (if
any) prepared or furnished by any member of the Owner Indemnified Parties or any
of the Owner Indemnified Parties’ other consultants, suppliers or contractors
and Contractor and any such Subcontractors may retain such copies in its
archival or back-up computer storage for the period that Contractor and any such
Subcontractors normally archive backed-up computer records, provided that
Contractor and any such Subcontractors shall not access or use such archival or
back-up copies for any purpose without the knowledge and approval of its
respective legal counsel, and other than for compliance with any legal,
regulatory or information audit purposes after the earlier of the completion of
the Services or the termination of this Agreement; provided, further, that such
copies are subject to the confidentiality obligations set forth in ARTICLE 19
until destroyed.  Owner hereby grants to Contractor, its Affiliates and
Subcontractors a non-exclusive, royalty-free, irrevocable, non-transferable
license to use and modify Pre-Existing Owner Proprietary Work Product (and all
Intellectual Property existing or referenced therein) to the extent required to
perform Contractor’s obligations under this Agreement.  For the purposes of this
Agreement, “Pre-Existing Owner Proprietary Work Product” means Intellectual
Property and written materials, plans, drafts, specifications, or computer files
or other documents, owned by Owner or its Affiliates prior to the Effective Date
or developed or acquired by Owner or its Affiliates independently of this
Agreement.

10.5     License to Use Liquefaction Technology. Contractor represents that the
rights granted in this ARTICLE 10 are sufficient for the engineering,
procurement, construction, commissioning, pre-commissioning, start-up, testing,
operation, maintenance and repair of the Train 3 Liquefaction Facility,
including for natural gas pre-treatment, condensate production and





73




the liquefaction of natural gas into LNG, practicing such technology in the
Train 3 Liquefaction Facility, and transporting, making, selling, offering to
sell, exporting, importing or offering to import throughout the world,
condensate and LNG produced at the Train 3 Liquefaction Facility.

10.6        APCI Third Party Intellectual Property. Notwithstanding anything to
the contrary, but subject to the APCI License described in Section 10.7A, (i)
title to drawings, specifications and other data prepared by APCI, or containing
the Third Party Intellectual Property of APCI, shall remain vested in APCI; and
(ii) Owner’s disclosure of any APCI confidential information shall be subject
to, and governed by, Owner’s separate non-disclosure agreement with APCI.

10.7        License to Use Liquefaction Technology.

A.        APCI License.  Contractor shall, prior to and as a condition precedent
to achievement of Substantial Completion, obtain and grant to Owner a
non-exclusive, paid-up, irrevocable license and transferable right to (i) use,
operate, maintain repair, and modify all Equipment furnished by APCI; (ii)
practice the APCI natural gas liquefaction process in respect of such Equipment
incorporated into the Train 3 Liquefaction Facility; and (iii) make, use and
sell products obtained by such use, operation or practice of the Equipment
furnished by APCI to any country in the world (the “APCI License”).  The Parties
shall, mutually agree to, and Contractor shall cause APCI to agree to, a form of
assignment of the APCI License within [***] ([***])  Days after the Effective
Date.

B.         BASF License.  With respect to the BASF gas processing technologies
(including BASF OASE technology and products) that Contractor is providing as
part of the Work, Contractor shall, no later than [***] ([***])  Days after NTP,
and in any event, prior to and as a condition precedent to achievement of
Substantial Completion, obtain and grant to Owner an irrevocable, perpetual,
non-exclusive and royalty-free sublicense (including with right to assign such
license other than to a competitor to BASF) to use, modify and copy BASF gas
processing technologies for any purposes related to the Train 3 Liquefaction
Facility (the “BASF License”).  For purposes of this Section 10.7B, “competitor
of BASF” means any third party who – either itself, or whose Affiliate –
develops, owns and/or markets to any other third parties a process for the
removal of acid gases from gaseous streams by absorption in a liquid absorbent.
The Parties shall mutually agree to, and Contractor shall cause BASF to agree
to, a form of sublicense of the BASF License within [***] ([***])  Days after
the Effective Date.

C.         [***].

ARTICLE 11

COMPLETION AND PERFORMANCE LIQUIDATED DAMAGES

11.1     Notice and Requirements for Mechanical Completion and RFSU.

A.        Notice and Requirements for Mechanical Completion.  No later than
[***] ([***])  Months prior to the Guaranteed Substantial Completion Date,
Contractor shall provide to Owner for its review and comment detailed Mechanical
Completion requirements, in the form of checklists, for completion of each
system or subsystem of





74




Equipment for Train 3.  Once Contractor has incorporated all of Owner’s comments
and/or proposed revisions to the Mechanical Completion checklists, such
Mechanical Completion checklists shall form a part of the requirements for
achieving Mechanical Completion.  Contractor shall comply with all requirements
for Mechanical Completion set forth in this Agreement, including those
requirements set forth in the definition of the term Mechanical Completion,  
Attachment A,  Attachment M and the Mechanical Completion checklists agreed by
Owner and Contractor pursuant to this Section 11.1.  Upon Mechanical Completion
of each system or subsystem of Equipment for Train 3, Contractor shall certify
to Owner in the form of Schedule L-1 for such system or subsystem or Train 3
(“Mechanical Completion Certificate”) that all requirements under this Agreement
for Mechanical Completion have occurred, including all of the requirements
specified in the applicable Mechanical Completion checklist have been
completed.  The Mechanical Completion Certificate shall be accompanied by all
other supporting documentation as may be required under this Agreement to
establish that the requirements for Mechanical Completion have been met.

B.         Notice and Requirements of Ready for Start Up.  No later than [***]
([***])  Months prior to the Guaranteed Substantial Completion Date, Contractor
shall provide to Owner for its review and comment detailed RFSU requirements, in
the form of checklists, for Train 3.  Once Contractor has incorporated all of
Owner’s comments and/or proposed revisions to such RFSU checklists, such RFSU
checklists shall form a part of the requirements for achieving RFSU.  Contractor
shall comply with all requirements for RFSU set forth in this Agreement,
including those requirements set forth in the definition of the term RFSU,
Attachment A,  Attachment M and the RFSU checklists agreed by Owner and
Contractor pursuant to this Section 11.1B.  Upon RFSU, Contractor shall certify
to Owner in the form of Schedule L-3 (“RFSU Certificate”) that all requirements
under this Agreement for RFSU have occurred, including all of the requirements
specified in the RFSU checklist have been completed.  The RFSU Certificate shall
be accompanied by all other supporting documentation as may be required under
this Agreement to establish that the requirements for RFSU have been met.

11.2       LNG Production Plan. At least [***] ([***])  months prior to RFSU,
Contractor shall prepare and provide Owner with Contractor’s LNG production
plan, prepared by Contractor using GECP, detailing Contractor’s estimated
production of LNG prior to Substantial Completion, including the dates and
volumes of LNG to be produced and the dates in which it forecasts that such LNG
would need to be removed from the LNG storage tanks to allow for such LNG
production.  Such plan shall be in sufficient detail to allow for Owner to
schedule for providing the means for the removal of LNG from the LNG storage
tanks, whether by LNG Tankers or otherwise.  Contractor shall provide Owner with
monthly written notices updating its LNG production plan until [***] ([***])
 months prior to RFSU and then weekly thereafter, provided, however, such
written notices shall not require Owner to reschedule any LNG Tankers.  As
between Owner and Contractor, Owner shall own all LNG produced by Train 3 and
will be the party responsible for providing the means for removal of such LNG.
Owner will provide sufficient LNG tank capacity for Contractor to perform the
Performance Tests based on Contractor’s LNG production plan.





75




11.3       Notice and Requirements for Substantial Completion.  Contractor shall
comply with all requirements for Substantial Completion herein, including as set
forth in the definition of the term Substantial Completion and in Attachments A,
 S and T.  For the initial Performance Test, Contractor shall give Owner not
less than [***] ([***])  Days’ prior notice of its intention to commence each
initial Performance Test, and, on the [***] ([***])  Day and thirtieth (30th)
Day immediately prior to Contractor’s intention to commence such testing
activities, Contractor shall provide notice to Owner.  For all Performance Tests
other than the initial Performance Test, Contractor shall give the Owner not
less than seven (7) Days’ written notice of its intention to commence a
Performance Test.  To the extent not specified in Attachment S, the Parties
shall, no later than [***] ([***])  prior to the Guaranteed Substantial
Completion Date, agree upon final test procedures for the conduct of the
Performance Tests applicable to Train 3 and the achievement of Substantial
Completion.  Except for the items listed in Attachment V, the natural gas feed
pursuant to Section 4.6C, and operation personnel to be provided by Owner under
Section 4.4, Contractor shall provide labor, equipment, supplies, and all other
items necessary for the conduct of the Performance Tests.  Contractor shall
analyze the data obtained during all Performance Tests and ensure that such data
reflects the performance standards required hereunder.  A complete electronic
native copy of all raw performance data and a detailed listing of all testing
instrumentation utilized shall be provided to Owner at the completion of
testing.  Upon achieving all requirements under this Agreement for Substantial
Completion, Contractor shall certify to Owner in the form of Schedule L-5
(“Substantial Completion Certificate”) that all of the requirements under this
Agreement for Substantial Completion have occurred and provide Owner with a
Substantial Completion Certificate, a Performance Test report, and analysis to
Owner for Train 3.  Each Performance Test report shall include, at minimum: (i)
the raw data, (ii) the procedures and instrumentation utilized for the
applicable Performance Test, (iii) test calculations and information in
Microsoft Excel format, and a full explanation concerning same, for adjustments
to the Guarantee Conditions, as and to the extent specified in Attachment S, and
(iv) any other supporting information used to demonstrate that the Work has met
the Minimum Acceptance Criteria and other requirements of this Agreement.  The
Substantial Completion Certificate shall be accompanied by all other supporting
documentation as may be required to establish that the requirements for
Substantial Completion have been met.

11.4       Owner Acceptance of Mechanical Completion, RFSU and Substantial
Completion.  Owner shall notify Contractor whether it accepts or rejects a
Mechanical Completion Certificate, RFSU Certificate or Substantial Completion
Certificate, as the case may be, within [***] ([***])  Days following Owner’s
receipt thereof.  All Work shall continue during pendency of Owner’s
review.  Acceptance of such Mechanical Completion Certificate, RFSU Certificate
or Substantial Completion Certificate shall be evidenced by Owner’s signature on
such Mechanical Completion Certificate, RFSU Certificate or Substantial
Completion Certificate, which shall be forwarded to Contractor with such
notice.  If Owner does not agree that Mechanical Completion, RFSU or Substantial
Completion has occurred (as the case may be), then Owner shall state the basis
for its rejection in reasonable detail in a notice provided to Contractor.  The
Parties shall thereupon promptly and in good faith confer and make all
reasonable efforts to resolve such issue.  In the event such issue is not
resolved within [***] ([***])  Business Days following the delivery by Owner of
its notice, Owner and Contractor shall resolve the Dispute in accordance with
the Dispute resolution procedures provided for under ARTICLE 18 herein.  Owner’s
acceptance shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. If Owner accepts
Contractor’s Substantial Completion





76




Certificate, the calculation of Delay Liquidated Damages shall be based on the
date Owner received such certificate; provided, however, for the avoidance of
doubt, this sentence shall not be construed to mean that Substantial Completion
occurs on the date Owner received such certificate, as Substantial Completion
shall occur only on the date Owner accepts Substantial Completion.

11.5       Performance Guarantees and Minimum Acceptance Criteria.  Contractor
shall achieve all Minimum Acceptance Criteria and Performance Guarantees or pay
Performance Liquidated Damages, as described in greater detail in this
Section 11.5.  The Performance Tests for determining whether Train 3 achieves
the Minimum Acceptance Criteria and Performance Guarantees are described in
Attachment S.  Performance Tests and any repeat Performance Tests shall be
performed as specified in Attachment S.

A.        Minimum Acceptance Criteria Achieved.  In the event that Contractor
fails to achieve any of the Performance Guarantees, as evidenced by the
Performance Test results, but meets all of the Minimum Acceptance Criteria, then
Contractor shall prepare a corrective work plan based on information then
currently known that describes in reasonable detail the process Contractor
intends to follow to achieve such Performance Guarantees and submit such plan to
Owner for its review and approval, not to be unreasonably withheld.  Within
[***] ([***])  Days after Owner’s receipt of such plan and Contractor’s
achievement of, and notification to Owner and Owner’s acceptance of, all
requirements for Substantial Completion (other than achievement of such
Performance Guarantees), Contractor shall turn over Train 3 to Owner and take
corrective actions to achieve such Performance Guarantees.  Upon satisfaction of
all of the requirements for Substantial Completion (other than achievement of
such Performance Guarantees), Substantial Completion shall be achieved.  And,
for purposes of the application of Delay Liquidated Damages, Owner’s acceptance
of Substantial Completion shall be deemed to have occurred on the date listed on
the Substantial Completion Certificate; provided that all requirements under
this Agreement for Substantial Completion were achieved on such date listed on
the Substantial Completion Certificate (including achieving the Minimum
Acceptance Criteria). Contractor shall only be responsible for the payment of
applicable Delay Liquidated Damages owing up to the date of Substantial
Completion.  After Substantial Completion, Contractor shall perform corrective
actions to achieve such Performance Guarantees.  Owner shall give Contractor
access to the Site sufficient to perform any corrective actions, but Contractor
shall, at all times, perform such corrective actions so as not to interfere with
the receipt of feed gas or loading of LNG into LNG Tankers or materially
interfere with the production of LNG, unless otherwise agreed by Owner in its
sole discretion, and Owner’s security and safety requirements.  If Train 3 has
not achieved all of the Performance Guarantees within [***] ([***])  Days after
the Guaranteed Substantial Completion Date (as may be extended as specified
below in this Section 11.5A, or as may be  otherwise extended if the Parties
agree in writing to so extend), then Contractor shall cease taking corrective
actions to achieve the Performance Guarantees for Train 3, and in that event,
Contractor shall pay to Owner in accordance with Section 13.2 the applicable
Performance Liquidated Damages for such Performance Guarantees based on the
results of the last performance test conducted by Contractor.  The Performance
Liquidated Damages shall be calculated in accordance with Attachment T.  If
Owner does not provide Contractor with access to the Site sufficient to perform
such corrective actions in accordance with the corrective work plan agreed upon
by the Parties





77




within such [***] ([***])  Day period, such [***] ([***])  Day timeframe may, at
Contractor’s written request, be extended to the extent necessary for Contractor
to perform such corrective actions in accordance with the corrective work plan
agreed by the Parties. Contractor’s liability under this Section 11.5A shall be
in addition to any Delay Liquidated Damages owed under this Agreement.

B.         Minimum Acceptance Criteria Not Achieved.  In the event that Train 3
fails to achieve any of the Minimum Acceptance Criteria, as evidenced by
Performance Test results, by the Guaranteed Substantial Completion Date, as such
date may be extended by Change Order as provided herein, then (i) Substantial
Completion shall not occur and (ii) the provisions of Section 13.1 shall
apply.  In addition to the foregoing, Contractor shall prepare a corrective work
plan to achieve such Minimum Acceptance Criteria and submit such plan to Owner
for its review and comment.  Contractor shall commence, on the date on which the
Work for Train 3 or component thereof was shown, through the Performance Tests,
to have failed to achieve one or more Minimum Acceptance Criteria for Train 3,
to correct the Work to enable Train 3 to achieve all of the Minimum Acceptance
Criteria and otherwise achieve Substantial Completion, and Contractor shall
achieve all such Minimum Acceptance Criteria and otherwise achieve Substantial
Completion no later than a period of [***] ([***])  months after the Guaranteed
Substantial Completion Date (“Minimum Acceptance Criteria Correction
Plan”).  If, on the one hand, Train 3 has not achieved all of the Minimum
Acceptance Criteria and Substantial Completion, upon the termination of the
Minimum Acceptance Criteria Correction Period, then Owner may, in its sole
discretion, either (a) grant Contractor an additional [***] ([***])  month
period to achieve all such Minimum Acceptance Criteria and otherwise achieve
Substantial Completion (“Additional Minimum Acceptance Criteria Period”)  under
the same terms and conditions as the first, including the application of Section
13.1, or (b) claim Contractor in Default pursuant to Section 16.1.  In the event
that Owner claims such a Default at the end of either the Minimum Acceptance
Criteria Correction Period or the optional Additional Minimum Acceptance
Criteria Period , Owner shall be entitled to any and all damages, costs, losses
and expenses to which Owner is entitled under Section 16.1D.  If, on the other
hand, Train 3 has achieved all of the Minimum Acceptance Criteria and
Substantial Completion during the Minimum Acceptance Criteria Correction Period
(or during the optional Additional Minimum Acceptance Criteria Period, should
Owner elect that option), then Contractor shall be liable to Owner for all
Liquidated Damages under Section 13.1.

11.6     Punchlist.  Prior to Mechanical Completion, RFSU and Substantial
Completion, as applicable, Owner and Contractor shall inspect the Work related
to Train 3, and Contractor shall prepare a proposed a list of Punchlist items
identified as needing to be completed or corrected as a result of such
inspection.  Contractor shall promptly provide the proposed Punchlist to Owner
for its review and approval, together with an estimate of the time and cost
necessary to complete or correct each Punchlist item.  Contractor shall add to
the proposed Punchlist any items that are identified by Owner during its review,
and Contractor shall immediately initiate measures to complete or correct, as
appropriate, any Punchlist item on Contractor’s proposed list or otherwise that
Owner in the exercise of its reasonable judgment, believes must be completed or
corrected for Train 3 to achieve Substantial Completion.  Upon Contractor’s
completion or correction of any Punchlist item necessary to achieve Mechanical
Completion, RFSU and Substantial Completion, as applicable, and the Parties
agreement on Contractor’s proposed Punchlist, as modified by any





78




Owner additions, such Punchlist shall govern Contractor’s performance of the
Punchlist up to RFSU Substantial Completion or Final Completion, as applicable;
provided that the failure to include any items on the Punchlist shall not alter
the responsibility of Contractor to complete all Work in accordance with the
terms and provisions of this Agreement.  After Substantial Completion, Owner
shall provide reasonable access to those portions of the Site sufficient for
Contractor to perform its Punchlist so long as such activities do not interfere
with the operation of the Train 3 Liquefaction Facility or Train 1 or Train 2
after substantial completion of Train 1 or Train 2 (as applicable) under the
Trains 1 and 2 EPC Agreement and subject to Owner’s permit to work system.  The
Punchlist shall be completed within [***] ([***])  Days after Substantial
Completion, failing which, Owner may, in addition to any other rights that it
may have under this Agreement, complete such Punchlist at the expense of
Contractor.  In the event Owner elects to complete such Punchlist, Contractor
shall immediately pay Owner (directly, by offset, or by collection on the Letter
of Credit, at Owner’s sole discretion) all costs and expenses incurred in
performing such Punchlist.

11.7     Notice and Requirements for Final Completion.  Final Completion shall
be achieved when all requirements for Final Completion under this Agreement,
including those set forth in the definition of Final Completion under
Section 1.1, have been satisfied.  Upon Final Completion, Contractor shall
certify to Owner in the form of Schedule L-6 (“Final Completion Certificate”)
that all of the requirements under this Agreement for Final Completion have
occurred.  Owner shall notify Contractor whether it accepts or rejects the Final
Completion Certificate within [***] ([***])  Days following Owner’s receipt
thereof.  Acceptance of such certificate shall be evidenced by Owner’s signature
on such certificate, which shall be forwarded to Contractor with such
notice.  If Owner does not agree that Final Completion has occurred, then Owner
shall state the basis for its rejection in reasonable detail in a notice
provided to Contractor.  The Parties shall thereupon promptly and in good faith
confer and make all reasonable efforts to resolve such issue.  In the event such
issue is not resolved within [***] ([***])  Business Days following the delivery
by Owner of its notice, Owner and Contractor shall resolve the Dispute in
accordance with the Dispute resolution procedures provided for under ARTICLE 18;
provided, however, if such deficiencies relate to the failure to complete the
Punchlist, Owner may, in addition to any other rights that it may have under
this Agreement, complete such Punchlist at the expense of Contractor in
accordance with Section 11.6.

11.8     Partial Occupancy and Use.  Prior to Contractor achieving Substantial
Completion, Owner may, upon giving written notice to Contractor, occupy and use
all or any portion of the buildings (excluding warehouses) identified in
Attachment A for Train 3 (and with the Parties’ mutual agreement, any other
portion of the Work related to such Train) then capable of functioning safely,
provided that such occupancy or use is authorized by the Governmental
Instrumentality (to the extent such authorization is necessary) and Owner’s
insurance company or companies providing property insurance and builder’s risk
coverage have consented to such partial occupancy or use (to the extent such
consent is necessary) and Owner shall insure that portion of such buildings it
takes occupancy and use upon taking such occupancy and use.  Contractor shall
assist Owner and take reasonable steps in obtaining consent of the insurance
company or companies and applicable Governmental Instrumentalities.  Immediately
prior to such partial occupancy or use, Owner and Contractor shall jointly
inspect the area to be occupied or portion of the Work to be used in order to
determine and record the condition of the Work and all personnel and
environmental safety aspects of the Work and Owner shall insure such building(s)
immediately





79




upon taking over such building(s).  Such occupancy or use shall not in any way
release Contractor or any surety of Contractor from any obligations or
liabilities pursuant to this Agreement, including the obligation to engineer,
procure and construct a fully operational natural gas liquefaction facility and
export terminal within the required times set forth in the Key Dates and
otherwise in accordance with all requirements of this Agreement, nor shall such
occupancy or use be deemed to be an acceptance by Owner of such portion of the
Work.  For any portion of the Work that Owner occupies and uses pursuant to this
Section 11.8, the Defect Correction Period for that portion of the Work shall
commence upon Owner’s occupancy and use of such portion of the Work and the risk
of loss for such portion of the Work shall transfer to Owner, notwithstanding
Section 8.2; provided that, the risk of loss shall not transfer, and the Defect
Correction Period shall not commence, for any Equipment housed but not operating
within such portion of the Work (other than HVAC and lighting).

11.9     Advice and Assistance after Substantial Completion. After Substantial
Completion and for a period of [***] ([***])  Days, Contractor shall, if
requested by Owner, provide up to twenty (20) Contractor personnel who
participated in the pre-commissioning, commissioning, start-up, operating and
testing of Train 3 to provide advice and assistance to Owner in the operation of
the Train 3 Liquefaction Facility under Owner’s direction and control.  The
names and positions of such personnel shall be provided to Owner for its
approval, not be unreasonably withheld, within [***] ([***])  Days before the
anticipated date to achieve Substantial Completion.  Such personnel shall be
paid on a cost-reimbursable basis in accordance with the rates specified in
Schedule D-5 for a duration not to exceed [***] ([***])  Days, unless otherwise
agreed to by the Parties in writing.  Contractor shall not remove or replace
such personnel, except as permitted under Section 2.2A.  Owner may terminate the
performance of such personnel at any time by providing two (2) weeks’ written
notice to Contractor thereof at no additional cost, except for the value of the
work performed by such personnel prior to termination in accordance with
Schedule D-5.

11.10    Long-Term Obligations. No acceptance by Owner of any or all of the Work
or any other obligations of Contractor under this Agreement, including
acceptance of any Mechanical Completion, RFSU, Substantial Completion, or Final
Completion, nor any payment made hereunder, whether an interim or final payment,
shall in any way release Contractor or any surety of Contractor from any
obligations or liability pursuant to this Agreement, including Warranty
obligations, any liabilities for which insurance is required or any other
responsibility of Contractor, including the payment of any and all fines and
penalties assessed to the extent caused by Contractor’s failure to comply with
any Applicable Law.  It is expressly understood and agreed by the Parties that
nothing in this ARTICLE 11 shall in any way modify or alter Contractor’s
obligations under ARTICLE 12 and ARTICLE 13 hereof.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1       Warranty.

A.        General.  The warranties set forth in this ARTICLE 12 (each
a  “Warranty” or collectively, the “Warranties”) are in addition to any of the
Minimum Acceptance Criteria or Performance Guarantees set forth in this
Agreement.  Any Work, or component





80




thereof, that is not in conformity with any Warranty is defective (“Defective”)
and contains a defect (“Defect”).

B.         Warranty of Work.  Contractor hereby warrants that the Train 3
Liquefaction Facility and the Work, including Equipment, and each component
thereof shall be:

1.         new, complete, and of suitable grade for the intended function and
use in accordance with this Agreement;

2.         in accordance with all of the requirements of this Agreement,
including in accordance with GECP, Applicable Law and Applicable Codes and
Standards;

3.         free from encumbrances to title (provided that Owner has made payment
to Contractor of all undisputed amounts owed to Contractor in accordance with
the terms of this Agreement), as set forth in greater detail in Section 8.1;

4.         free from defects in design, material and workmanship, provided that
tolerances or deviations in design, material and workmanship allowable by
Applicable Law or Applicable Codes and Standards or GECP (where no such
Applicable Law or Applicable Codes and Standards apply) shall not be considered
a defect unless this Agreement sets forth stricter deviations or tolerances;

5.         capable of operating in accordance with all requirements of this
Agreement, including Applicable Law and Applicable Codes and Standards; and

6.         unless agreed to by Owner, composed and made of only proven
technology, of a type in commercial operation at the Effective Date of this
Agreement.

C.         Assignment and Enforcement of Subcontractor Warranties.  Contractor
shall, without additional cost to Owner, use all commercially reasonable efforts
to obtain warranties from Major Subcontractors and Major Sub-subcontractors that
meet or exceed the requirements of this Agreement; provided,  however,
Contractor shall not in any way be relieved of its responsibilities and
liability to Owner under this Agreement, regardless of whether such Major
Subcontractor or Major Sub-subcontractor warranties meet the requirements of
this Agreement, as Contractor shall be fully responsible and liable to Owner for
its Warranty and Corrective Work obligations and liability under this Agreement
for all Work.  All such warranties shall be deemed to run to the benefit of
Owner and Contractor.  Such warranties, with duly executed instruments assigning
the warranties to Owner, shall be delivered to Owner upon Substantial
Completion.  All warranties provided by any Subcontractor or Sub-subcontractor
shall be deemed to run to the benefit of Owner and Contractor, except that Owner
may only directly enforce such Subcontractor or Sub-subcontractor warranty
directly against such Subcontractor or Sub-subcontractor after the expiration of
the applicable Defect Correction Period; provided that such Subcontractor or
Sub-subcontractor warranty extends beyond such Defect Correction
Period.  Contractor agrees that Contractor’s Warranties, as provided under this
ARTICLE 12 shall apply to all





81




Work regardless of the provisions of any Subcontractor or Sub-subcontractor
warranty, and such Subcontractor or Sub-subcontractor warranties shall not be a
limitation of such Contractor Warranties.  This Section 12.1C shall not in any
way be construed to limit Contractor’s liability under this Agreement for the
entire Work or its obligation to enforce Subcontractor warranties.

D.        Exceptions to Warranty.  The Warranty excludes remedy, and Contractor
shall have no liability to Owner, for damage or Defect occurring after
Substantial Completion to the extent caused by: (i) improper repairs or
alterations, misuse, neglect or accident by Owner or any Third Party; (ii)
operation, maintenance or use of Work or any component thereof in a manner not
in compliance with a material requirement of operations and maintenance manuals
delivered by Contractor to Owner; or (iii) normal wear, tear and corrosion.

12.2       Correction of Work Prior to Substantial Completion.

A.        General Rights.  All Work shall be subject to inspection by Owner,
Lender, Independent Engineer, and either of their representatives at all times
to determine whether the Work conforms to the requirements of this Agreement as
specified herein, provided that Owner shall conduct its inspections during
regular business hours and provide Contractor with reasonably prior written
notice of such inspections (except that these limitations on notice and regular
business hours to not apply to inspections at the Site, laydown areas in the
vicinity of the Site, or any location at which Work is performed which is
controlled by Contractor, and such inspections may occur at any time without
restriction), provided further that this requirement for notice shall in no way
limit Owner’s rights under Section 3.3.  Contractor shall furnish Owner, Lender,
Independent Engineer, and either of their representatives with access to all
locations where Work is in progress on the Site, laydown areas in the vicinity
of the Site, or any location where Work is performed which is controlled by
Contractor and, upon reasonable advance notice, other Contractor and Major
Subcontractor and Sub-Subcontractor locations where Work is performed.  If prior
to Substantial Completion, in the judgment of Owner, any Work is Defective, then
Contractor shall, at its own cost and expense, promptly and on an expedited
basis correct such Defective Work and any other portions of the Train 3
Liquefaction Facility damaged or affected by such Defective Work, whether by
repair, replacement or otherwise upon written notice from Owner.  Subject to
Contractor’s right to pursue a Dispute under ARTICLE 18, the decision of Owner
as to whether the Work is conforming or Defective shall be followed by
Contractor, and Contractor shall comply with the instructions of Owner in all
such matters while pursuing any such Dispute.  Owner shall not direct how, or
the timing of when, Contractor will perform such repair or replacement Work, and
Contractor shall have the right to consider efficiency and cost concerns in
scheduling such repair or replacement Work in preparing its plan for carrying
out such repair or replacement Work, as long as its repair or replacement is
performed and completed prior to Substantial Completion, provided that if (i)
such Defective Work (a) relates to safety, (b) relates to Owner’s other
contractors’ tie-ins to the Train 3 Liquefaction Facility or the Trains 1 and 2
Liquefaction Facility or structural integrity, or (c) impacts operation of Train
3, Train 1 or Train 2 or  (ii) there will be additional Work coupled
(physically, mechanically, electrically, operationally or otherwise) to the
Defective Work, Contractor shall repair or





82




replace such Defective Work within a reasonable time, provided further that if
the Defective Work materially affects the operation or use of Train 3 after it
has achieved Substantial Completion or Train 1 or Train 2 after they have
achieved substantial completion under the Trains 1 and 2 EPC Agreement or
presents an imminent threat to the safety or health of any Person, then
Contractor shall commence to repair or replace the Defective Work within
twenty-four (24) hours after receipt of notice of such Defective Work, and
thereafter continue to proceed diligently to complete the same.  If it is later
determined that the Work was not Defective, then Owner shall reimburse
Contractor for all costs incurred in connection with such repair or replacement
(including markups for Contractor’s profits and overhead) and a Change Order
shall be issued for such amount (including costs incurred in disassembling,
making safe and reassembling such Work) and shall address any impact the repair
or replacement may have had on the Key Dates.  If Contractor fails to commence
to repair (which such commencement may include detailed planning activities) or
replace any Defective Work as required above, then Owner may (after providing
[***] ([***])  Days’ prior written notice to Contractor, but such notice is not
required if the Defective Work materially affects the operation or use of Train
3 after it has achieved Substantial Completion or Train 1 or Train 2 after they
have achieved substantial Completion under the Trains 1 and 2 EPC Agreement or
presents an imminent threat to the safety or health of any Person) repair or
replace such Defective Work and the reasonable expense thereof shall be paid by
Contractor.

B.         Witness Points.  No later than [***] ([***])  Days after NTP,
Contractor shall submit to Owner for its approval a proposed list of witness
points for each item of the Work. Contractor shall modify such list of witness
points based on any additional or different witness points Owner desires.  After
Owner’s approval of the witness points, Contractor shall provide Owner with at
[***] ([***])  Days’ prior notice of the actual scheduled date of each of the
tests relating to such witness points at the Site and [***] ([***])  Days’ prior
notice of the actual scheduled date of each of the tests relating to such
witness points.  Notwithstanding such right to witness tests, Owner, Lender, and
Independent Engineer shall not interrupt or interfere with any test or require
changes while witnessing such tests (unless such interruption relates to
safety).  Contractor shall cooperate with Owner, Lender and Independent Engineer
if Owner, Lender or Independent Engineer elects to witness any additional tests,
and Contractor acknowledges that Owner, Lender and Independent Engineer shall
have the right to witness all tests being performed in connection with the
Work.  Owner’s, Lender’s and Independent Engineer’s right of inspection as set
forth herein applies only to its witnessing of witness points for Work and shall
not be construed to imply a limitation on Owner’s, Lender’s or Independent
Engineer’s right to inspect any portion on the Work (including Equipment) at any
time in its sole discretion and in accordance with this Agreement.

C.         No Obligation to Inspect.  Owner’s, Lender’s, and Independent
Engineer’s right to conduct inspections under Sections 12.2A and 12.2B shall not
obligate Owner, Lender or Independent Engineer to do so.  Neither the exercise
of Owner, Lender or Independent Engineer of any such right, nor any failure on
the part of Owner, Lender, or Independent Engineer to discover or reject
Defective Work shall be construed to imply an acceptance of such Defective Work
or a waiver of such Defect.





83




D.        Cost of Disassembling.  The cost of disassembling, dismantling or
making safe finished Work for the purpose of inspection, and reassembling such
portions (and any delay associated therewith) shall be borne by Owner if such
Work is found to conform with the requirements of this Agreement and by
Contractor if such Work is found to be Defective.

12.3       Correction of Work After Substantial Completion.

A.        Corrective Work.  If, during the Defect Correction Period, any Work
for Train 3 is found to be Defective and Contractor is aware of such Defect or
Owner provides written notice to Contractor within such Defect Correction Period
regarding such Defect, Contractor shall, at its sole cost and expense, promptly
and on an expedited basis (i) correct such Defective Work, whether by repair,
replacement or otherwise, including any and all obligations in connection with
such repair, replacement or otherwise, such as in and out costs and open and
close costs, storage costs, labor, testing, Taxes, expediting costs, Texas Sales
and Use Tax, transportation costs and any other costs necessary to fully correct
the Work and (ii) any other physical loss or damage to any portions of the Train
3 Liquefaction Facility damaged or affected by such Defective Work (“Corrective
Work”), provided, however, with respect to item (ii), Contractor’s liability
shall be limited to [***] U.S. Dollars (U.S.$[***]) per occurrence in accordance
with Section 17.1F, with a cumulative per occurrence of [***] U.S. Dollars
(U.S.$[***]) under the Trains 1 and 2 EPC Agreement and this Agreement.  Any
such notice from Owner shall state with reasonable specificity the date of
occurrence or observation of the Defect and the reasons supporting Owner’s
belief that Contractor is responsible for performing Corrective Work. After
Substantial Completion, Owner shall provide Contractor with access on the Train
3 Liquefaction Facility and the Trains 1 and 2 Liquefaction Facility and
de-energize and de-pressurize the applicable Equipment sufficient to perform the
Corrective Work, so long as such access does not interfere with the construction
or operation of the Train 3 Liquefaction Facility or the Trains 1 and 2
Liquefaction Facility and subject to Owner’s permit to work system.  In the
event Contractor utilizes spare parts owned by Owner in the course of performing
the Corrective Work, Contractor shall supply Owner free of charge with new spare
parts equivalent in quality and quantity to all such spare parts used by
Contractor as soon as possible following the utilization of such spare parts.

B.          Owner Right to Correct or Complete Defective Work.

1.         After Substantial Completion, and during the Defect Correction
Period, and subject to Section 12.3B.2, if Contractor fails to commence the
Corrective Work (which commencement may include the detailed planning associated
with the on-Site implementation of the Corrective Work) within a reasonable
period of time not to exceed [***] ([***])  Business Days after Contractor’s
receipt of written notice from Owner or does not diligently perform such
Corrective Work on an expedited basis (provided that Contractor’s timeline for
performance shall be extended to the extent that Contractor is not provided
reasonable access to those portions of the Train 3 Liquefaction Facility or the
Trains 1 and 2 Liquefaction Facility that have achieved Substantial Completion
so that Contractor may commence, continue and complete the Corrective Work),
then Owner, upon





84




written notice to Contractor, may (as its sole and exclusive remedy for the
Defect (except for its right to enforce Contractor’s indemnification obligations
under the Agreement) perform such Corrective Work, and Contractor shall be
liable to Owner for all reasonable costs and expenses incurred by Owner in
connection with such Corrective Work and shall pay Owner (directly, by offset or
by collection on the Letter of Credit, at Owner’s sole discretion) an amount
equal to such costs and expenses; or

2.         If any Defective Work (i) materially affects Train’s 1, Train 2’s or
Train 3’s production or loading capabilities and would put the Train 3
Liquefaction Facility at risk of being unable to operate or (ii) presents an
imminent threat to the safety or health of any Person and Owner knows of such
Defective Work, Owner may (in addition to any other remedies that it has under
this Agreement) perform the Corrective Work without giving prior notice to
Contractor (provided that Owner shall give Contractor notice of such event as
soon as reasonably possible after becoming aware of such Defective Work), and,
in such event, Contractor shall be liable to Owner for all reasonable costs and
expenses incurred by Owner in connection with such Corrective Work and shall pay
Owner (directly, by offset or by collection on the Letter of Credit, at Owner’s
sole discretion) an amount equal to such costs and expenses (which costs and
expenses shall be adequately documented and supported by Owner).  If Corrective
Work is performed by Owner on Defective Work without providing any advance
notice to Contractor, then Contractor’s obligations to perform Corrective Work
on such Defective Work shall no longer apply to such Defective Work  (it being
understood that, at Contractor’s cost, and in Owner’s sole discretion, Owner may
be able to obtain a replacement warranty from a third-party with respect to such
item of Defective Work), provided that Contractor’s obligations under this
Agreement with respect to all other portions of the Train 3 Liquefaction
Facility (including an portion of Equipment) shall continue in full force and
effect, including continuing in full force and effect with respect to any
portions of the item of the same Equipment or portion of the Train 3
Liquefaction Facility in which Owner performed the Corrective Work (except for
the specific Defect being addressed).

C.         Extended Defect Correction Period for Corrective Work.  With respect
to any Corrective Work except for the Corrective Work for which Contractor’s
warranty obligations do not apply as specified in Section 12.3B.2, the Defect
Correction Period for such Corrective Work shall be extended for an additional
one (1) year from the date of the completion of such Corrective Work; provided,
 however, in no event shall (i) the Defect Correction Period for such Corrective
Work be less than the original Defect Correction Period or, except for
Structural Work, extend beyond [***] ([***])  Months after Contractor’s
achievement of Substantial Completion, and (ii) the Defect Correction Period for
Structural Work be extended beyond the original three (3) year period.

D.        Extension for Downtime.  If at any time any Equipment or component of
Equipment ceases to operate solely due to a Defect, then the Defect Correction
Period for such Equipment shall be automatically extended without the further
action of either Party by a period equal to the full duration of such period of
non-performance, subject to a cap





85




on the Defect Correction Period of [***] ([***])  Months after Contractor’s
achievement of Substantial Completion and provided that this Section 12.3D shall
not apply to Structural Work.

E.         Standards for Corrective Work.  All Corrective Work shall be
performed subject to the same terms and conditions under this Agreement as the
original Work is required to be performed.  Any change to parts or Equipment
that would alter the requirements of this Agreement may be made only with prior
approval of Owner.

F.         No Limitation.  Nothing contained in this Section 12.3 shall be
construed to establish a period of limitation with respect to other obligations
which Contractor might have under this Agreement.  However, Contractor shall not
be obligated to perform any Corrective Work discovered after the expiration of
the Defect Correction.

12.4     Assignability of Warranties.  The Warranties made in this Agreement
shall be for the benefit of Owner and its successors and assigns and the
respective successors and assigns of any of them, and are fully transferable and
assignable.

12.5     Waiver of Implied Warranties. EXCEPT FOR ANY EXPRESS WARRANTIES UNDER
THIS AGREEMENT (INCLUDING THE WARRANTIES), THE PARTIES HEREBY (I) DISCLAIM ANY
AND ALL OTHER WARRANTIES, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AND (II) WAIVE THE
EQUITABLE REMEDY OF RESCISSION AVAILABLE UNDER THE LAW FOR A BREACH OF WARRANTY
OR A CLAIM FOR DEFECTIVE WORK (BUT SUCH WAIVER SHALL NOT AFFECT ANY OF OWNER’S
RIGHTS UNDER THIS AGREEMENT, INCLUDING TERMINATION PURSUANT TO ARTICLE 16).  The
Parties agree that after Substantial Completion, the remedies set forth in this
ARTICLE 12 shall be the Owner’s sole and exclusive remedy for a breach of
warranty or any other claim for Defective Work, whether based in contract, tort
(including negligence and strict liability) or otherwise, provided that this
shall not limit Contractor’s obligations to achieve the Performance Guarantees,
Contractor’s Punchlist obligations, Contractor’s indemnity obligations under
this Agreement, or the Owner’s rights to withhold or draw on the letter of
credit under this Agreement.

ARTICLE 13

GUARANTEE OF TIMELY COMPLETION, DELAY LIQUIDATED DAMAGES AND EARLY COMPLETION
BONUS

13.1     Delay Liquidated Damages.  If Substantial Completion  occurs after the
Guaranteed  Substantial Completion Date, Contractor shall be liable and pay to
Owner the amounts listed in Schedule E-2 per Day for each Day, or portion
thereof, of delay until Substantial Completion occurs (the “Delay Liquidated
Damages”) subject to the aggregate limit of such payments in Section 20.2A.

13.2     Payment of Liquidated Damages.  With respect to any Liquidated Damages
that Contractor is liable for under this Agreement, Owner, at its sole
discretion, may either (i) invoice Contractor for such Liquidated Damages, and
within [***] ([***])  Days after Contractor’s receipt of such invoice,
Contractor shall pay Owner Liquidated Damages, (ii) withhold from Contractor
amounts that are otherwise due and payable to Contractor in the amount of such
Liquidated





86




Damages, or (iii) collect on the Letter of Credit in the amount of such
Liquidated Damages.  In addition, with respect to the achievement of Substantial
Completion, Contractor shall pay Owner all Delay Liquidated Damages, if any,
owed under this Agreement for such respective Substantial Completion as a
condition precedent to achieving Substantial Completion.

13.3       Early Completion Bonus.

A.        Early Completion Bonus for Production Prior to the Early Completion
Bonus Date.  If Substantial Completion occurs on or before the Guaranteed
Substantial Completion Date, Owner shall pay Contractor a bonus in the amount of
[***] (U.S.$ [***]) per MMBtu of the LNG that is both (i) produced by Train 3
between the period of first production of LNG from Train 3 and the Guaranteed
Substantial Completion Date and (ii) loaded onto an LNG Tanker for delivery to
Owner’s third-party customers prior to the Guaranteed Substantial Completion
Date (“Early Completion Bonus for Train 3”).

B.       Early Completion Bonus for Production Prior to the DFCD Date.  If
Substantial Completion occurs on or before the Guaranteed Substantial Completion
Date, then in addition to the Early Completion Bonus for Train 3, Owner shall
pay Contractor a bonus in the amount of [***] (U.S.$ [***]) per MMBtu of the LNG
that is both (i) produced by Train 3 on or after the Guaranteed Substantial
Completion Date, and (ii) loaded onto an LNG Tanker for delivery to Owner’s
third-party customers prior to the date on which the first commercial delivery
is declared under the first LNG sales and purchase agreement to declare
commercial deliveries for Train 1 (“DFCD Date for Train 3”).

C.       Owner shall pay any Early Completion Bonus accruing for Train 3 within
[***] ([***])  Days after (i) the DFCD Date for Train 3 or the DFCD Date for
Train 2, as applicable, and (ii) Owner’s receipt of an invoice for such Early
Completion Bonus.

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS

14.1       Contractor Representations. Contractor represents and warrants, as
applicable that:

A.        Corporate Standing.  It is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, is authorized and
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would have a material adverse effect on its financial condition,
operations, prospects, taxes or business.

B.         No Violation of Law; Litigation.  It is not in violation of any
Applicable Law or judgment entered by any Governmental Instrumentality, which
violations, individually or in the aggregate, would affect its performance of
any obligations under this Agreement.  There are no legal or arbitration
proceedings or any proceeding by or before any Governmental Instrumentality, now
pending or (to the best knowledge of Contractor) threatened against Contractor
that, if adversely determined, could reasonably be expected to have a material
adverse effect on the financial condition, operations, prospects or business, as
a whole, of Contractor, or its ability to perform under this Agreement.





87




C.         Licenses.  It is the holder of all business licenses and
registrations required to permit it to operate or conduct its business now and
as contemplated by this Agreement.

D.        No Breach.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

E.         Corporate Action.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement; the
execution, delivery and performance by Contractor of this Agreement has been
duly authorized by all necessary action on its part; and this Agreement has been
duly and validly executed and delivered by Contractor and constitutes a legal,
valid and binding obligation of Contractor enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally.

F.         Financial Solvency.  It is financially solvent, able to pay all debts
as they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.  Guarantor, guaranteeing the obligations of
Contractor pursuant to Section 21.17 of this Agreement, is financially solvent,
able to pay all debts as they mature, and possesses sufficient working capital
to perform the Parent Guarantees.

ARTICLE 15

OWNER’S REPRESENTATIONS

15.1     Owner Representations.  Owner represents and warrants that:

A.        Corporate Standing.  It is a limited liability company duly organized,
validly existing and in good standing under the laws of Texas, is qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary and where failure so to qualify would
have a material adverse effect on its financial condition, operations, prospects
or business.

B.         No Violation of Law; Litigation.  It is not in violation of any
Applicable Law, or judgment entered by any Governmental Instrumentality, which
violations, individually or in the aggregate, would affect its performance of
any obligations under this Agreement.  There are no legal or arbitration
proceedings or any proceeding by or before any Governmental Instrumentality, now
pending or (to the best knowledge of Owner) threatened against Owner that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Owner, or its ability to perform under this Agreement.

C.         No Breach.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions herein contemplated or compliance with the
terms and





88




provisions hereof and thereof will conflict with or result in a breach of, or
require any consent under, the operating agreement or by-laws of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

D.        Corporate Action.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement; the
execution, delivery and performance by Owner of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Owner and constitutes a legal, valid and
binding obligation of Owner enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

E.         Other Owners.  Owner represents that it is authorized to bind and
does bind all owners with an interest in the Project, or an interest in the
product of the Work (or who may claim any such interest through Owner), to the
releases, limitations on liability and other protections of Contractor set forth
in this Agreement.  Owner’s successors, assigns and any future recipient of any
equity ownership in the Project or the Train 3 Liquefaction Facility shall be
bound by the releases, limitations on liability and other protections of
Contractor set forth in this Agreement, and Owner shall obtain the express
written agreement of such equity participants to be bound by such releases,
limitations of liability and other protections of Contractor.

15.2       Financial Solvency.  Upon issuance of NTP, it will be financially
solvent, able to pay its debts as they mature and will have access to sufficient
working capital to perform its obligations hereunder.

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION

16.1       Default by Contractor.

A.        Owner Rights Upon Contractor Default.  Contractor shall be in
“Default” if Contractor shall at any time (i) materially fails to prosecute the
Work in a safe manner (i.e., in accordance with Applicable Law and the material
provisions of the safety program developed by Contractor and approved by Owner
under this Agreement); (ii) fail to commence the Work in accordance with the
provisions of this Agreement; (iii) Abandon the Project; (iv) fail to maintain
insurance required under this Agreement; (v) fail to provide or maintain the
Parent Guarantee in accordance with Section 21.17; (vi) fail to discharge liens
filed by any Subcontractor or Sub-subcontractor as required under this
Agreement; (vii) cause, by any action or omission, any material interference
with operation of the Train 3 Liquefaction Facility or its pipeline contractors
or subcontractors, unless Contractor is entitled to stop, suspend, terminate or
refuse to perform Work under this Agreement; (viii) fail to make payment to
Subcontractors for labor or materials owed in accordance with the respective
Subcontracts (provided that Owner has made payment to Contractor of all





89




undisputed amounts owed to Contractor, in accordance with the terms of this
Agreement; (ix) disregard Applicable Law or Applicable Codes and Standards; (x)
fail to comply with any material provision of this Agreement; (xi) fail to
commence performance of changed Work under a Change Directive issued by Owner
under this Agreement in accordance with Section 6.1E; (xii) be in Default
pursuant to Section 5.5H or Section 11.5B; (xiii) violate the provisions of
Section 21.10;  or (xiv) become, or if the Guarantor becomes, insolvent, has a
receiver appointed, makes a general assignment or filing for the benefit of its
creditors or files for bankruptcy protection.    In addition, a default under
the Trains 1 and 2 EPC Agreement by Contractor shall, if elected by Owner in its
sole discretion, constitute a Default by Contractor under this Agreement, and in
that case the liability for a default under the Trains 1 and 2 EPC Agreement is
handled under article 16 of the Trains 1 and 2 EPC Agreement and the liability
for a Default under this Agreement is handled in this ARTICLE 16.

B.         Following Owner’s notice to Contractor specifying the general nature
of the Default, unless Contractor cures such condition within the applicable
Cure Period in Section 16.1C, Owner, at its sole option and without prejudice to
any other rights that it has under this Agreement and without further notice to
Contractor, may (1) take such steps as are necessary to overcome the Default
condition, in which case Contractor shall be liable to Owner for any and all
reasonable, additional costs, and expenses incurred by Owner in connection
therewith, or (2) terminate for Default Contractor’s performance of all or any
part of the Work.

C.         The applicable “Cure Period” with respect to the Defaults referenced
in Section 16.1A for items (i) through (x), the Cure Period shall be [***]
([***])  after Owner’s notice of Default to Contractor, unless such Default
cannot be cured within such [***] ([***])  Day period, in which case the Cure
Period shall be a total of [***] ([***])  Days after Owner’s notice (or as may
be extended if agreed in writing by Owner and Contractor).  There is no cure
period for any other Default except as expressly stated in this Section 16.1C.

D.        Additional Rights of Owner Upon Termination.  In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and any other locations
where Contractor is performing the Work, for the purpose of completing the Work,
(ii) take possession of all Equipment and spare parts wherever located, and all
Construction Equipment on the Site that is not owned by Contractor, in any case
which required to complete the Work (subject to the terms of any lease
agreements for Construction Equipment with non-Affiliated third parties), Work
Product (subject to the use restrictions in the licenses described in Section
10.7A-C), including Drawings and Specifications, Permits, and licenses, (iii)
take assignment of any or all of the Subcontracts, and/or (iv) complete the Work
either itself or through others.  If the unpaid balance of the Contract Price
shall exceed all damages, costs, losses and expenses incurred by Owner
(including the cost to complete the Train 3 Liquefaction Facility, all
attorneys’ fees, consultant fees and litigation or arbitration expenses, costs
to complete the Work, Liquidated Damages described in this Section 16.1D below
and any and all damages for failure of performance and interest on such expense
from the date such expense was incurred by Owner at the rate specified in
Section 7.7),





90




then such excess shall be paid by Owner to Contractor, but such amount shall not
be paid until after Final Completion has been achieved.  If such amount incurred
by Owner shall exceed the unpaid balance of the Contract Price, then, at Owner’s
sole option and subject to the limitation of liability set forth in Section
20.1, (a) Contractor shall pay Owner the difference within [***] ([***])  Days
after Owner submits to Contractor written notice of the difference, (b) Owner
shall have the right and authority to offset or collect on the Letter of Credit
in the amount of such difference in accordance with Section 9.2A, or (c) Owner
may elect to pursue both options (a) and (b).  Subject to Section 20.1,
Contractor’s liability under this Section 16.1D is in addition to any other
liability provided for under this Agreement and Owner shall have the right and
authority to set off against and deduct from any such excess due Contractor by
Owner any other liability of Contractor to Owner under this Agreement.  Owner
agrees to act reasonably to mitigate any costs it might incur in connection with
any termination for Default.  In the event of a termination for Default, subject
to Section 20.1, the Parties agree that Owner shall be entitled to “damages for
delay” under this Section 16.1D which, for purposes of this Section 16.1D only,
means (i) Delay Liquidated Damages owed by Contractor to Owner under this
Agreement up to the date of the termination (provided that such termination date
was after the Guaranteed Substantial Completion Date), and (ii) during the
period upon the date of termination and ending on the date Substantial
Completion is achieved by a substitute contractor, the costs incurred during
such period by such substitute contractor to accelerate such substitute
contractor’s work in order to achieve the Guaranteed Substantial Completion Date
(as may have been adjusted by Change Order) contemplated under this Agreement.
Notwithstanding anything to the contrary, in no event shall Owner be entitled
under this Section 16.1D to recover restitutionary damages.  Any damages
recoverable by Owner under this Section 16.1D shall be subject to the limitation
of liability in Section 20.1, and the waiver and release in Section 20.4.

E.         Obligations Upon Termination.  Upon termination for Default,
Contractor shall (i) immediately discontinue Work on the date and to the extent
specified in the notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) inventory,
maintain and turn over to Owner all Construction Equipment that is not owned by
Contractor (subject to the terms of any lease agreements with non-Affiliated
third parties) or any other equipment or other items provided by Owner for
performance of the terminated Work, (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts and rental agreements to the extent they relate to the performance
of the Work that is discontinued; (v) cooperate with Owner in the transfer of
Work Product, including Drawings and Specifications, Permits, licenses and any
other items or information and disposition of Work in progress so as to mitigate
damages; (vi) comply with other reasonable requests from Owner regarding the
terminated Work; (vii) thereafter execute that portion of the Work as may be
necessary to preserve and protect Work already in progress and to protect
Equipment at the Site or in transit thereto, and to comply with any Applicable
Law and any Applicable Codes and Standards; and (viii) perform all other
obligations under Section 16.1D.





91




16.2     Termination for Convenience by Owner.  Owner shall have the right to
terminate for convenience Contractor’s performance of all of the Work by
providing Contractor with [***] ([***])  Days’ written notice of
termination.  Upon termination for convenience, Contractor shall (i) immediately
discontinue the Work on the date and to the extent specified in such notice,
(ii) place no further orders for Subcontracts, Equipment, or any other items or
services except as may be necessary for completion of such portion of the Work
as is not discontinued, (iii) promptly make every reasonable effort to procure
cancellation upon terms satisfactory to Owner of all Subcontracts and rental
agreements to the extent they relate to the performance of the Work that is
discontinued unless Owner elects to take assignment of any such Subcontracts,
(iv) assist Owner in the maintenance, protection, and disposition of Work in
progress, (v) cooperate with Owner for the efficient transition of the Work,
(vi) cooperate with Owner in the transfer of Work Product (and to the use
restrictions in the licenses described in Section 10.7A-C), including Drawings
and Specifications, Permits, licenses and any other items or information and
disposition of Work in progress; and (vii) thereafter execute only that portion
of the Work as may be necessary to preserve and protect Work already in progress
and to protect Equipment at the Site or at any other location or in transit
thereto, and to comply with any Applicable Law and Applicable Codes and
Standards and Owner may, at its sole option, take assignment of any or all of
the Subcontracts.  Upon termination for convenience, Contractor shall be paid
(a) the reasonable value of the Work performed (the basis of payment being based
on the terms of this Agreement) prior to termination, less that portion of the
Contract Price previously paid to Contractor (including down payments, if any,
made under this Agreement), plus (b) actual costs that are reasonably incurred
and properly demonstrated by Contractor to have been sustained in the
performance of the Work up to the date of termination or as a result of
termination, plus associated profit margin of five percent (5%) on such costs,
submitted in accordance with this Section 16.1E, but in no event shall
Contractor be entitled to receive any amount for unabsorbed overhead,
contingency, risk, or anticipatory profit.  Contractor shall submit all
reasonable direct close-out costs to Owner for verification and audit within
[***] ([***])  Days following the effective date of termination (or as may be
extended if agreed in writing by the Parties).  If no Work (including Work under
an LNTP) has been performed by Contractor at the time of termination, Contractor
shall be paid the sum of one hundred U.S. Dollars (U.S. $100) for its
undertaking to perform.

16.3     Suspension of Work.  Owner may, for any reason, upon written notice to
Contractor at any time and from time to time, suspend carrying out the Work or
any part thereof, whereupon Contractor shall suspend the carrying out of such
suspended Work for such time or times as Owner may require and shall take
reasonable steps to minimize any costs associated with such suspension.  During
any such suspension, Contractor shall properly protect and secure such suspended
Work in such manner as Owner may reasonably require.  Unless otherwise
instructed by Owner, Contractor shall during any such suspension maintain its
staff and labor on or near the Site and otherwise be ready to proceed
expeditiously with the Work upon receipt of Owner’s further
instructions.  Except where such suspension ordered by Owner is the result of or
due to the fault or negligence of Contractor or any Subcontractor or
Sub-subcontractor, Contractor shall be entitled to the reasonable costs
(including actual, but not unabsorbed, overhead, contingency, risk and
reasonable profit) of such suspension under a Change Order, including
demobilization and remobilization costs, if necessary, along with appropriate
supporting documentation to evidence such costs, and a time extension to the Key
Dates if and to the extent permitted under Section 6.8.  Upon receipt of notice
to resume suspended Work, Contractor shall promptly resume performance of the
Work to the extent required in the notice.  In no event shall Contractor be
entitled to any





92




additional profits or damages due to such suspension beyond the costs for the
suspension as defined above.

16.4       Suspension by Contractor.  Notwithstanding anything to the contrary
in this Agreement, Contractor shall have the responsibility at all times to
prosecute the Work diligently and shall not suspend, stop or cease performance
hereunder or permit the prosecution of the Work to be delayed; provided,
 however, subject to Owner’s right to withhold or offset payment to Contractor
as specified in this Agreement, if Owner fails to pay undisputed amounts due and
owing to Contractor and Owner has failed to cure such failure within [***]
([***])  Days beyond the date such amounts became due, then, following
Contractor’s [***] ([***])  Day notice to Owner to cure such failure (which
[***] ([***])  Days’ notice may be given during the [***] ([***])  Day window
for non-payment), Contractor may suspend performance of the Work until
Contractor receives such undisputed amounts.  Contractor shall be entitled to a
Change Order for any costs incurred by Contractor resulting from such suspension
and shall be entitled to an extension in the applicable Key Dates to the extent
permitted under Section 6.8.

16.5       Termination by Contractor.

A.        Non-Payment.  Contractor may terminate this Agreement if, continuing
at the time of such termination, Contractor has stopped the performance of all
Work under this Agreement pursuant to Section 16.4 for [***] ([***])  Days, and
after the expiration of such [***] ([***])  Day period, Contractor gives Owner
notice specifying the nature of the default and its intent to terminate this
Agreement, and Owner fails to cure such default within [***] ([***])  Days after
receipt of Contractor’s notice.  Contractor shall be entitled to interest on all
late payments in accordance with Section 7.7.

B.         Extended Owner’s Suspension.  After issuance of NTP and subject to
Section 16.5A, if Owner suspends substantially all of the Work for an aggregate
period exceeding three hundred sixty five (365) consecutive Days and such
suspension is not due to the fault or negligence of Contractor, Subcontractor or
Sub-subcontractor, or an event of Force Majeure, then Contractor shall have the
right to terminate this Agreement by providing fourteen (14) Days written notice
to Owner.

C.         Termination in the Event of Delayed Notice to Proceed.  Contractor
may terminate this Agreement pursuant to Section 5.2D.3.

D.        Termination for an Extended Force Majeure Event.  After Owner’s
issuance of NTP, if any single Force Majeure event causes suspension of
substantially all of the Work for a period exceeding three hundred sixty-five
(365) Days, then Contractor shall have the right to terminate this Agreement by
providing [***] ([***])  Days written notice of termination to Owner.

E.         Contractor’s Right to Terminate.  This Section 16.5 set forth
Contractor’s only rights to terminate this Agreement.  In the event of any such
termination under this Section 16.5, Contractor and Owner shall have the rights
and obligations set forth in Section 16.1E.  Contractor’s sole right to
terminate this Agreement is set forth in this Section 16.5.





93




ARTICLE 17

INDEMNITIES

17.1       Contractor’s General Indemnification.  In addition to its
indemnification, defense and hold harmless obligations contained elsewhere in
this Agreement, Contractor shall release, and as a separate obligation,
indemnify, hold harmless and defend Owner Indemnified Parties from and against
any and all damages, costs, losses and expenses (including reasonable attorneys’
fees, and litigation or arbitration expenses) arising out of any of the
following:

A.        ACTUAL OR ALLEGED FAILURE OF CONTRACTOR OR ANY OF ITS SUBCONTRACTORS
OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW APPLICABLE CODES AND
STANDARDS OR SAFETY REQUIREMENTS UNDER THIS AGREEMENT, PROVIDED THAT
CONTRACTOR’S INDEMNITY OBLIGATIONS UNDER THIS SECTION 17.1A SHALL BE LIMITED TO
THE REASONABLE SETTLEMENT PAYMENTS RELATED TO SUCH FAILURE AND ANY
FINES,  PENALTIES OR OTHER SANCTIONS IMPOSED BY ANY GOVERNMENTAL INSTRUMENTALITY
(INCLUDING THE COST OF REQUIRED REMEDIAL MEASURES) ON OWNER INDEMNIFIED PARTIES
OR ON THE WORK RESULTING FROM THE FAILURE OF CONTRACTOR OR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW, APPLICABLE
CODES AND STANDARDS OR SAFETY REQUIREMENTS UNDER THIS AGREEMENT,  EXCLUDING ANY
PORTION OF THE AMOUNT OF SUCH FINES, PENALTIES OR OTHER SANCTIONS ATTRIBUTABLE
TO VIOLATIONS BY OWNER OF APPLICABLE LAW, INCLUDING PRIOR VIOLATIONS BY OWNER OF
APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR WHICH OWNER IS RESPONSIBLE
UNDER SECTION 17.4;

B.         ACTUAL OR ALLEGED CONTAMINATION, SPILL, RELEASE, DISCHARGE OR
POLLUTION ARISING OUT OF ACTS OR OMISSIONS OF CONTRACTOR’S OR ANY
SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR DISPOSAL OF HAZARDOUS
MATERIALS GENERATED OR BROUGHT ON THE SITE OR ANY OTHER PROPERTY WHERE WORK IS
PERFORMED DURING THE PERFORMANCE OF THE WORK AND CONTRACTOR’S FAILURE TO STOP
WORK AND NOTIFY OWNER OF PRE-EXISTING HAZARDOUS MATERIALS AS REQUIRED BY SECTION
3.17, SUBJECT TO THE CAP SET FORTH THEREIN ;

C.         A FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO
PAY TAXES FOR WHICH SUCH PERSON IS LIABLE;

D.        FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN
ACCORDANCE WITH THE RESPECTIVE SUBCONTRACT, PROVIDED THAT, OWNER HAS MADE
PAYMENT TO CONTRACTOR OF ALL UNDISPUTED AMOUNTS OWED TO CONTRACTOR IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT;

E.         DAMAGE TO OR DESTRUCTION OF PROPERTY OF CONTRACTOR INDEMNIFIED
PARTIES OR ANY OF ITS SUBCONTRACTORS, SUB-SUBCONTRACTORS OR ANY EMPLOYEE,
OFFICER OR DIRECTOR OF ANY OF THEM (EXCLUDING THE WORK, TRAIN 3, TRAIN 1 AND
TRAIN 2), TO THE EXTENT THAT SUCH PROPERTY DAMAGE OR DESTRUCTION IS CAUSED BY
THE NEGLIGENCE OF ANY CONTRACTOR INDEMNIFIED PARTY OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR;





94




F.         DAMAGE TO OR DESTRUCTION OF TRAIN 1 OR TRAIN 2 OR THE COMMON
FACILITIES INCORPORATED THEREIN (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
EACH SUCH TRAIN OR TERMINATION OF THE TRAINS 1 AND 2 EPC AGREEMENT) OR TRAIN 3
(AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OR TERMINATION OF THIS AGREEMENT)
TO THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION
WITH THE WORK, OF ANY MEMBER OF THE CONTRACTOR INDEMNIFIED PARTIES OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
THEM, PROVIDED THAT CONTRACTOR’S LIABILITY HEREUNDER FOR DAMAGE TO OR
DESTRUCTION OF (I) TRAIN 1 OR TRAIN 2 OR THE COMMON FACILITIES INCORPORATED
THEREIN (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF EACH SUCH TRAIN OR
TERMINATION OF THE TRAINS 1 AND 2 EPC AGREEMENT) SHALL NOT EXCEED [***] U.S.
DOLLARS (U.S.$ [***]) PER OCCURRENCE OR (II) TRAIN 3 (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OR TERMINATION OF THIS AGREEMENT) SHALL NOT EXCEED [***]
U.S. DOLLARS (U.S.$[***]) PER OCCURRENCE, AND OWNER HEREBY RELEASES CONTRACTOR
FROM ANY SUCH LIABILITY IN EXCESS THEREOF.  FOR THE AVOIDANCE OF DOUBT, ANY SUCH
LIABILITY OF CONTRACTOR SHALL NOT EXCEED [***] U.S. DOLLARS (U.S.$[***]) PER
OCCURRENCE, WITH A CUMULATIVE PER OCCURRENCE OF [***] U.S. DOLLARS (U.S. $[***])
UNDER THE TRAINS 1 AND 2 EPC AGREEMENT AND THIS AGREEMENT;

G.        DAMAGE TO OR DESTRUCTION OF PROPERTY OF OWNER INDEMNIFIED PARTIES
(EXCLUDING THE WORK, TRAIN 3, TRAIN 1 AND TRAIN 2) TO THE EXTENT ARISING OUT OF
OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH THE WORK, OF ANY MEMBER OF
THE CONTRACTOR INDEMNIFIED PARTIES OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR
ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM, PROVIDED THAT CONTRACTOR’S
LIABILITY HEREUNDER FOR DAMAGE TO OR DESTRUCTION OF SUCH PROPERTY OF OWNER
INDEMNIFIED PARTIES (EXCLUDING THE WORK, TRAIN 3, TRAIN 1,  THE PROJECT, TRAIN 1
AND TRAIN 2) SHALL NOT EXCEED [***] U.S. DOLLARS (U.S.$[***]) PER OCCURRENCE,
WITH A CUMULATIVE PER OCCURRENCE OF [***] U.S. DOLLARS (U.S. $[***]) UNDER THE
TRAINS 1 AND 2 EPC AGREEMENT AND THIS AGREEMENT, AND OWNER HEREBY RELEASES
CONTRACTOR FROM ANY SUCH LIABILITY IN EXCESS THEREOF;

H.        PERSONAL OR BODILY INJURY TO, ILLNESS, OR DEATH OF ANY EMPLOYEE,
OFFICER OR DIRECTOR OF ANY CONTRACTOR INDEMNIFIED PARTY, ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY EMPLOYEE, OFFICER OR DIRECTOR OF ANY OF THEM,
REGARDLESS OF THE CAUSE SUCH DAMAGES, COSTS, LOSSES AND EXPENSES, INCLUDING THE
SOLE OR JOINT NEGLIGENCE OF ANY OWNER INDEMNIFIED PARTIES;

I.          DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY PERSON (OTHER THAN THE
PROPERTY COVERED IN SECTION 17.1E, 17.1F, 17.1G AND 17.2A) TO THE EXTENT THAT
SUCH INJURY IS CAUSED BY THE NEGLIGENCE OF ANY CONTRACTOR INDEMNIFIED PARTY OR
ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR; OR

J.         PERSONAL OR BODILY INJURY TO, ILLNESS, OR DEATH OF ANY PERSON (OTHER
THAN THOSE PERSONS COVERED IN SECTION 17.1H AND SECTION 17.2B) TO THE EXTENT





95




THAT SUCH INJURY IS CAUSED BY THE NEGLIGENCE OF ANY CONTRACTOR INDEMNIFIED PARTY
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

17.2       Owner’s Indemnity for Personal Injury and Property Damage.  OWNER
SHALL RELEASE, AND AS A SEPARATE OBLIGATION INDEMNIFY, HOLD HARMLESS AND DEFEND
CONTRACTOR INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL DAMAGES, COSTS,
LOSSES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) DIRECTLY OR INDIRECTLY ARISING OUT OF ANY OF THE
FOLLOWING:

A.        DAMAGE TO OR DESTRUCTION OF PROPERTY OF THE OWNER INDEMNIFIED PARTIES
(OTHER THAN THE WORK, CONSTRUCTION EQUIPMENT, OR TRAIN 3, TRAIN 1 AND TRAIN 2),
TO THE EXTENT THAT SUCH DAMAGE OR DESTRUCTION IS CAUSED BY THE NEGLIGENCE OF ANY
OWNER INDEMNIFIED PARTY.

B.         PERSONAL OR BODILY INJURY TO, ILLNESS, OR DEATH OF ANY EMPLOYEE,
OFFICER OR DIRECTOR OF ANY OWNER INDEMNIFIED PARTY, REGARDLESS OF THE CAUSE SUCH
DAMAGES, COSTS, LOSSES AND EXPENSES, INCLUDING THE SOLE OR JOINT NEGLIGENCE OF
ANY CONTRACTOR INDEMNIFIED PARTIES.

17.3       Indemnification of Port Indemnified Parties.  To the fullest extent
permitted by Applicable Law, Contractor shall indemnify, hold harmless and
defend Port Indemnified Parties from any and all damages, claims, losses, costs
and expenses  arising out of or resulting from the acts or omissions of any
member of the Contractor Indemnified Parties or any Subcontractor or
Sub-subcontractor on account of (1) personal or bodily injury, illness or death
any person, (2) damage or destruction to property of any Person or (3) fines and
penalties attributable to any violation of any Applicable Law.  Contractor’s
defense and indemnity obligations in this Section 17.3 extend to and include
liabilities caused or alleged to be caused by strict liability, fault,
concurrent, or contributory partial negligence or fault of any of the Port
Indemnified Parties, provided, however, that in no event shall Contractor’s
indemnification obligations hereunder include claims arising out of the willful
misconduct, sole or gross negligence or fraud of any Port Indemnified Parties.

17.4       Pre-Existing Hazardous Material.  SUBJECT TO SECTION 17.1B, OWNER
SHALL BE RESPONSIBLE FOR AND SHALL SAVE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE
CONTRACTOR INDEMNIFIED PARTIES FROM THE ABATEMENT, REMEDIATION, TRANSPORT, AND
DISPOSAL OF ANY PRE-EXISTING HAZARDOUS MATERIAL AT THE SITE, AND EXCLUDING
ANY  DAMAGES, COSTS, EXPENSES OR LOSSES TO THE EXTENT RELATED TO CONTRACTOR’S OR
ANY OF ITS SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S FAILURE TO STOP WORK AND
NOTIFY OWNER UPON ENCOUNTERING PRE-EXISTING HAZARDOUS MATERIAL AT THE SITE AS
REQUIRED BY SECTION 3.17 (AND SUBJECT TO THE CAP SET FORTH IN SUCH SECTION) .

17.5       Patent and Copyright Indemnification.

A.        IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT AND SUBJECT TO OWNER’S
COMPLIANCE WITH THE USE RESTRICTIONS IN THE LICENSES DESCRIBED IN SECTION 10.7
WITH RESPECT TO THE CONFIDENTIAL INFORMATION OR OTHER PROPRIETARY RIGHTS THAT





96




ARE THE SUBJECT MATTER OF THE VIOLATION, INFRINGEMENT, MISAPPROPRIATION OR
IMPROPER USE, CONTRACTOR SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND OWNER
INDEMNIFIED PARTIES FROM ANY AND ALL THIRD PARTY CLAIMS FOR DAMAGES, COSTS,
LOSSES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF ANY ACTUAL OR ASSERTED VIOLATION OR
INFRINGEMENT OF ANY DOMESTIC OR FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR
OTHER INTELLECTUAL PROPERTY, OR ANY MISAPPROPRIATION OR IMPROPER USE OF
CONFIDENTIAL INFORMATION OR OTHER PROPRIETARY RIGHTS, IN EACH CASE ATTRIBUTABLE
TO CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE
WORK.

B.         IN THE EVENT THAT ANY VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR
IS RESPONSIBLE TO INDEMNIFY THE OWNER INDEMNIFIED PARTIES AS SET FORTH IN
SECTION 17.5A RESULTS IN ANY SUIT, CLAIM, TEMPORARY RESTRAINING ORDER OR
PRELIMINARY INJUNCTION IS GRANTED IN CONNECTION WITH SECTION 17.5A, CONTRACTOR
SHALL, IN ADDITION TO ITS OBLIGATION UNDER SECTION 17.5A, MAKE EVERY REASONABLE
EFFORT, BY GIVING A SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF
THE INJUNCTION OR RESTRAINING ORDER.  IF, IN ANY SUCH SUIT OR CLAIM, THE WORK,
THE TRAIN 3 LIQUEFACTION FACILITY, OR ANY PART, COMBINATION OR PROCESS THEREOF,
IS HELD TO CONSTITUTE AN INFRINGEMENT AND ITS USE IS PRELIMINARILY OR
PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE EVERY REASONABLE EFFORT TO
SECURE FOR OWNER A LICENSE, AT NO COST TO OWNER, AUTHORIZING CONTINUED USE OF
THE INFRINGING WORK.  IF CONTRACTOR IS UNABLE TO SECURE SUCH A LICENSE WITHIN A
REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN EXPENSE AND WITHOUT IMPAIRING
PERFORMANCE REQUIREMENTS, EITHER REPLACE THE AFFECTED WORK, IN WHOLE OR PART,
WITH NON-INFRINGING COMPONENTS OR PARTS OR MODIFY THE SAME SO THAT THEY BECOME
NON-INFRINGING.  FOLLOWING SUBSTANTIAL COMPLETION, OWNER SHALL RENDER SUCH
ASSISTANCE AS CONTRACTOR MAY REASONABLY REQUIRE IN THE DEFENSE OF ANY CLAIM OF
INFRINGEMENT PURSUANT TO SECTION 17.5A.

17.6       Lien Indemnification.  Should any Subcontractor or Sub-subcontractor
or any other Person acting through or under Contractor or any Subcontractor or
Sub-subcontractor file a lien or other encumbrance against all or any portion of
the Work, the Site, the Train 3 Liquefaction Facility or the Trains 1 and 2
Liquefaction Facility, Contractor shall, at its sole cost and expense, remove or
discharge, by payment, bond or otherwise, such lien or encumbrance within [***]
([***])  Days after Contractor’s receipt of written notice from Owner notifying
Contractor; provided that, Owner has made payment to Contractor of all
undisputed amounts owed to Contractor in accordance with the terms of this
Agreement.  If Contractor fails to remove and discharge any such lien or
encumbrance within such [***] ([***])  Day period, then Owner may, in its sole
discretion and in addition to any other rights that it has under this Agreement,
at law or equity, take any one or more of the following actions:

A.        REMOVE AND DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS
THAT OWNER, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF
SETTLEMENT AMOUNTS THAT IT DETERMINES IN ITS SOLE DISCRETION AS BEING NECESSARY
TO DISCHARGE SUCH LIEN OR ENCUMBRANCE.  IN SUCH CIRCUMSTANCE, CONTRACTOR SHALL
BE LIABLE TO OWNER FOR ALL DAMAGES, COSTS, LOSSES AND





97




EXPENSES (INCLUDING ALL ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES,
AND SETTLEMENT PAYMENTS) INCURRED BY OWNER ARISING OUT OF OR RELATING TO SUCH
REMOVAL AND DISCHARGE.  ALL SUCH DAMAGES, COSTS, LOSSES AND EXPENSES SHALL BE
PAID BY CONTRACTOR NO LATER THAN [***] ([***])  DAYS AFTER RECEIPT OF EACH
INVOICE FROM OWNER;

B.         SEEK AND OBTAIN AN ORDER GRANTING SPECIFIC PERFORMANCE FROM A COURT
OF COMPETENT JURISDICTION, REQUIRING THAT CONTRACTOR IMMEDIATELY DISCHARGE AND
REMOVE, BY BOND, PAYMENT OR OTHERWISE, SUCH LIEN OR ENCUMBRANCE.  THE PARTIES
EXPRESSLY AGREE THAT OWNER SHALL BE ENTITLED TO SUCH SPECIFIC PERFORMANCE AND
THAT CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL DAMAGES, COSTS, LOSSES AND
EXPENSES (INCLUDING ALL ATTORNEYS’ FEES, CONSULTANT FEES AND LITIGATION OR
ARBITRATION EXPENSES) INCURRED BY OWNER ARISING OUT OF OR RELATING TO SUCH
SPECIFIC PERFORMANCE ACTION.  CONTRACTOR AGREES THAT THE FAILURE TO DISCHARGE
AND REMOVE ANY SUCH LIEN OR ENCUMBRANCE WILL GIVE RISE TO IRREPARABLE INJURY TO
OWNER AND OWNER’S AFFILIATES, AND FURTHER, THAT OWNER AND SUCH OWNER AFFILIATES
WILL NOT BE ADEQUATELY COMPENSATED BY DAMAGES; OR

C.         CONDUCT THE DEFENSE OF ANY ACTION IN RESPECT OF (AND ANY
COUNTERCLAIMS RELATED TO) SUCH LIENS OR ENCUMBRANCES AS SET FORTH IN
SECTION 17.7 BELOW, WITHOUT REGARD TO CONTRACTOR’S RIGHTS UNDER SUCH SECTION.

17.7     Legal Defense.  Not later than [***] ([***])  Days after receipt of
written notice from the Indemnified Party to the Indemnifying Party of any
claims, demands, actions or causes of action asserted against such Indemnified
Party for which the Indemnifying Party has indemnification, defense and hold
harmless obligations under this Agreement, whether such claim, demand, action or
cause of action is asserted in a legal, judicial, arbitral or administrative
proceeding or action or by notice without institution of such legal, judicial,
arbitral or administrative proceeding or action, the Indemnifying Party shall
affirm in writing by notice to such Indemnified Party that the Indemnifying
Party will indemnify, defend and hold harmless such Indemnified Party and shall,
at the Indemnifying Party’s own cost and expense, assume on behalf of the
Indemnified Party and conduct with due diligence and in good faith the defense
thereof with counsel selected by the Indemnifying Party and reasonably
satisfactory to such Indemnified Party; provided, however, that such Indemnified
Party shall have the right to be represented therein by advisory counsel of its
own selection, and at its own expense; and provided further that if the
defendants in any such action or proceeding include the Indemnifying Party and
an Indemnified Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are different from or
additional to, or inconsistent with, those available to the Indemnifying Party,
such Indemnified Party shall have the right to select up to one (1) separate
counsel to participate in the defense of such action or proceeding on its own
behalf at the expense of the Indemnifying Party.  In the event of the failure of
the Indemnifying Party to perform fully in accordance with the defense
obligations under this Section 17.7, such Indemnified Party may, at its option,
and without relieving the Indemnifying Party of its obligations hereunder, so
perform, but all damages, costs, losses and expenses (including all attorneys’
fees, consultant fees and litigation or arbitration expenses, settlement
payments and judgments) so incurred by such Indemnified Party in that event
shall be reimbursed by the Indemnifying Party to such Indemnified Party,
together with interest on same from the date any such cost and expense was paid
by such





98




Indemnified Party until reimbursed by the Indemnifying Party at the interest
rate set forth in this Agreement.

17.8       Enforceability.

A.        EXCEPT AS OTHERWISE SET FORTH ABOVE, THE INDEMNITY, DEFENSE AND HOLD
HARMLESS OBLIGATIONS FOR PERSONAL INJURY, ILLNESS OR DEATH OR PROPERTY DAMAGE
UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED PARTY WAS
CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING AGREED BY THE
PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR RESPONSIBILITY
FOR SUCH DAMAGES, COSTS, LOSSES AND EXPENSES UNDER THIS AGREEMENT SHALL BE
DETERMINED IN ACCORDANCE WITH THE PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B.         IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE
CONTRARY TO THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS
APPLICABLE HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY
APPLICABLE LAW.

C.         THE WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY,
EXCLUSIONS, LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES
EXPRESSED IN THIS AGREEMENT SHALL EXTEND TO EACH PARTY’S DIRECTORS, OFFICERS AND
EMPLOYEES.

ARTICLE 18

DISPUTE RESOLUTION

18.1       Negotiation.  In the event that any claim, dispute, controversy,
difference, disagreement, or grievance (of any and every kind or type, whether
based on contract, tort, statute, regulation or otherwise) arising out of,
connected with or relating in any way to this Agreement (including the
construction, validity, interpretation, termination, enforceability or breach of
this Agreement) (“Dispute”) cannot be resolved informally within [***] ([***])
 Days after the Dispute arises (or such longer period of time if agreed to in
writing by the Parties), either Party may give written notice of the Dispute
(“Dispute Notice”) to the other Party requesting that a representative of
Owner’s senior management and Contractor’s senior management meet in an attempt
to resolve the Dispute.  Each such senior executive shall have full authority to
resolve the Dispute and shall promptly begin discussions in an effort to agree
on a resolution of the Dispute within [***] ([***])  Days after receipt by the
non-notifying Party of such Dispute Notice, with such negotiations being held in
Harris County, Texas or at another location if agreed upon by the Parties in
writing.  In no event shall this Section  18.1 be construed to limit either
Party’s right to take any action under this Agreement, including Owner’s rights
under Section 16.1, provided that such rights are not the subject of the
Dispute.

18.2      Arbitration.  If the Dispute is not resolved by negotiation within
[***] ([***])  Days after the date of a Party’s written notice requesting that
representatives of each Party’s senior management meet (or such other time as
may be agreed in writing by the Parties), then the Parties agree that the
Dispute shall be decided by final and binding arbitration. Such arbitration
shall be





99




held in Harris County, Texas, unless otherwise agreed by the Parties, shall be
administered by the AAA’s office in Harris County, Texas, shall be conducted by
three (3) arbitrators (or for Claims involving less than [***] U.S. Dollars
(U.S.$ [***]), one (1) arbitrator) chosen in accordance with Section 18.2, and
shall, except as otherwise agreed by the Parties, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures then in effect
(“AAA Rules”).  For the purposes of determining the number of arbitrators, the
total value of the Claims and counterclaims reasonably asserted by all the
Parties shall be used to determine whether the [***] U.S. Dollars (U.S.$ [***])
threshold has been met.  The arbitration tribunal shall determine the rights and
obligations of the Parties according to the laws of Texas, excluding its
conflict of law principles; provided, however, the law applicable to the
validity of the arbitration clause, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2.  Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction.  The arbitration shall be
conducted in the English language and all submissions shall be made in the
English language or with an English translation; provided that witnesses may
provide testimony in a language other than English if a simultaneous English
translation is provided.  The Parties shall be entitled to engage in reasonable
discovery, including the right to production of relevant and material documents
by the opposing Party and the right to take depositions reasonably limited in
number, time and place; provided that in no event shall any Party be entitled to
refuse to produce relevant and non-privileged documents or copies thereof
requested by the other Party within the time limit set and to the extent
required by order of the arbitration tribunal.  All Disputes regarding discovery
shall be promptly resolved by the arbitration tribunal.  The award of the
arbitration tribunal shall be in writing, state the reasons upon which the award
thereof is based, be signed by all arbitrators, and be final and binding. At
Owner’s sole option, any other person may be joined as an additional party to
any arbitration conducted under this Section 18.2, provided that the party to be
joined is or may be liable to either Party in connection with all or any part of
any Dispute between the Parties. The Parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction
thereof.  Without limiting the foregoing, if there are common issues of fact or
law in connection with any Disputes in an arbitration conducted under this
ARTICLE 18 and any disputes in connection with any arbitration under the Trains
1 and 2 EPC Agreement, either Party may consolidate the two arbitrations.

A.          The arbitrators for any arbitration under Section 18.2 shall be
selected in accordance with this Section 18.2.

1.         For Claims less than [***] U.S. Dollars (U.S.$ [***]), Owner and
Contractor shall jointly select one arbitrator within ([***])  Days of the
filing of the demand for arbitration with the AAA, or if the Parties fail to
appoint such arbitrator within the applicable time period, then the AAA shall
appoint the arbitrator in accordance with the AAA rules.

2.         For Claims [***] U.S. Dollars (U.S.$ [***]) or more, Owner and
Contractor shall each appoint one (1) arbitrator within [***] ([***])  Days of
the filing of the demand for arbitration with the AAA, and the two (2)
arbitrators so appointed shall select the presiding arbitrator within [***]
([***])  Days after the latter of the two (2) arbitrators has been appointed by
the Parties.  If either Party fails to appoint its party-appointed arbitrator or
if the two (2) party-appointed arbitrators cannot reach





100




an agreement on the presiding arbitrator within the applicable time period, then
the AAA shall appoint the remainder of the three (3) arbitrators not yet
appointed.  Each arbitrator shall be and remain at all times wholly impartial,
and, once appointed, no arbitrator shall have any ex parte communications with
any of the Parties or any other parties to the Dispute concerning the
arbitration or the underlying Dispute, provided, however, that the Parties may
have ex parte communications with their appointed arbitrators until the third
arbitrator is selected.

18.3       Continuation of Work during Dispute.  Notwithstanding any Dispute, it
shall be the responsibility of Contractor to continue to prosecute all of the
Work diligently and in a good and workmanlike manner in conformity with this
Agreement.  Except to the extent provided in Sections 16.4 or 16.5, Contractor
shall have no right to cease performance hereunder or to permit the prosecution
of the Work to be delayed.  Owner shall, subject to its right to withhold or
offset amounts pursuant to this Agreement, continue to pay Contractor undisputed
amounts in accordance with this Agreement; provided, however, in no event shall
the occurrence of any negotiation or litigation or arbitration prevent or limit
either Party from exercising its rights under this Agreement, including either
Party’s right to terminate pursuant to ARTICLE 16.

ARTICLE 19

CONFIDENTIALITY

19.1       Contractor’s Obligations. Contractor hereby covenants and warrants
that Contractor and its employees, officers, directors and agents shall not
(without in each instance obtaining Owner’s prior written consent) disclose,
make commercial or other use of, or give or sell to any Person any of the
following information, whether disclosed prior to or after the Effective Date:
(i) any Work Product other than to Subcontractors or Sub-subcontractors as
necessary to perform the Work or (ii) any other information relating to the
business, products, services, research or development, actual or potential
clients or customers, financing of the Project, designs, methods, discoveries,
trade secrets, research, development or finances of Owner or any Owner
Affiliate, or relating to similar information of a third party who has entrusted
such information to Owner or any Owner Affiliate (hereinafter individually or
collectively, “Owner’s Confidential Information”).  Prior to disclosing any
information in clause (i) of this Section 19.1 to any Subcontractor or
Sub-subcontractor necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to confidentiality obligations substantially
similar to those contained in this Section 19.1.  Nothing in this Section 19.1
or this Agreement shall in any way prohibit Contractor or any of its
Subcontractors or Sub-subcontractors from making commercial or other use of,
selling, or disclosing any of their respective Contractor’s Intellectual
Property or Third Party Intellectual Property, nor be used to curtail
Contractor’s rights under Section 10.3 (provided that Contractor complies with
its obligations in Section 10.3).

19.2       Owner’s Obligations.  Owner hereby covenants and warrants that Owner
and its employees and agents shall not (without in each instance obtaining
Contractor’s prior written consent) disclose, make commercial or other use of,
or give or sell to any Person any estimating or pricing methodologies or
estimating or pricing information of Contractor or its Subcontractors relating
to the Work, including the Equipment, or any schedule information of Contractor
or its Subcontractors relating to the Work, each of which is conspicuously
marked and identified in writing as confidential by Contractor, (iii) any
confidential technical information provided by





101




APCI, BASF or [***] under this Agreement, which is conspicuously marked and
identified in writing as confidential by Contractor, or (iv) any Subcontractor
Proprietary Information provided by those Subcontractors which are specifically
identified in Part II of Attachment G (hereinafter individually or collectively,
“Contractor’s Confidential Information”). The Parties agree that Owner may
disclose Contractor’s Confidential Information to any member of the Owner
Indemnified Parties, Owner’s (or Owner’s Affiliates’) consultants, contractors
(provided that with respect to (i) and (iv) above, such consultants and
contractors are not Competitors of Contractor, with the term “Competitors of
Contractor” meaning any entity that is an EPC contractor in the LNG liquefaction
industry), underwriters and attorneys, a bona fide prospective or actual
purchaser of all or a portion of Owner’s or any Owner Indemnified Party’s assets
or ownership interests, a bona fide prospective assignee of all or a portion of
Owner’s interest in this Agreement, any proposed or actual users of the Train 3
Liquefaction Facility, any prospective or actual buyers of LNG, Lenders,
financial advisors and their respective representatives, rating agencies or any
other party in relation to project financing for or the development of (a) the
Project (including any expansion of the Facilities) or (b) the Expanded Facility
or any other facility or project that Owner, including its Affiliates, joint
ventures, partners or assigns, may choose to develop, design, procure or
construct, provided that with respect to (b), such license shall only apply to
Authorized Documents, further provided that Owner binds such persons to the
confidentiality obligations no less restrictive than those contained in this
Section 19.2; and further provided that APCI, BASF and [***] confidential
technical information is not disclosed to direct competitors to APCI in the
licensing of LNG liquefaction process technology and to direct competitors to
BASF and [***] in the licensing of acid gas removal process technology without
the applicable APCI’s, BASF’s or [***]’s approval. Direct competitors to APCI in
the licensing of LNG liquefaction process technology are [***], Black & Veatch,
Linde and Chart.  Direct competitors to BASF and [***] in the licensing of acid
gas removal process technology are Sulfinol and Huntsman.  Contractor shall,
from time to time, have the right to inform Owner by notice in writing whether
any other parties are to be treated as competitors of APCI, BASF or [***] with
respect to the aforementioned technology, as the case may be, for the purposes
of this Section 19.2, and such competitors of APCI, BASF or [***] shall be
treated as competitors upon approval of Owner (not to be unreasonably
withheld).  Other than as set forth in this Section 19.2, Owner shall not be
restricted in any way from the disclosure of the Work Product. Owner shall be
entitled to disclose to Persons that portion of Contractor’s Intellectual
Property and Third Party Intellectual Property for which Owner has a license to
use to the extent such disclosure is consistent with the purposes for which such
license is granted pursuant to Section 10.1 and provided that such recipients
are bound to the confidentiality obligations similar to those in this Section
19.2 to the extent information disclosed to such recipients contains
Contractor’s Confidential Information.  Further, Owner acknowledges that it has
entered into that certain Confidentiality Agreements with the Technology
Licensors (as required by the Technology Licensors), as amended, modified and/or
supplemented from time to time (“Owner/TL CAs”). Notwithstanding anything to the
contrary herein, the Owner/TL CAs are the exclusive document governing the
access, use, handling, safeguarding, disclosure, and all other treatment by
Owner of all data and other information of the applicable Technology Licensors
provided pursuant to this Agreement.  Owner hereby agrees to defend, indemnify
and hold Contractor Indemnified Parties harmless from and against all damages,
costs, losses and expenses (including all reasonable attorneys’ fees and
litigation or arbitration expenses) relating in any way to or arising out of any
breach by Owner Indemnified Parties of the Owner/TL CAs that is not due to the
fault of any Contractor Indemnified Party or any Subcontractor or
Sub-subcontractor.





102




19.3     Definitions.  The term “Confidential Information” means one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires.  The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”  The term “Subcontractor Proprietary
Information”  means, with respect to only to the Subcontractors identified in
Part II of Attachment G, proprietary technical information, techniques,
trademarks, trade secrets, know-how or other proprietary rights relating to the
Work, including Equipment, that is conspicuously marked as such in any Work
Product submitted by Contractor to Owner.

19.4     Exceptions.   Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this ARTICLE 19; (ii)
information which at the time of disclosure or acquisition was already in the
possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a third party without any confidentiality commitment, if, to the best of
Receiving Party’s or its employees’ or agent’s knowledge, such third party did
not acquire it, directly or indirectly, from the Disclosing Party or any of its
employees or agents; (iv) information independently developed by the Receiving
Party without benefit of the Confidential Information; and (v) information which
is required by Applicable Law, including the Securities and Exchange Commission
or other agencies in connection with the Train 3 Liquefaction Facility to be
disclosed; provided,  however, that prior to such disclosure, the Receiving
Party gives reasonable notice to the Disclosing Party of the information
required to be disclosed.

19.5     Equitable Relief. The Parties acknowledge that in the event of a breach
of any of the terms contained in this ARTICLE 19, the Disclosing Party would
suffer irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, in addition to any and all rights and remedies
available to it at law and in equity, without the requirement of posting a bond.

19.6     Term.  The confidentiality obligations of this ARTICLE 19 shall survive
the expiration or termination of this Agreement for a period of ten (10) years
following the expiration or earlier termination of this Agreement; provided,
however, the confidentiality obligations of Owner in Section 19.2 (ii) shall
survive the expiration or termination of this Agreement for a period of fifteen
(15) years following the expiration of the Defect Correction Period of this
Agreement.

ARTICLE 20

LIMITATION OF LIABILITY

20.1     CONTRACTOR AGGREGATE LIABILITY.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, CONTRACTOR INDEMNIFIED PARTIES SHALL NOT BE LIABLE
TO OWNER INDEMNIFIED PARTIES UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION
RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, INDEMNITY,
CONTRIBUTION OR ANY OTHER CAUSE OF ACTION FOR CUMULATIVE AGGREGATE AMOUNTS IN
EXCESS OF AN AMOUNT EQUAL TO





103




[***] U.S. DOLLARS (U.S. $ [***]) (“AGGREGATE CAP”) AND OWNER SHALL RELEASE
CONTRACTOR INDEMNIFIED PARTIES FROM ANY LIABILITY IN EXCESS THEREOF; PROVIDED
THAT, NOTWITHSTANDING THE FOREGOING, THE LIMITATION OF LIABILITY AND RELEASE SET
FORTH IN THIS SECTION 20.1 SHALL NOT (I) APPLY TO CONTRACTOR’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO CLAIMS BROUGHT BY A THIRD PARTY
UNDER SECTIONS 17.1A, 17.1B, 17.1C, 17.1E, 17.1H, 17.1I, 17.1J, OR 17.3 OR ITS
OBLIGATIONS UNDER SECTIONS 8.2A, 9.1E, 17.5, OR 17.6; (II) APPLY TO CONTRACTOR’S
OBLIGATION TO DELIVER TO OWNER FULL LEGAL TITLE TO AND OWNERSHIP OF ALL OR ANY
PORTION OF THE WORK AND TRAIN 3 LIQUEFACTION FACILITY AS REQUIRED UNDER THIS
AGREEMENT; (III) INCLUDE THE PAYMENT OF PROCEEDS UNDER ANY INSURANCE POLICY OF
CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS REQUIRED UNDER
THIS AGREEMENT; OR (IV) APPLY IN THE EVENT OF CONTRACTOR’S FRAUD, OR ABANDONMENT
OF THE WORK.  IN NO EVENT SHALL THE LIMITATION OF LIABILITY SET FORTH IN THIS
SECTION 20.1 BE IN ANY WAY DEEMED TO LIMIT CONTRACTOR’S OBLIGATIONS TO (A)
COMPLETE THE WORK FOR THE COMPENSATION PROVIDED UNDER THIS AGREEMENT OR (B)
PERFORM ALL WORK REQUIRED TO ACHIEVE SUBSTANTIAL COMPLETION AND FINAL
COMPLETION.  THE COSTS INCURRED BY CONTRACTOR IN PERFORMING THE WORK SHALL NOT
BE COUNTED AGAINST THE LIMITATION OF LIABILITY SET FORTH IN THIS
SECTION 20.1.  FOR AVOIDANCE OF DOUBT, AMOUNTS PAID TO OWNER BY CONTRACTOR FOR
LIQUIDATED DAMAGES SHALL BE COUNTED AGAINST THE LIMITATION OF LIABILITY SET
FORTH IN THIS SECTION 20.1.

20.2       LIMITATION ON CONTRACTOR’S LIABILITY FOR LIQUIDATED DAMAGES.

A.        DELAY LIQUIDATED DAMAGES.  SUBJECT TO SECTION 20.2C, CONTRACTOR’S
MAXIMUM LIABILITY TO OWNER FOR DELAY LIQUIDATED DAMAGES SHALL BE [***] U.S.
DOLLARS (U.S.$ [***]).

B.         PERFORMANCE LIQUIDATED DAMAGES.  SUBJECT TO SECTION 20.2C,
CONTRACTOR’S MAXIMUM LIABILITY TO OWNER FOR PERFORMANCE LIQUIDATED DAMAGES SHALL
BE [***] U.S. DOLLARS (U.S.$ [***]).

C.         Exceptions to Limitations of Liability under Section
20.2.  SECTIONS 20.2A AND 20.2B SHALL NOT BE CONSTRUED TO LIMIT CONTRACTOR’S
OTHER OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT (INCLUDING (I) ITS
OBLIGATIONS TO COMPLETE THE WORK FOR THE COMPENSATION PROVIDED UNDER THIS
AGREEMENT, (II) ITS OBLIGATIONS TO ACHIEVE THE KEY DATES (INCLUDING SUBSTANTIAL
COMPLETION AND FINAL COMPLETION) AND (III) ITS OBLIGATIONS WITH RESPECT TO
MINIMUM ACCEPTANCE CRITERIA AND WARRANTIES), NOR SHALL THE LIMITS SPECIFIED IN
THIS SECTION 20.2 OR THE LIMITATIONS IN SECTION 20.3B APPLY IN THE EVENT OF
CONTRACTOR’S FRAUD, OR ABANDONMENT OF THE WORK.

20.3       Liquidated Damages in General.

A.        Liquidated Damages Not Penalty.  It is expressly agreed that
Liquidated Damages payable under this Agreement do not constitute a penalty and
that the Parties, having negotiated in good faith for such specific Liquidated
Damages and having agreed that the amount of such Liquidated Damages is
reasonable in light of the anticipated harm caused by the breach related thereto
and the difficulties of proof of loss and inconvenience





104




or nonfeasibility of obtaining any adequate remedy, are estopped from contesting
the validity or enforceability of such Liquidated Damages.  If Contractor,
Guarantor or anyone on their behalf successfully challenges the enforceability
of the per Day amount of any Delay Liquidated Damages, or the per unit rate of
any Performance Liquidated Damages Contractor specifically agrees to pay Owner
all actual damages incurred by Owner in connection with such breach, including
any and all Consequential Damages (such as loss of profits and revenues,
business interruption, loss of opportunity and use) and all costs incurred by
Owner in proving the same (including all attorneys’ fees, and litigation or
arbitration expenses) without regard to any limitations whatsoever set forth in
this Agreement other than Section 20.1 and Section 20.2.  For the avoidance of
doubt, this Section 20.3A shall not preclude Contractor from contesting whether
it is responsible for (a) delays giving rise to Owner’s claims for Delay
Liquidated Damages or (b) the failure to achieve the Performance Guarantees.

B.          Liquidated Damages as Exclusive Remedy.  PAYMENT OF ANY LIQUIDATED
DAMAGES SHALL IN NO WAY AFFECT OWNER’S RIGHT TO TERMINATE THIS AGREEMENT UNDER
SECTION 16.1A(XII), OR RECEIVE OTHER LIQUIDATED DAMAGES CONTEMPLATED IN THIS
AGREEMENT FOR ANY OTHER ASPECT OF CONTRACTOR’S OBLIGATIONS HEREUNDER.  WITHOUT
LIMITATION OF OWNER’S RIGHTS UNDER SECTION 16.1A(XII) AND SUBJECT TO SECTION
20.3A:

1.         DELAY LIQUIDATED DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY OWED
BY CONTRACTOR FOR DELAY IN ACHIEVING THE GUARANTEED SUBSTANTIAL COMPLETION DATE
SET FORTH IN SECTION 5.3A; AND

2.         PERFORMANCE LIQUIDATED DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
OWED BY CONTRACTOR FOR FAILURE OF THE WORK TO ACHIEVE ANY OF THE PERFORMANCE
GUARANTEES PROVIDED THAT THE MINIMUM ACCEPTANCE CRITERIA IS ACHIEVED AND
CONTRACTOR COMPLIES WITH ITS CORRECTIVE ACTION OBLIGATIONS UNDER SECTION 11.5A.

20.4       Consequential Damages.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, NEITHER THE OWNER INDEMNIFIED PARTIES NOR CONTRACTOR
INDEMNIFIED PARTIES (NOR THEIR SUBCONTRACTORS OR SUB-SUBCONTRACTORS) SHALL BE
LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, PRODUCTS LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER
CAUSE OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL LOSSES OR DAMAGES, OR FOR THE FOLLOWING SPECIFIC HEADS OF LOSS
WHETHER SUCH LOSS IS DIRECT, INDIRECT OR CONSEQUENTIAL: LOSS OF PROFITS, LOSS OF
USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OF BONDING
CAPACITY, COSTS OF CAPITAL OR OF OBTAINING OR MAINTAINING FINANCING, LOSS OF
GOODWILL, LOSS OF PRODUCTION, LOSS OF PRODUCTIVITY, BUSINESS INTERRUPTION,
CLAIMS BY OWNER’S CUSTOMERS FOR ECONOMIC LOSS OR BUSINESS INTERRUPTION, OR
DAMAGES OR LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF
PERSONNEL STATIONED THERE, COST OF OBTAINING AND MAINTAINING FINANCE (ALL THE
ABOVE TYPES OF DAMAGE BEING “CONSEQUENTIAL DAMAGES”), AND OWNER INDEMNIFIED
PARTIES SHALL RELEASE THE CONTRACTOR INDEMNIFIED PARTIES AND THEIR
SUBCONTRACTORS OR SUB-





105




SUBCONTRACTORS, AND CONTRACTOR INDEMNIFIED PARTIES AND THEIR SUBCONTRACTORS OR
SUB-SUBCONTRACTORS SHALL RELEASE OWNER INDEMNIFIED PARTIES, FROM AND AGAINST ANY
LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED THAT THE EXCLUSION OF
LIABILITY SET FORTH IN THIS SECTION 20.4 (I) IS NOT INTENDED TO PREVENT
CONTRACTOR FROM RECEIVING PROFIT TO THE EXTENT THAT CONTRACTOR IS ENTITLED TO
RECEIVE SUCH PROFIT UNDER THE PROVISIONS OF THIS AGREEMENT; (II) SHALL NOT APPLY
TO LIQUIDATED DAMAGES; (III) SHALL NOT APPLY TO CONTRACTOR’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT FOR DAMAGES CLAIMED BY ANY THIRD PARTY UNDER
SECTIONS 17.1E, 17.1H, 17.1I, 17.1J AND 17.5; AND (IV) SHALL NOT APPLY WHERE
CONSEQUENTIAL DAMAGES ARE EXPRESSLY PERMITTED UNDER SECTION 20.3A.  FOR THE
PURPOSES OF SECTION 20.1 AND THIS SECTION 20.4, THE TERM “THIRD PARTY” MEANS ANY
PERSON OTHER THAN OWNER INDEMNIFIED PARTIES AND CONTRACTOR INDEMNIFIED PARTIES
EXCEPT FOR EMPLOYEES, OFFICERS AND DIRECTORS OF OWNER INDEMNIFIED PARTIES AND
CONTRACTOR INDEMNIFIED PARTIES.

20.5     Exclusive Remedies.  WHERE A REMEDY SPECIFIED IN THIS AGREEMENT IS
EXPRESSLY STATED TO BE A PARTY’S SOLE AND EXCLUSIVE REMEDY, IT IS INTENDED THAT
SUCH REMEDY SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF SUCH PARTY FOR THE MATTER
IN QUESTION, NOTWITHSTANDING ANY REMEDY OTHERWISE AVAILABLE AT LAW OR IN EQUITY.

20.6     Application of Liability Limitations. EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY APPLICABLE LAW, THE WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES
FROM LIABILITY, EXCLUSIONS, LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND
INDEMNITIES EXPRESSED IN THIS AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT,
NEGLIGENCE (IN WHOLE OR IN PART), STRICT LIABILITY, BREACH OF CONTRACT OR
OTHERWISE OF THE PARTY RELEASED OR WHOSE LIABILITY IS WAIVED, DISCLAIMED,
LIMITED, FIXED OR INDEMNIFIED AND SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER
INDEMNIFIED PARTIES AND THE CONTRACTOR INDEMNIFIED PARTIES.

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1     Entire Agreement. This Agreement, including the Attachments and
Schedules attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements, including the ITB Agreement, and
commitments with respect thereto.  There are no other oral understandings, terms
or conditions, and neither Party has relied upon any representation, express or
implied, not contained in this Agreement.  General or special conditions
included in any of Contractor’s price lists, invoices, tickets, receipts or
other such documents presented to Owner shall have no applicability to Owner
with respect to this Agreement.  Without limitation, this Agreement supersedes
in its entirety the ITB Agreement any other agreements between the Parties or
their Affiliates related to the Train 3 Liquefaction Facility (including any
confidentiality or non-disclosure agreements).  All services performed under the
ITB Agreement shall be governed by the terms and conditions set forth in this
Agreement, except that Contractor agrees that it has been fully paid for any
services performed under the ITB Agreement, and any disclosures made prior to
the Effective Date under any confidentiality or non-disclosure agreements
between Owner or its Affiliates and Contractor with respect to the Train 3
Liquefaction Facility shall be governed under this Agreement.





106




21.2      Amendments.  Other than Change Directives issued by Owner to
Contractor pursuant to Section 6.1E or Section 6.2D, no change, amendment or
modification of this Agreement shall be valid or binding upon the Parties hereto
unless such change, amendment or modification is in writing and duly executed by
both Parties hereto.

21.3      Joint Effort.  Preparation of this Agreement has been a joint effort
of the Parties and the resulting document shall not be construed more severely
against one of the Parties than against the other.

21.4      Captions.  The captions contained in this Agreement are for
convenience and reference only and in no way define, describe, extend or limit
the scope of intent of this Agreement or the intent of any provision contained
herein.

21.5      Notice.   Any notice, demand, offer, or other written instrument
required or permitted to be given pursuant to this Agreement shall be in writing
signed by the Party giving such notice and shall be either (i) hand delivered;
(ii) delivered by same-Day or overnight courier; or (iii) delivered by certified
mail, return receipt requested, to the other Party at the address set forth
below.  Notices, demands, offers and other communications may be delivered via
email as a courtesy; however, delivery in such manner shall not be deemed to
fulfill the notice requirements of this Section 21.5.

A.          If delivered to Owner:

Rio Grande LNG, LLC

1000 Louisiana Street

39th Floor

Houston, Texas 77002

Attn:  [***]

E-mail:  [***]

 

with a copy to:

Rio Grande LNG, LLC

1000 Louisiana Street

39th Floor

Houston, Texas 77002

Attn:  [***]

E-mail:  [***]

 

A.          If delivered to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: [***]

Attn: [***]

 





107




with a copy to:

 

Bechtel Oil, Gas & Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: [***]

Attn: [***]

 

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like
manner.  Notices, demands, offers or other written instruments shall be deemed
to be received: (1) if delivered by hand, by same-day or overnight courier
service, or certified mail on the date actually received at the address of the
intended recipient; or (2) if sent by facsimile, upon receipt by the sender of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number.

21.6     Severability.   If any provision or part thereof in this Agreement is
determined to be illegal, invalid or unenforceable, such illegality, invalidity
or unenforceability will not impair the operation of or affect those remaining
portions of such provision and this Agreement that are legal, valid and
enforceable.  Such provision or part thereof will be modified so as to be legal,
valid and enforceable consistent as closely as possible with the intent of the
original language of such provision or part thereof and shall be enforced to the
extent possible consistent with Applicable Law.  If the illegality, invalidity
or unenforceability of such provision or part thereof cannot be modified
consistent with the intent of the original language, such provision will be
deleted and treated as if it were never a part of this Agreement and shall not
affect the validity of the remaining portions of the provision or this
Agreement.

21.7     Assignment.  Neither Party may assign its rights or responsibilities
under this Agreement without the prior written consent of the
non-assigning/novating Party hereto; provided that Owner may assign and/or
novate this Agreement, and any rights, title and interest in this Agreement, the
Work Product and all intellectual property rights, and all liabilities and
obligations related thereto, in whole or part, to any of the Owner Indemnified
Parties (including any of their respective successors in interest), Owner’s
potential or actual business partners, investors or lenders, any purchaser of an
interest in all or part of the Train 3 Liquefaction Facility or the operator of
the Train 3 Liquefaction Facility without first obtaining such
consent.  Furthermore, Owner may assign, pledge and/or grant a security interest
in this Agreement to any Lender without Contractor’s consent.  Upon written
notice to Contractor, Contractor will execute any document required by Owner,
acting reasonably, to effect such assignment and/or novation.  When duly
assigned and/or novated in accordance with the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the assignee.  Any assignment
and/or novation not in accordance with this Section 21.7 shall be void and
without force or effect.

21.8     No Waiver.  Any failure of either Party to enforce any of the
provisions of this Agreement or to require compliance with any of its terms at
any time during the term of this Agreement shall in no way affect the validity
of this Agreement, or any part hereof, and shall not be deemed a waiver of the
right of such Party thereafter to enforce any and each such provisions.





108




21.9     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law).  The United Nations Convention
on Contracts for the International Sale of Goods shall not apply to this
Agreement and shall be disclaimed in and excluded from any Subcontracts entered
into by Contractor in connection with the Work or the Train 3 Liquefaction
Facility.

21.10   Foreign Corrupt Practices Act. Contractor shall, and Contractor shall
require each of its Subcontractors and Sub-subcontractors, and the agents and
employees of such Subcontractors and Sub-subcontractors, to comply with all
provisions of the Foreign Corrupt Practices Act of the United States 15 U.S.C. §
78dd-1 to -3, as amended (“FCPA”), the UK Bribery Act 2010 (“UK Bribery Act”)
and the requirements of the Organization for Economic Co-operation and
Development’s (“OECD”) Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.  Contractor shall not, and
Contractor shall require each of its Subcontractors and Sub-subcontractors (and
the agents and employees of such Subcontractors and Sub-subcontractors) not to
(i) make direct or indirect payments of a corrupt nature, to employees, agents
or public employees of a government, or candidates or active members of
political parties, in order to obtain or maintain business, or (ii) take any
action that could result in Contractor, Owner or any of their Affiliates
becoming subject to any action, penalty or loss of benefits under the FCPA or
OECD.

21.11   Successors and Assigns.  This Agreement shall be binding upon the
Parties hereto, their successors and permitted assigns.

21.12   Attachments and Schedules.  All Attachments and Schedules are
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

21.13   Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.

21.14   Further Assurances.  Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be necessary or reasonably requested by the other
Party that are not inconsistent with the provisions of this Agreement and that
do not involve the assumptions of obligations (including liabilities) greater
than those provided for in this Agreement, in order to give full effect to this
Agreement and to carry out the intent of this Agreement.  In addition,
Contractor agrees to cooperate with Owner and any Lender (i) to supply such
information and documentation, (ii) to grant such written consents to the
assignment of this Agreement, (iii) to execute such amendments to this Agreement
as any Lender may require to the extent that the requested changes do not
materially adversely affect the rights and obligations or limitations of
liability of Contractor hereunder, and (iv) to take such action or execute such
documentation as any Lender shall reasonably require.

21.15   Priority.  The documents that form this Agreement are listed below in
order of priority, with the document having the highest priority listed first
and the one with the lowest priority listed last.  Subject to Section 1.1 under
the definition of Applicable Codes and Standards regarding conflicts or
inconsistencies between any Applicable Codes and Standards, in the event of any
conflict or inconsistency between a provision in one document and a provision in
another





109




document, the document with the higher priority shall control.  In the event of
a conflict or inconsistency between provisions contained within the same
document, then the provision that requires the highest standard of performance
on the part of Contractor shall control.  This Agreement is composed of the
following documents, which are listed in priority:

A.        Change Orders or written amendments to this Agreement;

B.         this Agreement; and

C.         Attachments and Schedules to this Agreement.

21.16     Restrictions on Public Announcements.  Neither Contractor nor its
Subcontractors or Sub-subcontractors shall (i) publish or cause to be made
public any photographs of any part of the Train 3 Liquefaction Facility or (ii)
issue a press release, advertisement, publicity material, prospectus, financial
document or similar matter, or (iii) participate in a media interview that
mentions or refers to the Work, the Project or any part of the Train 3
Liquefaction Facility without the prior written consent of Owner, not to be
unreasonably withheld,  provided that Contractor shall not be required to obtain
Owner’s prior written consent of Contractor’s issuance of a press release to
correct any errors made by Owner concerning Contractor in a prior press release
issued by Owner if Contractor first gives Owner [***] ([***])  Days’ prior
written notice of Contractor’s intent to issue such corrective press release and
an opportunity of Owner to correct such error within such [***] ([***])  Day
period.  Under no circumstance shall Contractor permit access on the Site of
Third Parties who are not involved in the performance of the Work without prior
written consent of Owner.

21.17     Parent Guarantee.  On or before the Effective Date, Guarantor shall
provide an irrevocable, unconditional parent guarantee in the form attached as
Attachment U (“Parent Guarantee”) guaranteeing the full and faithful performance
of Contractor under this Agreement.

21.18     Language.  This Agreement and all notices, communications and
submittals between the Parties pursuant to this Agreement shall be in the
English language.

21.19     Counterparts.  This Agreement may be signed in any number of
counterparts and each counterpart (when combined with all other counterparts)
shall represent a fully executed original as if one copy had been signed by each
of the Parties.  Facsimile signatures shall be deemed as effective as original
signatures.

21.20     Owner’s Lender. In addition to other assurances provided in this
Agreement, Contractor acknowledges that Owner intends to obtain project
financing associated with the Project and Contractor agrees to cooperate with
Owner and Lender (including Independent Engineer) in connection with such
project financing, including entering into direct agreements with Lender (which
shall be substantially in the form of Attachment AA), covering matters that are
customary in project financings of this type such as Lender assignment or
security rights with respect to this Agreement, direct notices to Lender,
step-in/step-out rights, access by Lender’s representative and other matters
applicable to such project financing.  Subject to the terms of this Agreement,
such cooperation includes cooperation with lenders with respect to any expansion
to the Train 3 Liquefaction Facility.  Contractor acknowledges and agrees that
NTP is contingent upon obtaining such non-recourse project financing and agrees
further that in the event Owner





110




does not obtain such project financing, Owner shall not be liable to Contractor
by reason of any terms and conditions contained in or connected with this
Agreement, except for any Work performed by Contractor in accordance with this
Agreement under an LNTP and any amounts owed under Section 16.2.

21.21     Trains 1 and 2 Liquefaction Facility.

A.        Notwithstanding anything to the contrary in this Agreement, the work
performed under the Trains 1 and 2 EPC Agreement is governed by the Trains 1 and
2 EPC Agreement, and the Work performed under this Agreement is governed by this
Agreement.

B.         In addition and notwithstanding anything to the contrary in this
Agreement, Contractor acknowledges that it shall not be entitled to any
modification of the Contract Price, Guaranteed Dates or any other Changed
Criteria under this Agreement arising out of or relating to (i) any acts or
omissions of Contractor or any of its subcontractors or sub-subcontractors in
connection with the Trains 1 and 2 EPC Agreement or the Trains 1 and 2
Liquefaction Facility, or (ii) any act, instruction or direction by Owner or
anyone acting for or on behalf of Owner in accordance with the Trains 1 and 2
EPC Agreement; provided that in no case shall this be interpreted to entitle
Contractor to a change, but instead Contractor shall only be entitled to relief
to the extent permitted under ARTICLE 6.  Similarly, notwithstanding anything to
the contrary in this Agreement, Contractor acknowledges that it shall not be
entitled to any modification of the contract price, guaranteed dates or any
other changed criteria under the Trains 1 and 2 EPC Agreement arising out of or
relating to (i) any acts or omissions of Contractor or any of its Subcontractors
or Sub-subcontractors in connection with this Agreement, Train 1 or Train 2, or
(ii) any act, instruction or direction by Owner or anyone acting for or on
behalf of Owner in accordance with this Agreement.

C.         Without limiting the foregoing, the waivers and disclaimers of
liability, releases from liability, exclusions, limitations and apportionments
of liability and indemnities expressed in the Trains 1 and 2 EPC Agreement and
this Agreement shall apply to the work performed under each agreement
respectively and shall not supersede any such rights, obligations or liabilities
that arise out of the other agreement

21.22   Potential Lenders, Potential Equity Investors and Equity Participants.

A.        Potential Lenders.  Owner shall provide to Contractor the identity of
Potential Lenders that have signed confidentiality agreements with Owner.  As
used herein, “Potential Lender” shall mean any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended) and which extends credit, buys loans and is
in the business of lending as one of its businesses.

B.         Potential Equity Investors.  Prior to disclosure of any Work Product
by Owner to any potential equity investor in Owner in connection with the
Project, Owner shall obtain a waiver from such potential equity investor
agreeing that it is not relying upon such Work Product in making any investment
decision in connection with the Project and waiving and releasing any





111




claim it may have against Contractor or Contractor’s Affiliates on account of
any such reliance or purported reliance.

C.         Equity Participants.  Owner’s successors, assigns and any future
recipient of any equity ownership in Owner (excluding Lenders) shall be bound by
the releases and limitations on liability set forth in Sections 2.2A, 8.2B,
12.5, 16.1B, 17.1B, 20.1, 20.2, 20.3 and 20.4  of this Agreement, and Owner
shall obtain the express written agreement of such equity participants to be
bound by such releases, limitations of liability and other protections of
Contractor.

21.23   Survival.  ARTICLE 9, ARTICLE 10, ARTICLE 12, ARTICLE 14, ARTICLE 15,
ARTICLE 16, ARTICLE 17, ARTICLE 18 and ARTICLE 19, ARTICLE 20, Sections 3.6,
3.8, 3.13, 3.17, 8.1, 11.10, 21.7, 21.9, 21.17, and this Section 21.23 shall
survive termination or expiration of this Agreement, in addition to any other
provisions which by their nature should, or by their express terms do, survive
or extend beyond the termination or expiration of this Agreement.

 

[Signature Page Follows]

 





112




 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date:

 

 

 

 

 

Owner:

 

 

 

RIO GRANDE LNG, LLC

 

 

 

By:

[***]

 

Name:

[***]

 

Title:

[***]

 

 

 

Contractor:

 

 

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

 

 

 

By:

[***]

 

Name:

[***]

 

Title:

[***]

 

 

 

 



113



 

ATTACHMENT A

 

SCOPE OF WORK

 





Page 1 of 54

 



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

SCHEDULE A-1

 

EPC SCOPE OF WORK

FOR

RIO GRANDE LNG FACILITY TRAIN 3

RG-000-PE-SOW-0002

 

 

 

 

 

 

 

 

 

 

REV

DATE

REVISION
DESCRIPTION

ORIGINATOR

REVIEWER/
ENDORSER

APPROVER

A

19 May 2019

Issued for Review

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





Page 2 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Table of Contents

 

1.0

INTRODUCTION


6

 

1.1    Project Description


6

 

1.2    Scope of document


6

2.0

BASIS FOR EPC EXECUTION


6

3.0

DEFINITIONS


6

4.0

OWNERS EXECUTION PHILOSOPHY


14

 

4.1    Project management


14

 

4.2    Health, Safety and Security


14

 

4.3    Environmental


15

 

4.4    Permitting


15

 

4.5    Quality


15

 

4.6    Cost and Schedule Balance


15

 

4.7    Commercial


15

 

4.8    Engineering


15

 

4.9    Construction Management, Startup and Operations


16

 

4.10   Community and Stakeholder Engagement


16

 

4.11    Reporting


16

5.0

EPC AGREEMENT REFERENCE DOCUMENT LIST


16

6.0

SCOPE OF FACILITIES


16

7.0

CONTRACTOR SCOPE OF WORK


18

 

7.1    Home Office Services


18

 

7.2    Supply of Equipment and Materials Required to Construct the Facility


18

 

7.3    Traffic and Logistics Services


18

 

7.4     Materials Management Services


18

 

7.5    Subcontracted Services


18

 

7.6    Services Required to Construct the Facility


18

 

7.7    Precomissioning and Commissioning Services


19

 

7.8    SIMOPS


19

 

7.9    Training of Owner Personnel


19

 

7.10   Assistance to Owner


19

 

7.11   Third-party Interfaces


20

 

7.12   Facilities for Owner Personnel


20

 

7.13   Performance Tests


20

 

7.14   Process License Fees


20

 

7.15   Record As-Built Drawings and SpecIfications


20

 

7.16   Handover Documentation


20

 

7.17   Information Systems for Owner Use


20

 

7.18   Exclusions from Contractor’s Scope of Work


20

8.0

PROJECT MANAGEMENT AND ADMINISTRATION


20

9.0

QUALITY ASSURANCE


21

10.0

ENGINEERING


21

 

10.1    General


21

 

10.2    Specific Tasks by Discipline


23

11.0

ENGINEERING: THIRD-PARTY CONSULTANTS


30

12.0

PROCUREMENT


31

 

12.1    General


31

 

12.2    Purchasing Procedure


31

 

12.3    Requisitions/Purchases


31

 

12.4    Expediting and Inspection


31

 





Page 3 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

12.5    Factory Acceptance Tests


32

 

12.6    Supply of Equipment – Tagged Equipment Items


32

 

12.7    Supply of Equipment – Bulk Materials


32

 

12.8    Spare Parts


32

 

12.9    Catalysts & Chemicals, Oils & Lubricants


33

 

12.10   Miscellaneous Materials Supply


34

 

12.11   Traffic and Logistics Services


34

13.0

MATERIALS MANAGEMENT


35

 

13.1    Home Office Materials Management


35

 

13.2    Site Materials Management


35

14.0

SUBCONTRACT SERVICES


35

 

14.1    Engineering Design & Consultancy Subcontracts


35

 

14.2    Site Construction Subcontracts


3

 

14.3    Subcontracts during Commissioning, Start-up, and Initial Operation up to
Substantial Completion of Train 3


35

 

14.4    Contractor Provided Service Subcontracts


36

15.0

CONSTRUCTION


36

 

15.1    General


36

 

15.2    Construction Scope of Work


36

 

15.3    Rules and Regulations


37

 

15.4    Community Engagement


37

 

15.5    Construction Labor


37

 

15.6    Construction Equipment


37

 

15.7    Consumable Construction Materials


38

 

15.8    Subcontracts


38

 

15.9    Drainage


38

 

15.10   NOT USED


38

 

15.11   Site Facilities and Construction Utilities


38

 

15.12   Disposal of Construction Waste


39

 

15.13   Security


39

 

15.14   Heavy Lifts


40

 

15.15   Construction Temporary Facilities


41

 

15.16   Contractor’s Tools and Construction Equipment


42

 

15.17   Construction Permits


42

16.0

PRE-COMMISSIONING, COMMISSIONING, COMPLETION AND ACCEPTANCE


42

 

16.1    General


42

 

16.2    Commencement of Commissioning and Start-up


43

 

16.3    Operator Training


43

 

16.4    Operations Tests


43

17.0

SIMULTANEOUS OPERATIONS


44

18.0

OPERATIONS AND MAINTENANCE MANAGEMENT SYSTEMS AND PROCEDURES


44

 

18.1    Asset Integrity Management Systems


44

 

18.2    Operations Management Procedures


44

 

18.3    Operations and Maintenance PROCEDURES and Manuals


44

19.0

PREPARATION OF PRECOMMISSIONING, COMMISSIONING, AND INITIAL START-UP PROCEDURES
AND MANUALS


45

20.0

CONTRACTOR PROVIDED TRAINING FOR OWNER PERSONNEL


46

 

20.1    Updating of Operations TrainiNg Simulator


46

 

20.2    Preparation of Training Materials


46

 

20.3    Preparation of Training Materials for Subcontractor Equipment Packages


46

 

20.4    Training Courses


47

 





Page 4 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

20.5    Training Courses for Vendor Equipment Packages


47

21.0

ASSISTANCE TO OWNER


47

 

21.1    Required Submissions to Regulatory Agencies


47

 

21.2    Technical Support to Owner’s Regulatory Services Consultants


47

22.0

THIRD-PARTY INTERFACES


47

 

22.1    NOT USED


47

 

22.2    NOT USED


47

 

22.3    NOT USED


47

 

22.4    NOT USED


47

 

22.5    NOT USED


47

 

22.6    NOT USED


47

 

22.7    NOT USED


47

 

22.8    Brownsville Navigation District Tarrif


47

 

22.9    Environmental Impact Statement Commitments Dispositions


48

23.0

FACILITIES FOR OWNER PERSONNEL


48

 

23.1    Office Accommodation for Owner personnel in Contractor’s Home Office


48

 

23.2    Temporary Facilities Provided at Site by Contractor for Owner’s Project
Personnel


48

24.0

PERFORMANCE GUARANTEES AND PERFORMANCE TESTING


48

25.0

PROCESS LICENSE FEES


48

26.0

DOCUMENT NUMBERING


48

27.0

RECORD AS-BUILT DRAWINGS AND SPECIFICATIONS


49

28.0

HANDOVER DOCUMENTATION


49

29.0

INFORMATION SYSTEMS FOR OWNER USE


49

30.0

EXCLUSIONS FROM CONTRACTOR’S SCOPE OF WORK


49

31.0

[***]


50

APPENDIX 1:

ENVIRONMENTAL IMPACT STATEMENT COMMITMENTS


51

APPENDIX 2:

[***]


52

APPENDIX 3:

NOT USED


53

APPENDIX 4:

NOT USED


54

 





Page 5 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

1.0        INTRODUCTION

1.1        PROJECT DESCRIPTION

Contractor shall perform the engineering, procurement, construction,
pre-commissioning, commissioning, start-up and testing of a turnkey liquefied
natural gas (“LNG”) liquefaction facility, consisting of one (1) liquefaction
unit having an aggregate nominal LNG production capacity of approximately [***]
million metric tonnes per annum (“mtpa”) and associated facilities, for the
purpose of liquefying natural gas to form LNG, including feed gas treatment
facilities, and all systems and infrastructure, including temporary facilities,
from the feed gas tie-in to the LNG rundown tie-in, and all related
appurtenances thereto (the “Facility”) located at a site south of the
Brownsville-Port Isabel Highway and north of the Brownsville Ship Channel in
Cameron County near Brownsville, Texas (the “Site”), and owned by Rio Grande
LNG, LLC (“Owner”);

1.2        SCOPE OF DOCUMENT

This document defines the Scope of Work (the “SOW”) to be performed by
Contractor during the EPC phase for implementation of Train 3.

The Facility will be constructed in several successive phases of development. At
full build-out the Facility will ultimately be comprised of six (6) LNG
liquefaction trains, four (4) LNG storage tanks, two (2) marine loading jetties
with associated utilities and infrastructure as further described in the Basis
of Design (the “BOD”).

2.0        BASIS FOR EPC EXECUTION

Contractor shall develop detailed engineering design for Train 3, and undertake
procurement, construction, commissioning, start-up and initial operation of the
Facility in accordance with the BOD, and as defined in the EPC Agreement (the
“EPC Agreement”).   The design of Train 3 shall be, to the extent described in
Section 6, identical to Trains 1 and 2.

Contractor shall design and construct the Facility in compliance with the EPC
Agreement, Applicable Law, and Applicable Codes and Standards.

3.0        DEFINITIONS

Definitions are provided below. Capitalized terms set forth herein that are not
defined will have the meaning as agreed in the EPC Agreement, as applicable.  In
the event that there is a conflict between the Agreement and this document, the
terms and conditions in the Agreement prevail.

 

 

Term

Definition

3D

Three-dimensional

2D

Two-dimensional

Agreement

EPC Agreement

AIMS

Asset Integrity Management System

AEP 138 kV Electrical Switchyard (also called Pompano Switchyard)

Public Utility Electrical Switchyard being installed by others

APCI

Air Products and Chemicals, Inc.

ASME

American Society Mechanical Engineers

 





Page 6 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

BASF

BASF SE

BND

Brownsville Navigation District

BOG

Boil-off Gas

BOM (Bill of Material)

List of all required components of an assembly of parts or complete item -
usually shown on the drawing

CAD

Computer-aided design

Capital Spare Parts

Those capital spare parts listed in Attachment W for use after Substantial
Completion which are to be included in the Work and the Contract Price, as
further set forth in Section 3.4B of the EPC Agreement

Central Control Building or CCB

A-7007 listed in the building list, document number 195910-000-CA-LI-1001 

CFD

Computational fluid dynamics – computational method (software) used to analyze
complex engineering scenarios / systems

Change Order

A written instrument signed by both Parties after the execution of this
Agreement in the form of Schedule D-1, that authorizes an addition to, deletion
from, suspension of, or any other modification or adjustment to the requirements
of this Agreement, including an addition to, deletion from or suspension of the
Work or any modification or adjustment to any Changed Criteria.  Owner and
Contractor are entitled to a Change Order in accordance with Article 6 of the
EPC Agreement

CMT

Construction management team

CMMS

 

Computerized maintenance management system also sometimes referred to as
computerized maintenance management and inspection system (CMMIS)

Commissioning

With respect to the applicable system or subsystem of the Equipment, all
activities required subsequent to achieving Mechanical Completion of such system
or subsystem and prior to RFSU, including the introduction of inert gas to
oxygen free the systems and subsystems, commencement of the drying out process
and tightness tests performed with inert gas at operating pressures, as further
set forth in Attachment A and the performance and completion of the activities
or the Commissioning checklists agreed to by Owner and Contractor.

Commissioning Spare Parts

Spare parts for pre-commissioning, Commissioning, testing and start-up
activities required to achieve Substantial Completion

 





Page 7 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

Common Systems

Those portions of the Facility that will be utilized by Trains 1 through 3,
including, for example, certain utilities, instruments, control systems and
piping.

Construction Equipment

The equipment, machinery, temporary structures, scaffolding, materials, tools,
supplies and systems, purchased, owned, rented or leased by Contractor or its
Subcontractors or Sub-subcontractors for use in accomplishing the Work, but not
intended for incorporation into the Facility.

Contractor

Bechtel Oil, Gas and Chemicals, Inc.

Day

A calendar day

Drawings

The graphic and pictorial documents (in written or electronic format) showing
the design, location and dimensions of the Work, generally including plans,
elevations, sections, details, schedules and diagrams, which are prepared as a
part of and during the performance of the Work.

EDMS

Electronic data management systems

EPC

Engineering, Procurement, Construction and Commissioning.

EPC Work

See “Work” below

Equipment

All equipment, materials, supplies and systems required for the completion of
and incorporation into the Facility.  Equipment excludes Construction Equipment.

Facility

A greenfield turnkey liquefied natural gas (“LNG”) liquefaction facility,
consisting of one (1) liquefaction unit having an aggregate nominal LNG
production capacity of up to approximately [***] million metric tonnes per annum
(“mtpa”) and associated facilities, for the purpose of liquefying natural gas to
form LNG, including feed gas treatment facilities, and all systems and
infrastructure, including temporary facilities, from the feed gas tie-in to the
LNG rundown tie-in, and all related appurtenances thereto, as further described
in the EPC Agreement and attachments.

FEED

Front End Engineering Design or Basic Engineering

FERC

Federal Energy Regulatory Commission

GECP or Good Engineering and Construction Practices

The generally recognized and accepted reasonable and prudent practices, methods,
skill, care, techniques and standards employed by the international LNG
liquefaction and storage engineering and construction industries with respect
to: (i) the engineering, procurement, construction, pre-commissioning,
Commissioning,

 





Page 8 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

 

testing and start-up of natural gas liquefaction and storage facilities of
similar size and type as the Facility and in accordance with Applicable Codes
and Standards and Applicable Law; (ii) personnel and facility safety and
environmental protection; (iii) efficient scheduling of the Work; and (iv) the
reliability and availability of the Facility under the operating conditions
reasonably expected at the Site, as specified in this Attachment A.

Governmental Instrumentality

Any federal, state or local department, office, instrumentality, agency,
authority, board or commission having jurisdiction over a Party or any portion
of the Work, the Facility or the Site.

HAZID

Hazard identification

HAZOP

Hazardous operations

ICSS

Integrated Control and Safety System

Industrial Cyber Security System

Software used to mitigate cyber threats and attacks.

IT

Information technology

Jetty

Jetty is as defined and used in the LNG industry. It is also used
interchangeably with “Berth” in this SOW.

Material Selection Diagrams

Drawing which shows material selection information and Specification.

Mechanical Completion

With respect to (a) the applicable system or subsystem of the Equipment or (b) a
Train, that, with the exception of Punchlist items, all of the following have
occurred: (i) Contractor has completed all design, procurement, fabrication,
assembly, erection, installation and pre-commissioning of all Equipment
(including all systems and components of Equipment, such as all operating,
protection, fire, safety and other related systems required or necessary prior
to start-up) for such applicable system or subsystem of the Equipment or a Train
to ensure that all such Equipment or Train was correctly fabricated, assembled,
erected, installed, tested and pre-commissioned and is capable of being operated
safely and reliably within the requirements and specifications contained in this
Agreement, all as set forth in greater detail in Attachment A and the Mechanical
Completion checklists agreed by Owner and Contractor in accordance with Section
11.1A; (ii) the applicable system, subsystem of Equipment or Trains ready for
the commencement of Commissioning; (iii) Contractor and Owner have agreed upon
an initial Punchlist of items as set forth in Section 11.6; (iv) Contractor has
delivered to Owner a Mechanical Completion Certificate for the applicable system
or subsystem or Train in the form of Schedule L-1 and Owner has accepted such
certificate by signing such certificate;

 





Page 9 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

 

and (v) performance by Contractor of all other obligations required under this
Agreement for Mechanical Completion.

MCHE

Main Cryogenic Heat Exchanger

Minimum Acceptance Criteria

The minimum acceptance criteria specified in Attachment T.

NDT

Non-destructive testing

Noise Philosophies

The philosophy that describes the requirements for noise control for the
Facility.

OREDA

Offshore and onshore reliability data.

Party or Parties

Rio Grande LNG, LLC a limited liability company organized under the laws of
Texas, and/or[Bechtel Oil, Gas and Chemicals, Inc., a corporation organized
under the laws of Delaware, as the circumstance requires.

Performance Guarantees

The performance guarantees specified in the EPC Agreement.

Performance Tests

Those tests performed by Contractor to determine whether the Facility meets the
Performance Guarantees and Minimum Acceptance Criteria, which tests shall be set
forth in Attachment S and, to the extent not specified therein, as developed in
accordance with Section 11.3 of the EPC Agreement.

Permanent Buildings

Permanent Buildings shall mean those buildings listed in Buildings List
195910-000-CA-LI-1001 referenced in the BOD required to be constructed for
operation of Train 3.

Permit

Any valid waiver, certificate, approval, consent, license, exemption, variance,
franchise, permit, authorization or similar order or authorization from any
Governmental Instrumentality required to be obtained or maintained in connection
with the Facility, the Site or the Work.

Person

Any individual, company, joint venture, corporation, partnership, association,
joint stock company, limited liability company, trust, estate, unincorporated
organization, Governmental Instrumentality or other entity having legal
capacity.

Punchlist

 

Those finishing items required to complete the Work, the completion of which
shall not interrupt, disrupt or interfere with the safe and reliable operation
or use of all or any part of the Facility as contemplated by the EPC Agreement,
as more fully described in Section 11.6 of the EPC Agreement.

 





Page 10 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

Project

The engineering, design, procurement, manufacturing, fabrication, assembly,
transportation and delivery of Equipment, construction, pre-commissioning,
Commissioning, testing and start-up of the Facility and all other Work required
to be performed under the EPC Agreement.

Project Philosophies

Engineering design documents defining the engineering and design philosophies to
be embodied in the design engineering, construction and operating requirements
for the Facilities developed during FEED engineering studies as referenced in
the BOD.

Project Requirements

The Applicable Codes and Standards, Project Philosophies, and Specifications as
described in the BOD

Quality Management System (QMS)

Integrated suite of quality assurance plans, procedures and working practices
aimed at delivering Project quality.

RAM

Reliability and Maintenance

Record As-Built Drawings and Specifications

Final, record Drawings and Specifications of the Facility showing the “as-built”
conditions of the completed Facility

Ready for Start-up or RFSU

With respect to a Train, that all of the following have occurred: (i) Contractor
has achieved Mechanical Completion of such Train, including Mechanical
Completion of all systems and subsystems of Equipment for such Train; (ii) all
activities necessary to support the introduction of hydrocarbons, including all
utility and process utility, safeguarding and shutdown systems have been
pre-commissioned, commissioned and integrity verified; (iii) Commissioning is
complete, cool down can commence for such Train, and such Train is ready for
startup and acceptance of feed gas; (iv) Equipment vendor representatives and
other specialist Subcontractors required to support RFSU and early operations
are mobilized at the Site; (v) Contractor has delivered to Owner a RFSU
Certificate in the form of Schedule L-3 and Owner has accepted such certificate
by signing such certificate; and (vi) performance by Contractor of all other
obligations required under this Agreement for RFSU of such Train. 

 

 

SEAMS

Safety and environmental action management system

SIL

Safety integrity level

 





Page 11 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

Site

Those parcels of land where the Facility shall be located, as shown in greater
detail in Attachment Z.  For the avoidance of doubt, the Site does not include
any restricted areas designated in Attachment Z.

Spare Parts

Commissioning spare parts, Capital Spare Parts and Operating Spare Parts

Specifications

Those documents consisting of the written requirements for Equipment, standards
and workmanship for the Work and performance of related services, which are
prepared as a part of and during the performance of the Work.

Subcontract

An agreement by Contractor with a Subcontractor for the performance of any
portion of the Work.

Subcontractor

Any Person (other than an Affiliate of Contractor), including an Equipment
supplier or vendor, who has a direct contract with Contractor to manufacture or
supply Equipment which is a portion of the Work, to lease Construction Equipment
to Contractor in connection with the Work, to perform a portion of the Work or
to otherwise furnish labor or materials. 

Sub-subcontractor

Any Person (other than an Affiliate of Contractor), including an Equipment
supplier or vendor, who has a direct or indirect contract with a Subcontractor
or another Sub-subcontractor to manufacture or supply Equipment which comprises
a portion of the Work, to perform a portion of the Work or to otherwise furnish
labor, materials or equipment (including Equipment).

Substantial Completion or SC

That all of the following have occurred with respect to a Train: (i) Mechanical
Completion of such Train, including Mechanical Completion of all systems and
subsystems of Equipment of such Train; (ii) RFSU has been achieved for such
Train; (iii) not used; (iv) all Minimum Acceptance Criteria have been achieved;
(v) in the case that all Performance Guarantees have not been achieved, Owner
has accepted (such acceptance not to be unreasonably withheld) Contractor’s
corrective work plan, and Contractor has turned over the Train pursuant to
Section 11.5A; (vi) Contractor and Owner have agreed upon a list of Punchlist
items as set forth in Section 11.6; (vii) any Delay Liquidated Damages due and
owing have been paid to Owner in accordance with Section 13.2; (viii) the entire
Work related to such Train (including training and the delivery of all
documentation, manuals and instruction books necessary for safe and proper
operation) has been completed, except for Punchlist items, in accordance with
the requirements and Specifications of this Agreement; (ix) Contractor has
delivered to Owner all Capital Spare Parts for such Train in accordance with

 





Page 12 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

 

Section 3.4B; (x) Contractor has delivered to Owner the applicable Substantial
Completion Certificate in the form of Schedule L-5 and as required under Section
11.3 and Owner has accepted such certificate by signing such certificate; (xi)
such Train is available for commercial operation in accordance with the
requirements of this Agreement, and with respect to Substantial Completion of
Train 3, Train 3 has been integrated with Train 1 and Train 2; (xii) Contractor
has obtained all Permits required to be obtained by Contractor under this
Agreement; and (xiii) Contractor has delivered to Owner a fully executed Interim
Lien and Claim Waiver in the form of Schedules K-1 and K-2, fully executed
Interim Lien and Claim Waivers from all Major Subcontractors in the form of
Schedules K-3 and K-4 and, if requested by Owner, fully executed Interim Lien
and Claim Waivers from all Major Sub-subcontractors substantially in the form of
Schedules K-3 and K-4, covering all Work up to the date of Substantial
Completion.

TBE

Technical bid evaluation

Train 1

The first phase of the Expanded Facility, including a nominal [***] mtpa natural
gas liquefaction unit, a comparably-sized natural gas pretreatment unit, LNG
Storage Tank 1 and Tank 2, an LNG loading dock and marine structures capable of
berthing and loading LNG Tankers with capacities from 125,000 m3 to 185,000 m3,
the Common Systems necessary to operate Train 1, the control room and other
systems.

Train 2

The second phase of the Expanded Facility, including a nominal [***]
mtpa natural gas liquefaction unit, a comparably-sized natural gas pre-treatment
unit, the Common Systems necessary to operate Train 2 (but not needed for Train
1) and other systems.

Train 3

The third phase of the Expanded Facility to be designed, procured, constructed,
pre-commissioned, Commissioned, started up and tested for the Facility,
including a nominal [***] mtpa  natural gas liquefaction unit, a
comparably-sized natural gas pre-treatment unit, the Common Systems necessary to
operate Train 3 (but not needed for Train 1 or Train 2) and other systems.

Unit

An individual, and complete process component which is regarded as a single
entity, but which can also form an individual component of a larger, more
complex system.

UPS

Uninterrupted Power Supply

Work

All obligations, duties and responsibilities required of Contractor pursuant to
this Agreement, including all Equipment, Construction Equipment, spare parts,
procurement, engineering, design, fabrication, erection, installation,
manufacture, delivery,

 





Page 13 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

 

 

Term

Definition

 

transportation, storage, construction, workmanship, labor, pre-commissioning,
Commissioning, inspection, training, Performance Tests, other tests, start-up
and any other services, work or things furnished or used or required to be
furnished or used, by Contractor in the performance of this Agreement, including
that set forth in Attachment A and Section 3.1A and any Corrective Work.  For
the avoidance of doubt, the Work shall include the Train 3 Work.

(W)PQR

(Weld) Procedure Qualification Record

WPS

Weld Procedure Specification

 

4.0         OWNERS EXECUTION PHILOSOPHY

Key philosophies and guiding principles that Owner strives to adopt for the
Project are discussed in this section.

4.1         PROJECT MANAGEMENT

·



Contractor and Owner shall work together in an open, transparent, and
cooperative manner in the interest of the Project to deliver a Project that is
successful for both Parties;

·



Contractor and Owner shall work together to minimize risk exposure for both
Parties;

·



Owner’s Project team shall be structured on a lean, fit- for-purpose basis,
applying spot checks in witness points and selective audits. It shall be
structured to engage with the Contractor’s team in an efficient manner;

·



Contractor shall submit to Owner a Project Execution Plan which details their
organization structure (e.g. sole execution or joint venture, construction
management team / Subcontractor), number and location of operating centers, and
modular versus stick-built erection);

·



After the Effective Date of the EPC contract, the Owner and its advisors as well
as representatives from Owner’s insurers and Lenders, have the right to access
all areas in the operating centers (home office, fabrication facilities and
Site) where Work is under control or being performed by Contractor without
obtaining Contractor’s permission. As such those accessing shall comply with
prevailing safety and security regulations; and

·



Contractor shall turn over specified Drawings, Specifications and other design
documents, construction documents and databases, that are to be delivered to
Owner, including the 3D model, in native format as part of the Facility
turnover.

4.2         HEALTH, SAFETY AND SECURITY

·



Contractor shall comply with all obligations found in the Agreement, as well as
local safety regulations for all operating centers (home office, engineering
centers, fabrication facilities and Site) as a minimum;

·



Contractor shall supply Owner with a copy of their HSSE philosophies and derived
policies;

·



Contractor shall update their most recent OSHA 300 Safety Logs covering the last
3 years prior to bid submission;

·



All Project related safety statistics shall be included in the Contractor’s
weekly and monthly reports;

·



Contractor shall conduct safety audits during the life of the Project and
provide summaries of the results to Owner;

·



Design and construction method selections shall incorporate related safety
aspects;





Page 14 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

·



Owner shall be invited to be an active participant in all safety audits and
shall be involved in all incident investigations with appropriate provisions are
made to preserve applicable legal privileges;

·



The design shall take into consideration ergonomics; and

·



SIMOPS requirements to be addressed.

4.3         ENVIRONMENTAL

·



Contractor shall demonstrate compliance with all environmental requirements for
air, water and noise emissions and select engineering, construction and
logistics solutions that minimize the impact on the environment and surrounding
infrastructure as far as practical, and within the limits as stipulated in the
Permits; and

·



Contractor shall have a well-developed environmental management plan with
execution strategies for dealing with emergency and adverse weather events.

4.4         PERMITTING

·



Contractor shall support all Permit filings as required.

4.5         QUALITY

·



Contractor shall provide for Owner’s review an external audit schedule within
[***] ([***]) Days of LNTP.

·



Owner shall have access to review external & internal quality audit
non-compliances and close-out actions, except those that have a commercial
nature.

4.6         COST AND SCHEDULE BALANCE

·



Contractor shall propose an execution plan which provides optimal overall cost
given schedule constraints.

4.7         COMMERCIAL

·



Contractor shall make full use of frame-work agreements, master service
agreements and master purchase agreements put in place by Owner; and

4.8         ENGINEERING

·



Parties shall strive to minimize change to the Project once the EPC contract has
been executed. The ultimate goal shall be to limit changes to those required by
regulations or changes in legislation. Contractor shall utilize an efficient and
robust change management process for the benefit of both Parties. This shall
also ease the processing of detailed work packages and change management with
FERC;

·



Owner shall have ongoing access to EPC design and construction records for
review purposes through the Contractor’s electronic data management system;

·



Design shall comply with codes, standards and Applicable Law;

·



GECP level of plant automation and state-of-the-art plant condition monitoring,
to support a lean operations and maintenance Owner’s team;

·



GECP level of overall Facility availability;

·



Design considerations include: ability to construct, commission, test, operate
and maintain the Facility in a safe and efficient manner; and

·



Equipment design and selection shall respect the desire to avoid excessive
maintenance. Owner desires Contractor to include in the selection the life-cycle
cost.





Page 15 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

4.9         CONSTRUCTION MANAGEMENT, STARTUP AND OPERATIONS

·



In addition to the design, engineering and construction of the Facility,
Contractor shall be expected to start-up, maintain and operate the Facility
through SC of Train 3. Activities include:

1.



Preparation of training, maintenance and operations manuals;

2.



Training of Owner operations and maintenance personnel;

3.



Supervision of Owners operations and maintenance personnel;

4.



Commissioning;

5.



Start-up;

6.



Initial operations;

7.



Performance Tests and operations tests;

8.



Maintenance and upkeep of the Site and Facility until SC is achieved; and

9.



Loading of Equipment and plant data, inclusive of baseline readings, into
applicable plant integrity and maintenance management systems in time to work
with these support systems from Ready for Start Up (“RFSU”).

·



Owner shall have the right to occupy and make use of the permanent buildings at
an agreed upon time with Contractor in advance of SC of Train 3.

4.10       COMMUNITY AND STAKEHOLDER ENGAGEMENT

·



Contractor shall implement a community engagement program which takes into
consideration active participation of the local vendors and contractors; and

·



Contractor shall work together with Owner in local and regional stake holder
interactions.

4.11       REPORTING

·



Contractor shall provide, but not limited to the below, reports subject to those
defined within the EPC Agreement executed between Owner and Contractor;

·



Contractor shall inform Owner and provide copies of any communications with
applicable Governmental Instrumentalities;

·



Contractor shall supply all required information to support Owner tax-related
filings; and

·



Contractor shall submit comprehensive and transparent progress reports.

5.0         EPC AGREEMENT REFERENCE DOCUMENT LIST

The EPC Agreement will have two sets of reference documents:

·



Documents listed in the BOD, Appendix 5, and

·



A complete set of verified FEED documents

6.0         SCOPE OF FACILITIES

Train 3 is a identical copy of Train 1 and Train 2 LNG liquefaction and
pre-treatment facilities, and ties into to a common NG supply, LNG and
condensate run-down lines, and is connected to extended utilities distribution
and process control. The scope includes amongst others:

·



Natural gas pretreatment units, including:

·



Acid gas removal unit (including H2S scavenging & Hg removal), ([***]),

·



Dehydration unit ([***])

The specification of treated gas exiting the Dehydration Unit shall be pursuant
to the BOD and the Process Design Basis,

·



HRU, ([***])

·



Natural gas liquefaction unit, including:

·



Refrigeration, ([***]),





Page 16 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

·



Compressor string A, ([***]),

·



Compressor string B, ([***]),

·



Liquefaction, (Unit number 14)

·



Additional detail:

·



Train 3 North Substation

·



Train 3 LER

·



Train 3 South Substation

·



Train 3 ASDS Substation 1

·



Train 3 ASDS Substation 2

·



Train 3 Re-compressor ASDS Substation

·



Common Systems and infrastructure Equipment required for the operation of Train
3 but not required for the operation of Train 1 or Train 2, as indicated in
Major Equipment List, [***], such as:

·



AGRU oxidizer to similar design as in Train 1 except that treatment of
condensate storage vapor returns is not required;

·



Extended electrical power distribution, ICSS, and Telecoms network, inclusive
CCB added Equipment;

·



Roads and paving to serve the Train 3 area.

·



Train 3 LNG rundown to tie-in location in LNG storage tank area

·



LNG Train 3 Underground Works

·



Temporary Facilities required for construction and initial operation of the
facilities.

·



Tie-ins for expansion to Train 4 rundown, to facilitate future expansion without
disrupting operations.

·



Tie-in of Train 3 roads to Site roads,

·



Train 3 Surface water drainage systems segregated by source, or potential
contamination;

·



Effluent water treatment, [***] (primary treatment only – including Holding
Ponds and Outfalls, and First Flush Basins for Train 3;

·



Common Systems and infrastructure required for the operation of Train 3,
including:

·



Boil-off gas compression facilities for Train 3 with compressor installed and
ready for operation at RFSU Train 3,

·



Tie-ins to Amine storage and Hot Oil Storage

·



Tie-ins to Refrigerant storage;

·



Utility Systems, including the following:

·



Essential Power Generation Systems including the following:

·



Essential power generator, ([***]) (one additional unit for Train 3)

·



Essential Power Distribution to Train 3 users

·



Water Storage and Water Supply Systems, comprising the following:

·



Tie-in to Fresh water system, ([***])

·



Tie-in to Drinking water system, ([***]);

·



Tie-in to Demineralized water system;

·



Tie-in to and extension of Firewater, firefighting and safety systems

·



Tie-in to Plant and instrument air system;

·



Tie-in to Nitrogen distribution system.

·



Tie-in to Fuel gas system

·



Additional circuit breakers in Main Intake Station 1, [***] for supply of
electrical power to Train 3 North Substation.

·



Electric power distribution and lighting systems serving Train 3, including
tie-in to Main Intake Station 1.





Page 17 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

7.0        CONTRACTOR SCOPE OF WORK

Contractor shall perform the Work described in this SOW in accordance with the
requirements of the EPC Agreement.

7.1        HOME OFFICE SERVICES

Contractor shall include but not be limited to providing the following home
office services:

·



Project Management and Administration (Refer to Section 8 of this SOW);

·



Quality Assurance (Refer to Section 9 of this SOW);

·



Engineering (Refer to Section 10 of this SOW);

·



Engineering by specialist third-party consultants required to support and/or
validate Contractor’s engineering design (Refer to Section 11 of this SOW); and

·



Procurement (Refer to Section 12 of this SOW).

7.2        SUPPLY OF EQUIPMENT AND MATERIALS REQUIRED TO CONSTRUCT THE FACILITY

Contractor shall include but not be limited to supplying Equipment required to
construct the Facility, including the following:

·



All tagged Equipment (Refer to Section 12.6 of this SOW);

·



Bulk material items to be incorporated as part of the permanent works (Refer to
Section 12.7 of this SOW);

·



Spare parts (Refer to Section 12.8 of this SOW);

·



Catalysts and chemicals (Refer to Section 12.9.1 of this SOW);

·



Oils and lubricants (Refer to Section 12.9.2 of this SOW);

·



Furnishings, fittings and special Equipment for installation within Facility
buildings (Refer to Section 12.10.1 of this SOW);

·



Workshop Equipment (Refer to Section 12.10.2 of this SOW);

·



Portable firefighting and miscellaneous safety Equipment (Refer to Section
12.10.3 of this SOW); and

·



Plant mobile Equipment (Refer to Section 12.10.4 of this SOW).

7.3        TRAFFIC AND LOGISTICS SERVICES

Contractor shall include but not be limited to providing the traffic and
logistic services defined in Section 12.11 of this SOW.

7.4        MATERIALS MANAGEMENT SERVICES

Contractor shall include but not be limited to providing the materials
management services defined in Section 13 of this SOW.

7.5        SUBCONTRACTED SERVICES

Contractor shall include but not be limited to providing the subcontracted
services defined in Section 14 of this SOW.

7.6        SERVICES REQUIRED TO CONSTRUCT THE FACILITY

Contractor shall include but not be limited to providing the construction
services required to construct the Facility listed in Section 6 of this SOW.

·



General (Refer to Section 15.1 of this SOW);

·



Summary construction scope of work (Refer to Section 15.2 of this SOW);

·



Rules & regulations (Refer to Section 15.3 of this SOW);





Page 18 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

·



Community awareness (Refer to Section 15.4 of this SOW);

·



Construction direct labor (Refer to Section 15.5 of this SOW);

·



Provision of construction plant and equipment required to build the facilities
(Refer to Section 15.6 of this SOW);

·



Supply of the construction consumables (Refer to Section 15.7 of this SOW);

·



Subcontracts for the supply and erection of Equipment and materials forming part
of the Project (Refer to Section 15.8 of this SOW);

·



Supply of the construction utilities, including fresh water supply and
construction power supply: (Refer to Section 15.11 of this SOW);

·



Sewage disposal (Refer to Section 15.11 of this SOW);

·



Waste material handling and disposal (Refer to Section 15.12 of this SOW);

·



Provision of Site security (Refer to Section 15.13 of this SOW);

·



Provision of heavy lift equipment (Refer to Section 15.14 of this SOW);

·



Temporary facilities required to support construction and Commissioning of the
facilities (Refer to Section 15.15 of this SOW);

·



Provision of Construction Equipment (Refer to Section 15.16 of this SOW);

·



Provision of Contractor’s construction permits (Refer to Section 15.17 of this
SOW); and

7.7        PRECOMISSIONING AND COMMISSIONING SERVICES

Contractor shall include but not be limited to providing pre-commissioning and
Commissioning services as follows:

·



General (Refer to Section 16.1 of this SOW);

·



Commencement of Commissioning and start-up (Refer to Section 16.2 of this SOW);

·



Performance Tests to demonstrate that the facilities meet the Performance
Guarantees and Minimum Acceptance Criteria. Performance Tests shall be carried
out in accordance with the requirements stated in the EPC Agreement;

·



Preparation of operations management procedures (Refer to Section 18.2 of this
SOW);

·



Preparation of Site security procedures (Refer to Section 15.13 of this SOW);

·



Preparation of maintenance procedures (Refer to Section 18.3.1 of this SOW);

·



Preparation of statutory maintenance and inspection procedures (Refer to Section
18.3.2 of this SOW);

·



Preparation of pre-commissioning and Commissioning instructions (Refer to
Section 19.0 of this SOW);

·



Preparation of start-up, operations and shut-down materials (Refer to Section
19.0 of this SOW); and

·



Preparation of operation and maintenance procedures (Refer to Section 19.0 of
this SOW).

7.8        SIMOPS

Contractor shall ensure simultaneous operations provisions (Refer to Section 17
of this SOW). The overall design philosophy shall include the provision of
tie-ins to allow sequential expansion of the Expanded Facility without the need
for extensive and complete shutdowns of operations.

7.9        TRAINING OF OWNER PERSONNEL

Contractor shall include but not be limited to provide training for Owner
personnel as detailed in Section 20 of this SOW.

7.10      ASSISTANCE TO OWNER

Contractor shall include but not be limited to the following assistance to
Owner:





Page 19 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

·



Input for regulatory submissions by the Owner (Refer to Section 21.1 of this
SOW); and

·



Technical support for Owner’s regulatory consultants (Refer to Section 21.2 of
this SOW)

·



Home office services for spare parts with reference to the Spares Philosophy
which contains estimated lists.

·



Labor statistics on extent of actual local content to allow Owner to interact
with Cameron County on property tax and possible rebates.

·



Contractor is to include in its Monthly Progress Reports the local labor content
percentage as of the reporting period in the applicable month for the Project
through the latest reporting period. [***].

7.11       THIRD-PARTY INTERFACES

Contractor shall include but not be limited to work with respect to Project
third-party interfaces as described in Section 22 of this SOW.

7.12       FACILITIES FOR OWNER PERSONNEL

Contractor shall include but not be limited to providing the following
facilities for Owner’s personnel:

·



Office accommodations for Owner personnel in Contractor’s home office (Refer to
Section 23.1 of this SOW); and

·



Office accommodations for Owner personnel at Site (Refer to Section 23.2 of this
SOW).

7.13       PERFORMANCE TESTS

Contractor shall undertake performance testing of the completed facilities as
detailed in Section 24 of this SOW.

7.14       PROCESS LICENSE FEES

Contractor shall include the cost of third-party process license fees as
detailed in Section 25 of this SOW.

7.15       RECORD AS-BUILT DRAWINGS AND SPECIFICATIONS

Contractor shall update Drawings and Specifications to Record As-Built status as
indicated under Section 26 of this SOW.

7.16       HANDOVER DOCUMENTATION

Contractor shall provide documentation as described in Section 27 of this SOW.

7.17       INFORMATION SYSTEMS FOR OWNER USE

Contractor shall specify and set up information software systems for Owner’s use
following handover as described under Section 28 of this SOW.

7.18       EXCLUSIONS FROM CONTRACTOR’S SCOPE OF WORK

Exclusions from Contractor’s SOW are listed under Section 29.

8.0         PROJECT MANAGEMENT AND ADMINISTRATION

Contractor shall assign a qualified and experienced Project management team for
effective control and coordination of all aspects of Project execution
throughout all phases of EPC execution through to contract closeout.

Contractor shall maintain a Project-specific EPC Project Execution Plan. The EPC
Project Execution Plan shall be a comprehensive project management document that
describes the overall execution strategy for the Project; establishes the
methods by which the Contractor executes, monitors, and





Page 20 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

controls the Project; and consolidates the integration of a number of discrete
function specific execution plans created for managing all elements of the
Project execution.

[***].

9.0         QUALITY ASSURANCE

Contractor shall prepare and implement a Project-specific quality plan approved
by Owner.  The Plan shall define the Quality Assurance (QA) and Quality Control
(QC) services that will be carried out by Contractor during the Engineering,
Procurement and Construction (EPC) phase of the Project to design, build,
commission and start-up a safe, legally complaint, repeatable, and fully
functional Facility.  The quality plan will comply with the requirements for a
quality plan stated in the EPC Agreement.

Contractor shall:

·



Require that Subcontractors and Sub-Subcontractors comply with the quality
requirements in the EPC Agreement, and develop their own quality plans that meet
the intent of the requirements in the Contractor’s Quality Plan;

·



Operate a quality management system throughout execution of the Project;

·



Appoint a dedicated management representative, with responsibility for ensuring
that the quality management system is maintained and implemented;

·



Organize and facilitate Quality Workshops for the project team. Owner will be
invited to attend these workshops.

·



Undertake quality surveillance activities and audits associated with
engineering, procurement and construction in accordance with the EPC Agreement.

·



Include in the overall Project Quality Plan the execution of two (independent)
joint PEER reviews, each lasting 1 to 2 weeks and attended by senior staff not
directly involved in the project. These shall cover:

·



Detailed design & engineering close-out review when progress beyond 80%;

·



Pre-operations readiness review, between MC and prior to RFSU, to a) check
proper close-out on plant changes, b) spot check as-built plant line-up, c)
check available documentation to safely start-up the Plant, and d) level of
integration and training of the joint commissioning team;

·



[***].

The Project quality plan shall identify a program of quality audits to be
performed. Owner will be given notification of the scope and date of planned
quality audits specified in the Project quality plan to enable Owner’s
participation in non-commercial quality audits as an observer. The quality
auditing will cover key Contractor Project activities, including the activities
of Major Subcontractors and Major Sub-subcontractors. If a noncompliance is
identified during a quality audit, Contractor shall inform Owner on the
corrective action to be taken, report status updates, and inform when the
corrective action is closed out, as part of monthly progress reporting. Where
the Contractor performs ad-hoc non-commercial internal quality audits without
invitation to the Owner, then any corrective actions and follow-up will be
shared with Owner, as part of monthly progress reporting.

10.0       ENGINEERING

10.1       GENERAL

Contractor shall perform engineering necessary to define the technical
requirements for the Facility listed under Section 6 of this SOW to the extent
necessary for the procurement of Equipment, including





Page 21 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

bulk materials and consumables necessary to construct the Facility, and to
safely construct, commission, start-up, and operate the facilities. Technical
requirements shall be in accordance with the requirements defined within the BOD
and the Project Drawings and Specifications referenced therein plus the full set
of updated verified FEED documents.

Contractor’s engineering services shall comprise the following:

a.



Any FEED-identified actions to be performed as part of the EPC Work, e.g., HAZOP
recommendations, SEAMS actions, etc.

b.



Contractor shall prepare engineering Drawings and Specifications or other
documentation necessary to safely construct, commission, start-up, and operate
the Facility.

c.



EPC-specific HAZOP and LOPA workshops with any items of non-conformance with
Project codes, standards, philosophies, and specifications that are identified
as being required to be implemented by Contractor;

d.



Preparation of material take-offs listing bulk materials required to construct
the permanent works;

e.



Preparation of material requisitions for the procurement of Equipment, bulk
materials and consumables required for the Work;

f.



Review and evaluation of Subcontractor quotations received, bid conditioning,
and technical recommendation for award;

g.



Review and approval of Subcontractor documentation to ensure compliance with
Project Specifications;

h.



Performance of design reviews such that the integrity, maintainability,
operability and constructability are addressed by Contractor’s engineering in
accordance with the EPC Agreement;

i.



Provision of technical assistance to Owner, as listed under Section 21 of this
SOW;

j.



Witnessing of Equipment and materials testing, and Subcontractor performance
tests where required based on criticality rating and purchase order
requirements;

k.



Recommendations for Operating Spare Parts for Owner, as listed under Section
12.8 of this SOW;

Operating spare parts exclude the Capital Spare Parts notionally listed in the
Spares Philosophy.

l.



Preparation of Record As-Built Drawings and Specifications, as listed under
Section 26 of this SOW;

m.



Preparation of handover documentation, as specified under Section 27 of this SOW
and in accordance with the EPC Agreement;

n.



Preparation of technical documentation packages for review and approval by
Governmental Instrumentalities when required to obtain necessary Permits for the
Work, as listed under Section 21.1 of this SOW;

o.



Contractor shall incorporate the latest OSHA design requirements into the
Facility design.  This includes, for example, OSHA-required changes in handrail
design; and

p.



Any other activity identified by Contractor required to perform the Work to
deliver the Project.

Contractor shall enter into and administer (i) process licenses and (ii)
technical services Subcontracts with process licensors APCI, BASF and [***] for
the LNG liquefaction, carbon dioxide removal, and HRU, respectively.

Contractor will develop and implement a safety in design program for the
detailed design of the Facility to ensure that the engineering and design
developed by the Contractor integrates elements of hazard identification and
risk assessment methods to select design solutions and details that reduce risks
of injury from construction through operations and maintenance to a level that
is as low as reasonably practical.  This program will include and be applicable
to all engineering disciplines and to all aspects of the Work and will be made
available to the Owner for review. This safety in design program shall





Page 22 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

also encompass ergonomic reviews to ensure operability is duly considered
(including operability Model reviews).

10.2      SPECIFIC TASKS BY DISCIPLINE

Contractor shall, in addition to preparation of engineering deliverables,
perform the following discipline specific engineering tasks, where required to
address design aspects of Train 3 not duplicated from Train 1 and Train 2.

10.2.1   Process Engineering

Contractor shall prepare process engineering deliverables and documentation.

Contractor process engineering activities shall, in addition to the above,
comprise the following:

1.



Contractor shall obtain and incorporate into the engineering design for the LNG
liquefaction Unit necessary engineering information from APCI.

2.



Contractor shall obtain and incorporate into the engineering design for the acid
gas removal Unit necessary engineering information from BASF.

3.



Contractor shall obtain and incorporate into the engineering design for the HRU
Unit necessary engineering information from [***].

4.



Dynamic Simulation

Contractor shall prepare a number of discrete process dynamic simulations to
model system performance for the following critical areas of the process system
design:

1.



MR compressor simulation

2.



PR compressor simulation

3.



BOG compressor simulation

4.



Regen compressor simulation

For each of the above Contractor shall perform the following:

a.



Anti-surge system study

b.



Start-up study (including whether there is a necessity for suction
de-superheater for the propane compressors during start-up of second compressor
string with first compressor string operating)

c.



Blocked outlet scenario study (compressor flare load study)

d.



Control scheme validation study

5.



Surge analysis of rundown lines (LNG Train to LNG storage tank)

Process engineering shall include verification of tie-ins between Train 3 and
Train 1 and Train 2 including Common Systems.

Contractor shall include control logic and equipment design details based on the
Equipment selected.

The purpose of the dynamic simulations is to prove the satisfactory operation of
the subject Equipment concerned over the range of operations specified by the
BOD. A Report on the simulation findings shall be made available to Owner.

5.    LNG Production Model

Contractor shall develop and maintain an LNG production model that will be used
to forecast LNG production based on the range of constraints defined in the BOD.
The model will be updated to reflect the latest P&ID issue and incorporate
relevant final vendor data. Contractors projections for LNG production shall be
made available to Owner.





Page 23 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

In detailed design Contractor shall clearly identify Equipment and system
bottlenecks in the LNG train (and ship-loading system) to ensure that the upper
and lower limits of safe operating envelopes are well defined prior to Train 3
reaching MC, and well defined in the operating instructions. Contractor shall
also verify that under extreme temperatures, i.e. between 99.9% exceedance and
0.1% exceedance, LNG production is not interrupted.

If in the design development it is discovered there are some select bottlenecks
that can readily be removed to allow for example full utilization of available
power to the liquefaction process, then such proposed change(s) shall be
discussed with Owner.

6.    Condensate Backflow

During detailed design, EPC Contractor shall ensure backflow is not possible
from the condensate header into the LNG Trains.

10.2.2   Materials Design Technology

Contractor shall prepare material design technology deliverables and
documentation.

Contractor material design technology activities shall, in addition to the
above, comprise the following:

1.    Welding

Contractor shall prepare Welding Procedure Specifications (WPS) for all relevant
combinations of material, material thickness and size of material to be welded,
including requirements for pre- and post-weld heat treatment if applicable.  The
Specifications shall include requirements for weld procedure qualification and
welding operator qualifications.

Contractor shall prepare Specifications to define requirements for
non-destructive testing (NDT) and pressure testing applicable to all welding
operations.

Subcontractor WPSs and procedure qualification records (PQRs) shall be reviewed
and approved by Contractor.  Contractor shall also review and approve
Subcontractor procedures for non-destructive examination, post weld heat
treatment and pressure testing. Contractor shall require that no Subcontractor
welding is carried out until Contractor has reviewed Subcontractors WPSs and
PQRs and has given written authorization to proceed.

Welding records shall be submitted as part of the Record As-Built Drawings and
Specifications provided by Contractor to record the weld identification number,
WPS, date of welding, welding operator, NDT record identification number and
initials of inspector for every weld. These shall be accompanied by weld maps to
identify the location and identification number of each weld.

2.    Chemical Cleaning

Contractor shall identify the extent of chemical cleaning to be carried out for
each system. Contractor shall indicate the extent of chemical cleaning on the
P&IDs. Contractor will prepare a specification and procedure that defines
fluids, temperatures, and durations to be used which complies with the Project
HSE requirements.

3.    Cathodic Protection

Contractor shall develop Specifications for the, design, supply and installation
of cathodic protection systems required for the Project.

4.    Material Certification





Page 24 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Contractor shall require that pressure containing Equipment, bulk piping and
other applicable materials are supplied with material certification in
accordance with Applicable Codes and Standards.

5.    Positive Material Identification

Contractor shall implement a program of Positive Material Identification (PMI)
for materials used in cryogenic service. Carbon steel materials do not require
PMI certification.

6.    Noise

The Project is subject to regulatory requirements on noise emissions to the
environment.  The requirements of document 195910-000-ME-PH-0001, Noise
Philosophy, referenced in the BOD and all Permit requirements pertaining to
noise shall be incorporated into all aspects of the facilities design.

Contractor shall develop a noise model based on the Noise Philosophy which shall
be updated during the course of detail design and Equipment procurement.

Contractor shall carry out a post start-up noise survey to demonstrate
compliance with the noise limits specified in the Noise Philosophy and Permits.
As an operational test, three noise model calibration points will be set within
the Site boundaries to check overall noise generation. Noise generation shall
also be checked inside the facilities to verify correct marking of PPE zones.

7.    Acoustically Induced Vibration

Contractor shall carry out checks for acoustically induced vibration. Contractor
shall prepare a report documenting this investigation for review by Owner. This
report shall identify remedial measures and Contractor shall incorporate such
remedial measures in the design.

8.    Reliability, Availability and Maintainability Analysis

Contractor shall develop a RAM model to determine the expected overall
availability of the Project. The model shall be developed using input data from
Subcontractor and Equipment Suppliers information and industry standards, such
as OREDA.

10.2.3   Piping Design & Engineering

Contractor shall prepare piping design & engineering deliverables and
documentation.

Contractor piping design & engineering activities shall, in addition to the
above, encompass but not be limited to the following:

1.    Electronic Design Model

Contractor shall generate a three-dimensional (3D) computer-aided design (CAD)
electronic model for the Project. Database files for Contractor’s final 3D
Model, with full attributes, shall be provided to Owner.

[***].

10.2.4   Civil Engineering

Contractor shall prepare civil engineering deliverables and documentation.

Contractor civil engineering activities shall, in addition to the above,
encompass the following:

1.    Site Surveys

Contractor shall review Site survey reports and geotechnical information made
available during front-end engineering and design and carry out additional
investigations as deemed necessary



Page 25 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

by Contractor for detailed design. Contractor shall issue the report on any
additional surveys or geotechnical investigation to Owner for information and
review.

Contractor shall conduct Site surveys to monitor potential settling of the main
rotating equipment, and the BASF AGRU unit and APCI main refrigeration columns.

2.    Not Used

3.    Not Used

4.    Not Used

5.    Not Used

6.    Soil Improvement

Contractor shall, in accordance with the geotechnical consultant’s
recommendations, carry out soil improvement necessary to achieve required load
bearing capacity as required for structures and buildings. [***].

7.    Foundations for Equipment and civil / steelwork structures

Contractor shall design all foundations required for supporting Equipment and
civil / steelwork structures.

The location of foundations shall be included in the 3D CAD model for the
Project.

8.    Train 3 Drainage Systems

Contractor shall design and construct the drainage systems in accordance with
the Drainage and Wastewater Treatment Philosophy, 195910-000-PR-PH-0004,
referenced referenced in the BOD.

Contractor shall prepare drainage system drawings as required for construction
and to support Owner’s Permit applications.

Design details of drainage systems shall be included in the 3D CAD model for the
Project.

9.   LNG Impoundment and Spill Containment Systems

The design and sizing of the LNG impoundment basins shall be based on a design
spill of LNG as defined by the code of federal regulations, title 49:
Transportation, part 193: "Liquefied Natural Gas Facilities: Federal Safety
Standards".

Design details of LNG impoundment and spill containment systems shall be
included in the 3D CAD model for the Project.

10. Tie-ins

Civil engineering work shall include design of tie-ins to the Expanded Facility
drainage system and roads.

10.2.5   Structural Engineering

Contractor shall prepare structural engineering deliverables and documentation.

Contractor structural engineering activities shall, in addition to the above,
encompass the following:

1.    Piling Design

Design details of the piling required to support Equipment and civil / steelwork
structures. Location of piles shall be included in the 3D CAD model for the
Project. Where piles are selected, they shall be executed so as to minimize
noise.

2.    Structural Members (Columns, Beams, and Other Supports)





Page 26 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Contractor shall design and specify all steelwork structures, and hand-over the
structural calculation models as designed to support possible future plant
changes.

Design details of all structural members shall be included in the 3D CAD model
for the Project.

Contractor shall undertake calculations to verify that all structural components
meet the requirements of applicable codes listed in 195910-000-PE-LI-1008, Codes
and Standards List referenced in the BOD and shall determine loads imposed on
foundations.

3.    Tie-ins

Structural engineering shall include any design and engineering required to
support tie-ins from Train 2 to Trains 1 and 2 as well as the Common Systems.

10.2.6   Mechanical Engineering

Contractor shall prepare mechanical engineering deliverables and documentation.

Contractor mechanical engineering activities shall, in addition to the above,
include the following:

1.



Preparation of Equipment specifications and mechanical datasheets for mechanical
equipment falling within Contractor’s scope of supply.

2.



Preparation of requisitions for mechanical equipment for inquiry and for
purchase.

3.



Review of Subcontractor bids, preparation of technical bid evaluations (TBEs),
and technical conditioning of Subcontractor bids.

4.



Review of Subcontractor supplied documentation including the consolidation of
comments received from other engineering disciplines.

5.



Review and resolution of Subcontractor concession requests.

6.



Review of Subcontractor spare parts recommendations and consolidation of
recommended list of Operating Spare Parts.

7.



Attendance at, and witnessing of, Equipment performance testing, and factory and
site acceptance tests where required by the inspection and test plan for the
Equipment concerned.

8.



Mechanical engineering support during Commissioning, start-up and initial
operation of the Project.

10.2.7   Process Safety, Fire Protection Engineering and Environmental
Engineering

Contractor shall be responsible for the design and specification of safety and
fire and gas detection and protection systems for the Facility.  Contractor
shall prepare the fire protection and safety engineering deliverables and
documentation.

Contractor process safety and fire protection engineering activities shall, in
addition to the above, provide the following:

1.



Perform consequence modelling / blast analysis.

2.



Plan, perform,  participate and track status of actions resulting from design
safety reviews and Process Hazards Analyses including hazard identification
(“HAZID”), design hazardous operations (“HAZOPs”) and vendor package HAZOPs
using Contractor’s safety and environmental action management systems (“SEAMS”).
Contractor will incorporate outstanding action items from the FEED level HAZOP
as well as perform a HAZOP and other PHA activities as part of this SOW.

3.



Prepare or provide necessary safety and environmental protection input to
requisitions for fire and safety equipment, for environmental protection
equipment, and for the review and technical evaluation of technical bids for the
same.





Page 27 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

4.



Review Subcontractor documents and drawings for compliance with the Project
fire, safety and environmental protection philosophies and specifications in the
Codes and Standards list referenced in the BOD.

5.



Provide necessary safety and environmental design input to submissions by Owner
to responsible Governmental Instrumentalities, and also verify that design and
engineering complies with agreed standards and Permit requirements.

10.2.8   Instrumentation and Control Engineering

Contractor shall prepare instrumentation and control engineering deliverables
and documentation.

Contractor shall during the course of detailed engineering design finalize
input/output (I/O) counts and the numbers of remote I/O cabinets etc., and
co-ordinate with Owner’s nominated electrical, instrumentation &
telecommunications (EI&T) equipment provider, ABB, for the necessary changes in
systems design and equipment supply.

Contractor instrumentation and control engineering activities shall, in addition
to the above, comprise the following:

1.



Ensure incorporation of instrument and control requirements into Project P&IDs,
and specifications and datasheets for equipment prepared by other engineering
disciplines.

2.



Preparation of requisitions for instrument and control equipment for inquiry and
for purchase for any Equipment not supplied by Owner’s nominated electrical,
instrumentation and telecommunications equipment supplier.

3.



Review of Subcontractor bids, preparation of TBEs, and technical conditioning of
Subcontractor bids prior to purchase.

4.



Review engineering design deliverables provided by Owner’s nominated EI&T
equipment provider for compliance with Project instrument and control system
design philosophies and specifications.

5.



Coordinate its Work with that of Owner nominated third parties supplying and/or
installing facilities or equipment within the Facility.

6.



Review Subcontractor documents and drawings for compliance with the Project
instrument and control system design philosophies and specifications referenced
in the BOD.

7.



Attendance at, and witnessing of, equipment performance testing, and factory and
site acceptance tests where required by the inspection and test plan developed
by Contractor.

8.



Attend factory and site acceptance for integrated control and safety system
(ICSS) main subsystems.

9.



Instrumentation and control systems engineering support during Commissioning,
start-up and initial operation of the Project.

10.



Any design or engineering required to integrate the control and operation of
Train 3 into the central control room.

10.2.9   Electrical Engineering

Contractor shall prepare electrical engineering design deliverables and
documentation.

Contractor shall during the course of detailed engineering design finalize
electrical equipment design requirements and co-ordinate with Owner’s nominated
EI&T equipment provider, ABB, to ensure that changes in FEED design due to
Contractor’s design development is properly and cost-effectively reflected in
ABB systems design and equipment supply.

Contractor electrical engineering activities shall, in addition to the above,
include to the following:

1.      Incorporate electrical design requirements into Project specifications
and datasheets for equipment prepared by other engineering disciplines.





Page 28 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

2.      Perform or Subcontract to Owner’s nominated electrical, instrumentation
and telecommunications equipment provider the following electrical studies:

·



Load Flow and Power Factor Correction Studies

·



Fault Current Studies

·



Transient Stability Studies

·



Dynamic Performance Studies under Motor Starting Conditions

·



Harmonic Distortion Studies

·



Arc-Flash Study

·



Protection and Relay Coordination Studies

·



Cable sizing calculations

·



Equipment sizing calculations

·



Illumination levels

·



Motor restart study

·



Electric Magnetic Compatibility Review

3.      Preparation of requisitions for electrical equipment for inquiry and for
purchase for any Equipment not supplied by Owner’s nominated electrical,
instrumentation and telecommunications equipment supplier.

4.      Review of Subcontractor bids, preparation of TBEs, and technical
conditioning of Subcontractor bids prior to purchase.

5.      Review engineering design deliverables provided by Owner’s nominated
EI&T equipment provider, ABB, for compliance with Project electrical engineering
design philosophies and specifications.

6.      Review Subcontractor documents and drawings for compliance with the
Project electrical design philosophies and specifications specified in the BOD.

7.      Attendance at, and witnessing of, equipment performance testing, and
factory and site acceptance tests where required by the inspection and test
plan.

8.      Electrical engineering support during Commissioning, start-up and
initial operation of the Project as set forth in this SOW.

9.      Design and engineering of Train 3 electrical supply from Main Intake
Substation #1, including design of any required additional feeders from Pompano
to Main Intake Substation #1.

10.2.10 Telecommunications Engineering

Contractor shall design and engineer in close cooperation with Owner’s nominated
electrical, instrumentation and telecommunication equipment supplier the
following telecommunication systems for Train 3 (including connections to such
systems provided as part of Train 1 and Train 2) in accordance with the Project
Telecommunication and Security System Philosophy, referenced in the BOD:

·



Security LAN

·



Telephone System

·



PAGA System

·



CCTV System

·



Access Control System

·



Hotline System

·



Plant Paging System

·



Telecoms Management System

·



Intercom System

·



Fiber Optic Trunk System

Contractor shall prepare telecommunications engineering deliverables and
documentation.





Page 29 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Contractor telecommunications engineering activities shall, in addition to the
above, include the following:

1.          Preparation of requisitions for telecommunications equipment for
inquiry and for purchase for any Equipment not supplied by Owner’s nominated
electrical, instrumentation and telecommunications equipment supplier.

a.



Review of Subcontractor bids, preparation of TBEs, and technical conditioning of
Subcontractor bids prior to purchase.

b.



Review engineering design deliverables provided by Owner’s nominated EI&T
equipment provider for compliance with Project telecommunications design
philosophies and specifications.

c.



Attendance at, and witnessing, of equipment performance testing, and factory and
site acceptance tests where required by the inspection and test plan.

d.



Telecommunications system design support during Commissioning, start-up and
initial operation of the Project as set forth in this SOW.

10.2.11 Information Technology & Information Management

Contractor shall implement a comprehensive information management plan covering
all aspects of the Work including provision, resource, execution and management
of the Project. Contractor’s information management plan shall include cyber
security requirements and shall be subject to review by Owner.

Contractor scope of work comprises:

1.



Provide and manage secure information technology (IT) facilities, including
hardware, software, networks, applications and systems capable of supporting the
Work.

2.



Provide cyber security for all information management aspects of the Work.

3.



Provide and manage communications facilities required to support the Work.

4.



Provide and manage an electronic document management system (EDMS) to support
the Work.

5.



Provide and manage document scanning facilities.

6.



Manage the development of engineering deliverables via the use of Contractor’s
CAD applications.

7.



Install and manage remote access facilities as required in this SOW for
effective management of the Work.

8.



Provide and manage two-dimensional (2D) drafting systems.

9.



Provide and manage 3D plant modelling systems to develop the plant model.

10.2.12 Document Management

Contractor shall prepare and implement a document management plan covering all
aspects of the management and control, including change control, of Project
documentation.

Contractor shall manage Project documentation using Contractor’s electronic
document management system (EDMS).

11.0      ENGINEERING: THIRD-PARTY CONSULTANTS

Contractor shall employ the services of specialist third-party consultants where
the Contractor determines the services are necessary due to the unique nature of
the engineering work concerned.

[***].





Page 30 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

12.0      PROCUREMENT

12.1      GENERAL

Contractor is responsible for the procurement of Equipment, bulk materials and
consumable items necessary to construct, pre-commission, commission, start up,
and operate Train 3 up to SC of Train 3, as further defined hereafter.
Contractor’s procurement activities shall include the following:

·



Obtaining quotations for the supply of Equipment, bulk materials and
consumables;

·



Commercial evaluation of quotations received;

·



Bid conditioning;

·



Negotiation and placement of Subcontracts for Equipment, bulk materials, and
consumables;

·



Expediting and inspection in accordance with Contractor’s supplier quality
surveillance (SQS) plan;

·



Definition of requirements for protection and packaging during shipment;

·



Definition of requirements for preservation while during shipment and during
storage on Site;

·



Delivery to Site;

·



Obtaining required insurance coverage; and

·



Administration of Subcontracts with Subcontractors.

12.2      PURCHASING PROCEDURE

Contractor shall develop and issue to Owner for review a procurement plan, (the
“Procurement Plan”) consistent with this SOW and the overall Project schedule
for purchasing tagged Equipment and engineered bulk materials.

Contractor’s procurement plan shall include but not be limited to the following:

·



Purchasing activities;

·



Preparation of the general terms and conditions that the Contractor will use to
procure Equipment and services;

·



Subcontract formation for Equipment;

·



Home office and/or area expediting;

·



Field procurement activities;

·



Procured Equipment quality control including material and/or shop inspection,
and witness and hold points;

·



Traffic and logistics activities; transportation of procured goods to the Site;
and

·



Material control at the Site including details of Equipment received, storage,
and in quarantine.

12.3       REQUISITIONS/PURCHASES

Contractor and its Subcontractors shall prepare requisitions for Equipment in
accordance with the Drawings and Specifications and Contractor’s Procurement
Plan.

12.4       EXPEDITING AND INSPECTION

Contractor shall be responsible for expediting and inspecting Equipment in
accordance with the EPC Agreement and Contractor’s supplier quality surveillance
(SQS) Plan.

The level of inspection to be applied shall be based on the commodity,
Contractor’s standard work processes, and the individual Subcontractor’s
performance history.  Contractor shall work with Owner to develop criticality
rating within [***]  ([***]) Days of NTP.

An inspection and test plan shall be prepared for each Equipment.





Page 31 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

12.5       FACTORY ACCEPTANCE TESTS

Contractor shall undertake factory acceptance testing of components and systems
provided by Equipment Subcontractors as required by the Project Specifications
and by the inspection & test plans prepared by Subcontractors.

Requirements for factory acceptance testing shall be based on Equipment
criticality rating and specified in the Equipment Subcontract. Factory
acceptance tests on critical Equipment and systems shall be witnessed by
Contractor and by Owner, at the Owner’s discretion.

12.6      SUPPLY OF EQUIPMENT – TAGGED EQUIPMENT ITEMS

12.6.1   Mechanical Equipment

Contractor shall purchase and install all mechanical Equipment listed in Major
Equipment List 195910-000-PE-LI-1010, as referenced in the BOD.

12.6.2   Tagged Electrical, Instrumentation and Telecommunication Equipment
supply by ABB

Owner has entered into an Option Framework Agreement with ABB (“ABB Agreement”)
for the supply of certain electrical, ICSS, telecommunications and security
Equipment. Contractor shall purchase such Equipment from ABB at pricing and on
terms and conditions as specified in the ABB Agreement.

ABB scope of supply includes electrical, instrumentation and control, and
telecoms described by the ABB Agreement.

Substations and local equipment rooms (“LER”) supplied by ABB are to be fully
equipped and tested modules for installation on Site by the Contractor. Where a
complete substation or LER requires disassembly for shipment to Site, the
substation or LER architectural components may be reassembled on Site by
Contractor.

12.6.3   Single Source of Supply

·



Main Refrigerant Compression Packages

Contractor shall purchase the main refrigerant compression packages, [***],
[***], [***], [***], and related ancillary Equipment for Train 3 from Baker
Hughes, a GE Company (“GE”). Contractor shall install the main refrigerant
compression package Equipment in accordance with GE’s installation instructions.

·



Main Cryogenic Heat Exchanger

Contractor shall purchase the main cryogenic heat exchanger (“MCHE”) for Train 3
from APCI. Contractor shall dress and install the MCHEs in accordance with the
APCI’s installation instructions.

12.7       SUPPLY OF EQUIPMENT – BULK MATERIALS

Contractor shall provide bulk materials required to be installed as part of the
Work. Such materials shall include civil and structural bulk materials, piping
bulk materials, electrical bulk materials and cabling, and instrument and
telecommunications bulk materials and cabling all to be specified in accordance
with the requirements stated in the documentation referenced in the BOD.

12.8       SPARE PARTS

Contractor shall provide all pre-commissioning, commissioning, testing and
start-up spare parts necessary for  Train 3 to achieve SC and shall, , deliver
such spare parts for the Train to the Site, including all Work related to
procuring and storing the commissioning spare parts.

Contractor shall provide home office services to identify, recommend, and
procure (upon agreement with Owner the list to be procured) Capital Spare Parts
and Operating (2-year) Spare Parts. FEED





Page 32 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

deliverable “Spares Philosophy”, provides estimated lists. Spare parts
receiving, storage and preservation until SC shall be included in Contractor’s
EPC Contract Price.

Contractor shall deliver Capital Spare Parts and 2-year Operating Spare Parts to
the permanent Site warehouse. Receipt, inventory control, logging, preservation
and storage of Capital Spare Parts and Operating Spare Parts in the permanent
Site warehouse up to SC of Train 3 shall be the Owner’s responsibility.

12.9      CATALYSTS & CHEMICALS, OILS & LUBRICANTS

12.9.1   Catalysts & Chemicals

Contractor shall supply first fill chemicals and catalysts. Contractor shall
replenish chemical and catalyst usage between RFSU and SC as necessary up until
SC of Train 3 as required by the EPC Agreement.

Contractor shall provide catalysts and chemicals at recommended warehouse
inventory quantities to be held as inventory on Site for plant operation as
specified in Section 12.9.3 of this SOW, and shall provide these in the
warehouse at SC. Information to be provided by Contractor shall be at minimum as
listed under 12.9.3 of this SOW. Contractor may draw down from warehouse
quantities during start-up or initial operations only upon prior agreement with
Owner. Any quantities drawn down by Contractor between RFSU and SC shall be
replaced by Contractor at its own expense to ensure the full inventory is
available within the Catalyst and Chemicals warehouse at SC.

Catalysts and chemicals are to be provided sufficient to support operations for
a [***]-month period after Substantial Completion of Train 3.

12.9.2   Oils & Lubricants

Contractor shall supply first fill oils and lubricants for Equipment as
recommended by the Equipment Subcontractor. Contractor shall replenish oil and
lubricant usage by Train 3 Equipment up until SC of Train 3 in accordance with
the EPC Agreement. Contractor shall perform a final top up of oils and
lubricants to the Equipment manufacturer’s recommended fill level prior to
handover to Owner at SC of Train 3.

Contractor shall prepare a recommended list of oils and lubricant quantities to
be held as warehouse inventory on Site for plant operation as specified at
minimum in Section 12.9.3 of this SOW, and shall provide same in Owner’s
warehouse at SC of Train 3.

Contractor may draw down from warehouse quantities during start-up or initial
operations only upon prior agreement with Owner. Any quantities drawn down by
Contractor between RFSU and SC shall be replaced by Contractor at its own
expense.

Oils and lubricants are to be provided sufficient to support operations for a
[***]-month period after Substantial Completion of Train 3.

12.9.3   Listing of Operating Catalyst & Chemicals, Oils & Lubricants, and
Protective Coatings

Contractor shall determine for Owner the operating requirements for chemicals,
catalysts, oils, lubricants and protective coatings.  This list shall include:

·



Initial fill or charge (unit of measure);

·



Annual indicated rate of consumption;

·



Quantity for initial purchase (and required date);

·



Quantity for operating and back-up supplies;

·



Method of delivery;

·



Required date for first operating inventory delivery;





Page 33 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

·



Specifications;

·



Special storage conditions (if applicable); and

·



Material safety data sheets (MSDS).

12.10    MISCELLANEOUS MATERIALS SUPPLY

Contractor shall specify, procure, and install the following miscellaneous
material items as described below.

12.10.1 Furnishings, Fittings and Special Equipment for installation within
Train 3 Facility Buildings

Contractor shall be responsible for specification, procurement, and installation
of fixed fittings, fixed or built-in furniture, fixed or built-in furnishings,
and any special fixed or built-in Equipment and appliances for all Train 3
buildings.

Contactor shall handover Facility buildings to Owner at ready for occupancy
which shall be preceded by all building Permits being obtained.

Furnishing materials, color schemes etc. shall be identical to that for Train 1
and Train 2.

12.10.2 NOT USED

12.10.3 Portable Fire-fighting and Miscellaneous Safety Equipment

Contractor shall provide Portable Fire-fighting and Miscellaneous Safety
Equipment required for the safe start-up and operation of the Train 3 Facility,
including but not limited to, that listed in Fire and Safety Equipment List,
195910-000-SA-LI-1001.

12.10.4 Plant Mobile Equipment

Contractor shall provide home office services to identify, recommend, and
procure (upon agreement with Owner the list to be procured) plant mobile
Equipment for operations of the Facility. The foregoing shall include assistance
to Owner in developing plant mobile Equipment Specifications. The actual
purchase and delivery price of plant mobile Equipment shall not be included in
Contractor’s scope. For any plant mobile equipment elected by Owner to be
purchased for Facility operations, Contractor shall submit a Change Order. Plant
mobile Equipment receiving, storage and preservation until SC shall be included
in Contractor’s EPC Contract Price. Plant mobile equipment shall be delivered to
Site as a condition precedent to SC of Train 1, provided that Owner has given
Contractor sufficient notice to order such equipment.  To the extent that
Contractor desires to use any plant mobile Equipment prior to SC, Contractor
must obtain Owner’s prior approval.

[***].

12.10.5 NOT USED

12.11    TRAFFIC AND LOGISTICS SERVICES

Contractor shall implement a Logistics Plan for the movement of all Equipment,
including engineered bulk materials, required for the Work under the EPC
Agreement. Logistics scope shall be inclusive of points of origination to the
Site. Contractor’s Logistics Plan shall be prepared in advance of any movement
of materials.

[***].





Page 34 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

13.0       MATERIALS MANAGEMENT

13.1       HOME OFFICE MATERIALS MANAGEMENT

Contractor shall prepare and implement a materials management plan. Contractor’s
materials management plan describes the roles and responsibilities, home office
material management activities, site materials management activities, materials
management at fabrication yards, and materials management systems to be used by
the Contractor.

13.2       SITE MATERIALS MANAGEMENT

The Contractor’s materials management plan shall address the following Site
materials management activities:

     Material receiving;

     Inspection of materials upon receipt;

     Equipment and material storage;

     Record of condition of Equipment and materials received;

     Preservation and preventative maintenance;

     Material control and issuing;

     Shortage and damage reports;

     Storage locations including lay down control, layout and sizing,
warehousing and climate-controlled storage requirements; and

     Surplus materials control.

Contractor shall undertake the activities described in its materials management
plan in support of the Project.

14.0       SUBCONTRACT SERVICES

The Contractor shall perform or cause to be performed any subcontracted
services, including by Subcontractors and Sub-subcontractors, required to
perform the Work during engineering, construction, pre-commissioning,
Commissioning, start-up and initial operation of the Facility until, and as
applicable to, SC of Train 2.

[***].

Subcontractors and Sub-subcontractors shall be selected from Contractor’s
proposed list of approved contractors, subcontractors, sub-subcontractors,
vendors and suppliers.

14.1       ENGINEERING DESIGN & CONSULTANCY SUBCONTRACTS

Contractor shall use engineering design & consultancy Subcontracts to the
benefit of the Project. [***].

14.2       SITE CONSTRUCTION SUBCONTRACTS

Contractor shall use Subcontractors and Sub-subcontractors to the benefit of the
Project. [***].

14.3       SUBCONTRACTS DURING COMMISSIONING, START-UP, AND INITIAL OPERATION UP
TO SUBSTANTIAL COMPLETION OF TRAIN 3

Subcontracts required during commissioning, start-up, and initial operation may
include, but not necessarily be limited to, the following:

     Propane supply for initial fill, start-up and initial operation;

     Ethane / Ethylene supply for initial fill, start-up and initial operation;
and

     Relief valve OPEX testing & inspection services.





Page 35 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

14.4       CONTRACTOR PROVIDED SERVICE SUBCONTRACTS

Contractor shall enter into service (including call-off) Subcontracts with
specialist Subcontractors to maintain the Train 3 Facility as required for the
provision of specialist services until SC of Train 3 and as may be required
under the EPC Agreement. [***].

15.0       CONSTRUCTION

15.1       GENERAL

Contractor shall complete the construction of the Project as required by the EPC
Agreement and perform such Work in accordance with the EPC Agreement.

Contractor shall provide construction support services, Subcontractor
representatives and technicians necessary to install, prepare, test, and
complete construction of the Project as required by the EPC Agreement.

15.2       CONSTRUCTION SCOPE OF WORK

The construction scope of work shall include the following:

     Formation of foundations for Equipment, structures, pipe-racks and pipe
tracks, and buildings, including piling and/or soils mixing where required;

     Installation of underground piping and drainage systems;

     Finished area grading and paving;

     Installation of structural components of the Project;

     Installation of the vessels, tanks, buildings,  and other Equipment;

     Installation of the rotating equipment, motors, turbines, compressors,
pumps and blowers;

     Installation of piping components and systems;

     Installation of electrical substations and installation of power
distribution Equipment;

     Installation of the fire water system extension for Train 3;

     Installation of the power and control cabling systems;

     Installation of the instrument and control devices and systems;

     Installation of telecommunication & security equipment and systems;

     Installation of the instrument, control devices and systems and
telecommunication & security systems cabling systems;

     Installation of Electrical, ICSS, Instrument, Telecom & Security Fiber
Optic cabling systems;

     Application of paint, insulation, and fireproofing systems;

     Installation of permanent plant buildings, roads, security fences;

     Installation, maintenance and removal of temporary facilities;

     Provision of temporary facilities for the supply of electricity, water,
and telephone / communication systems for construction of the works;

     Provision of temporary facilities for the disposal of sewage from the
construction worksite up to that time that connection to the new sanitary
effluent return line to local sewage treatment plant is available; and

     Contractor shall ensure temporary strainers or other methods of protecting
Equipment are included for all Equipment that is susceptible to damage from
construction debris. Contractor shall follow suppliers’ recommendations as to
which Equipment this applies as a minimum requirement.

     Installation of any piping, structural, civil, mechanical, electrical,
instrumentation, control, or telecommunications tie-ins between Train 3 and
Trains 1 and 2 or the Common Systems.





Page 36 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Upon completion of the construction scope of work, Contractor shall remove from
Site all above ground temporary facilities, except for those agreed with Owner
to be retained for future stages of Facility development for which Contractor
shall be suitably compensated.  For underground temporary utilities see section
15.15.3.

15.3       RULES AND REGULATIONS

Contractor shall produce written rules of conduct for review and agreement by
Owner within [***] ([***]) Days following the start of NTP, which shall apply to
all of Contractor’s, and its Subcontractor’s, personnel at the Site. Contractor
shall enforce all Applicable Laws, and Applicable Codes and Standards. Such
rules of conduct shall cover all employees of Contractor, its Subcontractors,
and any visitors.

Contractor shall provide a system to identify all personnel working at the
Site.  This system shall include its own employees and those of its
Subcontractors and the Owner.  Each employee authorized to be on Site shall wear
an identification tag, which shall include a unique pass number of the
individual.  Visitors and Subcontractors authorized to be on Site shall also
display an appropriate pass.

Contractor shall prominently display statutory notices and Site working and
safety regulations, including OSHA required notices. Contractor shall bring to
its employees’ attention, and to the attention of the employees of its
Subcontractors, notices and instructions as posted, or issued.

15.4       COMMUNITY ENGAGEMENT

Contractor shall develop a local content plan for review by Owner and
stakeholder engagement plan for review and agreement by Owner.

[***].

15.5       CONSTRUCTION LABOR

Contractor shall fulfill direct and indirect labor needs. Contractor shall use a
qualified work force to construct the Project.

Contractor shall provide a construction management team (CMT) to manage,
supervise and execute the Work.

15.6       CONSTRUCTION EQUIPMENT

Contractor shall provide, and cause its Subcontractors to provide, Construction
Equipment necessary for construction of the Facility and installation of
Equipment.

All vehicle drivers shall hold a current valid government issued driver license
applicable to the class of vehicle they are responsible for driving.

All machinery operators shall be qualified to operate their allocated
machine.  This shall be verifiable by an appropriate certification, which shall
be available for review by Owner at any time.

It shall be Contractor’s responsibility to maintain all Contractor vehicles at
its own cost.  Equipment that Contractor deems unfit shall be either repaired or
removed from the Site.

All Contractor vehicles and those of its Subcontractors and Sub-subcontractors
used on public roads shall comply with public road inspection requirements and
be duly licensed and insured. Records shall be readily available for Owners
audits and review.





Page 37 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

15.7       CONSUMABLE CONSTRUCTION MATERIALS

Contractor shall supply all necessary consumables, including fuels, lubricants,
welding rods, welding gases, gaskets, miscellaneous hardware and test materials
required to complete construction and installation of the Facility through SC of
each Train.

15.8       SUBCONTRACTS

Contractor shall develop a Subcontract execution plan that outlines the division
and definition of the work scope per Subcontract.

Contractor shall develop, pre-qualify, tender, award and administer each
Subcontract including those Subcontracts with a design, material supply and shop
fabrication element.

Refer also to Section 14.0 above.

15.9       DRAINAGE

Contractor shall provide temporary drainage systems for the handling of storm
water runoff during construction in accordance with Storm Water Pollution
Prevention Plan for Construction, 195910-000-EP-PL-0001, included in the BOD.
Wherever Contractor deems practical, permanent drainage systems shall be used in
the management of storm water runoff.

15.10     NOT USED

15.11     SITE FACILITIES AND CONSTRUCTION UTILITIES

15.11.1 Construction Power

Contractor shall design and install a construction power distribution system to
supply construction power to the main construction work areas.  Contractor shall
negotiate with AEP for the supply of a connection to AEP’s existing power supply
network for use for construction, if applicable.

Connection to the AEP existing power supply network for construction power
distribution shall be to the Contractor’s account.

Additionally, Contractor shall engage into a contract for construction energy
supply with any of the Texas available REP’s. Construction electrical energy
usage shall be to the Contractor’s account.

Contractor shall provide and maintain all construction electrical facilities to
the individual process units and area battery limits.

Contractor shall design, provide, and install transformation, and distribution
of construction power for Train 3 as necessary within the Site boundary.
Contractor shall provide generation of construction power by temporary diesel
generators up until that time construction power supply is available, and for
use in parts of the Site remote from Contractor’s Site construction power
distribution system and/or where cable supplied construction power does not
fully meet the demand.

The permanent power supply to the Facility will be provided from AEP’s Pompano
switchyard. The connection of the Facility to the AEP grid is at Transmission
line level. Contractor may, subject to prior agreement with AEP and Owner,
arrange for supply of construction power for use during construction to be
changed over from contractor’s connection to AEP to supply from the Pompano
switchyard, or part of the Facility’s permanent power supply system from the
Pompano switchyard, should this be beneficial to the Project. Costs for this
change in power source shall be to Contractor’s account. Contractor shall in
such event remain liable for payment of electrical power usage for construction
and power usage shall be metered accordingly.

Contractor shall remain liable for payment of power usage by permanent
facilities up to commencement of commissioning activities of Train 3.





Page 38 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

15.11.2 Temporary Sanitation Facilities

Contractor shall provide toilets and washing facilities for use by workers on
Site. These facilities shall be strategically located within Contractor's
designated compounds in the vicinity of major Work areas. Facilities shall be
segregated for male and female use.

[***].

Cost for treatment of sanitary sewage from Contractor’s construction workforce
shall be to Contractor’s account based on potable water usage by Contractor’s
construction personnel, which shall be metered separately from water usage for
other construction purposes.

15.11.3 Water Supply for Construction

Owner will make arrangements with the BND for the provision of a permanent piped
fresh water supply to the Site.

Contractor shall meter all freshwater used for construction purposes. Cost of
all freshwater usage for construction purposes including use by Contractor’s
construction personnel shall be to Contractor’s account.

[***].

15.12     DISPOSAL OF CONSTRUCTION WASTE

Contractor shall be responsible for the safe disposal of construction wastes
and, where practical, recycle in accordance with the EPC Agreement.

15.13      SECURITY

Contractor shall prepare a site security plan that complies with all Applicable
Law.

Owner will prepare the Project Security Plan per 33 CFR 105 Subpart D for review
and approval by the US Coast Guard with assistance by external consultants.
Contractor shall provide required engineering design input only.

Contractor shall provide a secure boundary around all construction areas and its
establishment area with adequate security services.  Contractor shall provide
controlled access points between Contractor’s area and public areas, shall man
such access points during working hours, and shall keep such access points
securely locked at all other times.

Contractor shall be responsible for security at the Site until all of the
requirements of SC for Train 3 have been satisfied. Contractor shall provide all
security personnel and liaison with government authorities as needed.  Fencing
and security devices shall be provided and maintained to prevent unauthorized
access to the Train 3 Site and to prevent theft or damage.  Contractor shall
employ security personnel to police the Site entrances, fencing and secure areas
at all times (including weekends and nights) and shall carry out random searches
of vehicles arriving or leaving the Site.

Contractor shall, pursuant to the EPC Agreement, prepare a Site access plan for
review and approval by Owner. Contractor’s Site access plan shall include
measures related to Site access described in the EPC Agreement. The plan shall
contain procedures for security operations, access and egress, employee
identification, employee screening for alcohol and drugs, random searches,
videography and photography and emergency and contingency plans.

Contractor shall only permit access onto the Site by authorized personnel of the
Contractor, its Subcontractors and Sub-Subcontractors, and by authorized
personnel of the Owner and the Owner’s other contractors, consultants,
representatives or invitees. Contractor shall not permit access to the Site by
personnel not engaged in performance of the Work without prior written consent
of Owner.





Page 39 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Contractor shall ensure that the Site rules and regulations clearly state the
names and status of the personnel who are authorized to grant access to the
Site.

Contractor and Subcontractor employees, consultants and authorized visitors will
be allowed to park on Site at designated locations in areas as agreed with Owner
as part of the temporary facilities plan. Parking lots and temporary roads will
have temporary surfacing for dust mitigation (i.e., use of crushed concrete or
gravel for surfacing and operation of water trucks) and be fenced and lighted
with regular security surveillance. Security personnel and off duty policemen
will be used to assist with traffic control at the beginning and end of the work
day.

Only authorized vehicles will be allowed access to the Site.  Vehicles entering
or leaving the Site and parked on Site will be subjected to random search as
considered necessary by either Contractor or Owner.

15.14     HEAVY LIFTS

All heavy and/or critical lifts on the Project shall be performed in accordance
with Contractor’s rigging plans, practices and rigging procedures.

The land-based portion of the Project’s crane operations and rigging gear shall
conform to Applicable Codes and Standards and Applicable Law.

Whenever a crane is used from land to work-on or load a ship or barge which is
in navigable waters, maritime regulations shall apply to the crane and all
lifting attachments.  Detailed crane operation and rigging procedures to be
prepared for the marine portion of the Work will reflect these different
standards.

Rigging studies shall be prepared for all heavy or critical lifts. Heavy or
critical lifts are defined as those where:

     Lifted item weighs 50 tons or more;

     Lifted item’s weight exceeds 85% of the maximum rated load for the lifting
equipment;

     Any multiple crane lift where two or more cranes are used, not including
tailing crane;

     Any lift where the crane load line will not be vertical; or

     Any lift that requires special handling because of location and/or
configuration as required by engineering or Subcontractor

Critical lift plans shall consider soil investigation to determine soil bearing
capacity and subsurface hazard location in order to define corrective action if
found deficient.

Contractor shall carry out necessary lifting/rigging studies and calculations
and make them available for Owner’s review [***] ([***]) working days prior to
the scheduled lift.  Contractor shall only employ cranes and lifting equipment
that have been tested and certified and have required tagged identification and
current and valid inspection records.

Contractor shall keep records of tests and certification of all lifting
equipment, cranes and operators employed on the Project, for inspection by
Owner.

All machinery and lifting appliances shall be inspected, tested and certified in
accordance with statutory requirements and current certification shall be
produced for inspection by Owner upon any request during the progress of the
Work.

Contractor shall prepare the necessary notification to FAA for cranes with an
operating height greater than 200 feet considering the minimum two [***]
([***]) month duration required by FAA to process the notification.





Page 40 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

15.15    CONSTRUCTION TEMPORARY FACILITIES

Contractor is responsible for temporary facilities.  Access, egress, [***],
utilities, parking, lay down areas, and temporary utility routings shall all be
reviewed to enable a safe, functional, and environmentally sensitive
installation.

15.15.1 Contractor Offices and Facilities

Contractor shall be responsible for providing its own offices and facilities.
This shall include offices, induction center, training facilities, medical
Project facilities, gate houses, warehousing, pipe fabrication, painting
facilities, toilets, network systems and connections, phones and internet
connection.

This includes temporary internet and telecom connection to a service providers
network at a remote location.

Permanent internet and telecom connection will become available after central
control and administration buildings are erected and permanent internet and
telecom connection is established.

Contractor may, subject to prior agreement with internet/telecom provider and
Owner, arrange for internet and telecom connection for use during construction
to be changed over from temporary to permanent internet and telecom connection
should this be beneficial to the Project.

Buildings shall be equipped with smoke detectors and fire extinguishers.
Construction utilities shall be provided by Contractor per the EPC Agreement.

Contractor shall provide necessary communication systems during construction,
Commissioning, and initial operation of for facilities forming part of the Train
3 Work up to SC of Train 3.  Contractor shall include for the needs of
Contractor’s Subcontractors and visitors. Contractor shall be responsible for
obtaining any licenses and permits necessary to operate the Equipment that it
uses during construction, Commissioning, start-up and initial operation of the
facilities.

Contractor shall provide Site accommodation for Owner’s personnel as provided
for under Section 23 below.

15.15.2 Material Storage and Laydown

Contractor shall provide warehousing and laydown facilities sufficient to ensure
the efficient handling and safe storage of materials and Equipment.  (Contractor
may wish to consider offsite storage locations at Port Isabel or within BND
controlled areas), Contractor shall agree to a traffic management plan for
transfer of materials to Site which will be provided to the Owner for review.

15.15.3 Underground Utilities

Contractor shall be responsible for all utilities required for operation of
temporary facilities and Equipment.  In the event such utilities are installed
underground, associated trenching, bedding, installation of the utility
cables/piping, installation of any required protective materials, and filling
and compacting the trench is the Contractor's responsibility.

Temporary underground services shall be indicated on an underground services
drawing. These will be cut-off just below grade, capped, and abandoned in place
before SC of the applicable Train (unless agreed with Owner to be retained for
future stages of Facility development) and shall be included in the Record
As-Built Drawings and Specifications to be handed over by Contractor upon SC.

15.15.4 Parking Facilities

A plan for adequate parking facilities for all vehicles directly or indirectly
involved in performance of the Train 3 Site Work shall be submitted by
Contractor.





Page 41 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Contractor shall submit a plan for Owner’s approval that shows the layout and
size of planned parking facilities, along with any associated bussing
considerations and traffic flows.  Parking and traffic flow relative to Site
Work shall be consistent with any Permit requirements.

Contractor’s plans for the provision of parking facilities at the Site are to
comply with the Temporary Facilities Plan.

15.15.5 Site Clean-up at the end of Construction

Except as provided in section 15.15.3 above, temporary facilities shall be
removed from Site by SC of the applicable Train, unless agreed with Owner to
remain in situ, or relocated elsewhere, on the Site for use in a future stage of
Facility development.

15.16     CONTRACTOR’S TOOLS AND CONSTRUCTION EQUIPMENT

Construction Equipment shall be supplied by Contractor or be provided by
Contractor’s Subcontractors for the Subcontract work scope required. Contractor
shall inspect Construction Equipment prior to it being mobilized to the Site and
shall maintain up-to-date inspection certificates, evidenced in the field by
colored tags.  Contractor shall require that Construction Equipment be inspected
at least quarterly, maintained, and, when necessary, necessary repairs are
carried out and completed before the Construction Equipment concerned is used on
Site. Contractor shall maintain records of inspections, repairs and tests at the
Site.

Contractor’s Construction Equipment shall conform to any requirements stated in
the EPC Agreement.

All machinery operators shall be qualified to operate their allocated
machine.  This shall be verifiable by an appropriate certification, which shall
be available for review by Owner at any time.

15.17     CONSTRUCTION PERMITS

Contractor shall be responsible for obtaining the Permits necessary for the
execution of Contractor’s Work.

Contractor shall provide all necessary technical information required to support
Contractor’s Permit applications. For such Permits Contractor is required to
obtain pursuant the EPC Agreement, Contractor shall pay for applicable fees or
charges.

Contractor shall also provide prompt assistance, information and documentation
reasonably requested by Owner in connection with Permits for which Owner is
responsible and as further described under Section 21.1 of this SOW.

16.0       PRE-COMMISSIONING, COMMISSIONING, COMPLETION AND ACCEPTANCE

16.1       GENERAL

Contractor shall be responsible for pre-commissioning, Commissioning, start-up,
and initial operation of the Train 3 Facilities up to SC of Train 3. Contractor
will be assisted by Owner’s operating and maintenance personnel, once fully
trained, in accordance with the EPC Agreement.

Contractor shall submit a high-level Commissioning and start-up strategy
document for Owner review and acceptance within [***] ([***]) Days following
NTP. The Commissioning and start-up strategy document shall provide the
framework and outline schedule for Contractor’s subsequent development of
detailed Commissioning and start-up plans, procedures, manuals, method
statements and other pre-commissioning, Commissioning and start-up documentation
necessary for Commissioning and start-up of the Facilities.





Page 42 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

The Contractor's Commissioning and start-up plan will utilize Contractor's
standard procedures and work processes to execute Commissioning and start-up
activities, modified as necessary to address Project specific requirements.

Contractor shall provide detailed procedures for Commissioning and start-up
activities for each Equipment system and subsystem, and detail specific
provisions for commissioning the interfaces with Train 1 and Train 2 and the
Common Systems.

Contractor's Commissioning and start-up plan shall define the forms, document
flow, schedule, certification scheme, status monitoring methods, and
commissioning and start-up requirements check-lists for each Equipment system
and subsystem.

Pre-commissioning includes tests, inspections, cleaning and other activities
which are carried out after construction completion for a given system/subsystem
has been achieved, at ambient temperature and without the presence of process
fluids.

During Commissioning Contractor shall pay particular attention to the tie-ins
between Train 3 and Trains 1 and 2 and the Common Systems.

16.2      COMMENCEMENT OF COMMISSIONING AND START-UP

Contractor shall commence Commissioning activities promptly after issuance of
Mechanical Completion Certificate for each system or subsystem, as
applicable.  Contractor shall execute all Work required for pre-commissioning,
commissioning and start-up of Train 3. This Work includes all pre-commissioning,
commissioning, the provision of start-up spare parts and the scheduling of
Contractor's commissioning team's construction support personnel, commissioning
specialists, vendor representatives, Subcontractor and other necessary parties
required.

Contractor shall include for the cost of Subcontractor (including vendor)
technical representatives required at Site to support construction,
Commissioning and/or start-up of the Facility up to SC of Train 3.

Contractor shall provide a commissioning manager and a commissioning team. The
commissioning team shall interface with the construction team to ensure that
commissioning is completed in the correct sequence by system, that all
commissioning inspections and tests are conducted, and that all necessary
certificates and documents are completed as required by the EPC Agreement for
turnover at SC. Owner will monitor and liaise with Contractor's commissioning
manager.

Commissioning includes tests, inspections and adjustments carried out after
pre-commissioning activities for a given system/subsystem have been completed,
as far as practical and prior to the introduction of hydrocarbons (Feed Gas).

Chemicals will be charged as part of the commissioning program when safe to do
so.

16.3      OPERATOR TRAINING

See Section 20 of this SOW.

16.4      OPERATIONS TESTS

Contractor shall perform certain operations tests, in compliance with all
applicable requirements of the EPC Agreement. The operations tests shall be
performed prior to SC of Train 3. Any issues that adversely impact the
applicable operations tests that are identified during the performance of the
operations tests shall be corrected and the operations tests repeated prior to
SC of Train 3.

[***].





Page 43 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

17.0        SIMULTANEOUS OPERATIONS

Contractor shall avoid impact to operations of and LNG production from Trains 1
and 2 while Train 3 is being constructed or commissioned. Contractor shall also
design Train 3 in such a manner that the Expanded Facilities (Trains 4 through
6) may be commissioned and constructed without impact to operations and LNG
production. Contractor shall, working closely with Owner personnel, prepare a
plan for simultaneous operations (SIMOPS). The SIMOPS plan shall address the
measures to be taken to address the risks to operating plant, personnel, and the
environment posed when construction activities are going on in close proximity
to the operating facilities. [***].

Contractor shall supply and erect temporary fences between areas of the Site
where construction, pre-commissioning or commissioning is ongoing and those
areas of the Site in which plant Equipment is live and operational.  Gates shall
be provided in the temporary fencing to permit access between the live operating
areas of Trains 1 and 2 and the Train 3 Facilities and other construction work
areas still under Contractor’s control during construction and
pre-commissioning. Access between the Trains 1 and 2 live working areas and the
Train 3 and other non-operational work areas shall be restricted and controlled
by security guards. Contractor shall remove and dispose of temporary fences
between live operating areas following SC of Train 3.

Contractor shall engineer, procure, install, commission and test piping tie-ins
in Train 3 as required to tie-in future Trains 4 through 6.  This includes both
process and utilities connections, and is required for any connection that would
otherwise necessitate a shutdown of any of Trains 1 through 3 or the common
facilities.

18.0       OPERATIONS AND MAINTENANCE MANAGEMENT SYSTEMS AND PROCEDURES

Contractor shall jointly with Owner develop the operations and maintenance
management systems and procedures described below.

18.1       ASSET INTEGRITY MANAGEMENT SYSTEMS

Contractor shall obtain and load all relevant baseline data into Owners asset
integrity management systems.  Such system updates shall be ready for use for
RFSU for Train 3 and shall be used in start-up and initial operations of Train
3.

[***].

18.2       OPERATIONS MANAGEMENT PROCEDURES

Contractor shall prepare the operations management procedures necessary for the
activities listed below, working closely with Owner’s operations and maintenance
personnel to agree the content and level of detailing required.

[***].

18.3       Operations and MAINTENANCE PROCEDURES AND MANUALS

Contractor shall provide any operations and maintenance manuals and procedures
necessary for the Train 3, working closely with Owner’s operations and
maintenance personnel to agree the content and level of detail required.

18.3.1   Maintenance Procedures

Contractor shall provide maintenance procedures, including but limited to, those
listed below:

       Catalyst change-out on a piece-of-equipment-basis and including an
isolation procedure (E-N/P);





Page 44 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

       Non-statutory preventative maintenance (PM) program on a
piece-of-equipment-basis including an isolation procedure (E-N/P) and condition
monitoring system (CMS) set up for applicable rotating equipment items; and

       Inspection, and repair procedures for plant equipment including rotating
equipment, pressure vessels (including internals), instrumentation, electrical
equipment, and package equipment.

18.3.2   Statutory Maintenance / Inspection Procedures

Contractor shall provide the statutory maintenance / inspection procedures,
including but limited to, those listed below:

       Set up of statutory examination procedures for pressure vessels and
pressure systems in accordance with 49CFR 193/API 510;

       Set of statutory examination procedures for pressure relieving devices
in accordance with 49CFR 193;

       Set of statutory examination procedures for pressure systems (piping) in
accordance with 49CFR 193 including recording as built thickness measurements;

       SIL level 3 periodic maintenance inspection procedures including alarm
and shutdown procedures verification record and software backups;

       Fiscal metering calibration details and test protocol;

       Cathodic protection inspection;

       Set up MSDS database and inventories record;

       Lifting equipment inspection;

       Inspection and maintenance of fire and gas (F&G) detection system
equipment and fire extinguishers;

       Water discharge monitoring for compliance with regulatory and permitted
requirements; and

       Hazardous inventory reporting (FERC).

18.3.3   Operations and Maintenance Manuals

Contractor shall prepare all required Train 3 operations and maintenance manuals
for review and agreement by Owner, and shall include but not necessarily be
limited to:

       Operation and maintenance manuals for each process system;

Preparation of the operations manual required under 33 CFR 127.305 and 49 CFR
193.2509 (and FERC guidelines) shall be the responsibility of Owner based on the
operating and maintenance manuals provided by Contractor.

The schedule for preparation of these documents shall be mutually agreed by
Contractor and Owner.

Contractor shall provide electronic copies of the final versions of the forgoing
documents upon agreement with Owner.

19.0      PREPARATION OF PRECOMMISSIONING, COMMISSIONING, AND INITIAL START-UP
PROCEDURES AND MANUALS

Contractor shall prepare the following pre-commissioning and Commissioning
instructions, start-up and shutdown procedures, and operating and maintenance
manuals for review and agreement by Owner.

     Pre-commissioning and Commissioning instructions;

     Initial Start-up and shut down procedures including both normal and
emergency shutdown (E-N/P);

     Operation and maintenance manuals.

The schedule for preparation of pre-commissioning, commissioning and start-up
documentation shall be mutually agreed by Contractor and Owner.





Page 45 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

Contractor shall provide electronic copies of the final versions of the forgoing
documents upon agreement with Owner.

Manuals and procedures shall include the specific training subjects listed under
Section 20.2 of this SOW.

Preparation of the operations manual required under 33 CFC 127.305 and 49 CFR
193.2509 (and FERC guidelines) shall be the responsibility of Owner based on the
operating and maintenance manuals provided by Contractor.

20.0       CONTRACTOR PROVIDED TRAINING FOR OWNER PERSONNEL

Contractor shall provide training for up to [***]  ([***]) Owner’s operations
and maintenance personnel. Owner’s operations personnel will assist Contractor
in start-up and initial operations of the Facility.

Owner will provide operating and maintenance personnel for training in
accordance with the EPC Agreement.

20.1       UPDATING OF OPERATIONS TRAINING SIMULATOR

Contractor shall update Owners operations training simulator to include Train 3.
The training simulator update shall include typical start-up, operating, and
upset scenarios of Train 3. Contractor shall propose a list of scenarios to
include with the training simulator. The updated training simulator shall be
ready to begin operator training not later than one (1) year prior to RFSU for
Train 3.

20.2        PREPARATION OF TRAINING MATERIALS

Contractor shall prepare and provide training materials necessary for training
of Owner’s operations and maintenance personnel in all activities, including but
not necessarily limited to:

     Process overview;

     First aid;

     OSHA compliance training;

     Visitor induction (training for general visitors to Site before access to
Site);

     General Subcontractor induction (training for Subcontractor before access
to Site);

     Fire & emergency response;

     Permit to work training;

     Confined space entry / awareness;

     Lock-out / tag-out;

     Storage & handling of hazardous wastes;

     Operations training simulator update (See Section 20.1);

     Mechanical discipline specific training;

     Electrical discipline specific training;

     Instrument & control discipline specific training;

     Telecoms systems discipline specific training; and

     Certification of inspectors (to relevant code requirements).

20.3        PREPARATION OF TRAINING MATERIALS FOR SUBCONTRACTOR EQUIPMENT
PACKAGES

Contractor shall arrange for Subcontractor (vendor) Equipment package providers
to prepare and supply training materials necessary for training of Contractor’s
and Owner’s personnel in installation, commissioning, start-up, operation and
maintenance of such Equipment.





Page 46 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

20.4        TRAINING COURSES

Contractor shall provide all required training courses, including any by
Subcontractors, for Owners operations and maintenance personnel. Training shall
be based on operational roles and responsibilities. Contractor shall advise and
get agreement with Owner for use of any third-party training programs or
providers. [***].

20.5        TRAINING COURSES FOR VENDOR EQUIPMENT PACKAGES

Contractor shall arrange for Equipment Subcontractors to provide training of
Owner’s operation and maintenance personnel.

All course manuals and instruction books shall be provided to trainees at the
beginning of the course. Training and training materials shall be in the English
language.

21.0        ASSISTANCE TO OWNER

21.1        REQUIRED SUBMISSIONS TO REGULATORY AGENCIES

Contractor shall be responsible to maintain any Permit-required design change
logs. Any logs already in progress will be handed over to Contractor’s custody
upon EPC Agreement execution.

Contractor shall, when requested, provide technical assistance to Owner in
relation to the engineering specification and operation of the facilities and
systems included in Contractor’s scopes of work. Such technical information
shall include preparation and packaging of the design documentation required to
support each Permit application or submission for regulatory purposes, including
submissions for release of construction packages, and documentation needed to
obtain operating license(s).

21.2        TECHNICAL SUPPORT TO OWNER’S REGULATORY SERVICES CONSULTANTS

Contractor shall provide technical information related to the design,
construction, commissioning, start-up and operation of the Facility to Owner’s
third-party regulatory consultants when requested and to the extent necessary to
support Owner’s regulatory obligations.

22.0       THIRD-PARTY INTERFACES

Third-party interfaces and associated dates of supply for the Work will be per
the EPC Agreement. The following sections address the main Project third-party
interfaces:

22.1        NOT USED

22.2        NOT USED

22.3        NOT USED

22.4        NOT USED

22.5        NOT USED

22.6        NOT USED

22.7        NOT USED

22.8        BROWNSVILLE NAVIGATION DISTRICT TARRIF

Contractor shall familiarize itself with the Port of Brownsville Tariff No. 6
issued on December 6, 2016 and effective as of March 1, 2017 (as amended) and
the authorized rates, rules and regulations governing the use of the BSC.
Contractor shall include in its scope the cost of all wharfage, port, harbor and
other charges incurred through Contractor and its Subcontractors’ and
Sub-subcontractor’s use of the POB facilities to access the Site during
construction, Commissioning, start-up and testing of the Facility.





Page 47 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

22.9       ENVIRONMENTAL IMPACT STATEMENT COMMITMENTS DISPOSITIONS

FERC issued a Draft Environmental Impact Statement in October 2018 and a Final
Environmental Impact Statement on April 26, 2019 (collectively, the “EISs”). 
Contractor and Owner have reviewed the action items set forth in such EISs and,
as between Owner and Contractor, have developed and agreed a division of
responsibilities (“DOR”) for each Party’s obligations in relation to the action
items set forth in the EISs.  The items identified in Appendix A-1 as being
Contractor actions are included within this SOW. Any changes to Appendix A-1
shall be implemented in accordance with the terms of the Agreement.

23.0        FACILITIES FOR OWNER PERSONNEL

23.1        OFFICE ACCOMMODATION FOR OWNER PERSONNEL IN CONTRACTOR’S HOME OFFICE

Contractor shall provide the following serviced office accommodation for Owner
personnel in Contractor’s Home Office:

     Five (5) offices (walled, standard size);

     Ten (10) cubicles (standard size); and

     One (1) 12-person capacity dedicated conference room.

Contractor shall provide Owner with access to Contractor’s networked printer and
scanning facilities locally. Owner will supply all computers for Owner’s
personnel.

23.2        TEMPORARY FACILITIES PROVIDED AT SITE BY CONTRACTOR FOR OWNER’S
PROJECT PERSONNEL

Contractor shall provide the following serviced temporary Project Site offices
for Owner’s project personnel up to SC of Train 3

[***].

24.0        PERFORMANCE GUARANTEES AND PERFORMANCE TESTING

Contractor shall provide Performance Guarantees as required by the EPC
Agreement.

Contractor shall carry out Performance Tests to demonstrate the Facilities meet
the Performance Guarantees and Minimum Acceptance Criteria specified in the EPC
Agreement.

25.0        PROCESS LICENSE FEES

Contractor shall obtain the APCI, BASF and [***] process licenses and novate to
Owner. Contractor shall include the cost of APCI, BASF and [***] process license
fees required for the design of the Project.

26.0        DOCUMENT NUMBERING

Contractor shall number general project documents and engineering deliverables
by the Owner numbering specification which will be revised and updated as an
early issuance by Owner after NTP. This will require Contractor to request
document numbers for Engineering Technical Documents before they are issued. For
Contractor's documents that are other than Engineering Technical Documents (such





Page 48 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

as material requisitions and PO's, subcontracts, supplier/subcontractor
documents) Owner will require Contractor to provide its intended Document
Numbering, Revision and Issue States Specification for such items after NTP.
While Owner does not intend to impose a numbering system on such documents,
understanding how they will eventually be numbered is necessary to finalize the
set-up of Owner’s document management system at that time.

27.0       RECORD AS-BUILT DRAWINGS AND SPECIFICATIONS

Contractor shall provide Record As-built Drawings and Specifications as required
by the EPC Agreement.

28.0       HANDOVER DOCUMENTATION

Contractor shall provide handover documentation as part of SC of Train 3, as
required by the EPC Agreement. Most information shall be available prior to RFSU
to support start-up and initial operations

29.0       INFORMATION SYSTEMS FOR OWNER USE

Contractor shall set up and implement those information systems necessary to
perform detailed engineering, design, procurement, construction,
pre-commissioning, Commissioning and start-up of the facilities, and for initial
operation of Train 3, between RFSU and SC of the Train 3.

Contractor shall obtain, provide and load data into Owner’s operations and
maintenance information management tools to deliver seamless transition to Owner
for Owner’s operation and maintenance commencing at SC of Train 3.

[***].

30.0        EXCLUSIONS FROM CONTRACTOR’S SCOPE OF WORK

Owner will provide:

     Natural Gas Supply

Owner will supply sufficient natural gas as required by Contractor for efficient
commissioning, start-up and operation of the Project.

     Permanent Power Supply

Owner will provide power for the start-up and initial operation of each Train
from commencement of commissioning activities for Train 1.

     Permanent Water Supply

Owner will provide water for the start-up and initial operation of Train 3 from
RFSU.

     Permanent Sewage Disposal

Owner will provide for sewage disposal from the permanent Facility from RFSU of
Train 3.

     Permanent Internet Connection

Owner will provide for permanent internet service for the Facility following SC
of Train 1.

     Plant Security

Prior to SC Train 3, Train 3 shall be separated from Trains 1 and 2 using a
temporary fence provided and installed by Contractor. Access to and from Trains
1 and 2 (including Utilities, LNG Tank area and Jetty) will be controlled by
Owner.

     Call-off and General Service Contracts

The following call-off services will be supplied by Owner as of SC of Train 3:

     Equipment maintenance contracts (LTSA);

     General maintenance and turnaround contracts;

     ICSS support;





Page 49 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

     Laboratory operations

     Analyzer reference gas supply.

     Computer hardware (laptops, desktops, work stations) and software for
Owner’s use will be provided by Owner.

     Owner will obtain certain Permits listed in the EPC Agreement.

31.0        [***]

[***].

 





Page 50 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

APPENDIX 1:       ENVIRONMENTAL IMPACT STATEMENT COMMITMENTS

The “Appendix A-5 Environmental Impact Statement Commitments” document was
transmitted through Asite from Owner to Contractor on May 24, 2019.  The Parties
hereby agree that this document is incorporated by reference into this Agreement
and forms a part of the Scope of Work, and such document is fully incorporated
into this Agreement as if fully repeated herein.





Page 51 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

APPENDIX 2:      [***]

[***]





Page 52 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

APPENDIX 3:       NOT USED





Page 53 of 54



 

 

 

 

 

Rev. A

23-May-2019

EPC Scope of Work

of the TRAIN 3 Facility 

RG-000-PE-SOW-0002

Picture 17 [next20190630ex108d39fbc001.jpg]

 

APPENDIX 4:       NOT USED

 

 

 



Page 54 of 54



 

EXHIBIT A-2.1

[***]

[***]



 



 

Appendix A-2.2 and A-2.3

 

[***]



 



 



 

EXHIBIT A-2.4

 

 

[***]

 





 



 

EXHIBIT A-2.5

[***]

[***]

 

 



 



 

Picture 1 [next20190630ex108d39fbc002.jpg]

 

Schedule A-2

 

 

 

EPC BASIS OF DESIGN

FOR

RIO GRANDE LNG FACILITY

RG-000-PE-DB-0001

[***]

 

 

 

 

 



 



 

ATTACHMENT B

CONTRACTOR DOCUMENT DELIVERABLES





 



 

1.   INTRODUCTION

In addition to the other requirements under the Agreement, Contractor shall be
responsible for providing Owner with all the Drawings, Specifications,  other
documents, electronic models and electronic databases required under this
Attachment B but not strictly limited to those listed below but required to be
provided by Contractor to Owner under the Agreement. Hereinafter, any reference
to documents shall mean the Drawings, Specifications and other documents,
electronic models and electronic databases (the “Documents”) required under this
Attachment B, unless specifically stated otherwise.

2.   OBJECTIVES

The objective of this Attachment B is to provide the requirements for the
creation, issuance,  review, approval, incorporation of comments, as-built, and
handover of documents required to be provided by Contractor to Owner under the
Agreement.

Where Contractor uses Subcontractor for documents listed in Schedule B-1, the
requirements in Attachment B on Contractor will apply to Subcontractor.

3.   DOCUMENT MANAGEMENT, DISTRIBUTION, AND OWNER RESPONSE

Contractor and its Subcontractors shall prepare all documents as and when
necessary for the performance of the Work, and in addition, Contractor shall
distribute or make available to Owner the documents described in this Attachment
B within the times required under this Attachment B.

Within [***] ([***]) Days after issuance of LNTP, Contractor shall issue a
document register (hereinafter “Master Document Register”) containing a listing
of the required documents pertinent to the Work authorized by such Notice that
Contractor is aware of at the time of its issuance as defined in Section 3.3B of
Agreement. This Master Document Register shall be updated throughout the Project
as the design, engineering, procurement,  construction, commissioning, start-up,
and training progresses and the need for further documentation is identified.  A
separate document register will be developed by Contractor for Equipment
Subcontractor documentation and issued to Owner for review.

Except as otherwise provided in the Agreement, Contractor shall issue the
document transmittal by email to an email address designated by Owner.  The
transmittal for the associated documents shall state the action to be taken,
i.e. “For Review” or “For Information.”

Schedule B-2 provides a representative listing of the requirements for Equipment
Subcontractor documentation and descriptions of the contents of such
documentation to be provided by Equipment Subcontractors.  Contractor shall
distribute to Owner the Equipment Subcontractor documentation in Schedule B-2 in
accordance with the timing defined by Schedule B-2.  For purposes of this
Attachment B, “Equipment Subcontractor” shall mean any Subcontractor or
Sub-subcontractor that manufactures or supplies Equipment.





B-2



 

3.1.  Contractors Document Management System

Contractor shall populate and maintain a common to industry electronic document
management system (“EDMS”) for the duration of the Project.  The Contractor EDMS
shall maintain historical versions of previously issued documents as well as
recordings of revision logs.  The EDMS shall facilitate access to Project
documentation from any location where Work is performed including engineering
offices, fabrication facilities and the Site.  Contractor’s EDMS shall be the
storage location for all Project electronic documentation.  Any hard copy
(paper) documents shall be filed and maintained in a structured filing system
residing at Contractor’s home office or Site.

3.2.  Document Issuance Classification

In addition to other requirements of the Agreement, Schedule B-1 provides
details of documents Owner requires for its review and comment, or for its
approval or not approved as provided in Section 3.3C of the Agreement (labeled
in Schedule B-1 as “Review” or “Approval” accordingly, or for its information
only (labeled in Schedule B-1 as “For Information”).

3.2.1.  For Review

In accordance with Section 3.3C of the Agreement, Owner shall be entitled to
review and provide comments, which Contractor shall consider but is not
obligated to incorporate unless the comment relates to a non-compliance with the
requirements of the Agreement, are listed as “For Review” in Schedule B-1 and
Schedule B-2.

3.2.2.  For Approval

In accordance with Section 3.3C of the Agreement, Owner shall be entitled to
review and approve or not approve all documents listed as “For Approval” in
Schedule B-1 and Schedule B-2.

3.2.3.  For Information

Documents labeled in Schedule B-1 and Schedule B-2 as “For Information” is to
keep Owner informed as to the development and progress of the
Project.  Contractor shall review any comments provided by Owner with respect to
such “For Information” documents and advise Owner of their disposition.

3.3.  Document Return Classification

When Contractor issues a document “For Approval”, Owner may at its discretion
undertake a review of the document in accordance with Section 3.3C of the
Agreement.  Owner will issue a response to Contractor containing the return
classification and associated comments in accordance with Section 3.3C.3 of the
Agreement.





B-3



 

Contractor shall review one (1) set of consolidated written comments provided by
Owner,  in a format to be mutually agreed by the Parties, with respect to such
“For Approval” documents and advise Owner of their disposition.  Owner’s return
classification and any associated comments with respect to such documents shall
in no way limit or alter Contractor’s responsibility to perform and complete the
Work in accordance with the requirements of the Agreement.

3.3.1.  Approved

When Owner takes no exception to any information presented in the document and
has no associated comments, Owner will issue to Contractor a response as
“Approved” in accordance with Section 3.3C of the Agreement.  In this case
Contractor may proceed with the Work as so indicated in the document.

3.3.2.  Approved with Comments

When Owner takes no exception to the overall document but has specific comments
in relation to the document, Owner will issue to Contractor a response as
“Approved with Comments”  in accordance with Section 3.3C.3 of the Agreement.
 In this case Contractor shall incorporate Owner’s comments in the document,
issue the document for use (and in parallel issue the revised document to Owner
for information) and proceed with the Work as so indicated in the revised
document. At Owner’s discretion, Owner will review the issued document to
confirm that comments are appropriately reflected in the document and, where
necessary, notify Contractor of any discrepancies related to such
comments.  Upon Contractor’s receipt of such notification, Owner and Contractor
will in a timely manner agree as to the final content of the document and
Contractor will revise and re-issue the document accordingly.

3.3.3.  Not Approved

When Owner takes specific exception to the document, Owner will issue to
Contractor a response as “Not Approved” and provide Contractor a written
statement describing the reasons for such non-approval in accordance with
Section 3.3C.3 of the Agreement.  In this case Contractor shall promptly revise
and re-submit the document “For Approval” in accordance with Section 3.3C.5 of
the Agreement.

If Owner does not issue any comments, proposed changes or approvals or
non-approvals within such time periods set forth in Section 3.3C.3 of the
Agreement, Contractor may proceed in accordance with 3.3C.4 of the Agreement.

4.   AS-BUILT DOCUMENT CLASSIFICATION

Contractor shall develop a procedure describing the process for the management
of Progress As-Built documents and Record As-





B-4



 

Built documents (collectively, “As-Builts”), which shall include:

·



identification of deliverables to be As-Built

·



the handover of As-Builts

·



the approach that shall be used to verify the technical correctness and
completeness of the information in relation to the As-Builts

·



criteria used to determine whether any particular document categorized as
As-Built in Schedule B-1 shall be revised to represent the observed as-built
condition.

Such procedure shall be submitted to Owner within [***] ([***]) Days after
issuance of NTP, for Owner’s review.

Contractor shall utilize the following two (2) criteria to define the completed
status of documents:

4.1.  As-Built (“AB”)

The information contained in this category of Drawings and Specifications is
subject to satellite verified dimensional control and/or visual survey and shall
be verified by Contractor as (i) conforming to the tolerances specified on the
Drawings and Specifications, and (ii) being a true representation of the
as-built condition of the Work.

During the Commissioning and start-up of various portions of the Facility,
Progress As-Builts (redline mark-ups) shall be maintained in a conspicuous
location in the administration building and upon request be made available to
Owner’s representatives for inspection.

Record As-Builts shall be revised to the next available revision number and
date-stamped as a Contractor authorized “As-Built.” The incorporation of
as-built information into documents to produce the Record As-Builts shall be
undertaken using the same means by which prior revisions were produced. 
Issuance of Record As-Built documents containing any hand written or redline
mark-up information, discoloration, holds or clouds is strictly not allowed.

The requirements for As-Built documents pursuant to Section 3.3F of the
Agreement shall apply equally to documents created by Contractor and those
documents issued to Contractor by its Subcontractors and Sub-subcontractors.

The categories of documents required to be verified in accordance with this
Section 4.1 are shown in Schedule B-1.

4.2.  Latest Issue Revision (“LR”)

This category of documents is limited to its latest issued revision, including
those documents that have been updated in accordance with the Contractor change
control system to reflect the latest “Issued for Construction” or “Issued for
Design” or “Issued for





B-5



 

Information” status of the document.

The accuracy of the content of “LR”  Drawings, Specifications and other
documents may not be verified by dimensional or visual survey and is only
representative.

5.   DOCUMENT HANDOVER

Contractor shall develop a detailed procedure describing handover of
documentation to Owner including:

·



how documents will be indexed and organized for handover

·



the transmittal media to be used for electronic file handover

·



the packaging and shipping of hard-copy documents

·



type and structure of associated metadata

·



the schedule identifying the dates by which documents will be handed over.

·



detailed formats for hard-copy documentation

Such procedure shall be submitted to Owner within [***] ([***]) Days after
issuance of NTP, for Owner’s review.

Unless otherwise prescribed in the Agreement, Contractor shall provide to Owner
an electronic copy of all documents required in this Attachment  B and elsewhere
in the Agreement.  For Record As-Built documents required under the Agreement,
Contractor shall provide Owner with Record As-Built Drawings in electronic
format identified in Schedule B-1 and the formats set forth in Section 3.3F of
the Agreement.

For certain categories of documents specified in Schedule B-1 Contractor shall
provide to Owner one (1) paper hard copy in the format described in this
Attachment B.

Equipment Subcontractor documentation may be delivered in the same format as
received from the Equipment Subcontractor provided they follow the requirements
herein (including those set forth in Section 5.4 below) or otherwise mutually
agreed upon by Owner and Contractor that the information is structured and
indexed in a consistent format.

Documents shall contain specific references (by document number, title, and
revision number) to related documentation.  Where documents refer to specific
equipment, the full equipment tag numbers shall be identified.  Any exceptions
to this requirement shall be subject to approval by Owner.

All documentation included in the handover document package shall be issued with
a formal handover transmittal that indexes all Drawings and documents included
in the handover document package.





B-6



 

5.1.  General Requirements for Electronic Documents

For any documents for which i) Adobe PDF files are required, ii) the native
software application file is available and iii) the document requires a
certification stamp or signature on one page, Contractor shall provide the PDF
produced directly from the native software application and append a scanned
image of the stamp or signature page to the electronic Adobe PDF file.

Wherever Adobe PDF files are produced from scanning hard copies, the resulting
files shall be searchable Adobe PDF files.

All Contractor-generated Drawings shall be provided in Adobe PDF format and the
native file format indicated in Schedule B-1.  The conversion of Drawings
originating in native file formats other than the format indicated in Schedule
B-1 shall not result in the loss of data imbedded references, scaling, or impair
its legibility.

All custom files required to display and/or edit native files within their
respective applications shall be turned over to Owner along with the associated,
application configuration files, external reference files, custom fonts, custom
drawing borders, material databases and materials specifications to the extent
required to display and/or edit native files.  The use of custom fonts shall be
avoided where reasonably possible.

5.1.1.   Preparation for Handover

For the final document handover of electronic files, such files shall be
imbedded in a folder structure that replicates the document indices and
categories defined elsewhere in this Attachment B.  The “file name” shall be the
assigned document number, and the following information shall be ascribed to the
files as metadata:

·



Document title;

·



Originating computer program (e.g., MS Word, AutoCAD);

·



Discipline (e.g., electrical, process, construction);

·



Revision Number;

·



Issuance Date;

·



Source Company (either Contractor or Subcontractor);

5.1.2.   Electronic Databases

Schedule B-1 includes as part of the Documents certain electronic models,
simulations, and database files.  Such Documents shall be provided in fully
native format along with all associated setup, configuration and reference files
necessary to assure full functionality.  In addition, no such models,
simulations or database files shall be restricted by password protection or
other security features that in any way limits their functionality.





B-7



 

5.2.   General Requirements for Paper (Hard Copy) Documents

Any paper hard copy of documentation required to be provided to Owner pursuant
to Schedule B-1 shall also be provided in electronic form in accordance with
Section 5.1 of this Attachment B.

All hard copies of Drawings, Specifications and other documents shall, unless
specified otherwise, be clean, legible 11” x 17” size for Drawings and 8-1/2” x
11” size for other documents, free from any type of handwritten or redline
mark-up information or discoloration.  The legibility of Drawings shall not be
impaired if they are photo-reduced to 11” x 17” size or have punched holes. The
technical content of a Drawing or Specification shall not be obscured by the
inclusion of foreign stamps.

5.3.   Engineering Documentation Requirements

5.3.1.   Engineering Documentation General Requirements

Document number and document revision shall be consistent, complete and clearly
visible on all documents. Page numbers shall be clearly visible on multi-page
documents and on each page show the page number and total number of
pages.  Document attributes shall be visible on the document front sheet or
drawing.

For engineering documentation, electronic Adobe PDF files shall be created
directly from the native application software and be fully searchable without
the need for optical character recognition.

All engineering documents shall be issued final according to their appropriate
classification as defined in Schedule B-1, including any that are As-Built and
shall be issued with a formal handover transmittal.

A complete handover document index shall be provided meeting the requirements of
this Attachment B.    This index shall be issued to Owner for review no later
than [***]  ([***]) Days prior to RFSU of Train 3.

5.3.2.   Engineering Documentation Handover

All Contractor submittals of engineering documents to Owner shall be organized
in categories, with each category organized based on the type of document
submitted.   Listed below are illustrative examples of categories.

·



Specifications

·



Calculations

·



Drawings

·



General Documents and Reports

·



Agreement Procedures

·



Electronic Databases





B-8



 

5.4.   Equipment Subcontractor Documentation Requirements

5.4.1.   General Requirements

Contractor shall require that Equipment Subcontractor data books and
manufacturing record books containing the documents required by Schedule B-2,
the format of which shall be defined in the procedure described in Section 5.0.

All documents and Drawings shall be individually numbered and registered in the
EDMS in a manner consistent with the structure and indexing requirements set
forth herein or otherwise agreed upon in writing between Owner and Contractor.
The integrity of internal cross-references shall be maintained.

Document number and document revision shall be consistent, complete and clearly
visible on all documents. Page numbers shall be clearly visible on multi-page
documents.

All documents within the Equipment Subcontractor data books and manufacturing
record books shall be Adobe PDF files created from the native application
software or a scanned image meeting the requirements of this Attachment B.

All final Equipment Subcontractor handover document packages shall have a
Contractor acceptance stamp signed by the package engineer verifying that the
required documentation has been approved and all other documentation has been
reviewed, is complete and technically accurate.

5.4.2.   Equipment Subcontractor Documentation Handover

All Contractor submittals of Equipment Subcontractor documentation to Owner
shall be organized in categories, with each category organized based on the type
of document submitted.  Listed below are examples of categories.

·



Equipment Subcontractor Purchase Order Information – this shall include
Equipment Subcontractor contract information, copy of purchase order (unpriced
except for any spare parts which shall be priced), master index;

·



Equipment Subcontractor Engineering Documents

·



Equipment Subcontractor Engineering Drawings

·



Equipment Subcontractor Manufacturing Records – this shall include certificate
of conformity, ITP’s, WPS, weld maps, list of tagged items, certificates and
reports by tagged item; and

·



Equipment Operating Information – this shall include installation information,
operation information, maintenance information, special tools, consumables,
utility requirements.





B-9



 

5.5.   Commissioning, Start-up, and Performance Testing Documentation
Requirements

Commissioning, start-up, and Performance Testing documentation shall comply with
the requirements of this Attachment B, Attachment M, and Attachment S.

5.6.   Documents to Support Regulatory Submissions

Contractor shall provide documentation required to support periodic filings with
regulatory agencies including the FERC in accordance with Section 3.12 of the
Agreement.

6.    FILES NEEDED FOR MAINTENANCE OF PLANT SOFTWARE

Contractor shall prepare and maintain a list of all handheld devices, laptops
and related software packages that are required for future maintenance
adjustments associated with Equipment-related local logic control stations.

For all computer based programmable Equipment supplied by Contractor as part of
the Work, Contractor shall provide Owner with a list of all software necessary
to maintain the programmable Equipment,  and provide any Contractor owned
customized configuration files needed for the use of such software, in both
Adobe PDF and native file formats.

 

 



B-10



 

SCHEDULE B-1

OUTLINE OF OWNER DOCUMENT SUBMITTAL REQUIREMENTS

FOR REVIEW OR INFORMATION

In addition to the requirements under the Agreement, Contractor shall be
responsible for providing Owner with the documents required under this Schedule
B-1 and Drawings, Specifications and other documents not listed below but
required under the Agreement.  This Schedule B-1 is applicable to documents
Contractor is responsible to provide, unless otherwise addressed in Schedule
B-2.  Where a Hard Copy is required, it will only be required at the As Built
stage.

[***].

 

 



B-1-1



 

SCHEDULE B-2

OUTLINE OF MINIMUM EQUIPMENT SUBCONTRACTOR DOCUMENT REQUIREMENTS

BY EQUIPMENT CATEGORY

In addition to the requirements elsewhere in the Agreement, Contractor shall be
responsible for providing Owner with Equipment Subcontractor documentation,
issued “For Information” or “For Review” (including Drawings and Specifications)
required under this Schedule B-2 and other Equipment Subcontractor documentation
not listed below but required under the Agreement.  The listing below represents
the expected types of documents typically produced by Subcontractors for the
listed Equipment categories.  The list is indicative only, and Contractor shall
provide a listing as part of the register that will be developed by Contractor
specifically for Equipment Subcontractor documentation.  Contractor will issue
to Owner the document list specific to each item of Equipment provided during
the execution of the Work.  Documents identified by “R”, “A”, and “I” shall be
issued “For Review”, “For Approval”, and “For Information” respectively.

Contractor shall issue to Owner the documents described in this Schedule B-2
within [***] ([***]) Days of receiving such documents from the Subcontractor. 
Comments from Owner shall be consolidated with Contractor’s comments prior to
the issuance of comments to the Sub-contractor.

[***]

 

 



B-2-1



 

ATTACHMENT C

PAYMENT SCHEDULE

[***]

 

 



 



 

Schedule C-1

 

Estimated Earned Value Payment Schedule

 

[***]

 





 



 

Schedule C-2

 

Payment Milestones

 

[***]





 



 

Schedule C-3

(Train 3)

Maximum Cumulative Payment Schedule

[***]

 





 



 

TABLE C-3A

Train 3

Baseline Payment Schedule Curve and Maximum Cumulative Payment Curve

[***]

 





 



 

TABLE C-3B

Train 3

Baseline Payment Schedule Curve and Maximum Cumulative Payment Curve

[***]





 



 

 

Schedule C-4

 

Priced Options

 

[***]

 

 



 



 

Scheule C-5

Escalation Table

 

[***]



 



 

ATTACHMENT D

FORM OF CHANGE ORDER

 

 



 



 

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1D or 6.2C)

 

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility

    

DATE OF AGREEMENT: May 24th, 2019

 

 

 

AGREEMENT:   Fixed Price Turnkey EPC Agreement for Train 3

 

CHANGE ORDER NUMBER:

 

 

 

OWNER:   Rio Grande LNG, LLC

 

 

 

 

EFFECTIVE DATE OF CHANGE ORDER:

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

The EPC Agreement between the Parties listed above is changed as follows:
(attach additional documentation if necessary)

 

 

 

Adjustment to Contract Price

 

The original Contract Price was

$

 

Net change by previously authorized Change Orders (#______)

$

 

The Contract Price prior to this Change Order was

$

 

The Aggregate Equipment Price will be (increased) (decreased) (unchanged) by
this Change Order in the amount of

$

 

The Aggregate Labor and Skills Price will be (increased) (decreased) (unchanged)
by this Change Order in the amount of

$

 

The new Contract Price including this Change Order will be

$

 

 

Adjustment to Key Dates

The following Key Dates are modified (list all Key Dates modified; insert N/A if
no Key Dates modified):

The Key Date for __________________ will be (increased)(decreased) by _______
(__) Days.

The Key Date for __________________ as of the date of this Change Order
therefore is _________ (__) Days after NTP.

(list all Key Dates that are modified by this Change Order using the format set
forth above)

The Guaranteed Date of __________________ will be (increased)(decreased) by
_______ (__) Days.

The Guaranteed Date of __________________ as of the effective date of this
Change Order therefore is _________ (__) Days after NTP.

(list all Guaranteed Dates that are modified by this Change Order using the
format set forth above)

Attached to this Change Order is an updated Schedule E-1 which shall reflect and
highlight any adjustment(s) to the Key Dates agreed to in this Change Order.

Impact to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Impact on Payment Schedule (including, as applicable, Payment Milestones):

Impact on Maximum Cumulative Payment Schedule:

Impact on Minimum Acceptance Criteria:

Impact on Performance Guarantees:





D-2



 

Impact on Basis of Design:

Impact on the Total Reimbursement Amount:

Any other impacts to obligation or potential liability of Contractor or Owner
under the EPC Agreement:

 Select either A or B:

[A]         This Change Order shall constitute a full and final settlement and
accord and satisfaction of all effects of the changes reflected in this Change
Order upon the Change Criteria and shall be deemed to compensate Contractor
fully for such change.        Initials:  _____ Contractor _____ Owner

[B]         Pursuant to Section 6.4 of the Agreement, this Change Order shall
not constitute a full and final settlement and accord and satisfaction of all
effects of the change reflected in this Change Order upon the Change Criteria
and shall not be deemed to compensate Contractor fully for such
change.      Initials:  _____ Contractor _____ Owner

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
EPC Agreement without exception or qualification.    Except as modified by this
and any previously issued Change Orders or any amendments to the EPC Agreement,
all other terms and conditions of the EPC Agreement shall remain in full force
and effect.  This Change Order is executed by each of the Parties’ duly
authorized representatives. This Change Order represents full and final
consideration and/or adjustments for the above change, except as set out above.

 

 

 

 

 

 

Owner

 

Contractor

 

 

 

Name

 

Name

 

 

 

Title

 

Title

 

 

 

Date of Signing

 

Date of Signing

 





D-3



 

 

SCHEDULE D-2

CHANGE DIRECTIVE FORM

(for use when Owner issues a Change Directive pursuant to Section 6.1E or 6.2D)

 

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility

    

DATE OF AGREEMENT: May 24th, 2019

 

 

 

AGREEMENT:   Fixed Price Turnkey Agreement for Train 3

 

CHANGE DIRECTIVE NUMBER:

 

 

 

OWNER:   Rio Grande LNG, LLC

 

 

 

 

EFFECTIVE DATE OF CHANGE DIRECTIVE:

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

--------------------------------------------------------------------------------

You are hereby directed to make the following change(s) in the EPC Agreement:
(attach additional documentation if necessary)

--------------------------------------------------------------------------------

Consideration for the Work specified for this Change Directive shall be paid as
provided in the EPC Agreement.

When signed by Owner and received by Contractor, this document becomes effective
IMMEDIATELY as a Change Directive, and Contractor shall commence with the
performance of the change(s) described above within [***] ([***]) Business Days
of its receipt unless another time is expressly stated above.  This Change
Directive is signed by Owner’s duly authorized representative.

 

 

 

 

 

 

Owner

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

Date of Signing

 

 

 

 





D-4



 

 

SCHEDULE D-3

OWNER’S CHANGE ORDER REQUEST FORM

 

 

 



D-5



 

OWNER’S CHANGE ORDER REQUEST FORM – PART 1 of 2

OWNER NOTIFICATION

(To be completed by Owner)

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility

    

DATE OF AGREEMENT: May 24th, 2019

 

 

 

AGREEMENT:   Fixed Price Turnkey Agreement for Train 3

 

OWNER’S CHANGE ORDER REQUEST NUMBER:

 

 

 

OWNER:   Rio Grande LNG, LLC

 

 

 

 

DATE OF THIS CHANGE ORDER REQUEST:

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

Description of the Proposed Change to the Work:

 

Owner requests Contractor to review and respond to this Owner’s Change Order
Request, as follows:

 

 

 

 

Reference Documents:

 

 

 

 

 

 

 

Owner:

 

 

 

 

 

 

 

By

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

Contractor shall reply within the time required under Section 6.1 of the EPC
Agreement by completing Part 2 of the Change Order Request Form and submitting
it to Owner.

This Change Order Request shall not be considered a Change Order or Change
Directive to the EPC Agreement.  A Change Order may only occur by the Parties
executing a Change Order in the form of Schedule D-1 to the EPC Agreement, and a
Change Directive may only occur by Owner issuing a Change Directive in the form
of Schedule D-2 to the EPC Agreement.





D-6



 

OWNER’S CHANGE ORDER REQUEST FORM – PART 2 of 2

CONTRACTOR RESPONSE

(To be completed by Contractor)

 

 

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility

    

DATE OF AGREEMENT: May 24th, 2019

 

 

 

AGREEMENT:   Fixed Price Turnkey Agreement for Train 3

 

OWNER’S CHANGE ORDER REQUEST NUMBER:

 

 

 

OWNER:   Rio Grande LNG, LLC

 

 

 

 

DATE OF THIS CHANGE ORDER REQUEST:

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

 

 

 

 

Description of the Work to be performed and a program for its execution:

 

 

Description of the Work to be performed and a program for its execution:

 

 

 

Reference Documents:

 

 

 

 

 

Preliminary assessment of the effect (if any) such request, were it to be
implemented by Change Order, would have on the Changed Criteria (including any
changes to the Contract Price, Key Dates, the Scope of Work or any other Changed
Criteria):

 

 

 

 

(Attach additional documentation if necessary)

 

 

 

Contractor shall provide the following as part of Contractor’s preliminary
assessment:

 

Commencement Date

 

Estimated Duration

 

Change in Contract Price

 

Change in Aggregate Equipment Price

 

Change in Aggregate Labor and Skills Price

 

Change in Total Reimbursement Amount

 

Change in Payment Schedule

 

Impact on Key Dates (Y/N), if “yes,” ROM impact on such Key Dates

 

 

 

 

 

Owner:

Contractor:

 

 

 

 

 

 

 

 

By

 

By

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

 

 

 

Date

 

Date

 

 

This Change Order Request shall not be considered a Change Order or Change
Directive to the EPC Agreement.  A Change Order may only occur by the Parties
executing a Change Order in the form of Schedule D-1 to the EPC Agreement, and a
Change Directive may only occur by Owner issuing a Change Directive in the form
of Schedule D-2 to the EPC Agreement.

 

 



D-7



 

SCHEDULE D-4

 

CONTRACTOR’S CHANGE NOTICE FORM

 

 



D-8



 

CONTRACTOR’S INITIAL CHANGE NOTICE FORM – PART  1 of 2

(To be completed by Contractor in accordance with Sections 6.2B and 6.5A of the
EPC Agreement)

 

 

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility

    

DATE AGREEMENT OF: May 24th, 2019

 

 

 

AGREEMENT:   Fixed Price Turnkey Agreement for Train 3

 

CONTRACTOR’S CHANGE NOTICE NUMBER:

 

 

 

OWNER:   Rio Grande LNG, LLC

 

 

 

 

DATE OF THIS CHANGE NOTICE:

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

 

 

 

 

 

 

Contractor provides notice of the following proposed change(s) in the EPC
Agreement: (attach additional documentation, if necessary)

 

 

 

 

Detailed Explanation, Facts and Reasons Upon Which Contractor’s Notice of
Proposed Change(s) is Based: (provide details of all known and presumed facts
upon which Contractor’s claim is based, including the character, duration and
extent of such circumstance, the date Contractor first knew of such
circumstance, any activities impacted by such circumstance, the estimated cost
and time consequences of such circumstance (including showing the impact of such
circumstance, if any, on the critical path of the CPM Schedule) and any other
reasons, details, or information that are expressly required under the EPC
Agreement)

 

 

 

 

 

 

Contractor shall provide the following as part of Contractor’s preliminary
assessment:

 

Commencement Date

 

Estimated Duration

 

Change in Contract Price

 

Change in Aggregate Equipment Price

 

Change in Aggregate Labor and Skills Price

 

Change in Total Reimbursement Amount

 

Change in Payment Schedule

 

Impact on Maximum Cumulative Payment Schedule:

 

Impact on Minimum Acceptance Criteria:

 

Impact on Performance Guarantees:

 

Impact on Basis of Design:

 

Any other impacts to obligation or potential liability of Contractor or Owner
under the EPC Agreement:

 

Impact on Key Dates (Y/N), if “yes,” ROM impact on such Key Dates

 

 

 

 

 

This Contractor’s Initial Change Notice is signed by Contractor’s duly
authorized representative.

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

Date

 

 

 

 





D-9



 

CONTRACTOR’S DETAILED CHANGE NOTICE FORM – PART  2 of 2

(To be completed by Contractor in accordance with Section 6.5B of the EPC
Agreement)

 

 

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility

    

DATE OF AGREEMENT: May 24th, 2019

 

 

 

AGREEMENT:   Fixed Price Turnkey Agreement for Train 3

 

CONTRACTOR’S CHANGE NOTICE NUMBER:

 

 

 

OWNER:   Rio Grande LNG, LLC

 

 

 

 

DATE OF THIS CHANGE NOTICE:

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

 

 

 

 

 

 

Contractor proposes the following change(s) in the EPC Agreement: (attach Part
1: CONTRACTOR’S INITIAL CHANGE NOTICE FORM), and provide any further detailed
explanation of the proposed change(s) and attach additional documentation, if
necessary)

 

 

 

 

Detailed Reasons for Proposed Change(s) (in addition to Part 1: CONTRACTOR’S
INITIAL CHANGE NOTICE FORM), provide any further detailed reasons for the
proposed change, and attach all documentation reasonably requested by or
necessary for Owner to determine the factors necessitating the possibility of a
Change Order)

 

 

 

 

 

 

Requested Adjustments to EPC Agreement (attach all documentation and details
required by the EPC Agreement to provide to Owner a comprehensive written
estimate, including applicable detailed estimates and cost records, time sheets
summary, and a graphic demonstration using the CPM Schedule, showing
Contractor’s entitlement to a time extension to the Key Dates)

 

 

The effect, if any, which such proposed Change Order would have on any Changed
Criteria

 

Contract Price Adjustment (including adjustments to Tax Exempt Equipment Price,
Taxable Equipment Price, and Labor and Skills Price):

 

Adjustment to Key Dates:

 

 

 

Adjustment to Guaranteed Substantial Completion Date:

 

 

 

Adjustment to Final Completion Date:

 

 

 

Adjustment to Payment Schedule:

 

 

 

Adjustment to Performance Guarantees:

 

 

 

Adjustment to Minimum Acceptance Criteria:

 

 

 

Adjustment to Basis of Design:

 

 

 

Adjustment to Total Reimbursement Amount:

 

 

 

Adjustment to Scope of Work:

 

 

 

Other adjustments to liability or obligations of Contractor or Owner under the
EPC Agreement:

 

 

 

 



D-10



 

 

(Attached to this Contractor’s Change Notice is a breakdown of the requested
Contract Price adjustment between Tax Exempt Equipment, Taxable Equipment, Labor
and Skills Price and all other Work.)

 

 

 

This Contractor’s Change Notice is signed by Contractor’s duly authorized
representative.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

Date

 

 





D-11



 

SCHEDULE D-5

 

PRICING FOR CHANGE ORDERS AND CHANGE DIRECTIVES

 

Rates for Changes - Home Office Hourly Labor Rates

 

Line Item Number

Job Description

[***]

[***]

S.T. Rate, (US$)

O.T. Rate, (US$)

S.T. Rate, (US$)

O.T. Rate, (US$)

Work Week (Days / Hours)

 

 

 

 

Available Work Hours per Year

 

 

 

Project Management

 

 

 

 

1

Project Director

[***]

[***]

[***]

[***]

2

Project Manager

[***]

[***]

[***]

[***]

3

Commercial Manager

[***]

[***]

[***]

[***]

4

Project Management Clerical

[***]

[***]

[***]

[***]

 

HSE

 

 

 

 

5

Safety Manager

[***]

[***]

[***]

[***]

6

Environmental Manager

[***]

[***]

[***]

[***]

7

Project Safety Personnel

[***]

[***]

[***]

[***]

8

Safety Clerical

[***]

[***]

[***]

[***]

 

QA/QC

 

 

 

 

9

QA/QC Management

[***]

[***]

[***]

[***]

10

Quality Assurance Engineers

[***]

[***]

[***]

[***]

11

Quality Control Engineers

[***]

[***]

[***]

[***]

12

QA/QC Clerical

[***]

[***]

[***]

[***]

 

Estimating

 

 

 

 

13

Estimator

[***]

[***]

[***]

[***]

14

Estimating Clerical

[***]

[***]

[***]

[***]

 

Project Controls

 

 

 

 

15

PC Manager

[***]

[***]

[***]

[***]

16

PC Cost

[***]

[***]

[***]

[***]

17

PC Planning & Scheduling

[***]

[***]

[***]

[***]

18

PC Quantity Surveying & Progress

[***]

[***]

[***]

[***]

19

PC Clerical

[***]

[***]

[***]

[***]

 

Finance & Accounting

 

 

 

 

20

Project Controller

[***]

[***]

[***]

[***]

21

Accounting Manager

[***]

[***]

[***]

[***]





D-12



 

 

 

 

 

 

 

 

22

Sr. Project Accountant

[***]

[***]

[***]

[***]

23

Project Accountant/Biller

[***]

[***]

[***]

[***]

24

Accounting Clerical

[***]

[***]

[***]

[***]

 

Other Support Staff

 

 

 

 

25

HR / Admin

[***]

[***]

[***]

[***]

26

IT

[***]

[***]

[***]

[***]

 

Procurement

 

 

 

 

27

Procurement Management

[***]

[***]

[***]

[***]

28

Logistics Specialist

[***]

[***]

[***]

[***]

29

Buyers

[***]

[***]

[***]

[***]

30

Expeditors

[***]

[***]

[***]

[***]

31

Inspectors

[***]

[***]

[***]

[***]

32

Purchasing Clerical

[***]

[***]

[***]

[***]

33

Materials Manager

[***]

[***]

[***]

[***]

34

Materials Control Lead

[***]

[***]

[***]

[***]

35

Materials Specialist

[***]

[***]

[***]

[***]

36

Preservation Coordination

[***]

[***]

[***]

[***]

37

Materials Clerical

[***]

[***]

[***]

[***]

 

Construction - Home Office

 

 

 

 

38

Sr. Construction Director

[***]

[***]

[***]

[***]

39

Construction Manager

[***]

[***]

[***]

[***]

40

Technical Services Manager

[***]

[***]

[***]

[***]

41

Project Field Engineer

[***]

[***]

[***]

[***]

42

Discipline Engineer

[***]

[***]

[***]

[***]

43

Discipline Superintendents

[***]

[***]

[***]

[***]

44

Construction Coordinators

[***]

[***]

[***]

[***]

45

Construction Automation

[***]

[***]

[***]

[***]

46

Workforce Planner

[***]

[***]

[***]

[***]

47

IR Manager

[***]

[***]

[***]

[***]

48

Area Manager

[***]

[***]

[***]

[***]

49

Construction Clerical

[***]

[***]

[***]

[***]

 

Subcontracts

 

 

 

 

50

Subcontracts

[***]

[***]

[***]

[***]

51

Subcontracts Administrator

[***]

[***]

[***]

[***]

 

Commissioning and Startup

 

 

 

 

52

Commissioning & Startup Manager

[***]

[***]

[***]

[***]

53

Commissioning & Startup Personnel

[***]

[***]

[***]

[***]

 

Project Engineering Management & Support

 

 

 

 

 





D-13



 

 

 

 

 

 

 

54

Project Engineering Manager

[***]

[***]

[***]

[***]

55

Senior Project Engineer

[***]

[***]

[***]

[***]

56

Project Engineer

[***]

[***]

[***]

[***]

57

Project Engineering Clerical

[***]

[***]

[***]

[***]

 

PROCESS ENGINEERING & DESIGN

 

 

 

 

58

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

59

Engineer - Senior

[***]

[***]

[***]

[***]

60

Engineer

[***]

[***]

[***]

[***]

61

Designer - Principal / Lead

[***]

[***]

[***]

[***]

62

Designer - Senior

[***]

[***]

[***]

[***]

63

Designer

[***]

[***]

[***]

[***]

 

SAFETY & ENVIRONMENTAL ENGINEERING & DESIGN

 

 

 

64

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

65

Engineer - Senior

[***]

[***]

[***]

[***]

66

Engineer

[***]

[***]

[***]

[***]

67

Designer - Principal / Lead

[***]

[***]

[***]

[***]

68

Designer - Senior

[***]

[***]

[***]

[***]

69

Designer

[***]

[***]

[***]

[***]

 

CIVIL/STRUCTURAL ENGINEERING & DESIGN

 

 

 

70

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

71

Engineer - Senior

[***]

[***]

[***]

[***]

72

Engineer

[***]

[***]

[***]

[***]

73

Designer - Principal / Lead

[***]

[***]

[***]

[***]

74

Designer - Senior

[***]

[***]

[***]

[***]

75

Designer

[***]

[***]

[***]

[***]

 

MECHANICAL ENGINEERING & DESIGN

 

 

 

 

76

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

77

Engineer - Senior

[***]

[***]

[***]

[***]

78

Engineer

[***]

[***]

[***]

[***]

79

Designer - Principal / Lead

[***]

[***]

[***]

[***]

80

Designer - Senior

[***]

[***]

[***]

[***]

81

Designer

[***]

[***]

[***]

[***]

 

PIPING ENGINEERING & DESIGN

 

 

 

 

82

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

83

Engineer - Senior

[***]

[***]

[***]

[***]

84

Engineer

[***]

[***]

[***]

[***]

85

Designer - Principal / Lead

[***]

[***]

[***]

[***]

86

Designer - Senior

[***]

[***]

[***]

[***]

87

Designer

[***]

[***]

[***]

[***]

 





D-14



 

 

 

 

 

 

 

 

ELECTRICAL ENGINEERING & DESIGN

 

 

 

 

88

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

89

Engineer - Senior

[***]

[***]

[***]

[***]

90

Engineer

[***]

[***]

[***]

[***]

91

Designer - Principal / Lead

[***]

[***]

[***]

[***]

92

Designer - Senior

[***]

[***]

[***]

[***]

93

Designer

[***]

[***]

[***]

[***]

 

I&C ENGINEERING & DESIGN

 

 

 

 

94

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

95

Engineer - Senior

[***]

[***]

[***]

[***]

96

Engineer

[***]

[***]

[***]

[***]

97

Designer - Principal / Lead

[***]

[***]

[***]

[***]

98

Designer - Senior

[***]

[***]

[***]

[***]

99

Designer

[***]

[***]

[***]

[***]

 

Engineering Systems (IT, Idocs etc)

 

 

 

 

100

Information Management

[***]

[***]

[***]

[***]

101

EDMS (iDocs) Support

[***]

[***]

[***]

[***]

102

CAD Support

[***]

[***]

[***]

[***]

103

Engineering IT (EIT) Support

[***]

[***]

[***]

[***]

 

DOCUMENT MANAGEMENT

 

 

 

 

104

Manager / Lead

[***]

[***]

[***]

[***]

105

Supervisor / Lead

[***]

[***]

[***]

[***]

106

Specialist - Principal

[***]

[***]

[***]

[***]

107

Specialist - Senior

[***]

[***]

[***]

[***]

108

Specialist

[***]

[***]

[***]

[***]

 

ADDS

 

 

 

 

 

Process Safety

 

 

 

 

109

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

110

Engineer - Senior

[***]

[***]

[***]

[***]

111

Engineer

[***]

[***]

[***]

[***]

 

Geotech

 

 

 

 

112

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

113

Engineer - Senior

[***]

[***]

[***]

[***]

114

Engineer

[***]

[***]

[***]

[***]

 

MET

 

 

 

 

115

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

116

Engineer - Senior

[***]

[***]

[***]

[***]

117

Engineer

[***]

[***]

[***]

[***]

 





D-15



 

 

Marine

 

 

 

 

118

Engineer - Principal / Lead

[***]

[***]

[***]

[***]

119

Engineer - Senior

[***]

[***]

[***]

[***]

120

Engineer

[***]

[***]

[***]

[***]

 

Rates for Changes - Office Space

 

Line Item Number

Job Description

[***]

[***]

Daily

Weekly

Monthly

Daily

Weekly

Monthly

 

Home Office

 

 

 

 

 

 

1

Office - Large (195 sf)

[***]

[***]

[***]

[***]

[***]

[***]

2

Office - Small (150 sf)

[***]

[***]

[***]

[***]

[***]

[***]

3

Cubicle - (60 sf)

[***]

[***]

[***]

[***]

[***]

[***]

4

Conference Room - Small (800 sf)

[***]

[***]

[***]

[***]

[***]

[***]

 

Site

 

 

 

 

 

 

5

Prefabricated Office Unit (11.75' x 60')

[***]

[***]

[***]

 

 

 

6

Site Bathroom Trailer (11.75' x 56')

[***]

[***]

[***]

 

 

 

7

 

 

 

 

 

 

 

 

Rates for Changes - Field Indirect Staff Labor Rates

 

Line Item Number

Job Description

Operation Center 1

S.T. Rate,
(US$)

O.T. Rate,
(US$)

Work Week (Days / Hours)

 

 

Available Work Hours per Year

 

 

Project Management

 

 

1

Proj Dir

[***]

[***]

2

Sr Proj Mgr

[***]

[***]

3

Proj Mgr

[***]

[***]

4

Sr Commercial Mgr

[***]

[***]

5

Commercial Mgr

[***]

[***]

6

Commercial Spec

[***]

[***]

7

Estimator

[***]

[***]

 

Safety

 

 

8

Site HSE Dir

[***]

[***]

9

HSE Mgr

[***]

[***]

 





D-16



 

 

 

 

 

10

HSE Supv

[***]

[***]

11

Safety Technician

[***]

[***]

12

Environmental Mgr

[***]

[***]

13

HSE Technician

[***]

[***]

 

Project Controls

 

 

14

Proj Ctrls Mgr

[***]

[***]

15

Lead Cost Spec

[***]

[***]

16

Sr Cost Spec

[***]

[***]

17

Cost Spec

[***]

[***]

18

Lead Scheduling Spec

[***]

[***]

19

Sr Scheduling Spec

[***]

[***]

20

Scheduling Spec

[***]

[***]

21

Lead Quantity Surv/Prog Spec

[***]

[***]

22

Sr Quantity Surv/Prog Spec

[***]

[***]

23

Quantity Surv/Prog Spec

[***]

[***]

 

Construction

 

 

24

Sr Const Director

[***]

[***]

25

Sr Const Mgr

[***]

[***]

26

Const Mgr

[***]

[***]

27

Sr Const Tech Svs Mgr

[***]

[***]

28

Const Tech Svs Mgr

[***]

[***]

29

Const Tech Svs Coord

[***]

[***]

30

Const Tech Svs Spec

[***]

[***]

31

General Supt

[***]

[***]

32

Area Supt

[***]

[***]

33

Const TES Mgr

[***]

[***]

34

Completions Mgr

[***]

[***]

 

Human Resources

 

 

35

Sr HR Mgr

[***]

[***]

36

HR Mgr I

[***]

[***]

37

HR Admin/Coord I

[***]

[***]

 

Administration

 

 

38

Const Admin Mgr (Office Manager)

[***]

[***]

39

Const Admin Supv

[***]

[***]

40

Sr Admin Asst

[***]

[***]

41

Admin Asst I

[***]

[***]

 

Document Management

 

 

42

Document Ctrls Mgr

[***]

[***]

43

Document Ctrls Supv

[***]

[***]

 





D-17



 

 

 

 

 

44

Sr Document Ctrls Spec

[***]

[***]

45

Document Ctrls Spec

[***]

[***]

46

Document Control

[***]

[***]

 

Quality Management

 

 

47

Sr Quality Mgr

[***]

[***]

48

Quality Mgr

[***]

[***]

49

Quality Supv

[***]

[***]

50

Quality Engr

[***]

[***]

51

Quality Insp

[***]

[***]

52

Quality Spec

[***]

[***]

 

Finance / Accounting

 

 

53

Proj Sr. Acctnt

[***]

[***]

54

Proj Acctnt

[***]

[***]

55

Payroll Clerk

[***]

[***]

56

Timekeeper

[***]

[***]

 

IT

 

 

57

IT/Information Management Manager

[***]

[***]

58

IT/Information Management Technician

[***]

[***]

59

Procurement & Material Management

 

 

60

Buyer

[***]

[***]

61

Sr. Expeditor

[***]

[***]

62

Expeditor

[***]

[***]

63

Purchasing Clerk

[***]

[***]

64

Matls Mgmt Supv

[***]

[***]

65

Matls Mgmt Coord

[***]

[***]

66

Matls Mgmt Spec

[***]

[***]

67

Material Control

[***]

[***]

68

Whse Supv

[***]

[***]

69

Toolroom

[***]

[***]

 

Subcontracts

 

 

70

Subcontracts Mgr

[***]

[***]

71

Subcontracts Coordinator

[***]

[***]

72

Subcontracts Administrator

[***]

[***]

 

Commissioning

 

 

73

Sr Commissioning Mgr

[***]

[***]

74

Commissioning Supt

[***]

[***]

75

Sr Commissioning Spec

[***]

[***]

76

Commissioning Spec

[***]

[***]

 





D-18



 

Rates for Changes - Field Direct Craft Labor Rates

 

Line Item Number

Job Description

Operation Center 1

S.T. Rate,
(US$)

O.T. Rate,
(US$)

Work Week (Days / Hours)

 

 

Available Work Hours per Year

 

 

Boiler Maker

 

 

1

General Foreman

[***]

[***]

2

Foreman

[***]

[***]

3

Journeyman

[***]

[***]

4

Apprentice / Helper

[***]

[***]

 

Bricklayer / Mason

 

 

5

General Foreman

[***]

[***]

6

Foreman

[***]

[***]

7

Journeyman

[***]

[***]

8

Apprentice / Helper

[***]

[***]

 

Carpenter

 

 

9

General Foreman

[***]

[***]

10

Foreman

[***]

[***]

11

Journeyman

[***]

[***]

12

Apprentice / Helper

[***]

[***]

 

Electrician

 

 

13

General Foreman

[***]

[***]

14

Foreman

[***]

[***]

15

Journeyman

[***]

[***]

16

Apprentice / Helper

[***]

[***]

 

Instrument

 

 

17

General Foreman

[***]

[***]

18

Foreman

[***]

[***]

19

Journeyman

[***]

[***]

20

Apprentice / Helper

[***]

[***]

 

Iron Worker

 

 

21

General Foreman

[***]

[***]

22

Foreman

[***]

[***]

23

Journeyman

[***]

[***]

24

Apprentice / Helper

[***]

[***]

 

Laborer

 

 

25

General Foreman

[***]

[***]





D-19



 

 

 

 

 

26

Foreman

[***]

[***]

27

Journeyman

[***]

[***]

28

Apprentice / Helper

[***]

[***]

 

Millwrights

 

 

29

General Foreman

[***]

[***]

30

Foreman

[***]

[***]

31

Journeyman

[***]

[***]

32

Apprentice / Helper

[***]

[***]

 

Operators

 

 

33

General Foreman

[***]

[***]

34

Foreman

[***]

[***]

35

Journeyman

[***]

[***]

36

Apprentice / Helper

[***]

[***]

 

Painters

 

 

37

General Foreman

[***]

[***]

38

Foreman

[***]

[***]

39

Journeyman

[***]

[***]

40

Apprentice / Helper

[***]

[***]

 

Pipe Fitters

 

 

41

General Foreman

[***]

[***]

42

Foreman

[***]

[***]

43

Journeyman

[***]

[***]

44

Apprentice / Helper

[***]

[***]

 

Scaffold Builders

 

 

45

General Foreman

[***]

[***]

46

Foreman

[***]

[***]

47

Journeyman

[***]

[***]

48

Apprentice / Helper

[***]

[***]

 

 



D-20



 

ATTACHMENT E

 

KEY DATES AND DELAY LIQUIDATED DAMAGES

 





E-1



 

SCHEDULE E-1

 

KEY DATES

 

 

 

 

EVENT

 

DAYS FROM NTP

CONTRACTOR KEY DATES – TRAIN 3*

1.   Mechanical Completion – Train 3

 

[***] Days prior to the Guaranteed
Train 3 Substantial Completion
Date

2.     RFSU – Train 3

 

[***] Days prior to the Guaranteed
Train 3 Substantial Completion
Date

3.     RLFC – Train 3 

 

[***] Days prior to the Guaranteed
Train 3 Substantial Completion
Date

4.    Guaranteed Train 3 Substantial Completion Date

 

[***]

 

 

“RLFC” means that LNG is ready for delivery to, and capable of being delivered
to and loaded into, the LNG storage tank.

 

Attached hereto in Schedule E-1A is a level 1 schedule for Trains 1 and 2, and a
level 1 schedule for Train 3.

 





E-2



 

 

SCHEDULE E-1A

 

LEVEL 1 EPC SCHEDULE FOR TRAINS 1 AND 2

 

LEVEL 1 EPC SCHEDULE FOR TRAIN 3

 





E-3



 

Schedule E-1A

RIO GRANDE LNG LIQUEFACTION PROJECT

TRAINS 1 & 2 AND OSBL ([***])

[***]

 





E-4



 

Schedule E-1A

RIO GRANDE LNG LIQUEFACTION PROJECT

Schedule for OPTION A (Train 3)

[***]





E-5



 

SCHEDULE E-2

 

SUBSTANTIAL COMPLETION DELAY LIQUIDATED DAMAGES

 

Substantial Completion Delay Liquidated Damages

 

In accordance with Sections 13.1A and 13.1.B of the EPC Agreement, if
Substantial Completion occurs after the Guaranteed Substantial Completion Date
(as adjusted by Change Order), for the applicable Train, Contractor shall pay to
Owner Substantial Completion Delay Liquidated Damages in the amounts set forth
in this Attachment E for each Day, or portion thereof, of delay until
Substantial Completion occurs for the applicable Train, subject to the
limitations in Section 20.2 of the EPC Agreement.

 

 

 

 

 

SUBSTANTIAL COMPLETION DELAY OF TRAIN 3

Per Day Delay
Liquidated Damages

Amount

[***] Days after the Guaranteed Substantial Completion Date

$[***]

[***] Days after the Guaranteed Substantial Completion Date

$[***]

[***] to [***] Days after the Guaranteed Substantial Completion Date

$[***]

[***] to [***] Days after the Guaranteed Substantial Completion Date

$[***]

[***] to [***] Days after the Guaranteed Substantial Completion Date

$[***]

More than [***] Days after the Guaranteed Substantial Completion Date

$[***]

 

 

[***].

 

 

 





E-6



 

 

ATTACHMENT F

 

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

 

The persons named in the table below, in accordance with Section 2.2A of the
Agreement, are designated by Contractor and approved by Owner as Key Personnel.
Key Personnel shall be assigned full time to the Work for the entire duration of
the Project unless otherwise specified in this Attachment F.  Without limiting
the requirements of the Agreement, before any Key Personnel are assigned to the
Project, the full names and 1-2 page résumés of nominated Key Personnel shall be
provided to and approved by Owner.

 

[***].

 

Replacements of any Key Personnel during the Project shall be in accordance with
Section 2.2A of the EPC Agreement.

 

 

 

 

 

NAME

POSITION

MOBILIZATION
DATE (no later than
referenced milestone)

DEMOBILIZATION
DATE (no earlier than
referenced milestone)

[***]

[***]

[***]

Train 3 Substantial Completion

[***]

[***]

[***]

Train 3 Substantial Completion 

[***]

[***]

[***]

Train 3 Substantial Completion

[***]

[***]

[***]

Train 3 Substantial Completion

[***]

[***]

[***]

Final Completion

[***]

[***]

[***]

Final Completion

[***]

[***]

[***]

Train 3 Substantial Completion

[***]

[***]

[***]

Train 3 Engineering substantially complete

[***]

[***]

[***]

Final Completion

 

 



 

CONTRACTOR’S ORGANIZATION

[***]

 

 

 

 

 

 

 

 



F-1



 

ATTACHMENT G

 

APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS

 





G-1



 

SECTION 1

 

List of potential Subcontractors and Sub-subcontractors that may have
Subcontracts or Sub-subcontracts with an aggregate value in excess of [***] U.S.
Dollars (U.S. $[***])

 

[***]

 





G-2



 

SECTION 2

 

List of Subcontractors and Sub-subcontractors with whom Contractor has agreed to
subcontract on a sole-source basis for that portion of the Work specified.

 

[***]

 





G-3



 

SECTION 3

 

List of potential Subcontractors and Sub-subcontractors that may have
Subcontracts or Sub-Subcontracts with an aggregate value less than [***] U.S.
Dollars (U.S. $[***]) but nevertheless are providing work deemed critical by
Owner.

 

[***]

 

 



G-4



 

ATTACHMENT H

NOTICE TO PROCEED FORMS

 

 



 



 

SCHEDULE H-1

 

FORM OF LIMITED NOTICE TO PROCEED

 

Date:                            

 

Via Electronic and Certified Mail

[                                                   ]

[                                                   ]

[                                                   ]

Attention: [                                  ]

 

Re:        Limited Notice to Proceed

 

Pursuant to Section 5.2B of the Fixed Price Turnkey Agreement for the
Engineering, Procurement and Construction of Train 3 of the Rio Grande Natural
Gas Liquefaction Facility, by and between Rio Grande LNG, LLC (“Owner”) and
Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), dated as of May 24th, 2019
(the “Agreement”), this letter shall serve as a Limited Notice to Proceed from
Owner to Contractor authorizing Contractor to proceed with that certain portion
of the Work as described below pursuant to the terms and conditions of the
Agreement:

 

 

 

 

 

 

(“LNTP Work”).

 

Contractor is authorized under this Limited Notice to Proceed to incur no more
than _______________U.S. Dollars (U.S. $               ) for performance of the
foregoing LNTP Work with cancellation costs not to exceed _______________U.S.
Dollars (U.S. $                 ).  The amount for the LNTP Work shall cover
these activities for the time frame from the Effective Date through the
[                                       ].  No other amounts are authorized
under this Limited Notice to Proceed for any other services, labor or Work.
Contractor shall be paid for such specified LNTP Work pursuant to the terms and
conditions of the Agreement.

 

 

 

 

 

Owner:

 

Contractor:

 

 

 

 

 

 

 

 

 

By

 

By

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

 

 

 

Date

 

Date 

 

 

 

cc:        [                                      ]

[                                      ]

 





H-1



 

 

SCHEDULE H-2

 

FORM OF NOTICE TO PROCEED

 

Date:                     

 

Via Electronic and Certified Mail

[                                                   ]

[                                                   ]

[                                                   ]

Attention: [                                  ]

 

Re:        Notice to Proceed

 

Pursuant to Section 5.2D of the Fixed Price Turnkey Agreement for the
engineering, procurement and construction of Train 3 of the Rio Grande Natural
Gas Liquefaction Facility, by and between Rio Grande LNG, LLC (“Owner”) and
Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), dated as of May 24th, 2019
(the “Agreement”), Owner having fulfilled all conditions precedent set forth in
Section 5.2D of the Agreement for the issuance of the Notice to Proceed, this
letter shall serve as the Notice to Proceed from Owner to Contractor authorizing
Contractor to immediately proceed with the Work upon receipt of this letter
pursuant to the terms and conditions of the Agreement.

 

 

 

 

 

 

For and on behalf of

 

Rio Grande LNG, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

cc:        [                                      ]

[                                      ]

 





H-2



 

 

SCHEDULE H-3

 

NOT USED

 

 



H-3



 

ATTACHMENT I

FORM OF CONTRACTOR’S INVOICE

 

 



 



 

SCHEDULE I-1

FORM OF CONTRACTOR’S INTERIM INVOICE

 

 

 

 

PROJECT NAME:   Rio Grande Natural Gas Liquefaction Facility – Train 3

    

INVOICE NUMBER:

 

 

 

 

 

OWNER:   Rio Grande LNG, LLC

 

DATE OF INVOICE:

 

,20

 

 

 

 

 

 

 

 

CONTRACTOR:   Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

 

 

 

 

DATE OF EPC AGREEMENT: May 24, 2019

 

 

 

 

 

 

This Invoice covers Payment Milestone No(s). _______ set forth in Schedule C-2
of the EPC Agreement and covers the Month ending ______________ , 20___
(“Current Date”).

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Contract between the Parties.

 

 

 

 

1.

Original Aggregate Equipment Price (Section 7.1B.1 of EPC Agreement)

U.S.$

 

2.

Net change by executed Change Orders (Exhibit 1, column D total)

U.S.$

 

3.

Aggregate Equipment Price to date (Line 1 + Line 2)

U.S.$

 

4.

Original Aggregate Labor and Skills Price (Section 7.1B.2 of Agreement)

U.S.$

 

5.

Net change by executed Change Orders (Exhibit 1, column C total)

U.S.$

 

6.

Aggregate Labor and Skills Price to date (Line 4 + Line 5)

U.S.$

 

7.

Total for completion of Work based on Earned Value for this Month (Attachment C)

U.S.$

 

8.

Total for completion of Work based on Payment Milestones for this Month
(Attachment C)

U.S.$

 

9.

Total earned on Change Directives for this Month (Exhibit 2)

U.S.$

 

10.

Total for this Month (Line 7 + Line 8 + Line 9)

U.S.$

 

11.

Previous cumulative amount Invoiced

U.S.$

 

12.

Carry over amount from previous Month (Line 17 from prior Invoice)

U.S.$

 

13.

Total carry over from previous Month plus total for this Month (Line 10 + Line
12)

U.S.$

 

14.

Maximum cumulative Invoice amount through this Month (from Schedule C-3)

U.S.$

 

15.

Maximum Invoice amount for this Month (Line 14 – Line 11)

U.S.$

 

16.

Acceptable Invoice amount for this Month (lesser of Line 13 and Line 15)

U.S.$

 

17.

Carry over to next Month due to Maximum Cumulative Payment Schedule (Line 13 –
Line 16)

U.S.$

 

18.

U.S. Duties and Tariff costs

U.S.$

 

19.

Current Payment Due

U.S.$

 

 

Contractor certifies that (i) the Work is progressing in accordance with the Key
Dates and Monthly Updated CPM Schedule, except to the extent (if any) expressly
set forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed and supplied in accordance with the
EPC Agreement; (iii) all quantities and prices in this Invoice or attached
Exhibits are correct and in accordance with the EPC Agreement and the referenced
Payment Milestone(s) and Work for which Earned Value payments are requested are
complete; (iv) Contractor is entitled to payment of the amount set forth as
“Current Payment Due” in this Invoice, and such Current Payment Due constitutes
in full all amounts due and owing as of the Current Date; (v) the Work and any
portion thereof described in or relating to this Invoice and all previous
invoices are free and clear of all liens, security interests and encumbrances
through the date of this Invoice; (vi) all Subcontractors have been paid the
monies due and payable for Work performed in connection with the Project (except
for any amounts owed such Subcontractors for Work billed under this Invoice);
(vi) fully completed and executed Interim Lien and Claim Waivers from Contractor
and all Major Subcontractors, are attached to this Invoice; (vii) if requested
by Owner, fully completed and executed Interim Lien and Claim Waivers from each
Major Sub-subcontractor; (viii) Contractor has attached to this Invoice an
itemization of the Texas state sales and use tax in the form of Exhibit 3 to
this Schedule I-1 (“Contract Price Itemization for Sales and Use Tax Purposes”);
(ix) attached to this Invoice is all documentation supporting Contractor’s
request for payment as required under the EPC Agreement; and (x) this Invoice is
signed by an authorized representative of Contractor.

 





I-1-1



 

 

 

 

 

Contractor

Subscribed and sworn to before me this _______________ day of ______________,
20__

 

 

Signed:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Notary Public

 

 

 

 

Date: _____________________, 20___

My Commission Expires: _________________________, 20____

 





I-1-2



 

 

RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY

 

INVOICE NUMBER ______                                               INVOICE DATE
_____________, 20___

 

OWNER APPROVAL

 

AMOUNT APPROVED by Owner for Payment: US$_________________________________

 

Owner

Signed: _________________________

Name: __________________________

Title: ___________________________

Date: _____________________, 20___

 

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the EPC Agreement.

 

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice:

 





I-1-3



 

 

EXHIBIT 1

 

LIST OF EXECUTED CHANGE ORDERS

 

The following Change Orders have been executed as of the Current Date by Owner
and Contractor pursuant to Section 6.1D or Section 6.2C.

 

 

 

 

 

 

 

A

B

C

D

E

No.

Description of Change Order

Aggregate
Labor and
Skills Price
Change
(U.S.$)

Aggregate
Equipment
Price Change
(U.S.$)

Total Price
Change
(U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 





I-1-4



 

EXHIBIT 2

 

CHANGE DIRECTIVES

 

WORK COMPLETED UNDER CHANGE DIRECTIVES:  The following Work has been completed
for active Change Directives executed by Owner in accordance with Section 6.1E
or Section 6.2D of the EPC Agreement up through the Month ending
____________________, 20_____ (“Current Date”).

 

Table 1

 

 

 

 

 

Change
Directive
No.

Description of Change Directive

Month

Monthly Value of
Work Completed
(U.S.$) for each
Active Change
Directive

Total Value of
Work Completed
(U.S.$) for each
Active Change
Directive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Change Directive Work earned for the invoiced Month

 

 

Note:  Closed Change Directives converted to executed Change Orders are
excluded.

 





I-1-5



 

 

EXHIBIT 3

 

CONTRACT PRICE ITEMIZATION FOR SALES AND USE TAX PURPOSES

 




 

 

 

 

 

Component

Original Value

Adjustments due to
Change Order(s)

Current Value

Amount Earned
To Date

Amount
Remaining

Aggregate Equipment Price

 

 

 

 

 

Aggregate Labor and Skills Price

 

 

 

 

 

Contract Price

(total from above lines)

 

 

 

 

 

 

 





I-1-6



 

EXHIBIT 4

 

INTERIM LIEN AND CLAIM WAIVERS

 





I-1-7



 

EXHIBIT 5

 

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

 



I-1-8



 

SCHEDULE I-2

 

FORM OF CONTRACTOR’S FINAL INVOICE

Project Name: Rio Grande Natural Gas Liquefaction Facility – Train 3

 

 

Invoice Date:

Contract Date:

Invoice Number:

Payment Terms:

 

 

 

 

Attention:

Remittance Information:

 

 

 

 

Rio Grande LNG, LLC

Bank:

[Name]

Address:

[Title]

Account Name:

[Address]

Sort Code:

[Address]

Account Number:

 

SWIFT Code:

This Invoice covers Payment Milestone No(s). _______ for the Work as further set
forth in Schedule C-2 of the Agreement and covers the period from
_______________, 201__ to ________________, 201__ (“Current Date”).

Contractor hereby makes application for payment to Owner for the Work as shown
below in connection with the above referenced Agreement between the Parties.

 

 

 

 

 

 

Train 3
Amount

1

Original Aggregate Equipment Price (Section 7.1B.1 of EPC Agreement)

 

2

Net change by executed Change Orders

 

3

Aggregate Equipment Price to date

 

4

Original Aggregate Labor and Skills Price (Section 7.1B.2 of Agreement)

 

5

Net change by executed Change Orders

 

6

Aggregate Labor and Skills Price to date

 

 

 

 

7

Original Contract Price

$
0.00

8

Net change by Change Order (Exhibit 1)

 

9

Contract Price to date

 

 

 

 

10

Cumulative amount previously invoiced

 

 

 

 

11

Current month amount invoiced for the Earned Value achieved (see Exhibit 2)

 

12

Current month amount invoiced for Milestones completed (see Exhibit 3)

 

13

Total current month amount invoiced (current payment due)

 

 

 

 

14

Cumulative amount invoiced to date

 

 

 

 





I-2-1



 

 

 

15

Balance of Contract Price remaining (Line 9 less line 14)

 

 

Submitted by:

[_____]

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

REMIT VIA WIRE TRANSFER TO:

[_____]

[Address]

[City], TX [Zip]

 

 

 

Bank Name:

 

 

Bank Account #:

 

 

ABA/Routing #:

 

 

CHIPS ID#:

 

 

 





I-2-2



 

EXHIBIT 1 – LIST OF EXECUTED CHANGE ORDERS

 

 

 

 

Change Order No.

Change Order Description

Train 3

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

$
0.00

 

 





I-2-3



 

 

EXHIBIT 2 – CURRENT MONTH AMOUNT INVOICED FOR THE EARNED VALUE ACHIEVED

 

 

 

 

 

Train 3

 

 

$
0.00

1.

Contract Price to date

 

2.

Cumulative Percent Completion % Achieved by end of current month

 

3.

Cumulative Earned  Value Achieved (Line 2 multiplied by Line 3)

 

4.

Cumulative amount previously invoiced for Earned Value Achieved

 

5.

Current month amount invoiced for the Earned Value achieved (Line 4 less Line 5)

 

 

 

Note: Required supporting documentation is attached hereto.

 





I-2-4



 

 

EXHIBIT 3 – CURRENT MONTH AMOUNT INVOICED FOR MILESTONES COMPLETED

 

 

 

 

Milestone No.

Milestone Description

Train 3
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current month amount invoiced for Milestones completed

$
0.00

 

Note: Required supporting documentation is attached hereto.

 





I-2-5



 

 

EXHIBIT 4 – CONTRACT PRICE ITEMIZATION FOR SALES AND USE TAX PURPOSES

 

 

 

 

 

 

Component

 

Original
Value

Adjustments
due to
Change
Order(s)

Current
Value

Amount
Earned To
Date

Amount
Remaining

Aggregate Equipment Price

 

 

 

 

 

Aggregate Labor and Skills Price

 

 

 

 

 

 

 





I-2-6



 

 

EXHIBIT 5 – LIST OF FINAL LIEN AND CLAIM WAIVERS ATTACHED

 

 

No.

Name

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: Required supporting documentation is attached hereto.

 





I-2-7



 

 

EXHIBIT 6 – CONTRACTOR STATEMENT SUMMARIZING AND RECONCILING ALL PREVIOUS
INVOICES

[Contractor to attach final statement]

 





I-2-8



 

 

EXHIBIT 7 – CONTRACTOR AFFIDAVIT

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been fully and
completely performed in accordance with the terms of the Agreement, including
the completion of all Punchlist items; (ii) all quantities and prices in this
final Invoice or attached Exhibits are correct and in accordance with the
Agreement; (iii) fully completed and executed Final Lien and Claim Waivers from
Contractor, all Major Subcontractors, as provided in Section 7.3 of the
Agreement, are attached to this final Invoice; (iv) if requested by Owner, fully
executed Interim Lien and Claim Waivers from all Major Sub-subcontractors; (v)
all documentation and electronic databases required to be delivered by
Contractor to Owner under the Agreement, including Record As-Built Drawings and
Specifications, and test reports, have been delivered to Owner; (vi) all of
Contractor’s, Subcontractors’ and Sub-subcontractors personnel, supplies, waste,
materials, rubbish, and temporary facilities have been removed from the Site,
except as permitted under Section 12.3A of the Agreement; (vii) all
Subcontractors and Sub-subcontractors have been fully paid in accordance with
the terms of their Subcontracts or Sub-subcontracts, except for amounts that are
the subject of this final Invoice, and attached is evidence acceptable to Owner
that all Subcontractors and Sub-subcontractors have been fully paid, less
amounts that are the subject of this final Invoice; (viii) all payrolls, Taxes,
liens, charges, claims, demands, judgments, security interests, bills for
Equipment, and any other indebtedness connected with the Work has been paid;
(ix) Contractor has attached to this Invoice an itemization of the Texas state
sales and use tax in the form of Exhibit 4 to this Schedule I-2 (“Contract Price
Itemization for Sales and Use Tax Purposes”); (x) Contractor has delivered an
executed Final Completion Certificate, which has been accepted by Owner by
signing such certificate; (xi) attached to this final Invoice is all
documentation supporting Contractor’s request for payment as required under the
Agreement; and (xi) this final Invoice is signed by an authorized representative
of Contractor

FOR CONTRACTOR:

APPLICABLE TO INVOICE NO(S). ALL (IF ALL, PRINT ALL)

DATE:

SIGNED:

BY:

TITLE:

On this         day of                          , 20         , before me
appeared the above‑signed, known or identified to me personally, who, being
first duly sworn, did say that s/he is the authorized representative of
Contractor and that this document was signed under oath personally and on behalf
of Contractor.

--------------------------------------------------------------------------------

 

 

Notary Public

 

My term expires (date):

 

 

 

 



I-2-9



 

ATTACHMENT  J

Health, Safety, Security and Environmental Policies

 

 



 



 

Table of Contents

 

 

 

 

1.0

 

Introduction


2

2.0

 

Objectives


2

3.0

 

Definitions and Interpretation


2

 

3.1

Definitions


2

 

3.2

Interpretation


2

4.0

 

Rights and Responsibilities


2

5.0

 

Planning


3

 

5.1

Safety in Engineering and Design


3

 

5.2

Subcontractor and Sub-subcontractor Safety


3

 

5.3

Construction


3

 

5.4

Commissioning


4

 

5.5

Environmental


4

 

5.6

Security


4

6.0

 

Project HSSE Execution


4

 

6.1

Audits


4

 

6.2

Inspections


5

 

6.3

Regulatory Inspections


5

 

6.4

Owner Communication


5

 

6.5

Training and Certification


5

 

6.6

Emergency Response Team


5

 

6.7

Subcontractors and Sub-subcontractors


5

7.0

 

Reporting


6

 

7.1

Incidents


6

 

7.2

Leading and Lagging Indicators


6

 

7.3

Safety Committees


6

 

7.4

Lessons Learned


6

 





J-1



 

1.0         INTRODUCTION

In addition to the requirements specified in any other provision of the
Agreement, this Attachment J sets out the requirements and resultant scope of
activities for health, safety, security and environment (“HSSE”) to be performed
by Contractor for the Project.  This Attachment J does not constitute a
substitute for the Contractor HSSE Plan.

2.0         OBJECTIVES

The objective of this Attachment J is to provide the standards and requirements
for:

·



Compliance with relevant regulations, permits and consents;

·



Contractor HSSE procedures; and

·



Subcontractor HSSE procedures.

3.0         DEFINITIONS AND INTERPRETATION

3.1         Definitions

Capitalized terms have the meaning in the Agreement.  Unless otherwise
specified, Sections and Articles referenced herein refer to the applicable
Section or Article in this Attachment J.

3.2         Interpretation

To the extent there is a conflict between this Attachment J and the terms and
conditions of the Agreement, the terms and conditions of the Agreement shall
prevail.

4.0         RIGHTS AND RESPONSIBILITIES

In addition to the other responsibilities set forth herein, the Parties shall
have the following responsibilities:

4.1.1       Owner rights and responsibilities:

·



Stop the Work in accordance with the Agreement; and

·



Participate in Monthly HSSE reviews organized by the Contractor.

·



Owner’s personnel shall adhere to Contractor’s HSSE plans and procedures in all
areas where Work is being performed under the direction of Contractor.

4.1.2       Contractor rights and responsibilities:

·



Be responsible for health, safety, security, and environment in relation to the
Project to the extent set forth in the Agreement;

·



Develop and maintain HSSE organization charts for Contractor’s HSSE personnel on
the Project at the Site;

·



Review Subcontractor HSSE plans for alignment with Agreement requirements;

·



Develop an HSSE strategy and detailed execution plan for Owner’s comment and
approval.

·



Develop and apply specific HSSE procedures necessary to implement Contractor’s
detailed HSSE execution plan.

·



HSSE execution plan and procedures shall be consistent with Contractor’s
corporate policies and business practices as they relate to HSSE.





J-2



 

5.0         PLANNING

Contractor shall prepare an overall HSSE execution plan and procedures covering
all Work (“HSSE Plan”). The HSSE Plan shall detail the HSSE requirements for the
Contractor and Subcontractors for areas in and around the Site and other areas
where Work is being performed by Contractor.  The HSSE Plan will comply with
requirements of Sections 2.3, 2.4, 3.6, 3.8, 3.10, 3.17, 3.19, 3.24, and 3.27 of
the Agreement.  Contractor shall provide to Owner the HSSE Plan for approval
pursuant to Section 3.10 of the Agreement.

5.1         Safety in Engineering and Design

Contractor will develop and implement a safety in design program for the
detailed design and engineering to ensure that the design developed by the
Contractor integrates elements of hazard identification and risk assessment
methods.  This program will include and be applicable to all aspects of the Work
and will be made available to the Owner for review. This safety in design
program shall also include ergonomic and human factors reviews of designs to
ensure operability, maintainability, access and egress are duly
considered.  Reviews of the 3D model shall incorporate such safety in design
requirements.

5.2         Subcontractor and Sub-subcontractor Safety

Contractor will require that all Subcontractors and Sub-subcontractors comply
with the HSSE Plan.

5.3         Construction

Section 6.0 further details HSSE requirements for the Contractor to implement at
Site and for all elements of the Work during construction and pre-Commissioning.

The HSSE Plan and procedures for the Site shall contain multiple elements to
increase the visibility of HSSE protection during execution of the Work and
shall include:

·



Posters with performance to date and safety themes;

·



Site induction and regular tool-box meetings;

·



Training of workers prior to commencing special tasks;

·



Competent and qualified persons list;

·



Identification badges that ensure controlled and necessary access to Site;

·



Inspection of all vehicles and Construction Equipment prior to first use on
Site, with up to date testing certificates (as applicable) and/or color (tape)
labelling (as applicable);

·



Periodic (quarterly) re-inspection and updating of color tape identification to
mark fit-for use Construction Equipment;

·



Testing and/or verification of skills of specific groups of workers, such as
divers, scaffolders, truck drivers, signal persons, excavator operators, and
crane operators;

·



Define or make reference to scaffold tagging procedure, lock-out/tag-out
procedure, permit-to-work procedure.

5.3.1      Marine Construction

The provisions of Section 6.0 shall apply to all marine construction. Further,
Contractor shall include in its HSSE Plan and procedures provisions to address
the





J-3



 

risks to workers and the environment during construction of the marine
structures and facilities such as the marine offloading facilities, loading
jetties, and any other open water activities.

5.4         Commissioning

All provisions of Section 6.0 shall apply from the start of Commissioning to
handover to Owner at Substantial Completion.

5.5         Environmental

As part of the HSSE Plan, Contractor will develop and implement an environmental
plan and associated procedures which is compliant with the requirements of the
Agreement, including Sections 3.6 and 3.17 thereof, and all Applicable Law.  The
environmental plan will detail Contractor participation and compliance with
Owner’s regulatory compliance reporting, as well as Contractor generated plans
to perform the Work including storm-water pollution prevention plan, and other
remedial action identification and close-out procedures. Regular Construction
Equipment inspections to prevent spills and pollution shall be part of the
environmental plan.

5.6         Security

Contractor will develop and implement a security plan which is compliant with
the requirements of the Agreement, including Sections 3.10, 3.24, 3.25, and 4.3
of the Agreement, and all Applicable Law.  The security plan will detail the
requirements for the physical and cyber security of offices, Subcontractor
facilities, and Site. The security plan will also address the control of access
for personnel (both physical and cyber), vehicles, Equipment, Construction
Equipment and Hazardous Materials (including gate passes for removal from Site),
and logging of access card swipes at Site. The access card system will also host
the records on personnel induction training for gate entry and cross-referenced
to other records for personnel allowed to enter the Site.

Contractor shall deliver to Owner the security plan the earlier of [***] ([***])
Days after NTP or [***] ([***]) Days prior to commencement of the Work at the
Site for Owner’s for review and approval.

6.0         PROJECT HSSE EXECUTION

Contractor will regularly assess the implementation of, and compliance with, the
HSSE Plan.

6.1         Audits

Contractor’s HSSE Plan shall include a HSSE internal audit plan. HSSE internal
audits will be scheduled and executed for the measurement of compliance to and
effectiveness of HSSE processes and procedures.

Contractor will initiate corrective actions for findings arising from such
audits and track the implementation and closeout of corrective actions prior to
the next scheduled audit.





J-4



 

Planned internal audits specified in the HSSE Plan will be notified to the
Owner. Summaries of Contractor’s HSSE audit reports, corrective actions and
close out documentation will be made available to the Owner upon request.

6.2         Inspections

As part of the HSSE Plan, Contractor will develop a Project-specific plan and
schedule of weekly inspections of the Site. These inspections will be carried
out by Contractor personnel with participation of Owner’s Representative, at
Owners discretion.

At weekly Contractor meetings, the results of the HSSE inspections will be
discussed and where applicable follow-up actions and responsibilities will be
assigned. Subcontractor’s own HSSE personnel shall carry out their own worksite
inspections.

6.3         Regulatory Inspections

As part of the HSSE Plan, Contractor will implement a procedure to address
regulatory inspections.  This procedure will include a requirement to inform
Owner of regulatory inspections, request participation, and make available the
findings of the inspections to the extent specified in the Agreement.

6.4         Owner Communication

Communication requirements are described in Attachment X.

6.5         Training and Certification

As part of the HSSE Plan, Contractor will develop and implement a procedure and
processes to train Contractor personnel, Subcontractor personnel, and Owners
personnel on the HSSE rules, guidelines and expectations for performing Work at
the Site or other locations where construction, fabrication, or heavy lift
operations are being performed.

This training program will comply with all applicable federal, state and local
regulatory requirements.  This training program will also ensure that
Contractor, Subcontractor and Sub-subcontractor personnel are trained on the
pertinent Site specific HSSE requirements for their work scope.

6.6         Emergency Response Team

As part of the HSSE Plan, Contractor will establish an emergency response team
(“ERT”) at the Site, and the ERT will be responsible for responding to incidents
at the Site, as established in the Owner and Contractor emergency response plans
(“ERP”).

6.7          Subcontractors and Sub-subcontractors

Contractor will require that all Subcontractors and Subcontractors’ personnel
comply with the requirements of the HSSE Plan when they work at the Site or
remote locations. Subcontractors are also required to adhere to Contractor’s
HSSE plan, or have an HSSE plan which is compliant with Project and all federal,
state and local regulatory requirements.  Subcontractors are responsible for
Subcontractors’ personnel compliance to the Subcontractors’ HSSE plans.

Where a Subcontractor hires a Sub-subcontractor to perform work, it is the
responsibility of the Subcontractor to ensure Sub-subcontractor compliance with
the





J-5



 

HSSE Plan.  This includes the training of Sub-subcontractor personnel. Records
of Subcontractor training compliant with the HSSE Plan shall be kept on Site.

7.0         REPORTING

7.1         Incidents

Contractor will require that all Contractor, Subcontractor and Sub-subcontractor
personnel in the home office, at Site or remote locations report any accident or
incident as soon as possible to Contractor.  This reporting will also include
near-misses and any unsafe conditions. Any near miss that could have resulted in
an LTA or any LTA will be subject to a root cause analysis to identify any
potential unsafe working practices.

[***].

For any construction, fabrication or heavy lift operations performed off Site,
Contractor shall also report incidents that occur at such locations if they
occur in relation to the performance of the Work.

All incidents at Site and other areas where Work is being performed shall be
investigated by Contractor and reported to Owner.

7.2          Leading and Lagging Indicators

As part of the HSSE Plan, Contractor will develop and implement a system for
tracking and reporting to the Owner all leading and lagging indicators
associated with the execution of the Work.  This system will also use, as a
basis, lagging indicators from previous Contractor projects to form the basis
for the leading indicators associated with analogous elements of the Work.  This
system will, at a minimum, be based upon GECP.

7.3         Safety Committees

As part of the HSSE Plan, Contractor will establish one or more safety
committees at the Site. Such safety committee(s) shall be comprised of
Contractor personnel on Site, Owner HSSE leadership personnel and, if Contractor
deems necessary, Major Subcontractor personnel performing Work on Site. The Site
safety committee shall meet no less than once per [***]  ([***]]  Month period
to review HSSE trends and develop specific HSSE themes and actions to actively
address trends.

7.4         Lessons Learned

As part of the HSSE Plan, Contractor will capture, document, report on and make
available to the Owner all HSSE lessons learned associated with the execution of
the Work. These shall be used to upgrade Site job-specific safety induction
briefings, and also serve as input in developing safety initiatives and focus
programs by the safety committee(s).

 

 



J-6



 

ATTACHMENT K

FORM OF LIEN AND CLAIM WAIVERS

 

 



 



 

SCHEDULE K-1

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER AND RELEASE UPON

PROGRESS PAYMENT

(To be provided by Contractor with each invoice for progress payment)

STATE OF TEXAS

COUNTY OF CAMERON

PROJECT: TRAIN 3 OF THE RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY

JOB NO. ___________________

On receipt by the signer of this document, Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”), of a check, wire transfer or other valid form of payment from,
or on behalf of, Rio Grande LNG, LLC (“Owner”), in the sum of U.S. $__________
payable to Contractor and when the check has been properly endorsed and has been
paid by the bank on which it is drawn, or the wire transfer payment is received
by Contractor, or Contractor is in possession of such other valid form of
payment, as applicable, this document becomes effective to release any
mechanic’s lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Contractor’s position that Contractor has
on the property of Rio Grande LNG, LLC located south of the Brownsville-Port
Isabel Highway and north of the Brownsville Ship Channel in Cameron County near
Brownsville, Texas to the following extent:

For purposes of the provision of labor, services, equipment and/or materials for
Train 3 of the Rio Grande Natural Gas Liquefaction Facility pursuant to that
certain Fixed Price Turnkey Agreement for the Engineering, Procurement and
Construction of Train 3 of the Rio Grande Natural Gas Liquefaction Facility by
and between Contractor and Owner.

This Waiver and Release covers a progress payment for all labor, services,
equipment, and/or materials furnished to the property or to ___________________
(Owner Parties) as indicated in the attached statement(s) or progress payment
request(s), except for unpaid retention, pending modifications and changes, or
other items furnished.

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to Contractor.

Contractor warrants that Contractor has already paid or will use the funds
received from this progress payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialman, and suppliers for all work, materials,
equipment, and/or services provided for or to the above referenced Project in
regard to the attached statement(s) or progress payment request(s).

FOR CONTRACTOR:

Applicable to Invoice(s) No(s). _______

Date:

Signed:

By:

Title:

AFFIDAVIT

On this       day of                        , 20    , before me appeared the
above‑signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed on behalf of Contractor.

Notary Public:

My term expires (date):

 

 



K-1



 

SCHEDULE K-2

 

CONTRACTOR’S INTERIM CONDITIONAL CLAIM WAIVER

UPON PROGRESS PAYMENT

(To be provided by Contractor with each invoice for progress payment)

 

STATE OF TEXAS

COUNTY OF CAMERON

 

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under a contract with Rio Grande LNG, LLC (“Owner”) to furnish certain
materials, equipment, services, and/or labor for the construction of
improvements to the Train 3 of the Rio Grande Natural Gas Liquefaction Facility
Project, together with all improvements and appurtenances attendant thereto (the
“Train 3 Liquefaction Facility”), which is located near Brownsville, Texas, and
more particularly described as follows: south of the Brownsville-Port Isabel
Highway and north of the Brownsville Ship Channel in Cameron County near
Brownsville, Texas.

 

Upon receipt of the sum of U.S. $___________________________, Contractor waives
and releases any and all claims and demands (except those concerning lien or
bond rights which are separately waived pursuant to TEX. PROP. CODE ANN.
§ 53.284 by the Contractor’s Interim Conditional Waiver and Release on Progress
Payment, which is executed concurrently with this form) against Owner for
payment for work, materials, equipment, services, labor, and other items
performed or provided through the date of _______________, 20___ (include the
Current Date as defined in the Invoice) except this Waiver and Release does not
foreclose and Contractor reserves (i) claims for payment related to work,
materials, equipment, services, labor, and other items performed or provided
pursuant to a Change Directive; or (ii) retained or escrowed amounts, on account
of materials, equipment, services and/or labor furnished by the undersigned to
or on account of Owner or any other entity for said Train 3 Liquefaction
Facility.  For the avoidance of doubt, this Waiver and Release does not
foreclose and Contractor reserves (a) Change Order rights under the Agreement
for unknown claims unrelated to payment for work, materials, equipment,
services, labor, and other items performed or provided through the date above
(except to the extent precluded by the Agreement), (b) claims for payment for
work, materials, equipment, services, labor, and other items performed or
provided which are known but the required notice period has not expired, or (c)
claims for payment for work, materials, equipment, services, labor, and other
items performed or provided for which notice was given by Contractor as required
under Section 6.5 of the Agreement;  Exceptions as follows:

 

 

 

 

(If no exceptions or “none” is entered above, undersigned shall be deemed not to
have reserved any claim.)

 

This Waiver and Release is freely and voluntarily given, and the undersigned
acknowledges and represents that it has fully reviewed the terms and conditions
of this Waiver and Release, that it is fully informed with respect to the legal
effect of this Waiver and Release, and that it has voluntary chosen to accept
the terms and conditions of this Waiver and Release in return for the payment
recited above.

 

 

 

 

 

FOR CONTRACTOR:

 

 

Dated: ____________

Bechtel Oil, Gas and Chemicals, Inc.

 

 

Applicable to Invoice No. ___________

By:

 

 

(signature)

 

Print Name:

 

 

Title:

 

 

 



K-2



 

SCHEDULE K-3

 

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER AND RELEASE UPON
PROGRESS PAYMENT

(To be provided by Subcontractor with each invoice for progress payment)

 

STATE OF TEXAS

COUNTY OF CAMERON

PROJECT: TRAIN 3 OF THE RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY

JOB NO.                                      

 

Upon receipt by the signer of this document, [                            ]
(“Subcontractor”), of a check, wire transfer or other valid form of payment
from, or on behalf of Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), in
the sum of U.S. $__________ payable to Subcontractor and when the check has been
properly endorsed and has been paid by the bank on which it is drawn, or the
wire transfer payment is received by Subcontractor, or Subcontractor is in
possession of such other valid form of payment, as applicable, this document
becomes effective to release any mechanic’s lien right, any right arising from a
payment bond that complies with a state or federal statute, any common law
payment bond right,  any claim for payment, and any rights under any similar
ordinance, rule, or statute related to claim or payment rights for persons in
Subcontractor’s position that Subcontractor has on the property of Rio Grande
LNG, LLC, located south of the Brownsville-Port Isabel Highway and north of the
Brownsville Ship Channel in Cameron County near Brownsville, Texas to the
following extent:

 

For purposes of the provision of labor, services, equipment and/or materials for
Train 3 of the Rio Grande Natural Gas Liquefaction Facility.

 

This Waiver and Release covers a progress payment for all labor, services,
equipment, and/or materials furnished to the property or to Contractor, or to
___________________ (Owner Parties) as indicated in the attached statement(s) or
progress payment request(s), except for unpaid retention, pending modifications
and changes, or other items furnished.

 

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to Subcontractor.

 

Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this progress payment to promptly pay in full all of
Subcontractor’s laborers, subcontractors, materialman, and suppliers for all
work, materials, equipment, and/or services provided for or to the above
referenced Project in regard to the attached statement(s) or progress payment
request(s).

 

FOR SUBCONTRACTOR:

 

 

 

Applicable to Invoice(s) No(s).

 

 

 

 

 

Date:

 

 

Signed:

 

 

By:

 

 

Title:

 

 

 





K-3-1



 

AFFIDAVIT

 

On this       day of                        , 20    , before me appeared the
above‑signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed on behalf of Subcontractor.

 

 

 

Notary Public:

 

 

My term expires (date):

 

 

 

 



K-3-2



 

SCHEDULE K-4

 

SUBCONTRACTOR’S INTERIM CONDITIONAL CLAIM WAIVER UPON PROGRESS PAYMENT

(To be provided by Subcontractor with each invoice for progress payment)

 

STATE OF TEXAS

COUNTY OF CAMERON

 

The undersigned, _______________________ (“Subcontractor”), has been engaged
under a contract with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”) to
furnish certain materials, equipment, services, and/or labor for the
construction of improvements to the Train 3 of the Rio Grande Natural Gas
Liquefaction Facility Project, together with all improvements and appurtenances
attendant thereto (the “Train 3 Liquefaction Facility”), which is located near
Brownsville, Texas, and more particularly described as follows:  south of the
Brownsville-Port Isabel Highway and north of the Brownsville Ship Channel in
Cameron County near Brownsville, Texas.

 

Upon receipt of the sum of U.S. $___________________________, the Subcontractor
waives and releases any and all claims, demands, actions, causes of action or
other rights (except those concerning lien or bond rights which are separately
waived pursuant to TEX. PROP. CODE ANN. § 53.284 by the Subcontractor’s Interim
Conditional Waiver and Release on Progress Payment, which is executed
concurrently with this form) against Contractor or Rio Grande LNG, LLC (“Owner”)
for payment for work, materials, equipment, services, labor, and other items
performed or provided through the date of _______________, 20___ and reserving
those rights that the Subcontractor might have in any retained amounts, on
account of materials, equipment, services and/or labor furnished by the
undersigned to or on account of Owner or any other entity for said Train 3
Liquefaction Facility.  Exceptions as follows:

 

 

 

 

(If no exceptions or “none” is entered above, undersigned shall be deemed not to
have reserved any claim.)

 

This Waiver and Release is freely and voluntarily given, and the undersigned
acknowledges and represents that it has fully reviewed the terms and conditions
of this Waiver and Release, that it is fully informed with respect to the legal
effect of this Waiver and Release, and that it has voluntary chosen to accept
the terms and conditions of this Waiver and Release in return for the payment
recited above.

 

 

 

 

 

FOR SUBCONTRACTOR:

 

 

Dated: ____________

[Name of Subcontractor]

 

 

Applicable to Invoices No. ___________

By:

 

 

(signature)

 

Print Name:

 

 

Title:

 

 

 

AFFIDAVIT

On this  ___ day of  ______________, 20__, before me appeared the above‑signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Subcontractor and that this document
was signed on behalf of Subcontractor.

 

 

 

Notary Public:

 

 

My term expires (date):

 

 

 

 



K-4



 

SCHEDULE K-5

 

CONTRACTOR’S FINAL LIEN WAIVER AND RELEASE UPON FINAL PAYMENT

 

STATE OF TEXAS

COUNTY OF CAMERON

PROJECT: TRAIN 3 OF THE RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY

JOB NO. ___________________

 

Upon receipt by the signer of this document, Bechtel Oil, Gas and Chemicals,
Inc. (“Contractor”), of a check, wire transfer or other valid form of payment
from, or on behalf of, Rio Grande LNG, LLC (“Owner”), in the sum of U.S.
$__________ payable to Contractor and when the check has been properly endorsed
and has been paid by the bank on which it is drawn, or the wire transfer payment
is received by Contractor, or Contractor is in possession of such other valid
form of payment, as applicable, this document becomes effective to release any
mechanic’s lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Contractor’s position that Contractor has
on the property of Rio Grande LNG, LLC located south of the Brownsville-Port
Isabel Highway and north of the Brownsville Ship Channel in Cameron County near
Brownsville, Texas to the following extent:

 

For purposes of the provision of labor, services, equipment and/or materials for
Train 3 of the Rio Grande Natural Gas Liquefaction Facility pursuant to that
certain Fixed Price Turnkey Agreement for the Engineering, Procurement and
Construction of Train 3 of the Rio Grande Natural Gas Liquefaction Facility by
and between Contractor and Owner.

 

This Waiver and Release covers the final payment to the Contractor for all
labor, services, equipment, and/or materials furnished to the property, or to
____________ (Owner Parties).

 

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to Contractor.

 

Contractor warrants that Contractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Contractor’s
laborers, subcontractors, materialman, and suppliers for all work, materials,
equipment, and/or services provided for or to the above referenced Project up to
the date of this Waiver and Release.

 

FOR CONTRACTOR:

 

 

 

Applicable to Invoice No(s). ALL (if all, print all)

 

 

 

 

Date:

 

 

Signed:

 

 

By:

 

 

Title:

 

 

 

AFFIDAVIT

On this       day of                        , 20    , before me appeared the
above‑signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed on behalf of Contractor.

 

 

 

Notary Public:

 

 

My term expires (date):

 

 

 

 



K-5



 

 

SCHEDULE K-6

 

CONTRACTOR’S FINAL CLAIM WAIVER AND RELEASE UPON FINAL PAYMENT

(To be executed by Contractor with the invoice for final payment)

 

STATE OF TEXAS

COUNTY OF CAMERON

 

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under a contract with Rio Grande LNG, LLC (“Owner”) to furnish certain
materials, equipment, services, and/or labor for the construction of
improvements to the Train 3 of the Rio Grande Natural Gas Liquefaction Facility
Project, together with all improvements and appurtenances attendant thereto (the
“Train 3 Liquefaction Facility”), which is located near Brownsville, Texas, and
more particularly described as follows:  south of the Brownsville-Port Isabel
Highway and north of the Brownsville Ship Channel in Cameron County near
Brownsville, Texas.

 

Upon receipt of the sum of U.S. $___________________________ (amount in invoice
for final payment), Contractor waives and releases all claims, demands, actions,
causes of actions or other rights at law, in contract, tort, equity or otherwise
(except those concerning lien or bond rights which are separately waived
pursuant to TEX. PROP. CODE ANN. § 53.284 by the Contractor’s Conditional Waiver
and Release on Final Payment, which is executed concurrently with this form)
that Contractor has, may have had or may have in the future against Owner for
payment for work, materials, equipment, services, labor, and other items
performed under the contract with Owner.  This Waiver and Release applies to all
facts, acts, events, circumstances, changes, constructive or actual delays,
accelerations, extra work, disruptions, interferences and the like which have
occurred, or may be claimed to have occurred prior to the date of this Waiver
and Release, whether or not known to Contractor at the time of the execution of
this Waiver and Release.

 

Contractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of its work on the Train 3 Liquefaction
Facility have been fully satisfied (except for that work and obligations that
survive the termination or expiration of the contract, including warranties and
correction of defective work), including, but not limited to, payment to
subcontractors and employees and payment of taxes.

 

This Waiver and Release is freely and voluntarily given, and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Waiver and Release, that it is fully informed with respect to the legal
effect of this Waiver and Release, and that it has voluntarily chosen to accept
the terms and conditions of this Waiver and Release in return for the payment
recited above.  Contractor understands, agrees and acknowledges that, upon
payment, this document waives rights unconditionally and is fully enforceable to
extinguish all claims (except those concerning lien or bond rights which are
separately waived pursuant to TEX PROP. CODE § 53.284 by the Contractor’s Final
Conditional Lien Waiver and Release on Final Payment, which is executed
concurrently with this form) of Contractor against Owner for payment for work,
materials, equipment, services, labor, and other items performed under the
contract with Owner as of the date of execution of this document by Contractor.

 

 

 

 

 

FOR CONTRACTOR:

 

 

Dated: ____________

Bechtel Oil, Gas and Chemicals, Inc.

 

 

Applicable to Invoice No(s):         ALL       .

By:

 

 

(signature)

 

Print Name:

 

 

Title:

 

 





K-6-1



 

AFFIDAVIT

 

On this  ___ day of  __________, 20__, before me appeared the above‑signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Contractor and that this document was
signed on behalf of Contractor.

 

 

 

Notary Public:

 

 

My term expires (date):

 

 

 

 



K-6-2



 

SCHEDULE K-7

 

SUBCONTRACTOR’S FINAL LIEN WAIVER AND RELEASE UPON FINAL PAYMENT

 

STATE OF TEXAS

COUNTY OF CAMERON

PROJECT: TRAIN 3 OF THE RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY

JOB NO. ___________________

 

Upon receipt by the signer of this document,
[                                  ] (“Subcontractor”), of a check, wire
transfer or other valid form of payment from, or on behalf of Bechtel Oil, Gas
and Chemicals, Inc. (“Contractor”), in the sum of U.S. $__________ payable to
Subcontractor and when the check has been properly endorsed and has been paid by
the bank on which it is drawn, or the wire transfer payment is received by
Subcontractor, or Subcontractor is in possession of such other valid form of
payment, as applicable, this document becomes effective to release any
mechanic’s lien right, any right arising from a payment bond that complies with
a state or federal statute, any common law payment bond right, any claim for
payment, and any rights under any similar ordinance, rule, or statute related to
claim or payment rights for persons in Subcontractor’s position that
Subcontractor has on the property of Rio Grande LNG, LLC, located south of the
Brownsville-Port Isabel Highway and north of the Brownsville Ship Channel in
Cameron County near Brownsville, Texas to the following extent:

 

For purposes of the provision of labor, services, equipment and/or materials for
Train 3 of the Rio Grande Natural Gas Liquefaction Facility.

 

This Waiver and Release covers the final payment to the Contractor for all
labor, services, equipment, and/or materials furnished to the property, to the
Contractor, or to ____________ (Owner Parties).

 

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to Subcontractor.

 

Subcontractor warrants that Subcontractor has already paid or will use the funds
received from this final payment to promptly pay in full all of Subcontractor’s
laborers, subcontractors, materialman, and suppliers for all work, materials,
equipment, and/or services provided for or to the above referenced Project up to
the date of this Waiver and Release.

 

FOR SUBCONTRACTOR:

 

 

 

Applicable to Invoice No. ALL (if all, print all)

 

 

 

 

Date:

 

      (SEAL)

Signed:

 

 

By:

 

 

Title:

 

 

 

AFFIDAVIT

On this  ___ day of  __________, 20__, before me appeared the above‑signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Subcontractor and that this document
was signed on behalf of Subcontractor.

 

 

 

Notary Public:

 

 

My term expires (date):

 

 

 

 



K-7



 

SCHEDULE K-8

 

SUBCONTRACTOR’S FINAL CLAIM WAIVER AND RELEASE UPON

FINAL PAYMENT

 

STATE OF TEXAS

COUNTY OF CAMERON

 

The undersigned, ___________________________ (“Subcontractor”), has been engaged
under a contract with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”) to
furnish certain materials, equipment, services, and/or labor for the
construction of improvements to the Train 3 of the Rio Grande Natural Gas
Liquefaction Facility Project, together with all improvements and appurtenances
attendant thereto (the “Train 3 Liquefaction Facility”), which is located near
Brownsville, Texas, and more particularly described as follows: south of the
Brownsville-Port Isabel Highway and north of the Brownsville Ship Channel in
Cameron County near Brownsville, Texas.

 

Upon receipt of the sum of U.S. $___________________________ (amount in invoice
for final payment), Subcontractor waives and releases all claims, demands,
actions, causes of actions or other rights at law, in contract, tort, equity or
otherwise (except those concerning lien or bond rights which are separately
waived pursuant to TEX. PROP. CODE § 53.284 by the Subcontractor’s Final Lien
Waiver and Release Upon Final Payment, which is executed concurrently with this
form) that Subcontractor has, may have had or may have in the future against
Contractor or Rio Grande LNG, LLC (“Owner”) (i) for payment for work, materials,
equipment, services, labor, and other items performed or (ii) arising out of, or
in any way related to, Subcontractor’s contract with Contractor or the Train 3
Liquefaction Facility.  This Waiver and Release applies to all facts, acts,
events, circumstances, changes, constructive or actual delays, accelerations,
extra work, disruptions, interferences and the like which have occurred, or may
be claimed to have occurred prior to the date of this Waiver and Release,
whether or not known to Subcontractor at the time of the execution of this
Waiver and Release.

 

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of its
work on the Train 3 Liquefaction Facility have been fully satisfied, including,
but not limited to, payment to lower tiered subcontractors and employees and
payment of taxes.

 

This Waiver and Release is freely and voluntarily given, and Subcontractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Waiver and Release, that it is fully informed with respect to the legal
effect of this Waiver and Release, and that it has voluntarily chosen to accept
the terms and conditions of this Waiver and Release in return for the payment
recited above.  Subcontractor understands, agrees and acknowledges that, upon
payment, this document waives rights unconditionally and is fully enforceable to
extinguish all claims (except those concerning lien or bond rights which are
separately waived pursuant to TEX. PROP. CODE § 53.284 by the Subcontractor’s
Final Lien Waiver and Release Upon Final Payment, which is executed concurrently
with this form) of Subcontractor as of the date of execution of this document by
Subcontractor.

 

 

 

 

 

FOR SUBCONTRACTOR:

 

 

Dated: ____________

[Name of Subcontractor]

 

 

Applicable to Invoice No(s):         ALL       .

By:

 

 

(signature)

 

Print Name:

 

 

Title:

 

 





K-8-1



 

AFFIDAVIT

On this  ___ day of  __________, 20__, before me appeared the above‑signed,
known or identified to me personally, who, being first duly sworn, did say that
s/he is the authorized representative of Subcontractor and that this document
was signed on behalf of Subcontractor.

 

 

 

Notary Public:

 

 

My term expires (date):

 

 

 

 



K-8-2



 

ATTACHMENT L

FORM OF COMPLETION CERTIFICATES

 

 



 



 

SCHEDULE L-1

 

FORM OF MECHANICAL COMPLETION CERTIFICATE

 

FOR [______________________] (insert applicable system or subsystem)

 

Date:__________________________

 

[______________]

[______________]

[______________]

[______________]

Attn: [______________]

 

Re:         Mechanical Completion Certificate for ________________________
(insert applicable system or subsystem or Train 3) for the Fixed Price Turnkey
Agreement for the Engineering, Procurement and Construction of Train 3 of the
Rio Grande Natural Gas Liquefaction Facility (the “Project”), dated as of May
24th, 2019 (the “EPC Agreement”), by and between Rio Grande LNG, LLC (“Owner”)
and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)

 

Pursuant to Section 11.1A of the EPC Agreement, Contractor hereby certifies all
of the following have occurred with respect to ______________ (insert applicable
system or subsystem or Train 3), with the exception of Punchlist items,
including: (i) Contractor has completed all design, procurement, fabrication,
assembly, erection, installation and pre-commissioning of all Equipment
(including all systems and components of Equipment, such as all operating,
protection, fire, safety and other related systems required or necessary prior
to start-up) for such applicable system or subsystem of the Equipment or Train 3
to ensure that all such Equipment or Train 3 was correctly fabricated,
assembled, erected, installed, tested and pre-commissioned and is capable of
being operated safely and reliably within the requirements and specifications
contained in the EPC Agreement, all as set forth in greater detail in Attachment
A and the Mechanical Completion checklists agreed by Owner and Contractor in
accordance with Section 11.1A of the EPC Agreement; (ii) the applicable system,
subsystem of Equipment or Train 3 is ready for the commencement of
Commissioning; (iii) Contractor and Owner have agreed upon an initial Punchlist
of items set forth in Section 11.6 of the EPC Agreement, (iv) Contractor hereby
delivers to Owner this Mechanical Completion Certificate for the applicable
system or subsystem or Train 3; and (v) Contractor has performed all other
obligations required under the EPC Agreement for Mechanical Completion of such
system or subsystem.

Contractor certifies that all requirements under the EPC Agreement for
Mechanical Completion with respect to _______________________ (insert applicable
system or subsystem) were achieved on                    , 20__.

 

Attached is all documentation required to be provided by Contractor under the
EPC Agreement to establish that all requirements under the EPC Agreement for
Mechanical Completion of the applicable system or subsystem have been achieved.

 





L-1-1



 

 

IN WITNESS WHEREOF, Contractor has caused this Mechanical Completion Certificate
to be duly executed and delivered as of the date first written above.

 

 

 

 

Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

cc:

 

[__________]

[__________]

Attention: [__________]

Telephone: (___) ___-____

 





L-1-2



 

 

Owner Acceptance or Rejection of Mechanical Completion Certificate

 

Pursuant to Section 11.4 of the EPC Agreement, Owner ___ accepts or ___ rejects
(check one) the Mechanical Completion Certificate for _____________________
(insert applicable system or subsystem).

 

If the Mechanical Completion Certificate was rejected, the basis for any such
rejection of Mechanical Completion is attached hereto.

 

 

 

 

For and on behalf of

 

 

 

Rio Grande LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 



L-1-3



 

SCHEDULE L-2

 

NOT USED

 

 



L-2



 

SCHEDULE L-3

 

FORM OF RFSU CERTIFICATE

 

FOR TRAIN 3

 

Date:_______________________

 

[______________]

[______________]

[______________]

[______________]

Attn: [______________]

 

Re:         Ready for Start Up (hereinafter “RFSU”) Certificate for Train 3 for
the Fixed Price Turnkey Agreement for the Engineering, Procurement and
Construction of Train 3 of the Rio Grande Natural Gas Liquefaction Facility (the
“Train 3 Project”), dated as of May 24th, 2019 (the “EPC Agreement”), by and
between Rio Grande LNG, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”)

 

Pursuant to Section 11.1B of the EPC Agreement, Contractor hereby certifies all
of the following have occurred with respect to Train 3 with the exception of
Punchlist items, including: (i) Contractor has achieved Mechanical Completion of
Train 3, including Mechanical Completion of all systems and subsystems of
Equipment for Train 3; (ii) all activities necessary to support the introduction
of hydrocarbons, including all utility and process utility, safeguarding and
shutdown systems have been pre-commissioned, commissioned and integrity
verified; (iii) Commissioning is complete, cool down can commence for Train 3,
and Train 3 is ready for startup and acceptance of feed gas; (iv) Equipment
vendor representatives and other specialist Subcontractors required to support
RFSU and early operations are mobilized at the Site; (v) Contractor hereby
delivers to Owner a RFSU Certificate; and (vi) Contractor has performed all
other obligations required under the EPC Agreement for RFSU of Train 3.

Contractor certifies that all requirements under the EPC Agreement for RFSU with
respect to Train 3 were achieved on ________, 20__.

 

Attached is all documentation required to be provided by Contractor under the
EPC Agreement to establish that all requirements under the EPC Agreement for
RFSU of Train 3 have been achieved.

 

[signature page follows]

 





L-3-1



 

 

IN WITNESS WHEREOF, Contractor has caused this RFSU Certificate to be duly
executed and delivered as of the date first written above.

 

 

 

 

Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

cc:

 

[__________]

[__________]

Attention: [__________]

Telephone: (___) ___-____

 





L-3-2



 

 

Owner Acceptance or Rejection of RFSU Certificate

 

Pursuant to Section 11.4 of the EPC Agreement, Owner ___ accepts or ___ rejects
(check one) the RFSU Certificate for Train 3,

 

If the RFSU Certificate was rejected, the basis for any such rejection of RFSU
is attached hereto.

 

 

 

 

For and on behalf of

 

 

 

Rio Grande LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 



L-3-3



 

SCHEDULE L-4

 

NOT USED

 

 



L-4



 

SCHEDULE L-5

 

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

 

FOR TRAIN 3

 

Date:                                    

 

[______________]

[______________]

[______________]

[______________]

Attn: [______________]

 

Re:         Substantial Completion Certificate for Train 3 for the Fixed Price
Turnkey Agreement for the Engineering, Procurement and Construction of Train 3
of the Rio Grande Natural Gas Liquefaction Facility Train 3 (the “Project”),
dated as of May 24th, 2019 (the “EPC Agreement”), by and between Rio Grande LNG,
LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)

 

Pursuant to Section 11.3 of the EPC Agreement, Contractor hereby certifies all
of the following have occurred with respect to Train 3: (i) Mechanical
Completion of Train 3, including Mechanical Completion of all systems and
subsystems of Equipment of Train 3; (ii) RFSU has been achieved for Train 3;
(iii) all Minimum Acceptance Criteria have been achieved; (iv) in the case that
all the Performance Guarantees have not been achieved, Owner has accepted (such
acceptance not to be unreasonably withheld) Contractor’s corrective work plan,
and Contractor has turned over Train 3 pursuant to Section 11.5A; (v) Contractor
and Owner have agreed upon a list of Punchlist items as set forth in Section
11.6; (vi) any Delay Liquidated Damages due and owing have been paid to Owner in
accordance with Section 13.2; (vii) the entire Work related to Train 3
(including training and the delivery of all documentation, manuals and
instruction books necessary for safe and proper operation) has been completed,
except for Punchlist items, in accordance with the requirements and
Specifications of the EPC Agreement; (viii) Contractor has delivered to Owner
all Capital Spare Parts for Train 3 in accordance with Section 3.4B; (ix)
Contractor hereby delivers to Owner this Substantial Completion Certificate as
required under Section 11.3; (x) Train 3 is available for commercial operation
in accordance with the requirements of the EPC Agreement; (xi) Contractor has
obtained all Permits required to be obtained by Contractor under the EPC
Agreement; and (xii) Contractor has delivered to Owner a fully executed Interim
Lien and Claim Waiver in the form of Schedules K-1 and K-2, fully executed
Interim Lien and Claim Waivers from all Major Subcontractors in the form of
Schedules K-3 and K-4 and, if requested by Owner, fully executed Interim Lien
and Claim Waivers from all Major Sub-subcontractors substantially in the form of
Schedules K-3 and K-4, covering all Work up to the date of Substantial
Completion.

Contractor certifies that it achieved Substantial Completion of Train 3
on                           , 20__.





L-5-1



 

Attached is all documentation required to be provided by Contractor under the
EPC Agreement to establish that Contractor has achieved all requirements under
the EPC Agreement for Substantial Completion, including the Performance Test
reports and analysis.

 

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

 

 

 

 

 

 

Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

cc:

 

[__________]

[__________]

Attention: [__________]

Telephone: (___) ___-____

 





L-5-2



 

Owner Acceptance or Rejection of Substantial Completion Certificate

 

Pursuant to Section 11.4 of the EPC Agreement, Owner ___ accepts or ___ rejects
(check one) the Substantial Completion Certificate for Train 3.

 

If the Substantial Completion Certificate was rejected, the basis for any such
rejection of Substantial Completion is attached hereto.

 

 

 

 

For and on behalf of

 

 

 

Rio Grande LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 



L-5-3



 

SCHEDULE L-6

 

FORM OF FINAL COMPLETION CERTIFICATE

 

Date:                                      

 

[______________]

[______________]

[______________]

[______________]

Attn: [______________]

 

Re:         Final Completion Certificate for the Fixed Price Turnkey Agreement
for the Engineering, Procurement and Construction of Train 3 of the Rio Grande
Natural Gas Liquefaction Facility (the “Project”), dated as of May 24th, 2019
(the “EPC Agreement”), by and between Rio Grande LNG, LLC (“Owner”) and Bechtel
Oil, Gas and Chemicals, Inc. (“Contractor”)

 

Pursuant to Section 11.7 of the EPC Agreement, Contractor hereby certifies all
of the following have occurred with respect to the Train 3 Project, and that all
Work and all other obligations under the EPC Agreement (except for that Work and
obligations that survive the termination or expiration of the EPC Agreement,
including obligations for Warranties, correction of Defective Work and those
covered by Section 11.10), are fully and completely performed in accordance with
the terms of the EPC Agreement, including: (i) the achievement of Substantial
Completion; (ii) the achievement of all Performance Guarantees or payment of all
Performance Liquidated Damages due and owing; (iii) the completion of all
Punchlist items; (iv) delivery by Contractor to Owner of a fully executed Final
Lien and Claim Waiver in the form of Schedules K-5 and K-6; (v) delivery by
Contractor to Owner of all documentation required to be delivered under the EPC
Agreement, including Record As-Built Drawings and Specifications, test reports
and the final operations and maintenance manuals for the Train 3 Liquefaction
Facility; (vi) delivery to Owner, in content and form reasonably satisfactory to
Owner, copies of all required Subcontracts, written assignments of Subcontractor
warranties and a list of the names, addresses and telephone numbers of the
Subcontractors providing such warranties; (vii) removal from the Site of all of
Contractor’s, Subcontractors’ and Sub-subcontractors’ personnel, supplies,
waste, materials, rubbish, Hazardous Materials, Construction Equipment, and
temporary facilities for which Contractor is responsible under Article 3 of the
EPC Agreement; (viii) delivery by Contractor to Owner fully executed Final Lien
and Claim Waivers from all Major Subcontractors in the forms of Schedules K-7
and K-8; (ix) if, requested by Owner, fully executed Final Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
forms of Schedules K-7 and K-8; and (x) Contractor hereby delivers to Owner this
Final Completion Certificate as required under Section 11.7.

Contractor certifies that it achieved Final Completion
on                         , 20__.





L-6-1



 

 

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

 

Bechtel Oil, Gas and Chemicals, Inc.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

cc:

 

[__________]

[__________]

Attention: [__________]

Telephone: (___) ___-____

 





L-6-2



 

Owner Acceptance or Rejection of Final Completion Certificate

 

Pursuant to Section 11.7 of the EPC Agreement, Owner ___ accepts or ___ rejects
(check one) the Final Completion Certificate.

 

If the Final Completion Certificate was rejected, the basis for rejection of
Final Completion is attached hereto.

 

 

 

 

 

For and on behalf of

 

 

 

Rio Grande LNG, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 



L-6-3



 

ATTACHMENT M

 

PRE-COMMISSIONING, COMMISSIONING, START-UP, TRAINING AND TURNOVER PROGRAM

 

[***]

 

 



 



 

ATTACHMENT N

 

NOT USED

 

 



O-1



 

ATTACHMENT O

 

INSURANCE REQUIREMENTS 

 

1.         Contractor’s Insurance.

A.        Types and Amounts of Insurance.  Contractor shall, at its own cost and
expense, procure and maintain in full force and effect at all times from the
commencement of the Work through Final Completion (and in the case of products
and completed operations coverage, for a further period of ten (10) years after
Final Completion or the applicable statute of repose pursuant to the governing
law under Section 21.9 of the Agreement (“Statute of Repose”), whichever is
greater) the following insurances on an occurrence basis for coverages with the
following prescribed limits of liability; provided however, the insurances
addressed in subsections (iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii)
and (xiii) do not need to be maintained until Owner’s issuance of the Notice to
Proceed (or Limited Notice to Proceed as applicable) under the Agreement and the
insurances in subsections (x), (xi), (xii) and (xiii) are required to be
maintained until Substantial Completion.  All required limits may be met with
any combination of primary and excess limits:

i.          Workers’ Compensation and Employers’ Liability
Insurance.  Contractor shall comply with Applicable Law with respect to workers’
compensation and employer’s liability requirements and other similar
requirements where the Work is performed and shall procure and maintain workers’
compensation and employer’s liability policies in accordance with Applicable Law
and the requirements of this Agreement.  These policies shall include coverage
for all states and other applicable jurisdictions, voluntary compensation
coverage and occupational disease and for all temporary and/or leased employees
and Alternate Employer endorsement (WC 00 03 01, or equivalent). To the extent
applicable, if the Work is to be performed on or near navigable waters, the
policies shall include coverage for United States Longshoremen’s and Harbor
Workers’ Act, the Jones Act and/or any other Applicable Law regarding maritime
law.  A maritime employers’ liability policy may be used to satisfy applicable
parts of this requirement with respect to Work performed on or near navigable
waters.

Limits:

Worker’s Compensation: Statutory

Employers’ Liability: US $2,000,000 each accident, US $2,000,000 disease each
employee and US $2,000,000 disease policy limit or amounts required by
Applicable Law, whichever is greater

Maritime Employers’ Liability: US $2,000,000 each accident, US $2,000,000
disease each employee and US $2,000,000 disease policy limit or amounts required
by Applicable Law, whichever is greater

To meet the foregoing workers’ compensation and employer’s liability
requirements, Contractor shall, upon NTP, extend the workers’ compensation and
employer’s liability insurance coverage under the Trains 1 and 2 EPC Agreement
to this Agreement. Such





O-1



 

 

extension shall meet the requirements of this Attachment O and shall not relieve
Contractor of any of its responsibilities to meet the requirements of Attachment
O under the Trains 1 and 2 EPC Agreement.

ii.         Commercial General Liability Insurance.  This policy shall be
written as a Contractor Controlled Insurance Policy (as defined in Section 1(D)
below) and provide coverage against claims for bodily injury (including bodily
injury and death), advertising injury, property damage (including loss of use),
and shall include blanket contractual liability insuring the indemnity
obligations under the Agreement, products and completed operations coverage (for
a minimum of ten (10) years after Final Completion or the Statute of Repose,
whichever is greater), premises and operations coverage, independent
contractors, medical expense, cross liabilities/separation of insureds,
temporary storage locations, punitive damages (to the extent allowed by
Applicable Law), sound location/subsidence, and fire, explosion, collapse, or
underground damage.  Such insurance shall not include any exclusions for X.C.&
U., operations within 50 feet of a railroad, rigging, lifting or boom overload
exposures. Such insurance shall not include the professional services exclusion.
The aggregate limits shall apply separately to each annual policy period.

Limits:             US $ 2,000,000 each occurrence

US $ 2,000,000 general aggregate with dedicated limits to the Trains 1 and 2
Liquefaction Facility and Train 3 Liquefaction Facility

US $ 4,000,000 products and completed operations aggregate dedicated to the
Trains 1 and 2 Liquefaction Facility and Train 3 Liquefaction Facility

To meet the foregoing commercial general liability requirements, Contractor
shall, upon NTP, extend the commercial general liability coverage under the
Trains 1 and 2 EPC Agreement to this Agreement.  Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of  Attachment O under the Trains 1
and 2 EPC Agreement, except that the overall cumulative limits for the Trains 1
and 2 Liquefaction Facility and the Train 3 Liquefaction Facility shall be as
follows: U.S.$2,000,000 combined single limit each occurrence; U.S.$2,000,000
general aggregate, with such limits dedicated to the Train 3 Liquefaction
Facility and Trains 1 and 2 Liquefaction Facility;  and U.S.$4,000,000 products
and completed operations aggregate, with such limits dedicated to the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility.

iii.        Commercial Automobile Insurance.  This policy shall include coverage
for all owned, hired, rented, and non-owned automobiles and equipment (if
required to be licensed under the applicable vehicle code), and shall include
contractual liability, employees as insured, loading and unloading of automotive
equipment, deletion of the fellow employee exclusion, uninsured/underinsured
motorist and no-fault insurance provisions wherever applicable and liabilities
for the death of or injury to any one person and liabilities for loss of or
damage to property resulting from any one accident and





O-2



 

 

otherwise comply with Applicable Law.  If Hazardous Materials are to be hauled,
then the policy shall contain an MCS-90 endorsement that evidences a policy
limit of U.S. $5,000,000.

Limit:              US $ 25,000,000 each occurrence

To meet the foregoing commercial automobile insurance requirements, Contractor
shall, upon NTP, extend the commercial automobile insurance coverage under the
Trains 1 and 2 EPC Agreement to this Agreement.  Such extension shall meet the
requirements of this Attachment O and shall not relieve Contractor of any of its
responsibilities to meet the requirements of Attachment  O under the Trains 1
and 2 EPC Agreement.

iv.        Umbrella or Excess Liability Insurance.  This policy shall be written
as a Contractor Controlled Insurance Policy (as defined in Section 1(D) below)
on a “following form” basis and shall provide coverage in excess of the
coverages required to be provided by Contractor for employers’ liability
insurance, commercial general liability insurance and maritime employer’s
liability insurance. The aggregate limit shall apply separately to each annual
policy period.

Limits:                 US $ 200,000,000 each occurrence dedicated to the Train
3 Liquefaction Facility and Trains 1 and 2 Liquefaction Facility

US $ 200,000,000 aggregate limit with dedicated limits to the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility

To meet the foregoing umbrella or excess liability insurance requirements,
Contractor shall, upon NTP, extend the umbrella or excess liability coverage
under the Trains 1 and 2 EPC Agreement to this Agreement.  Such extension shall
meet the requirements of this Attachment O and shall not relieve Contractor of
any of its responsibilities to meet the requirements of  Attachment O under the
Trains 1 and 2 EPC Agreement, except that the overall cumulative limits for the
Train 3 Liquefaction Facility and the Trains 1 and 2 Liquefaction Facility shall
be as follows: U.S.$200,000,000 combined single limit each occurrence, dedicated
to the Train 3 Liquefaction Facility and Trains 1 and 2 Liquefaction Facility;
and U.S.$200,000,000 annual aggregate limit, with such limits dedicated to the
Train 3 Liquefaction Facility and Trains 1 and 2 Liquefaction Facility.

v.         Comprehensive Aircraft Liability Insurance.  If applicable, for all
aircraft owned (including drones), operated, chartered, or brokered by or for
Contractor or its Subcontractors or Sub-subcontractors in connection with the
Work under the Agreement, Contractor shall carry or require the owner or
operator of such aircraft to carry:

(a)        Aircraft Hull Insurance for agreed value, including breach of
warranty, coverage to present value each aircraft, or breach of warranty amount,
whichever is greater.





O-3



 

 

(b)        Aircraft Liability Insurance, including coverage for bodily injury
liability, property damage liability and passenger liability, and including
coverage for contractual liability for those liabilities assumed by Contractor,
including liability for damage due to collision, pollution and removal of wreck.
If aircraft will be used to perform lifts at the Site or any Project related
site, a “slung cargo” endorsement must be included to cover the full replacement
value of any equipment being lifted.

Limit:              US $ 10,000,000 per occurrence

(c)        The policy listed in clause (b) above shall provide a breach of
warranty in favor of Owner Indemnified Parties.

To meet the foregoing comprehensive aircraft liability insurance requirements,
Contractor shall, upon NTP, extend the comprehensive aircraft liability
insurance coverage under the Trains 1 and 2 EPC Agreement to this
Agreement.  Such extension shall meet the requirements of this Attachment O and
shall not relieve Contractor of any of its responsibilities to meet the
requirements of Attachment O under the Trains 1 and 2 EPC Agreement.

vi.        Watercraft Insurance.  If applicable, for all vessels owned,
operated, chartered, or brokered by or for Contractor or any of its
Subcontractors or Sub-subcontractors in connection with its Work under the
Agreement, Contractor or its Subcontractors shall carry or require the owner or
operator of such vessels to carry:

(a)        Hull Insurance for full market value of each vessel,

(b)        Protection and Indemnity Insurance to cover liabilities arising out
of the ownership, operation and use of any vessel, including coverage for
contractual liability for those liabilities assumed by Contractor herein,
including pollution liability and coverage for crew and personnel on such
vessels (if not covered under Workers’ Compensation Insurance), with no
exclusion for activities arising from the use of  remote operated vehicles and
submarines and diving operations (if these operations are to be performed under
this Agreement), and including collision and tower’s liability, cargo legal
liability (to the extent applicable), and coverage for liabilities for the
removal of wreck or debris.  The clause “As Owner other than Owner” shall be
deleted.  Insurers shall waive any right to limit liability to the value of the
vessel, but only with respect to Owner Indemnified Parties, and the phrase “as
owner of vessel named herein” and all similar phrases purporting to limit the
insurer’s liability to that of an owner shall be deleted.  Contractor may
satisfy the obligation to provide this insurance coverage by causing its marine
Subcontractor(s) or Sub-subcontractor(s) to provide and maintain such insurance.

Limit:                          US $50,000,000 per occurrence





O-4



 

 

(c)        Charterer’s Legal Liability Insurance to cover liabilities arising
out of operation and use of any time or voyage chartered vessel including
coverage for contractual liability for those liabilities assumed by Contractor
herein.

Limit:                          US $50,000,000 per occurrence

(d)        Vessel Pollution Coverage with limits of US $25,000,000 per
occurrence

(e)        The insurance listed in clauses (a) and (b) above shall provide that
seaworthiness of vessels used to perform Work under this Agreement is accepted
by insurers (or that insurers shall waive in favor of Owner Indemnified Parties,
the vessel owner’s and/or Contractor’s warranty of seaworthiness).

To meet the foregoing watercraft insurance requirements, Contractor shall, upon
NTP, extend the watercraft insurance coverage under the Trains 1 and 2 EPC
Agreement to this Agreement.  Such extension shall meet the requirements of this
Attachment O and shall not relieve Contractor of any of its responsibilities to
meet the requirements of Attachment O under the Trains 1 and 2 EPC Agreement.

vii.       Contractor’s Equipment Floater.  Contractor shall maintain or
self-insure, and shall cause all Subcontractors and Sub-subcontractors to
maintain or self-insure, equipment insurance covering all materials, tools,
equipment, and items (whether owned, rented, or borrowed) of Contractor, its
Subcontractors and Sub-subcontractors that will not become part of the finished
Work, including loss or damage during loading, unloading and while in
transit.  Such coverage shall be on an all-risk basis to the full value of the
materials, tools, equipment, and items with any and all deductibles to be
assumed by, for the account of, and at Contractor’s, Subcontractor’s, and
Sub-subcontractor’s sole risk. Contractor waives, and shall cause all of its
Subcontractors and Sub-subcontractors to waive, all rights against Owner
Indemnified Parties for loss or damage to any Construction Equipment used in
connection with the Project.

To meet the foregoing equipment floater insurance requirements, Contractor
shall, upon NTP, extend the construction equipment floater insurance
requirements under the Trains 1 and 2 EPC Agreement to this Agreement.  Such
extension shall meet the requirements of this Attachment O and shall not relieve
Contractor of any of its responsibilities to meet the requirements of Attachment
O under the Trains 1 and 2 EPC Agreement.

viii.      Contractor’s Pollution Liability Insurance.  This policy shall be
written as a Contractor Controlled Insurance Policy (as defined in Section 1(D)
below) and provide coverage against claims for bodily injury (including bodily
injury and death) and property damage (including loss of use) caused by or
arising out of pollution incidents arising from the activities of Contractor or
any of its Subcontractors or Sub-subcontractors at or near the Site, and shall
include contractual liability per the terms and conditions of such policy.





O-5



 

 

Coverage shall apply to sudden and gradual pollution events and mold and fungus
damage, shall include all transportation-related events, and respond to cleanup
both on and off the Site.  Coverage shall include completed operations coverage
for two (2) years after Final Completion.

(a)        Such insurance shall include by its terms or appropriate
endorsements: completed operations limited cancellation clause; silt, soil and
sediment as pollutants; any locations other than the Site or any other site
where materials are received or stored; and discovery-triggered coverage for
emergency response costs.

(b)        Coverage must be evidenced for on and off-site transportation which
may result in a pollution incident/event and non-owned disposal site coverage
(if applicable), and shall not include a lead-based paint or asbestos exclusion
if such materials are included in the Equipment and materials supplied as part
of the Work or are present at the Site or any Project-related site.

Limits:                US $ 50,000,000 each occurrence

US $ 100,000,000 in the aggregate with limits dedicated to the Project

To meet the foregoing contractor’s pollution liability insurance requirements,
Contractor shall, upon NTP, extend the contractor’s pollution liability
insurance under the Trains 1 and 2 EPC Agreement to this Agreement.  Such
extension shall meet the requirements of this Attachment O and shall not relieve
Contractor of any of its responsibilities to meet the requirements of Attachment
O under the Trains 1 and 2 EPC Agreement.

ix.        Marine Liability Insurance.  If a dock or wharf is used to perform
any part of the Work (or Work is otherwise performed on, over, or in close
proximity to navigable waters), Contractor shall, or shall cause the relevant
Subcontractor to, provide marine liability insurance covering liabilities
arising from the use or operation of the dock or wharf in the care, custody or
control of the Contractor or for Work performed on, over, or in close proximity
to navigable waters.  This requirement does not apply to transport providers if
coverage is provided under a separate protection and indemnity policy.  Coverage
shall include the following: wharfinger’s/stevedores/MTOL with respect to
operations at the construction dock, contractual liability (if not provided in
the policy form, is to be provided by endorsement), sudden and accidental
pollution, “in rem” liability and charterer’s legal liability and deletion of
the care, custody and control exclusion.

Limits:                 US $ 25,000,000 each occurrence

US $ 50,000,000 general aggregate

US $ 50,000,000 products and completed operations aggregate





O-6



 

 

To meet the foregoing equipment marine liability insurance requirements,
Contractor shall, upon NTP, extend the construction marine liability insurance
under the Trains 1 and 2 EPC Agreement to this Agreement.  Such extension shall
meet the requirements of this Attachment O and shall not relieve Contractor of
any of its responsibilities to meet the requirements of Attachment O under the
Trains 1 and 2 EPC Agreement.

x.         Builder's Risk Insurance.  Property damage insurance on an "all risk"
basis insuring Contractor, Owner and Lender, as their interests may appear,
including coverage against loss or damage from the perils of earth movement
(including earthquake, landslide, subsidence and volcanic eruption), Windstorms,
startup and testing, strike, riot, civil commotion, malicious damage, and
terrorism (such terrorism policy may be obtained under a separate policy).  To
meet the builder’s risk insurance requirements under this Attachment O,
Contractor shall, upon NTP, extend the builder’s risk insurance coverage under
the Trains 1 and 2 EPC Agreement to this Agreement.  Such extension shall meet
the requirements of this Attachment O and shall not relieve Contractor of any of
its responsibilities to meet the requirements of  Attachment O under the Trains
1 and 2 EPC Agreement, except that (unless expressly stated otherwise in this
Section) any limits, sublimits, deductibles, payments or other values stated
herein shall not be doubled or otherwise increased as a result of the extension
of the builder’s risk insurance to this Agreement (e.g., sue and labor under
paragraph (b) shall not be less than U.S.$5,000,000 for the Train 3 Liquefaction
Facility and Trains 1 and 2 Liquefaction Facility; expediting expenses under
paragraph (b) shall not be less than U.S.$15,000,000 for the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility; removal of
debris under paragraph (b) shall be subject to a minimum of U.S.$25,000,000 for
the Liquefaction Facility).

(a)        Property Covered:  The insurance policy shall  provide coverage for
(i) the buildings, structures, boilers, machinery, Equipment, facilities,
fixtures, supplies, fuel, and other properties constituting a part of The Train
3 Liquefaction Facility and Trains 1 and 2 Liquefaction Facility, (ii) free
issue items used in connection with  The Train 3 Liquefaction Facility and
Trains 1 and 2 Liquefaction Facility, (iii) the inventory of spare parts to be
included in  The Train 3 Liquefaction Facility and Trains 1 and 2 Liquefaction
Facility, (iv) property of others in the care, custody or control of Contractor
or Owner in connection with the Train 3 Liquefaction Facility and Trains 1 and 2
Liquefaction Facility, (v) all preliminary works, temporary works and
interconnection works, (vi) foundations and other property below the surface of
the ground, and (vii) electronic equipment and media.

(b)        Additional Coverages:  The insurance policy shall insure (i) the cost
of preventive measures to reduce or prevent a loss (sue & labor) in an amount
not less than U.S.$5,000,000, (ii) operational and performance testing for a
period not less than ninety (90) Days, (iii) unless otherwise covered under the
marine cargo policy, inland transit with sub-limits





O-7



 

 

sufficient to insure the largest single shipment to or from the Site from
anywhere worldwide, (iv) expediting expenses (defined as extraordinary expenses
incurred after an insured loss to make temporary repairs and expedite the
permanent repair of the damaged property) in an amount not less than
U.S.$15,000,000, which such amount shall be specific to Section 1 of the
Builder’s Risk policy, (v) off-Site storage with sub-limits sufficient to insure
the full replacement value of any property or Equipment not stored on the Site,
and (vi) the removal of debris with a sub-limit not less than twenty-five
percent (25%) of the loss amount, but subject to a minimum of U.S.$25,000,000.

(c)        Special Clauses:  The insurance policy shall include (i) a
seventy-two (72) hour flood/storm/earthquake clause, (ii) unintentional errors
and omissions clause, (iii) a 50/50 clause, (iv) an other insurance clause
making this insurance primary over any other insurance, (v) a clause stating
that the policy shall not be subject to cancellation by the insurer except for
non-payment of premium and (vi) an extension clause allowing the policy period
to be extended up to six (6) months with respect to physical loss or damage
without modification to the terms and conditions of the policy and a pre-agreed
upon premium, with an option to extend for an additional six (6) months (for a
total of twelve (12) months) for an additional premium to be agreed.

(d)        Prohibited Exclusions:  The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

(e)        Sum Insured:  The insurance policy shall (i) be on a replacement cost
form, with no periodic reporting requirements with the exception of material
changes in the sum insured, (ii) upon NTP, extend the builder’s risk insurance
under the Trains 1 and 2 EPC Agreement to this Agreement, insuring Trains 1 and
2 in the amount required under the Trains 1 and 2 EPC Agreement and insuring
Train 3 for an amount no less than an amount to be determined based upon a
probable maximum loss study for the Train 3 Liquefaction Facility and Trains 1
and 2 Liquefaction Facility performed by a reputable and experienced firm
reasonably satisfactory to Contractor, Owner and Owner’s Lenders, with such
maximum probable loss approved by the Parties within such time; (iii)  value
losses at replacement cost, without deduction for physical depreciation or
obsolescence including custom duties, Taxes and fees, (v) insure loss or damage
from earth





O-8



 

 

movement without a sub-limit, (vi) upon NTP, extend the insurance  for property
loss or damage from Named Windstorm and water damage (including flood and storm
surge) under Trains 1 and 2 EPC Agreement in the amount required under the
Trains 1 and 2 EPC Agreement and insuring Train 3 with a sub-limit of not less
than U.S.$250,000,000 or other such greater sum as determined by Owner, subject
to commercial availability, and such sublimit shall apply to the combined loss
covered under Section 1.A.x Builder’s Risk and Section 1.A.xi Builder’s Risk
Delayed Startup, and (viii) upon NTP, extend the insurance for loss or damage
from strikes, riots and civil commotion under the Trains 1 and 2 EPC Agreement,
insuring the combined Train 1, Train 2 and Train 3 with a sub-limit not less
than U.S.$250,000,000 for loss or damage from strikes, riots and civil
commotion.

(f)        Deductible:  The insurance policy covering  the Train 3 Liquefaction
Facility and Trains 1 and 2 Liquefaction Facility shall have no deductible
greater than U.S.$500,000 per occurrence; provided, however, (i) for Windstorms
and water damage (including flood and storm surge), the deductible shall not be
greater than two percent (2%) of values at risk for the Train 3 Liquefaction
Facility and Trains 1 and 2 Liquefaction Facility, subject to a minimum
deductible of U.S.$1,000,000 and a maximum deductible of U.S.$7,500,000 for
Windstorms for the Train 3 Liquefaction Facility and Trains 1 and 2 Liquefaction
Facility, and (ii) for wet works, the deductible shall not be greater than
U.S.$1,000,000 for the Train 3 Liquefaction Facility, (iii) for claims arising
from testing and commissioning, the deductible shall not be greater than
U.S.$1,000,000, (iv) for claims where defects exclusion LEG3/06 applies, the
deductible shall not be greater than U.S.$1,000,000 and (v) for claims arising
from tank fill the deductible shall not be greater than U.S.$1,000,000.

(g)        Payment of Insurance Proceeds:  The property damage proceeds under
the builder’s risk policy shall be paid as follows with respect to any one
occurrence:

1)         the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid
under the builder’s risk insurance policy for property damage to the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility shall be paid by
the insurance carrier directly to Contractor, which shall be used by Contractor
in connection with the repair, replacement or other necessary work in connection
with the loss or damage to  the Train 3 Liquefaction Facility and Trains 1 and 2
Liquefaction Facility; and

2)         any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000)
for property damage to the Train 3 Liquefaction Facility and Trains 1 and 2
Liquefaction Facility shall (x) be paid by the insurance





O-9



 

 

carrier directly to the Collateral Agent (or if there is no Collateral Agent, a
mutually agreed upon escrow agent), and Owner shall pay such insurance proceeds
to Contractor for the completion (or, if agreed by the Lenders, Collateral Agent
or escrow agent, the planned completion) by Contractor of repairs, replacement
and other necessary work in accordance with the restoration plan (unless such
plan is not required by the Lenders or Collateral Agent) prepared by Contractor
and approved by Owner,  and (y), provided that the conditions set forth in this
clause (x) have been satisfied, be paid by Owner to Contractor in accordance
with the following schedule: (a) for  any interim payment(s) or final settlement
payment of the builder’s risk proceeds received by the Collateral Agent (or
escrow agent) for the Train 3 Liquefaction Facility and Trains 1 and 2
Liquefaction Facility, Owner shall  have five (5) Business Days after the
Collateral Agent’s (or escrow agent’s) receipt of all proceeds to pay
Contractor; (b) however, for any interim payment(s) or final settlement payment
received by the Collateral Agent (or escrow agent) for the Train 3 Liquefaction
Facility, Owner shall not have more than sixty (60) Days to pay any portion of
the  builder’s risk  proceeds received  to date.  Notwithstanding the foregoing,
under no circumstances shall Owner be required to pay any builder’s risk
insurance proceeds to Contractor if Owner or Lender elects not to repair or
rebuild the damaged aspect of the Train 3 Liquefaction Facility and Trains 1 and
2 Liquefaction Facility, except to the extent Contractor has incurred costs in
excess of the Ten Million U.S. Dollars (U.S.$10,000,000) of the builder’s risk
proceeds paid directly to Contractor for safety, protection and salvage for the
Train 3 Liquefaction Facility and Trains 1 and 2 Liquefaction Facility.  For the
avoidance of doubt, if there is a delay in the approval of the restoration plan
beyond the times specified in Section 1.A.x(g)2)(y) through no fault of
Contractor, and Contractor satisfies the conditions in this Section 1.A.x(g)2)
for the payment of builder’s risk proceeds received by the Collateral Agent (or
escrow agent), then Contractor shall not be required to effect repairs or other
restoration of the Work affected by the insured occurrence for any costs of
repairs or restoration exceeding the sum of the deductible under such insurance
and any amounts previously paid to Contractor under such insurance and
Contractor shall be entitled to relief to the extent permitted under Section
6.2A.10 of the Agreement “Collateral Agent” means the collateral agent under the
credit agreement with Owner for the financing of the Project.

xi.        Builder’s Risk Delayed Startup Insurance.  Delayed startup coverage
insuring Owner and Lender, as their interests may appear, covering the Owner’s
debt servicing expenses, fixed costs, and / or gross profit as determined by
Owner  as a result of any loss or damage insured by Section 1.A.x above
resulting in a delay in Substantial Completion beyond the applicable Guaranteed
Substantial Completion Date in an amount to be determined by Owner, subject to
commercial availability at a reasonable cost. Upon NTP, Contractor shall extend
the builder’s risk delayed startup insurance coverage under





O-10



 

 

the Trains 1 and 2 EPC Agreement to this Agreement, insuring Train 1 and Train 2
for the amount required under the Trains 1 and 2 EPC Agreement and Train 3 in an
amount to be determined by Owner, subject to such amount to be determined by
Owner.   This coverage shall be on an actual loss-sustained basis.  Any proceeds
from delay in startup insurance, with the exception of payments for increased
cost of working costs incurred by the Contractor, shall be payable solely to the
Lender or its designee and shall not in any way reduce or relieve Contractor of
any of its obligation or liabilities under the Agreement.  The increased cost of
working costs shall not erode the delayed startup limit and is paid in addition
to the delayed startup proceeds. Any claims under the builder’s risk delayed
startup insurance shall be handled and adjusted by Owner, with cooperation by
Contractor.

(a)        Such insurance shall (a) have a deductible of not greater than sixty
(60) Days aggregate for all occurrences, except ninety (90) Days in the
aggregate in the respect of Windstorms and water damage (including flood and
storm surge),  (b) include an interim payments clause allowing for the monthly
payment of a claim pending final determination of the full claim amount, (c)
cover loss sustained when access to the Site is prevented due to an insured
peril at premises in the vicinity of the Site for a period not less than sixty
(60) Days, (d) cover loss sustained due to the action of a public authority
preventing access to the Site due to imminent or actual loss or destruction
arising from an insured peril at premises in the vicinity of the Site for a
period not less than sixty (60) Days, (e) insure loss caused by FLEXA named
perils to finished Equipment (including machinery) while awaiting shipment at
the premises of a Subcontractor or Sub-subcontractor,  (f) not contain any form
of a coinsurance provision or include a waiver of such provision, (g) cover loss
sustained due to the accidental interruption or failure, caused by an insured
peril of supplies of electricity, gas, sewers, water or telecommunication up to
the terminal point of the utility supplier with the Site for a period not less
than sixty (60) Days, and (h) an extension clause allowing the policy period to
be extended up to six (6) months without modification to the terms and
conditions (other than the deductible) of the policy and a pre-agreed premium,
if commercially available.

(b)        Owner may communicate all financial information directly to
Contractor’s insurance broker.  Contractor shall not be entitled to receive any
such information.

(c)        The Contract Price includes a premium price of [***] U.S. Dollars
(U.S.$ [***]) for the provision of the Builder’s Risk Delayed Startup Insurance
and Marine Cargo Delayed Startup Insurance meeting the requirements contained
herein, including a [***] percent ([***]%) markup.   If the actual premium cost
of such insurance, together with a [***] percent ([***]%) markup on such actual
costs, as determined at NTP, is different than U.S.$ [***], then a Change Order
shall be





O-11



 

 

executed by the Parties increasing or decreasing the Contract Price in the
amount of such difference (together with [***]% on such difference.)

xii.       Marine Cargo Insurance.  Cargo insurance insuring Contractor, Owner
and Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment.  Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in due course of transit,
consolidation, repackaging, refused and returned shipments, debris removal, (b)
contain a replacement by air extension clause, a 50/50 clause, a difference in
conditions for C.I.F. shipments, an errors and omissions clause, an import duty
clause and a non-vitiation clause (but subject to a paramount warranty for
surveys of critical items), (c) include an insufficiency of packing clause, (d)
provide coverage for sue and labor in an amount not less than $1,000,000 and
(e) insure for the replacement value of the largest single shipment on a C.I.F.
basis plus ten percent (10%). To meet the marine cargo insurance requirements
under this Attachment O, Contractor shall, upon NTP, extend the marine cargo
insurance coverage under the Trains 1 and 2 EPC Agreement to this
Agreement.  Such extension shall meet the requirements of this Attachment O and
shall not relieve Contractor of any of its responsibilities to meet the
requirements of  Attachment O under the Trains 1 and 2 EPC Agreement, except
that (unless expressly stated otherwise in this Section) any limits, sublimits,
deductibles, payments or other values stated herein shall not be doubled or
otherwise increased as a result of the extension of the marine cargo insurance
to this Agreement.

(a)        The physical damage proceeds under the marine cargo policy shall be
paid as follows with respect to any one occurrence:

1)         the first Ten Million U.S. Dollars (U.S.$10,000,000) of amounts paid
under the marine cargo insurance policy for physical damage to The Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility (i.e., equipment,
materials, machinery, spares, etc.) shall be paid by the insurance carrier
directly to Contractor, which shall be used by Contractor in connection with the
repair, replacement or other necessary work in connection with the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility; and

2)         any amounts in excess of Ten Million U.S. Dollars (U.S.$10,000,000)
for physical damage to the interests insured(i.e., equipment, materials,
machinery, spares, etc.) shall be paid by the insurance carrier directly to the
Collateral Agent (or if there is no Collateral Agent, a mutually agreed upon
escrow agent), and Owner shall pay such insurance proceeds to Contractor, for
the completion (or, if agreed by the Lenders, Collateral Agent or escrow agent,
the planned completion) by Contractor of





O-12



 

 

repairs, replacement and other necessary work in accordance with the restoration
plan (unless such plan is not required by the Lenders or Collateral Agent)
prepared by Contractor and approved by Owner,  and (y), provided that the
conditions set forth in this clause (x) have been satisfied, be paid by Owner to
Contractor in accordance with the following schedule: (a) for  any interim
payment(s) or final settlement payment of the marine cargo proceeds received by
the Collateral Agent (or escrow agent) for the Train 3 Liquefaction Facility and
Trains 1 and 2 Liquefaction Facility, Owner shall  have five (5) Business Days
after the Collateral Agent’s (or escrow agent’s) receipt of all proceeds to pay
Contractor; (b)  however, for any  interim payment(s) or final settlement
payment received by the Collateral Agent (or escrow agent) for the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility, Owner shall not
have more than sixty (60) Days to pay any portion of the marine cargo proceeds
received  to date.  Notwithstanding the foregoing, under no circumstances shall
Owner be required to pay any marine cargo insurance proceeds to Contractor if
Owner or Lender elects not to repair or rebuild the damaged  insured interests
(i.e., equipment, materials, machinery, spares, etc.), except to the extent
Contractor has incurred costs in excess of the Ten Million U.S. Dollars
(U.S.$10,000,000) of the marine cargo proceeds paid directly to Contractor for
safety, protection and salvage for the insured interests (i.e. equipment,
materials, machinery, spares, etc.).  For the avoidance of doubt, if there is a
delay in the approval of the restoration plan beyond the times specified in
Section 1.A.xii(a)2)(y)  through no fault of Contractor, and Contractor
satisfies the conditions in this Section 1.A.x(g)2)for the payment of marine
cargo proceeds received by the Collateral Agent (or escrow agent), then
Contractor shall not be required to effect repairs or other restoration of the
Work affected by the insured occurrence for any costs of repairs or restoration
exceeding the sum of the deductible under such insurance and any amounts
previously paid to Contractor under such insurance and shall be entitled to
relief to the extent permitted under Section 6.2A. of the Agreement.

xiii.      Marine Cargo Delayed Startup Insurance.  Delayed startup insurance
insuring Owner and Lender, as their interests may appear, for the Owner’s debt
servicing expenses, fixed costs, and / or gross profit as determined by Owner
due to a delay in achievement of Substantial Completion beyond the Guaranteed
Substantial Completion Date arising out of an event insured by the marine cargo
insurance.  Such insurance shall (a) cover the actual loss sustained due to
blockage/closure of specified waterways, (b) include an interim payments clause
allowing for the monthly payment of a claim where liability is admitted, pending
final determination of the full claim amount and (c) cover delay caused by loss,
breakdown or damage to the hull, machinery or equipment of the vessel or
aircraft on which the insured property is being transported, resulting in a
delay in achievement of Substantial Completion beyond the applicable Guaranteed
Substantial Completion Date in an amount to be determined by Owner and Lender
but subject to





O-13



 

 

commercial availability at a reasonable cost.  Prior to the shipment of any
Equipment under this Agreement but in any event no later than NTP, Contractor
shall extend the marine cargo delayed startup insurance coverage under the
Trains 1 and 2 EPC Agreement to this Agreement, insuring Train 3 for an amount
to be determined by Owner and Lender’s insurance advisor and subject to
commercial availability at a reasonable cost.  Such insurance shall have a
deductible of not greater than sixty (60) Days aggregate for all occurrences
during the policy period.  Any proceeds from delay in startup insurance shall be
payable solely to Lender or its designee and shall not in any way reduce or
relieve Contractor of any of its obligation or liabilities under the
Agreement.  Any claims under the marine cargo delayed startup insurance shall be
handled and adjusted by Owner, with the cooperation by Contractor. Owner may
communicate all financial information directly to Contractor’s insurance
broker.  Contractor shall not be entitled to receive any such information.

B.         Insurance Companies.  All insurance required to be obtained by
Contractor pursuant to this Agreement shall be from an insurer or insurers
permitted to conduct business as required by Applicable Law and shall be rated
either by Best’s Insurance Guide Ratings (or equivalent) as an “A-” or better
with a financial category of “VIII” or better, or by Standard and Poor’s (or
equivalent) as a “A-”.

C.         Subcontractor and Sub-Subcontractor’s Insurance Requirements.  If
Contractor subcontracts any part of the Work, Contractor shall obtain or require
its Subcontractors and Sub-subcontractors to maintain similar insurance coverage
and amounts that Contractor is required to maintain pursuant to the Agreement,
as applicable and appropriate to the work of such Subcontractor and
Sub-subcontractor sufficient to cover risks inherent in the work of such
Subcontractor or Sub-subcontractor.  Upon Owner’s written request, Contractor
shall promptly furnish to Owner certificates of insurance evidencing coverage
for each Subcontractor and Sub-subcontractor.  Any deficiency in the coverage,
policy limits, or endorsements of said Subcontractor or Sub-subcontractor
insurance will be the sole responsibility of Contractor.

D.        Additional Insured.  All Project-specific insurance policies provided
by Contractor pursuant to the Agreement shall: (i) name Owner Indemnified
Parties as Additional Named Insureds; and (ii) name Port Indemnified Parties as
Additional Insureds to the extent of Contractor’s indemnity obligations set
forth in the Agreement.  Project-specific insurance means the insurances
dedicated to the Project, which are commercial general liability, umbrella or
excess liability, Contractor’s pollution liability insurance, builder’s risk
insurance and marine cargo insurance (each a “Contractor Controlled Insurance
Policy”).  Owner Indemnified Parties shall be a Named Insured under the
builder’s risk delayed startup insurance and the marine cargo delayed startup
insurance.  Except for Contractor Controlled Insurance Policies and the
builder’s risk delayed startup insurance and marine cargo delayed startup
insurance, all insurance policies provided by Contractor or any of its
Subcontractors or Sub-subcontractors pursuant to the Agreement (except for
Workers’ Compensation, Employer’s Liability and Contractor’s Equipment Floater)
shall include Owner Indemnified Parties and Port Indemnified Parties as
Additional Insureds (utilizing to the extent commercially available CG2010 1001
and CG2037 1001) to the





O-14



 

 

extent of Contractor’s indemnity obligations in the Agreement or the respective
Subcontractor’s or Sub-subcontractor’s indemnity obligations set forth in their
respective Subcontracts.

E.         Waiver of Subrogation.  Unless prohibited by Applicable Law, all
policies of insurance provided by Contractor or any of its Subcontractors or
Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Indemnified Parties and Port Indemnified Parties.

F.         Contractor’s Insurance is Primary.  Except for the insurance provided
by Owner under this Attachment O, the insurance policies of Contractor and its
Subcontractors or Sub-subcontractors shall state that such coverage is primary
and non-contributing to any other insurance available to or provided by Owner
Indemnified Parties and Port Indemnified Parties.

G.        In Rem.  The insurance policies of Contractor and any of its
Subcontractors or Sub-subcontractors shall, where applicable, contain a clause
providing that a claim “in rem” shall be treated as a claim against the
respective Contractor, Subcontractor, Sub-subcontractor or Owner Indemnified
Parties, as applicable.

H.        Severability.  The insurance policies of Contractor and of its
Subcontractors and Sub-subcontractors shall, where applicable, contain a
severability of interest clause or a standard cross liability endorsement.

I.          Non-Vitiation.  The insurance policies of Contractor and of its
Subcontractors and Sub-subcontractors shall provide a “Multiple Insured Clause”
or “Separation of Insureds Clause” which includes language substantially similar
to the following:

i.          It is noted and agreed that coverage under the aforementioned
policies shall apply in the same manner and to the same extent as if individual
policies had been issued to each insured party, provided that the total
liability of the insurers to all the insured parties collectively shall not
exceed the sums insured and limits of indemnity stated in such policy.

ii.         It is further understood and agreed that, under such policy’s terms
and conditions, the insurers may be entitled to avoid liability to the insured
parties in circumstances of fraud, misrepresentation, non-disclosure or breach
of any warranty or condition of said policy or committed by an insured party,
which shall herein be referred to in this section as a “Vitiating Act”.

iii.        It is however agreed that a Vitiating Act committed by one insured
party shall not prejudice the right to indemnity of any other insured party who
has an insurable interest and who has not committed a Vitiating Act by including
language such as that the policy shall treat each Named Insured as if they were
the only Named Insured and as to any claim separately to each insured as if they
were the only insured.

J.          Copy of Policy.  At Owner’s written request, Contractor shall
promptly provide Owner valid copies of each of the Contractor Controlled
Insurance Policies, the builder’s risk





O-15



 

 

delayed startup insurance policy and the marine cargo delayed startup insurance
policy procured by Contractor pursuant to this Attachment O, or if such policies
have not yet been received by Contractor, then with binders of insurance, duly
executed by the insurance agent, broker or underwriter fully describing the
insurance coverages affected.

K.        Subject to Change.  All insurance requirements for this Agreement are
subject to change at the reasonable discretion of Owner, provided the insurances
required to be procured by Contractor to comply with such changes are available
in the market. Such changed insurance requirements shall be documented pursuant
to a Change Order pursuant to this Agreement to reimbursement of the costs
associated with such changes, without any markup. Such change shall include any
requirements of Lenders, if applicable.

L.         Limitation of Liability.  Types and limits of insurance shall not in
any way limit any of Contractor’s obligations, responsibilities or liabilities
under this Agreement.

M.        Jurisdiction.  All insurance policies shall include coverage for
jurisdiction within the United States of America and shall comply with
Applicable Laws.  To the extent Work is performed outside of the United States
of America, Contractor shall, or cause it Subcontractors to maintain coverage
for the applicable jurisdiction and comply with Applicable Laws.

N.        Miscellaneous.  Contractor and its Subcontractors and
Sub-subcontractors shall do nothing to void or make voidable any of the
insurance policies purchased and maintained by Contractor or its Subcontractors
or Sub-subcontractors hereunder.  Contractor shall promptly give Owner notice in
writing of the occurrence of any casualty or significant injury that may give
rise to a claim and arising out of or relating to the performance of the Work;
provided, however, in no event shall such notice be more than three (3) Days
after the occurrence of such casualty on injury.  In addition, Contractor shall
ensure that Owner is kept fully informed of any subsequent action and
developments concerning the same, and assist in the investigation of any such
casualty, claim, event, circumstance or occurrence.  The insurance policies
required under this Section 1 shall include a statement that the insurance
coverage shall not be canceled, restricted or reduced without at least thirty
(30) Days prior written notice by Contractor to Owner.

O.        Instructions for Certificate of Insurance.  Contractor’s certificate
of insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect the recognition of additional  named insured status,
additional insured status, waivers of subrogation, and primary insurance
requirements contained in this Attachment O.

P.         Certificate of Insurance Requirements.  Contractor shall furnish to
Owner, (a) no later than thirty (30) Days prior to the commencement of Work at
the Site and (b) any other time upon Owner’s request, certificates of insurance,
on the most recent edition of the ACORD form, or equivalent, reflecting all of
the insurance required of Contractor under this Agreement; provided that
Contractor shall not be required to deliver certificates of insurance for any
insurance provided by any Subcontractors or Sub-subcontractors unless requested
in writing by Owner.  Neither Owner’s review nor failure to review such
certificates shall constitute acquiescence thereto or be deemed to waive or
diminish Owner’s rights under the Agreement.  All certificates of insurance and
associated notices and correspondence concerning such insurance shall be
addressed to the





O-16



 

 

contact information listed in the Agreement for notices, plus the following:
[_________________], Attn: [__________].

Q.        Policy Form and Approval.  Except as specifically set forth in this
Section 1 of this Attachment O, all policies of insurance required to be
maintained by Contractor and its Subcontractors and Sub-subcontractors shall be
written on reasonable and customary terms, conditions and exclusions for
facilities of similar size and scope as Train 3.  The commercial general
liability insurance, Contractor’s pollution liability insurance, umbrella or
excess liability insurance, builder’s risk insurance, marine cargo insurance,
builder’s risk delayed start up insurance, marine cargo delayed startup
insurance and any other Contractor Controlled Insurance Policy required to be
provided by Contractor shall be subject to Owner’s written approval, not to be
unreasonably withheld.

R.         Deductibles.   Contractor shall bear the costs of all deductibles
under insurances provided by Contractor under this Agreement, and Contractor or
its Subcontractors or Sub-subcontractors shall bear the cost of all deductibles
under insurances provided by Contractor’s Subcontractors or Sub-subcontractors
under this Agreement.

S.         Owner’s Right to Remedy.  In addition to the rights under Sections
9.1D and 9.1E of the Agreement, if Contractor fails to provide or maintain
insurance as required herein, including any insurance required to cover its
Subcontractors or Sub-subcontractors, Owner shall have the right but not the
obligation to purchase such insurance.  In such event, the Contract Price shall
be reduced by the amount paid for such insurance.

2.         Owner’s Insurance.

A.        Types and Limits of Insurance.  Owner shall, at its own cost and
expense, procure and maintain (or require to be procured and maintained) in full
force and effect at all times for the Train 3 Liquefaction Facility (to the
extent described below), the following insurance:

i.          Property Insurance.  After Substantial Completion of Train 3 and
until the expiration of the Defect Correction Period for such Train, Owner shall
obtain property insurance and such insurance shall contain a waiver of
subrogation in favor of Contractor and its Subcontractors and Sub-subcontractors
(except for Vitiating Acts) during the Defect Correction Period for such Train.

ii.         Stevedores/Wharfingers Liability.  On or prior to thirty (30) Days
prior to RLFC, Owner shall extend  the stevedores/wharfingers liability under
the Trains 1 and 2 EPC Agreement to this Agreement, insuring Train 3 consistent
with prudent practices associated with the operation of the Train 3 Liquefaction
Facility and Trains 1 and 2 Liquefaction Facility and its dock facilities with
minimum limits of [US$300,000,000] per occurrence and in the aggregate (which
such limits may be met using a stevedores/wharfingers excess liability policy),
with such US$300,000,000 covering the Train 3 Liquefaction Facility and the
Trains 1 and Liquefaction Facility.  Such policy shall cover liability.





O-17



 

 

(a)        As a wharfinger, for physical loss of or damage to LNG Tanker, the
property of others while the LNG Tankers are in the custody of Owner at the
landing and mooring facilities of the Train 3 Liquefaction Facility and Trains 1
and 2 Liquefaction Facility;

(b)        As a stevedore, for physical loss of or damage to LNG Tankers, the
property of others arising from loading or unloading operations performed by or
for Owner or Owner Indemnified Parties at the Train 3 Liquefaction Facility and
Trains 1 and 2 Liquefaction Facility; and

(c)        For physical loss of or damage to property of others arising out of
loading, unloading, docking and undocking, including LNG Tankers approaching, at
and departing from the landing and mooring facilities of the Train 3
Liquefaction Facility and Trains 1 and 2 Liquefaction Facility or for loss of
life or personal injury, if arising only out of those operations covered by
these Sections 2.A.ii(a), 2.A.ii(b) and 2.A.ii(c).

Owner shall procure for Contractor, its Subcontractors and its
Sub-subcontractors an additional insured endorsement under this policy.   A
waiver of subrogation will be provided in the policy in favor of Contractor,
Subcontractors and its Sub-subcontractors.  The additional insured endorsement
shall be in effect, at a minimum, prior to RLFC.

B.         Limitation of Insurance.  The insurance provided by Owner shall not
in any way limit or reduce Contractor’s liability to Owner under the Agreement.

C.         Claims.  Contractor shall promptly give Owner notice in writing of
the occurrence of any casualty or injury that may give rise to a significant
claim under an insurance policy required to be provided hereunder; provided,
however, in no event shall such notice be more than three (3) Days after
Contractor has received notice of a claim or intent to file a claim.  In
addition, Contractor shall ensure that Owner is kept fully informed of any
subsequent action and developments concerning the same, assist in the
investigation of any such casualty or injury, and assist in the preparation and
negotiation of any such claims.

D.        Disclosure to Insurers.  Contractor shall ensure that full disclosure
is made to the insurers providing insurance to Owner under this Agreement,
including: (i) all information which such insurers specifically request to be
disclosed; (ii) all information which is of a type which insurance brokers in
relation to the relevant policy notify Contractor should be disclosed to such
insurers; (iii) reports required by such insurers; and (iv) details of any
significant problems encountered in the Work which may be relevant to or impact
the insurance covering the Work.  Contractor shall put in place appropriate
internal reporting procedures to ensure that full disclosure required by this
Section 2.D is made by Contractor’s staff.

E.         Miscellaneous.  Contractor and its Subcontractors and
Sub-subcontractors shall do nothing to void or make voidable any of the
insurance policies purchased and maintained by Owner hereunder.  All insurance
required to be obtained by Owner pursuant to the Agreement shall be from an
insurer or insurers permitted to conduct business as required by Applicable Law
and shall





O-18



 

either (1) be acceptable to Lender’s collateral agent or (2) be rated with
either (a) an “A-” or better and a financial category of “VIII” or better by
Best’s Insurance Guide Ratings (or equivalent) or (b) a “A-” or better by
Standard and Poor’s (or equivalent).

Any time after issuance of NTP, at Contractor’s written request, Owner shall
deliver to Contractor certificates of insurance reflecting all of the insurance
required of Owner under this Agreement.  Types and limits of insurance provided
by Owner shall not in any way limit any of Owner’s or Contractor’s obligations,
responsibilities or liabilities under the Agreement.

 

 



O-19



 

 

ATTACHMENT P

CONTRACTOR PERMITS

To the extent applicable to the Train 3 Liquefaction Facility, Contractor shall
obtain, or cause to be obtained, the Permits listed below.

[***]

 

 



P-1



 

ATTACHMENT Q

OWNER PERMITS

To the extent applicable to the Train 3 Liquefaction Facility, Owner shall
obtain, or cause to be obtained, the Permits listed below.

[***]

 



Q-1



 

ATTACHMENT R

FORM OF IRREVOCABLE STANDBY LETTER OF CREDIT

[To be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO. ________

DATE: ______________, 20____

AMOUNT OF: U.S.$  [ _______________ ]

 

 

 

ISSUING BANK:

[INSERT ISSUING BANK’S NAME AND ADDRESS]

 

BENEFICIARY:

APPLICANT AND ACCOUNT PARTY:

 

RIO GRANDE LNG, LLC

BECHTEL OIL, GAS AND CHEMICALS, INC.

1000 LOUISIANA STREET

3000 POST OAK BOULEVARD

39TH FLOOR

HOUSTON, TEXAS 77056

HOUSTON, TEXAS 77002

FACSIMILE: [ ________________ ]

FACSIMILE: [ _______________ ]

ATTN: [ _____________________ ]

ATTN: [ ____________________ ]

 

 

 

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. __________ (THIS
“LETTER OF CREDIT”) IN FAVOR OF RIO GRANDE LNG, LLC, AS BENEFICIARY, FOR AN
INITIAL AMOUNT OF [ ______________________DOLLARS (U.S.$______________ )  (e.g.
INSERT AMOUNT EQUAL TO TEN PERCENT (10%) OF THE CONTRACT PRICE UNDER THE
AGREEMENT (AS DEFINED BELOW))] (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE
ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN FIXED PRICE TURNKEY
AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF TRAIN 3 OF THE
RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY (“PROJECT”), DATED AS OF MAY 24TH,
2019, BY AND BETWEEN APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”).
“CONTRACTOR” AS USED HEREIN MEANS BECHTEL OIL, GAS AND CHEMICALS, INC. AND ITS
PERMITTED SUCCESSORS AND ASSIGNS UNDER THE AGREEMENT. “BENEFICIARY” AS USED
HEREIN MEANS RIO GRANDE LNG, LLC AND ITS PERMITTED SUCCESSORS AND ASSIGNS UNDER
THE AGREEMENT.

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT IN U.S. DOLLARS IN
IMMEDIATELY AVAILABLE FUNDS AGAINST THE PRESENTATION OF YOUR WRITTEN DEMAND TO
[INSERT ISSUING BANK’S NAME] (THE “ISSUING BANK”) AT [INSERT ISSUING BANK’S
ADDRESS AND FACSIMILE NUMBER], IN PERSON, IN THE FORM OF ANNEX I ATTACHED HERETO
APPROPRIATELY COMPLETED AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED BY
BENEFICIARY IN THE FORM OF ANNEX II OR ANNEX VII ATTACHED HERETO APPROPRIATELY
COMPLETED.

MULTIPLE AND PARTIAL DRAWINGS ARE PERMITTED.  THE STATED AMOUNT SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT OF ANY DRAWING RECEIVED BY
BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT.  ALL BANKING CHARGES UNDER THIS
LETTER OF CREDIT ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART TO A
PERMITTED





R-1



 

ASSIGNEE AS SPECIFIED IN THE AGREEMENT.  BENEFICIARY’S DRAWING RIGHTS UNDER THIS
LETTER OF CREDIT SHALL BE TRANSFERRED IN THEIR ENTIRETY BY PRESENTATION TO
ISSUING BANK (AT THE ABOVE-STATED PLACE FOR PRESENTATION) OF A DEMAND FOR
TRANSFER, SUBSTANTIALLY IN THE FORM OF ANNEX III ATTACHED HERETO APPROPRIATELY
COMPLETED.  UPON PRESENTATION OF A COMPLYING DEMAND FOR TRANSFER, THE PERSON
IDENTIFIED AS THE TRANSFEREE SHALL BECOME THE BENEFICIARY, WHOSE NAME AND
ADDRESS SHALL BE SUBSTITUTED FOR THAT OF THE TRANSFEROR ON ANY DEMANDS,
REQUESTS, OR CONSENTS THEN OR THEREAFTER REQUIRED OR PERMITTED TO BE MADE BY
BENEFICIARY.  SUBJECT TO COMPLIANCE WITH THE NEXT SENTENCE, WE SHALL ACKNOWLEDGE
AND SHALL EFFECT THE DEMANDED TRANSFER AND SHALL ISSUE OUR ADVICE OF TRANSFER TO
THE TRANSFEROR AND TRANSFEREE. NOTWITHSTANDING THE FOREGOING, THIS LETTER OF
CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING
UNDER THIS LETTER OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER
ANY U.S. EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN
ASSETS CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT,
AND ANY ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF [ _________________________DOLLARS (U.S.$_____________________ ) (e.g. INSERT
AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE CONTRACT PRICE)] UPON THE ISSUING
BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE, WHICH SHALL BE IN THE FORM OF
ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED, THAT (A) SUBSTANTIAL
COMPLETION  HAS OCCURRED (INCLUDING APPLICANT’S PAYMENT OF ALL DELAY LIQUIDATED
DAMAGES DUE AND OWING UNDER THE AGREEMENT FOR TRAIN 1), AND (B) APPLICANT HAS
ACHIEVED THE PERFORMANCE GUARANTEES  OR PAID ALL PERFORMANCE LIQUIDATED DAMAGES
DUE AND OWING UNDER THE AGREEMENT  (INCLUDING ANY POTENTIAL PERFORMANCE
LIQUIDATED DAMAGES EXPOSURE BASED UPON THE RESULTS OF THE PERFORMANCE TESTS
CONDUCTED PRIOR TO SUBSTANTIAL COMPLETION).

PROVIDED THAT THE CONDITIONS FOR DECREASING THE LETTER OF CREDIT TO AN AGGREGATE
AMOUNT OF [ __________ ] DOLLARS (U.S.$_________ ) (E.G. INSERT AMOUNT EQUAL TO
FIVE PERCENT (5%) OF THE CONTRACT PRICE) HAVE OCCURRED, THE STATED AMOUNT OF
THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT OF
[ __________________________ DOLLARS (U.S.$ __________________ ) (e.g. INSERT
AMOUNT EQUAL TO TWO PERCENT (2%) OF THE CONTRACT PRICE)] UPON THE ISSUING BANK’S
RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE, WHICH SHALL BE IN THE FORM OF ANNEX
V ATTACHED HERETO APPROPRIATELY COMPLETED,  THAT  THE PERIOD SPECIFIED IN CLAUSE
(I) OF THE DEFINITION OF DEFECT CORRECTION PERIOD IN THE AGREEMENT HAS EXPIRED
(I.E., THE [***] ([***]) MONTH PERIOD FOLLOWING SUBSTANTIAL COMPLETION);
BENEFICIARY SHALL PROVIDE A COPY OF SUCH NOTICE TO CONTRACTOR CONCURRENTLY WITH
ITS PROVISION TO THE ISSUING BANK OF SUCH NOTICE.

PROVIDED THAT THE CONDITIONS FOR DECREASING THE LETTER OF CREDIT TO AN AGGREGATE
AMOUNT OF [ __________ ] DOLLARS (U.S.$_________ ) (E.G. INSERT AMOUNT EQUAL TO
TWO PERCENT (2%) OF THE CONTRACT PRICE) HAVE OCCURRED, THE STATED AMOUNT OF THIS
LETTER OF CREDIT SHALL DECREASE TO THE AGGREGATE AMOUNT STATED IN BENEFICIARY’S
WRITTEN NOTICE TO THE ISSUING BANK (WHICH SHALL BE IN THE FORM OF ANNEX VI
ATTACHED HERETO APPROPRIATELY COMPLETED), WHICH SUCH DECREASE SHALL OCCUR UPON
THE ISSUING BANK’S RECEIPT OF SUCH WRITTEN NOTICE. BENEFICIARY SHALL PROVIDE A
COPY OF SUCH NOTICE TO CONTRACTOR CONCURRENTLY WITH ITS PROVISION TO THE ISSUING
BANK OF SUCH NOTICE.

ALL DEMANDS FOR PAYMENT MUST BE PRESENTED TO THE ISSUING BANK LOCATED AT [INSERT
ISSUING BANK’S NAME AND ADDRESS], NOT LATER THAN 5:00 P.M., CENTRAL STANDARD
TIME (“C.S.T.”).

THIS LETTER OF CREDIT SHALL EXPIRE ON [ __________ ], 20[ __ ] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE (1) YEAR ON
[ ________ ], 20[ __ ], AND ON





R-2



 

EACH SUCCESSIVE EXPIRATION DATE THEREAFTER, UNLESS (A) AT LEAST [***] ([***])
CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE NOTIFY BOTH BENEFICIARY
AND APPLICANT, BY CERTIFIED MAIL OR COURIER (WITH RECEIPT ACKNOWLEDGED BY
BENEFICIARY), AT THEIR RESPECTIVE ADDRESSES SET FORTH ABOVE, THAT WE HAVE
DECIDED NOT TO EXTEND THIS LETTER OF CREDIT BEYOND THE THEN CURRENT EXPIRATION
DATE, OR (B) BEFORE THE THEN CURRENT EXPIRATION DATE, BENEFICIARY PROVIDES
WRITTEN NOTICE TO US IN SUBSTANTIALLY THE FORM OF ANNEX VI THAT THE  PERIOD
SPECIFIED IN CLAUSE (II) OF THE DEFINITION OF DEFECT CORRECTION PERIOD IN THE
AGREEMENT HAS EXPIRED (I.E., [***] ([***]) MONTH PERIOD FOLLOWING SUBSTANTIAL
COMPLETION, AND THAT THERE ARE NO CLAIMS THAT BENEFICIARY HAS AGAINST CONTRACTOR
ARISING OUT OF THIS AGREEMENT THAT REMAIN UNRESOLVED, AND THAT  BENEFICIARY
HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT.

UPON RECEIPT OF YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, WE WILL HONOR YOUR DEMAND FOR
PAYMENT WITHIN THREE (3) BUSINESS DAYS FOLLOWING SUCH RECEIPT.  “BUSINESS DAY”
MEANS ANY DAY OTHER THAN A SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS
IN THE UNITED STATES OF AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A
DAY ON WHICH PAYMENTS CAN BE EFFECTED ON THE FEDWIRE SYSTEM.

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUING BANK
SHALL GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT
WAS NOT EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF
CREDIT, STATING THE REASONS THEREFORE AND THAT THE ISSUING BANK WILL HOLD ANY
DOCUMENTS AT BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN
THE SAME TO BENEFICIARY.  UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS
NOT MADE IN CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO
CORRECT ANY SUCH NON-CONFORMING DEMAND FOR PAYMENT PRIOR TO THE EXPIRATION OF
THIS LETTER OF CREDIT.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED
HEREBY.  THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW
YORK AND SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.  THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98 OR OTHER
THAN BY AGREEMENT IN WRITING BETWEEN BENEFICIARY AND APPLICANT AND CONSENTED TO
BY US.

 

 

 

[NAME OF ISSUING U.S. BANK]

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 





R-3



 

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

DRAFT

______________________, 20___

PAY AT SIGHT TO ORDER OF THE UNDERSIGNED ___________________________ AND
____/100 U.S. DOLLARS (U.S.$______________ ).  THIS DRAFT IS PRESENTED UNDER
IRREVOCABLE STANDBY LETTER OF CREDIT NO. _____________ DATED
____________________, ISSUED FOR THE ACCOUNT OF [ __________________________ ].

THE UNDERSIGNED, BENEFICIARY, CERTIFIES THAT IN ACCORDANCE WITH THAT CERTAIN
FIXED PRICE TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION
OF TRAIN 3 OF THE RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY, DATED AS OF MAY
24TH, 2019, BY AND BETWEEN BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”)
AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “AGREEMENT”), IT IS ENTITLED TO PAYMENT OF THE AMOUNTS SET
FORTH ABOVE.

TO:        [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

 

RIO GRANDE LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 





R-4



 

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

DRAWING CERTIFICATE

TO:        [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

RE:        IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF RIO GRANDE LNG,
LLC (“BENEFICIARY”) AT THE REQUEST AND FOR THE ACCOUNT OF BECHTEL OIL, GAS AND
CHEMICALS, INC. (“APPLICANT”).  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED
IN THE LETTER OF CREDIT SHALL HAVE THE SAME MEANING WHEN USED HEREIN.

IN ACCORDANCE WITH THAT CERTAIN FIXED PRICE TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF TRAIN 3 OF THE RIO GRANDE NATURAL
GAS LIQUEFACTION FACILITY, DATED AS OF MAY 24TH, 2019, BY AND BETWEEN
BENEFICIARY AS OWNER AND APPLICANT AS CONTRACTOR (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED DOES HEREBY CERTIFY THAT:

a.            PURSUANT TO THE AGREEMENT BENEFICIARY IS ENTITLED TO DRAW UNDER
THE LETTER OF CREDIT; OR

b.            THE ISSUING BANK FOR THE LETTER OF CREDIT NO LONGER HAS THE
INVESTMENT GRADE RATING AND [***] ([***]) CALENDAR DAYS OR MORE HAVE ELAPSED
SINCE THE DATE IN WHICH YOUR RATING FELL BELOW INVESTMENT GRADE (AS DEFINED IN
THE AGREEMENT) AND A REPLACEMENT LETTER OF CREDIT COMPLYING WITH SECTION 9.2 OF
THE AGREEMENT HAS NOT BEEN RECEIVED BY BENEFICIARY.

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS _______ DAY OF __________________, 20___.

 

 

 

 

RIO GRANDE LNG, LLC

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 





R-5



 

ANNEX III

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

 

FORM OF TRANSFER NOTICE

 

DATE: ________________________

 

TO:        [ISSUING BANK]

[ISSUING BANK ADDRESS]

 

RE:         IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________________

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

ADDRESS

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING ALL DRAWING RIGHTS UNDER THE LETTER OF
CREDIT, ALL RIGHTS TO TRANSFER SET FORTH IN THE LETTER OF CREDIT AND SOLE RIGHTS
RELATING TO ANY AMENDMENTS WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS
AND WHETHER NOW EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE DIRECTED TO
THE TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED
BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT ALONG WITH ALL AMENDMENTS, IF ANY, IS
RETURNED HEREWITH, AND WE ASK YOU TO ENDORSE THE TRANSFER ON THE REVERSE
THEREOF, AND FORWARD IT DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF
TRANSFER.

 

 

 

 

 

SINCERELY,

 

 

 

 

 

RIO GRANDE LNG, LLC

 

 

NAME OF BENEFICIARY

 

 

 

 

 

AUTHORIZED NAME & TITLE

 

 

 

 

 

AUTHORIZED SIGNATURE

 

 

 

 

 

TELEPHONE NUMBER

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

NAME & ADDRESS OF BANK 

 

 

 

FOR BANK USE ONLY

 

 

 

 

 

Confirmation of Authenticating Bank’s signature performed by:

 

AUTHORIZED NAME & TITLE 

 

 

 

 

 

AUTHORIZED SIGNATURE 

 

 

 

 

 

TELEPHONE NO. 

 

 

 

Date: 

 

 

Time:

 

a.m./p.m.

 

 

 

 

 

 

 

 

 

 

 

Addl Info.: 

 

 

 

 

 

 

 

 

 

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.





R-6



 

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR TRAIN 3 OF THE RIO GRANDE NATURAL
GAS LIQUEFACTION FACILITY

DATE:   __________________________

TO:        [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

RE:        IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF RIO GRANDE LNG,
LLC (“BENEFICIARY”), AND THE FIXED PRICE TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF TRAIN 3 OF THE RIO GRANDE NATURAL GAS
LIQUEFACTION FACILITY (“PROJECT”) DATED AS OF MAY 24TH, 2019, BY AND BETWEEN
BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (I) SUBSTANTIAL COMPLETION  HAS OCCURRED (INCLUDING
APPLICANT’S PAYMENT OF ALL DELAY LIQUIDATED DAMAGES DUE AND OWING UNDER THE
AGREEMENT), AND (II) APPLICANT HAS ACHIEVED THE PERFORMANCE GUARANTEES  OR PAID
ALL PERFORMANCE LIQUIDATED DAMAGES DUE AND OWING UNDER THE AGREEMENT  (INCLUDING
ANY POTENTIAL PERFORMANCE LIQUIDATED DAMAGE EXPOSURE BASED UPON THE RESULTS OF
THE PERFORMANCE TESTS CONDUCTED PRIOR TO SUBSTANTIAL COMPLETION).

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[_________]).

 

 

 

 

RIO GRANDE LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





R-7



 

ANNEX V

NOT USED





R-8



 

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD  OF THE RIO GRANDE
NATURAL GAS LIQUEFACTION FACILITY

DATE:   __________________________

TO:        [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

RE:         IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF RIO GRANDE LNG,
LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT THE PERIOD SPECIFIED IN CLAUSE (II) OF THE DEFINITION OF
“DEFECT CORRECTION PERIOD” (I.E., THE [[***] ([***])] MONTH PERIOD FOLLOWING
SUBSTANTIAL COMPLETION) HAS EXPIRED AS SET FORTH IN THAT CERTAIN FIXED PRICE
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF TRAIN 3
OF THE RIO GRANDE NATURAL GAS LIQUEFACTION FACILITY, DATED AS OF MAY 24TH, 2019,
BY AND BETWEEN BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) AND
BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME, THE “AGREEMENT”).

[IF CLAIMS REMAIN BETWEEN OWNER AND CONTRACTOR] THE UNDERSIGNED HEREBY REQUESTS
THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT DECREASE TO AN AGGREGATE AMOUNT
OF U.S. DOLLARS ($[ _________ ]).

[IF NO CLAIMS REMAIN BETWEEN OWNER AND CONTRACTOR] THE UNDERSIGNED HEREBY
REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT DECREASE TO AN
AGGREGATE AMOUNT OF ZERO U.S. DOLLARS ($0.00) AND TERMINATION OF THIS LETTER OF
CREDIT AND CONFIRMATION TO APPLICANT OF SAID TERMINATION.

 

 

 

 

RIO GRANDE LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





R-9



 

ANNEX VII

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________

DRAWING CERTIFICATE

DATE:   ______________________, 20___

TO:        [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

RE:         IRREVOCABLE STANDBY LETTER OF CREDIT NO. ____________

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_____________ (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF RIO GRANDE LNG,
LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN FIXED PRICE TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF TRAIN 3 OF THE RIO GRANDE NATURAL
GAS LIQUEFACTION FACILITY, DATED AS OF MAY 24TH, 2019, BY AND BETWEEN BECHTEL
OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) AND BENEFICIARY (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“AGREEMENT”), THE UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY
THAT:

1.            BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND
THE LETTER OF CREDIT BEYOND THE CURRENT EXPIRATION DATE AND [***] ([***]) OR
LESS CALENDAR DAYS REMAIN BEFORE THE EXPIRATION OF THE CURRENT EXPIRATION DATE;

AND

2.            APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF
CREDIT EQUIVALENT TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY LETTER OF
CREDIT NO. __________) FROM A COMMERCIAL BANK IN THE UNITED STATES OF AMERICA
MEETING THE REQUIREMENTS OF SECTION 9.2 OF THE AGREEMENT; AND

3.            BENEFICIARY IS ENTITLED TO PAYMENT OF U.S. $[_______________].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS _______ DAY OF __________________, 20___.

 

 

 

 

RIO GRANDE LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



R-10



 

ATTACHMENT S

PERFORMANCE TESTS

[***]

 

 



S-1



 

ATTACHMENT T

MINIMUM ACCEPTANCE CRITERIA, PERFORMANCE GUARANTEES

AND PERFORMANCE LIQUIDATED DAMAGES

[***]





T-1



 

Table of Contents

 

 

 

 

1.

PERFORMANCE GUARANTEES


3

1.1.

Train 3 Net LNG Production Rate Performance Guarantee


3

1.2.

Train 3 Specific Power Consumption Rate Guarantee


3

2.

MINIMUM ACCEPTANCE CRITERIA


4

2.1.

Train 3 Net LNG Production Rate MAC


4

2.2.

Train 3 Specific Power Consumption Rate MAC


4

3.

PERFORMANCE LIQUIDATED DAMAGES


4

3.1.

Train 3 Net LNG Production Rate Liquidated Damages


5

3.2.

Train 3 Specific Power Consumption Rate Liquidated Damages


5

4.

ENVIRONMENTAL Compliance guarantees


5

4.1.

Train 3 Environmental Permit Compliance Guarantee


5

5.

PRIORITY


6

 





T-2



 

INTRODUCTION

The purpose of this Attachment T is to specify the following:

1.    Minimum Acceptance Criteria (“MAC”) and Performance Guarantees for each
Train as referred to in Section 11.5 of the EPC Agreement.

2.    Performance Liquidated Damages for the Performance Guarantees as referred
to in Article 11.5 of the EPC Agreement.

In the event any of the Guarantee Conditions described in Attachment S are not
met, the Performance Guarantee values will be adjusted for such deviation(s) as
described in Attachment S.

There are performance criteria, MAC and associated Liquidated Damages (“LD”)
for:

     Train Net LNG Production Rate;

     Train Specific Power Consumption Rate

     Train Environmental Permit Compliance for air and noise emissions; and

1.    PERFORMANCE GUARANTEES

The Performance Guarantees for the Facility include the following:

     Train 3 Net LNG Production Rate Guarantee;

     Train 3 Specific Power Consumption Rate Guarantee;

1.1.     Train 3 Net LNG Production Rate Performance Guarantee

The Train 3 Net LNG Production Rate shall be equal to or greater than 655 tonnes
per hour (“Train 3 Net LNG Production Rate Performance Guarantee”) being 97.5
percent of the Heat and Material Balance flow rate for the design gas
composition and conditions and the average ambient condition (“DGAA”). The LNG
production rate presented above is based on the LNG rundown flow to storage
after flash (not including boil off gas losses due to vapor displacement, heat
leak into the LNG storage tanks and LNG loading system, and ship loading
operations). For prevailing feed gas composition and conditions and ambient air
temperatures different from the DGAA case, the Net LNG Production Rate shall be
equal to or greater than 97.5 percent of the value based on correction formula
to be developed based on the Heat and Material Balances of DGAA, with
consideration for rich gas composition low ambient condition (“RGLA”) and lean
gas composition high ambient condition (“LGHA”) cases as measured in accordance
with the Performance Testing Procedures set forth in Attachment S,  provided
that the Net LNG Production Rate Guarantee Conditions set forth in Attachment S
are met.

1.2.     Train 3 Specific Power Consumption Rate Guarantee

LNG Specific Power Consumption Rate for Train 3 shall be equal to or less than
289 kW-hr per tonne Net LNG after tank flash, with the LNG Specific Power being
a ratio of the power at 100 percent of the Heat and Material Balance value for
DGAA case (i.e., 189.18 MW) divided by the LNG Production rate at 97.5 percent
of the LNG flow rate for DGAA after flash (i.e., 655 tonne/hour).  The method to
be used to calculate the amount of gas horsepower actually consumed during the
Performance Test (the “Actual Gas Horsepower”) shall be consistent with
requirements found in Attachment S.  For prevailing feed gas composition





T-3



 

and ambient air temperatures different from the DGAA case, the Specific Power
shall be equal to or less than 100 percent of the value based on correction
formula to be developed based on the Heat and Material Balances of the DGAA,
with consideration for RGLA and the LGHA cases, as measured in accordance with
the Performance Testing Procedures set forth in Attachment S, provided that the
Net LNG Production Rate Guarantee Conditions set forth in Attachment S are met.

2.    MINIMUM ACCEPTANCE CRITERIA

There are two MAC for Train 3.  The Performance Tests described in Attachment S
shall be performed to demonstrate that these requirements have been met.

The Minimum Acceptance Criteria are as follows:

     Train 3 Net LNG Production Rate MAC;

     Train 3 Specific Power Consumption Rate MAC;

2.1.     Train 3 Net LNG Production Rate MAC

The Net LNG Production Rate for Train 3 shall be equal to or greater than
ninety-eight (98%) of the Train 3 Net LNG Production Rate Performance Guarantee,
or 642 tonnes per hour, (“Train 3 Net LNG Production Rate MAC”) based on the
DGAA. For prevailing feed gas composition and conditions and ambient air
temperatures different from the DGAA case, the Train 3 Net LNG Production Rate
MAC will be adjusted as the Train 3 Net LNG Production Rate Performance
Guarantee is adjusted and as measured in accordance with the Performance Testing
Procedures set forth in Attachment S, provided that the Net LNG Production Rate
Guarantee Conditions set forth in Attachment S are met.  Contractor’s
achievement of the Train 3 Net LNG Production Rate MAC is a condition for
achieving Substantial Completion of Train 3.

2.2.     Train 3 Specific Power Consumption Rate MAC

The total gas horsepower calculated for the mixed refrigerant and propane
refrigerant compressors, based on the compressor design efficiencies, suction
conditions and discharge pressure divided by the Net LNG Production Rate
existing when Train 3 is producing LNG, will not exceed on average during the
Performance Test 105% of the Train 3 Specific Power Consumption Rate Guarantee
or 303.5 kW-hr per tonne Net LNG after tank flash, (“Train 3 Power Consumption
Rate MAC”) based on the DGAA. For prevailing feed gas composition and conditions
and ambient air temperatures different from the DGAA case, the Train 3 Power
Consumption Rate MAC will be adjusted as the Train 3 Power Consumption Rate
Guarantee is adjusted and as measured in accordance with the Performance Testing
Procedures set forth in Attachment S, provided that the Net LNG Production Rate
Guarantee Conditions set forth in Attachment S are met.  Contractor’s
achievement of the Train 3 Power Consumption Rate MAC is a condition for
achieving Substantial Completion of Train 3.

3.    PERFORMANCE LIQUIDATED DAMAGES

With respect to each Train, if a MAC for a parameter is met but the Performance
Guarantee for any such parameter is not met by the time specified in Section
11.5 of the EPC Agreement, then Contractor shall be liable to Owner for
Performance Liquidated Damages in the amounts indicated





T-4



 

below.

3.1.     Train 3 Net LNG Production Rate Liquidated Damages

If the Train 3 Net LNG Production Rate MAC is met but the Train 3 Net LNG
Production Rate Performance Guarantee is not met, then Contractor shall be
liable to and pay Owner for Performance Liquidated Damages in the amount of
twenty million U.S. Dollars (U.S.$20,000,000) for each one percent (1.0%) that
the Train 3 Net LNG Production Rate is less than the Train 3 Net LNG Production
Rate Performance Guarantee, or proportionally for any part thereof.

3.2.     Train 3 Specific Power Consumption Rate Liquidated Damages

If the Train 3 Specific Power Consumption Rate MAC is met but the Train 3
Specific Power Consumption Rate Performance Guarantee is not met, then
Contractor shall be liable to and pay Owner for Performance Liquidated Damages
in the amount of one million five hundred thousand U.S. Dollars (U.S.$1,500,000)
for each one percent (1.0%) that the Train 3 Specific Power Consumption Rate
exceeds the Train 3 Specific Power Consumption Rate Performance Guarantee, or
proportionally for any part thereof.

4.    ENVIRONMENTAL COMPLIANCE GUARANTEES

4.1.     Train 3 Environmental Permit Compliance Guarantee

Emissions from the Frame 7 gas turbines exhausts shall not exceed 5 ppmv NOx and
15 ppmv CO.

Emissions from the Acid Gas Removal Thermal Oxidizer shall not exceed 0.14
lb/MMBTU NOx and 0.082 lb/MMBTU CO.

Noise levels measured at receptor locations with Train 3 in operation shall not
exceed the volume in decibels as defined in the following:

Receptor location No.

Site Location Description

X-Coordinate (Meters)

Y-Coordinate Meters

Elevation (Meters)

Volume Leq (dBA)

1

Northeast, near Security Building

675754.08

2880779.53

1.5 above grade

64.0

2c

Train 3 Centerline levee crest

674795.54

2879123.7

1.5 above top of levee

73.0

3

West,  west levee mid-distance

673811.63

2878852.53

1.5 above top of levee

62.0

 

Measurements during the Train 3 Environmental Permit Compliance Performance Test





T-5



 

shall be in accordance with the Performance Testing Procedures set forth in
Attachment S, and performed concurrently with Train 3 LNG Production Rate
Performance Test.  Parties agree that use of meters as a unit of measurement
when referring to elevation and coordinates is consistent with the noise
modelling software used.  Achievement of the Train 3 Environmental Permit
Compliance Guarantee shall not be a condition of Substantial Completion.

5.    PRIORITY

In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.

 

 



T-6



 

Execution Version

 

ATTACHMENT U

 

FORM OF PARENT GUARANTEE

 

This GUARANTEE (this “Guarantee”), dated as of [____________], 20[__], is made
by Bechtel Global Energy, Inc., a public company organized under the laws of
Delaware (“Guarantor”), in favor of Rio Grande LNG, LLC, a limited liability
company organized under the laws of Texas (“Owner,” and, together with
Guarantor, each a “Party” and, collectively, the “Parties”).

RECITALS

WHEREAS, Owner has agreed to enter into the Fixed Price Turnkey Agreement for
the Engineering, Procurement and Construction of Train 3 of the Rio Grande
Natural Gas Liquefaction Facility to be located in Cameron County, Texas
(“Project”), dated as of May 24th, 2019, with Bechtel Oil, Gas and Chemicals,
Inc. (“Contractor”), a subsidiary of Guarantor (the “Agreement”); and

WHEREAS, it is a condition to Owner and Contractor entering into the Agreement
that Guarantor execute and deliver this Guarantee.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

1.   Guarantee.

(a)        On the terms and subject to the conditions contained herein,
Guarantor hereby absolutely, unconditionally and irrevocably guarantees, to and
for the benefit of Owner, the full and punctual performance and payment, as and
when each such payment or performance becomes due, by or on behalf of Contractor
of any and all obligations or amounts owed by Contractor to Owner arising under
the Agreement (the “Guaranteed Obligations”).  The Guaranteed Obligations of
Guarantor hereunder are primary obligations.

(b)         This Guarantee is an absolute, unconditional, present, and
continuing guarantee of performance and payment, and not of collection, is in no
way conditioned or contingent upon any attempt to collect from or enforce
performance or payment by Contractor, and shall remain in full force and effect
and be binding upon and against Guarantor and its successors and permitted
assigns (and shall inure to the benefit of Owner and its successors, endorsees,
transferees, and permitted assigns) without regard to the validity or
enforceability of the Agreement.  If, for any reason, Contractor shall fail or
be unable duly, punctually, and fully to perform or pay, as and when such
performance or payment is due, any of the Guaranteed Obligations, Guarantor
shall promptly upon written notice from Owner perform or pay, or cause to be
performed or paid, such Guaranteed Obligations.

(c)         Guarantor agrees that any court judgment or arbitration award
between Contractor and Owner under the Agreement shall be conclusive and binding
on the Parties (subject to either Parties’ right to appeal) for the purposes of
determining Guarantor’s obligations under the Guarantee but no such judgment
shall be required to enforce the Guarantor’s obligations under this Guarantee.

(d)        Guarantor further agrees to pay to Owner any and all reasonable
direct costs, expenses (including, without limitation, all reasonable fees and
disbursements of counsel), and damages paid or incurred by Owner in enforcing
any rights pursuant to this Guarantee, including, without limitation, collecting
against Guarantor under this Guarantee.

2.   Obligations Absolute and Unconditional, Continuing.    Guarantor agrees
that the obligations of Guarantor set forth in this Guarantee shall be





U-1



 

direct obligations of Guarantor, and such obligations shall be absolute,
irrevocable and unconditional, and shall remain in full force and effect without
regard to and shall not be released, discharged or in any way affected or
impaired by, any circumstance or condition whatsoever (other than full and
strict compliance by Guarantor with its obligations hereunder) (whether or not
Guarantor shall have any knowledge or notice thereof), including, without
limitation:

(a)        the existence, validity, enforceability, perfection, release, or
impairment of value of any collateral for such Guaranteed Obligations;

(b)         any amendment or modification of or supplement to or other change in
the Agreement or any other document, including, without limitation, any change
order, renewal, extension, acceleration or other changes to time, manner, place
or terms of payment thereunder;

(c)         any failure, omission or delay on the part of Owner to confirm or
comply with any term of the Agreement or any other document;

(d)        any waiver, consent, extension, indulgence, compromise, release or
other action or inaction under or in respect of the Agreement or any other
agreement or instrument or any obligation or liability of Owner or any other
Person, or any exercise or non-exercise of any right, remedy, power, or
privilege under or in respect of any such instrument or agreement or any such
obligation or liability;

(e)         any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, or similar proceeding with respect to Owner or any of
its respective properties, or any action taken by any trustee or receiver or by
any court in any such proceeding;

(f)         any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, or similar proceeding with respect to Contractor or
any of its respective properties, any rejection, invalidity or unenforceability
of all or any portion of the Agreement arising from same, or any action taken by
any trustee or receiver or by any court in any such proceeding;

(g)        any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of the Agreement or any
other document or any term or provision thereof;

(h)        any merger or consolidation of Guarantor or Contractor into or with
any other Person or any sale, lease or transfer of all or any of the assets of
Guarantor or Contractor;

(i)          any change in the ownership of Guarantor or Contractor;

(j)          any winding up or dissolution of Contractor or Guarantor;

(k)        any assignment of, or the creation of any mortgage, pledge, charge or
other encumbrance over or in respect of, this Guarantee, the Agreement, or any
of the Owner’s rights, benefits, or obligations under or pursuant to this
Guarantee or the Agreement; or

(l)         to the fullest extent permitted under Applicable Law, any other
occurrence or circumstance whatsoever, whether similar or dissimilar to the
foregoing, which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against Guarantor

The Guaranteed Obligations constitute the full recourse obligations of Guarantor
enforceable against it to the full extent of all its assets and
properties.  Without limiting the generality of the foregoing, Guarantor





U-2



 

agrees that repeated and successive demands may be made and recoveries may be
had hereunder as and when, from time to time, Contractor shall fail to perform
obligations or pay amounts owed by Contractor under the Agreement and that
notwithstanding the recovery hereunder for or in respect of any given failure to
so comply by Contractor under the Agreement, this Guarantee shall remain in full
force and effect and shall apply to each and every subsequent such failure.

Notwithstanding anything else in this Guarantee,
the Guarantor’s duties, obligations and liability under this Guarantee shall be
no greater (including in duration) than the duties, obligations and liabilities
of Contractor under the Agreement, and Guarantor shall have the right to avail
itself of any equivalent rights of defense, claim, right,
privilege, counterclaim, set-off, waiver, release, exclusions and/or limitation
of liability which are or would have been available to Contractor; provided
that, the foregoing statement shall not be interpreted to relieve Guarantor of
any Guaranteed Obligations due to any of the circumstances in Sections 2(f),
2(h), 2(i) or 2(j) above, or due to the cancellation or termination of the
Agreement or due to the invalidity or unenforceability of the Agreement (such as
Contractor’s lack of authority to enter into the Agreement). The Owner agrees
that in determining whether any limit on liability under the Agreement has been
reached or exceeded, the liabilities of the Guarantor under this Guarantee shall
be taken into account as if the amount of the relevant liability has been
recovered by the Owner from the Contractor under the Agreement.

3.   Reinstatement.  Guarantor agrees that this Guarantee shall be automatically
reinstated with respect to any payment made by or on behalf of Contractor
pursuant to the Agreement if and to the extent that such payment is rescinded or
must be otherwise restored, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

4.   Waiver of Demands, Notices.  Guarantor hereby unconditionally waives, to
the fullest extent permitted by Applicable Law: (i) notice of any of the matters
referred to in Section 2 hereof; (ii) all notices which may be required by
Applicable Law, or otherwise, now or hereafter in effect, to preserve any rights
against Guarantor hereunder, including, without limitation, any demand, proof,
or notice of non-payment or non-performance of any Guaranteed Obligation; (iii)
notice of acceptance of this Guarantee, demand, protest, presentment, notice of
failure of performance or payment, and any requirement of diligence; and (iv)
any requirement to exhaust any remedies resulting from failure of performance or
payment by Contractor under the Agreement or by any other Person under the terms
of the Agreement.

5.   No Subrogation.  Notwithstanding any performance, payment or payments made
by Guarantor hereunder (or any set-off or application of funds of Guarantor by
Owner), Guarantor shall not be entitled to be subrogated to any of the rights of
Contractor (or of any rights of Owner hereunder), or any collateral, security,
or guarantee or right of set-off held by Owner, for the performance or payment
of the obligations guaranteed hereunder, nor shall Guarantor seek or be entitled
to assert or enforce any right of contribution, reimbursement, indemnity or any
other right to payment from Contractor as a result of Guarantor’s performance of
its obligations pursuant to this Guarantee until all Guaranteed Obligations are
performed or paid in full.  If any amount shall be paid to Guarantor on account
of such subrogation, contribution, reimbursement or indemnity rights at any time
when all of the Guaranteed Obligations and all amounts owing hereunder shall not
have been performed and paid in full, such amount shall be held by Guarantor in
trust for Owner, segregated from other funds of Guarantor, and shall, forthwith
upon receipt by Guarantor, be turned over to Owner in the exact form received by
Guarantor (duly endorsed by Guarantor to Owner, if required), to be applied
against the Guaranteed Obligations, whether or not matured, in such order as
Owner may determine.





U-3



 

6.   Representations and Warranties.  Guarantor represents and warrants that:

(a)        it is a corporation duly organized, validly existing and is in good
standing under the laws of Delaware, and has the corporate power and authority
to execute, deliver and carry out the terms and provisions of the Guarantee;

(b)         the execution, delivery and performance of this Guarantee will not
violate or conflict with its charter or by-laws (or comparable constituent
documents), any law, regulation or order of any governmental authority or any
court or other agency of government applicable to it or the terms of any
agreement to which it is a party;

(c)         no authorization, approval, consent or order of, or registration or
filing with, any court or other governmental entity having jurisdiction over
Guarantor is required on the part of Guarantor for the execution, delivery and
performance of this Guarantee;

(d)        the execution, delivery and performance of this Guarantee has been
and remains duly authorized by all necessary corporate action and does not
contravene the Guarantor's constitutional documents or any contractual
restriction binding on the Guarantor or its assets;

(e)         this Guarantee, when executed and delivered, will constitute a valid
and legally binding agreement of Guarantor, enforceable against Guarantor in
accordance with its terms, except as the enforceability of this Guarantee may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity as they apply to the Guarantor; and

(f)         Such Guarantor is financially solvent, able to pay all debts as they
mature, and possesses sufficient working capital to perform its obligations
under this Guarantee.

7.   Conveyance or Transfer.  Without Owner’s written consent (not to be
unreasonably withheld, conditioned or delayed), Guarantor shall not convey,
sell, lease or transfer its properties or assets to any Person to the extent
that such conveyance, sale, lease or transfer could have a material adverse
effect on Guarantor’s ability to fulfill its obligations under this Guarantee
(“Material Transaction”). For the avoidance of doubt, a sale of property, assets
or Affiliates for market value in an arm’s length transaction (a) by Guarantor
or (b) by an Affiliate of Guarantor shall not be considered a Material
Transaction as long as Guarantor or a wholly owned subsidiary of Guarantor
receives all of the proceeds from such sale.  In case of a proposed Material
Transaction, Guarantor shall provide Owner with reasonable advance notice of
such proposed Material Transaction. Guarantor shall then meet with Owner and,
pursuant to a written confidentiality agreement, will provide to Owner all
necessary information, reasonably requested by Owner, regarding the proposed
Material Transaction for the purpose of receiving Owner’s written consent to
such Material Transaction (and as described above such consent shall not be
unreasonably withheld, conditioned or delayed).  For the avoidance of doubt,
such restriction on conveyances, sales, leases and transfers shall include
conveyances, sales, leases or transfers to Guarantor’s Affiliates other than any
of Guarantor’s wholly owned subsidiaries.

8.   Miscellaneous.

(a)        This Guarantee shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns.  Guarantor
may not assign or transfer this Guarantee or any rights or obligations hereunder
without Owner’s prior written consent, which consent may be withheld in Owner’s
sole and absolute discretion.  Owner, without the consent of Guarantor:  (i) may
assign, pledge and/or grant a security interest in this Guarantee to any lender;
and (ii) may assign this Guarantee to any





U-4



 

Person who is a permitted successor or assignee of Owner under the
Agreement.  Except as otherwise provided in this Section 8, nothing herein,
express or implied, is intended or shall be construed to confer upon or to give
to any Person other than the Parties hereto any rights, remedies, or other
benefits.

(b)         This Guarantee shall be governed by, interpreted and construed in
accordance with the laws of the State of Texas, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of Texas.

(c)         In the event that any claim, dispute, controversy, difference,
disagreement, or grievance (of any and every kind or type, whether based on
contract, tort, statute, regulation or otherwise) arising out of, connected with
or relating in any way to this Guarantee (including the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee)
(“Dispute”) cannot be resolved informally within [***]  Days after the Dispute
arises (or such longer period of time if agreed to in writing by the Parties),
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Guarantor’s senior management meet in an attempt to resolve the Dispute.  Each
such senior executive shall have full authority to resolve the Dispute and shall
promptly begin discussions in an effort to agree on a resolution of the Dispute
within [***]  Days after receipt by the non-notifying Party of such Dispute
Notice, with such negotiations being held in Harris County, Texas or at another
location if agreed upon by the Parties in writing.  In no event shall this
Section 8(c) be construed to limit either Party’s right to take any action under
this Guarantee, provided that such rights are not the subject of the Dispute.

(d)        If the Dispute is not resolved by negotiation within [***] Days after
the date of a Party’s written notice requesting that representatives of each
Party’s senior management meet (or such other time as may be agreed in writing
by the Parties), then the Parties agree that the Dispute shall be decided by
final and binding arbitration. Such arbitration shall be held in Harris County,
Texas, unless otherwise agreed by the Parties, shall be administered by the
AAA’s office in Harris County, Texas, shall be conducted by three (3)
arbitrators (or for Claims involving less than [***] U.S. Dollars (U.S.$ [***]),
one (1) arbitrator) chosen in accordance with Section 8(d)(i), and shall, except
as otherwise agreed by the Parties, be governed by the AAA’s Construction
Industry Arbitration Rules and Mediation Procedures then in effect (“AAA
Rules”).  For the purposes of determining the number of arbitrators, the total
value of the Claims and counterclaims reasonably asserted by all the Parties
shall be used to determine whether the [***] U.S. Dollars (U.S.$ [***])
threshold has been met.  The arbitration tribunal shall determine the rights and
obligations of the Parties according to the laws of Texas, excluding its
conflict of law principles; provided, however, the law applicable to the
validity of the arbitration clause, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2.  Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction.  The arbitration shall be
conducted in the English language and all submissions shall be made in the
English language or with an English translation; provided that witnesses may
provide testimony in a language other than English if a simultaneous English
translation is provided.  The Parties shall be entitled to engage in reasonable
discovery, including the right to production of relevant and material documents
by the opposing Party and the right to take depositions reasonably limited in
number, time and place; provided that in no event shall any Party be entitled to
refuse to produce relevant and non-privileged documents or copies thereof
requested by the other Party within the time limit set and to the extent
required by order of the arbitration tribunal.  All Disputes regarding discovery
shall be promptly resolved by the arbitration tribunal.  The award of the
arbitration tribunal shall be in writing, state the reasons upon which the award
thereof is based, be signed by all arbitrators, and be final and binding. Any
other person may be joined as an additional party to any arbitration conducted
under this Section 8(d), provided that joinder is permitted under and in
accordance with the Agreement. The Parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.





U-5



 

(i)         The arbitrators for any arbitration under Section 8(d) shall be
selected in accordance with this Section 8(d).

a)                      For Claims less than [***] U.S. Dollars (U.S.$ [***]),
Owner and Guarantor shall jointly select one arbitrator within [***] Days of the
filing of the demand for arbitration with the AAA, or if the Parties fail to
appoint such arbitrator within the applicable time period, then the AAA shall
appoint the arbitrator in accordance with the AAA rules.

b)                     For Claims [***] U.S. Dollars (U.S.$ [***]) or more,
Owner and Guarantor shall each appoint one (1) arbitrator within [***] Days of
the filing of the demand for arbitration with the AAA, and the two (2)
arbitrators so appointed shall select the presiding arbitrator within [***] Days
after the latter of the two (2) arbitrators has been appointed by the
Parties.  If either Party fails to appoint its party-appointed arbitrator or if
the two (2) party-appointed arbitrators cannot reach an agreement on the
presiding arbitrator within the applicable time period, then the AAA shall
appoint the remainder of the three (3) arbitrators not yet appointed.  Each
arbitrator shall be and remain at all times wholly impartial, and, once
appointed, no arbitrator shall have any ex parte communications with any of the
Parties or any other parties to the Dispute concerning the arbitration or the
underlying Dispute, provided, however, that the Parties may have ex parte
communications with their appointed arbitrators until the third arbitrator is
selected.

(e)         No modification or amendment of this Guarantee shall be of any force
or effect unless made in writing, signed by the Parties hereto, and specifying
with particularity the nature and extent of such modification or
amendment.  This Guarantee constitutes the entire and only understanding and
agreement among the Parties hereto with respect to the subject matter hereof and
cancels and supersedes any prior negotiations, proposals, representations,
understandings, commitments, communications, or agreements, whether oral or
written, with respect to the subject matter hereof.

(f)         All notices, demands, offers, requests and other written instruments
required or permitted to be given pursuant to this Guarantee shall be in writing
signed by the Party giving such notice and shall be hand delivered or sent by
overnight courier, messenger, facsimile or certified mail, return receipt
requested, to the other Parties at the address set forth below.

If to Owner:

 

Rio Grande LNG, LLC

1000 Louisiana Street

39th Floor

Houston, Texas 77002

Attn: [***]

E-mail:  [***]

 

If to Guarantor:

 

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: [***]

Facsimile: [***]

Attn: [***]





U-6



 

With a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: [***]

Facsimile: [***]

Attn: [***]

Each Party shall have the right to change the place to which such notices shall
be sent or delivered by sending a similar notice to the other Parties in like
manner.  Notices, demands, offers, requests or other written instruments shall
be deemed to have been duly given on the date actually received by the intended
recipient, provided that if the day of receipt is not a Business Day then it
shall be deemed to have been received on the next succeeding Business Day.

(g)        The headings of the several provisions of this Guarantee are inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Guarantee.

(h)        No forbearance or delay by Owner in asserting rights against
Contractor or Guarantor shall affect or impair in any way Guarantor’s
obligations hereunder or the rights of Owner hereunder.

(i)          In addition to other assurances provided in this Guarantee,
Guarantor acknowledges that Owner may obtain financing associated with the
Project and Guarantor agrees to provide reasonable cooperation to Owner and
Lenders in connection with such project financing, including, but not limited
to, entering into direct agreements with Lenders (which shall be substantially
in the form of Exhibit 1 with such other changes thereto as are reasonably
requested by Lenders), as required by Lenders, covering matters that are
reasonable and customary in project financings of this type such as Lenders
assignment or security rights with respect to this Guarantee, direct notices to
Lenders, step-in/step-out rights, opinions, access by Lenders’ representatives
and other reasonable and customary matters applicable to such project financing.

(j)          Definitions.

(i)         Capitalized terms used, but not otherwise defined, herein shall have
the respective meanings ascribed to such terms in the Agreement.

(ii)        “Applicable Law” means all laws, statutes, ordinances,
certifications, orders, decrees, injunctions, licenses, Permits, approvals,
agreements, rules and regulations, including any conditions thereto, of any
Governmental Instrumentality having jurisdiction over any Party or Contractor,
or other legislative or administrative action of a Governmental Instrumentality,
or a final decree, judgment or order of a court which relates to the performance
of Work under the Agreement or the interpretation or application of this
Guarantee or the Agreement.

(iii)       The term “Person” shall mean any individual, company, joint venture,
corporation, partnership, association, joint stock company, limited liability
company, trust, estate, unincorporated organization, governmental entity or
other entity having legal capacity.

(k)        Any provision in this Guarantee which is illegal, void or
unenforceable will be ineffective to the extent only of such illegality,
voidness or unenforceability and the invalidity of one or more phrases,
sentences, clauses, Sections or Articles contained in this Guarantee shall not
affect the validity of the remaining portions of this Guarantee.





U-7



 

(l)         This Guarantee may be executed in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

[Signature page follows.]





U-8



 

IN WITNESS WHEREOF, the undersigned have duly executed this Guarantee as of the
date first above written.

 

 

 

 

BECHTEL GLOBAL ENERGY, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

RIO GRANDE LNG, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





U-9



 

EXHIBIT 1 TO THE PARENT GUARANTEE

FORM OF ACKNOWLEDGMENT AND CONSENT AGREEMENT WITH LENDER

 

 



U-10



 

Execution Version

 

EXHIBIT 1 TO THE PARENT GUARANTEE

FORM OF ACKNOWLEDGMENT AND CONSENT AGREEMENT WITH LENDER

Date:  [__]

Bechtel Global Energy, Inc (“Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the [Security Agreement, dated as of [__]
(as from time to time amended, supplemented or modified, the “Security
Agreement”), among Rio Grande LNG, LLC (the “Borrower”) and [__], as collateral
agent (in such capacity, the “Collateral Agent”) for the benefit of various
financial institutions providing financing to the Borrower (collectively, the
“Secured Parties”)], and hereby executes this Acknowledgement and Consent
Agreement (this “Consent”) and agrees as follows:

1.   The Contracting Party hereby acknowledges and consents in accordance with
the terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under that certain
Guarantee, dated May 24th 2019 in favour of Borrower, guaranteeing Bechtel Oil,
Gas and Chemicals, Inc.’s (“Contractor’s”) obligations under the Fixed Price
Turnkey Agreement for the Engineering, Procurement and Construction of Train 3
of the Rio Grande Natural Gas Liquefaction Facility, dated as of May 24th, 2019,
between the Contractor and [the Borrower] (the “Assigned Agreement”) to the
Collateral Agent pursuant to the Security Agreement. Capitalized terms used, but
not otherwise defined, herein shall have the respective meanings ascribed to
such terms in the Assigned Agreement.

2.   The Contracting Party represents and warrants as of the date hereof as
follows:

(a)        The Contracting Party is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, is authorized and
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would have a material adverse effect on its financial condition,
operations, prospects, taxes or business.

(b)        The Contracting Party is not in violation of any Applicable Law or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Consent or the Assigned Agreement in any material
respect. There are no legal or arbitration proceedings or any proceeding by or
before any Governmental Instrumentality, now pending or (to the current actual
knowledge of the Contracting Party) threatened against the Contracting Party
that, if adversely determined, could reasonably be expected to have a material
adverse effect on its ability to perform under this Consent or the Assigned
Agreement.

(c)        The Contracting Party is the holder of all licenses, other than
Ordinary Course Consents (as defined below), required to permit it to operate or
conduct its business in Texas, and each other jurisdiction in which the nature
of the business conducted by it makes such licenses necessary, now and as
contemplated by the Assigned Agreement. No consent or approval of, or other
action by or any notice to or filing with, any Governmental Instrumentality
(except those previously obtained) was required in connection with the execution
and delivery by the Contracting Party of the Assigned Agreement, or to the
current actual knowledge of the Contracting Party, is required in connection
with the execution and delivery of this Consent, or the performance of its
obligations under this





Exhibit 1 – Page 1 of 10



 

Consent. The Contracting Party has obtained all permits, licenses, approvals,
consents and exemptions with respect to the performance of its obligations under
the Assigned Agreement required by Applicable Law in effect as of the date
hereof, except those permits, licenses, approvals, consents and exemptions that
the Contracting Party is permitted to obtain in the ordinary course of business
in the performance of its obligations under the Assigned Agreement
(collectively, the “Ordinary Course Consents”).

(d)        Neither the execution and delivery of this Consent and the Assigned
Agreement by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i)         conflict with, result in a breach of or default under, or require
any consent (other than consents already obtained and the Ordinary Course
Consents) under: (A) the charter or by-laws of the Contracting Party, (B) any
Applicable Law, (C) any order, writ, injunction or decree of any court
applicable to the Contracting Party, or (D) any agreement or instrument to which
the Contracting Party is a party or by which it is bound or to which it or any
of its property or assets is subject in any such case under this clause (i) that
would result in a material adverse effect upon the ability of the Contracting
Party to perform its obligations under this Consent and the Assigned Agreement;
or

(ii)       result in the creation or imposition of (or the obligation to create
or impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

(e)        The Contracting Party has all necessary power and authority to
execute, deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles  of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

(f)        The Contracting Party is financially solvent, able to pay all debts
as they mature and possesses sufficient working capital to guarantee the
completion of the Work under the Assigned Agreement and perform its obligations
hereunder.

(g)        To the Contracting Party’s current actual knowledge, the Borrower (a)
has complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

(h)        The Contracting Party is not, to its current actual knowledge, in
default under any covenant or obligation hereunder or under the Assigned
Agreement and no such default has





Exhibit 1 – Page 2 of 10



 

occurred prior to the date hereof. After giving effect to the pledge and
assignment referred to in paragraph 1, and after giving effect to the consent to
such pledge and assignment by the Contracting Party, to the current actual
knowledge of the Contracting Party, (a) there exists no event or condition that
would, either immediately or with the passage of time or giving of notice, or
both, entitle the Contracting Party or the Borrower to terminate or suspend its
obligations under the Assigned Agreement, (b) all amounts due under the Assigned
Agreement as of the date hereof have been paid in full and (c) there are no
claims or rights of set-off pending by any party to the Assigned Agreement.

(i)         The Contracting Party affirms that it has no written notice or
current actual knowledge of any pledge or assignment relative to the right,
title and interest of the Borrower in, to and under the Assigned Agreement other
than the pledge and assignment referred to in paragraph 1.

3.

(a)        From and after the date hereof and unless and until the Contracting
Party shall have received written notice from the Collateral Agent that the lien
of the Security Agreement has been released in full and provided that an event
of default by the Borrower shall have occurred and be continuing pursuant to the
loan documents executed in connection with the Security Agreement, the
Collateral Agent shall have the right, but not the obligation, to pay all sums
due under the Assigned Agreement by the Borrower and to perform any other act,
duty or obligation required of the Borrower thereunder (to the same extent as
the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party following written notice to Contracting Party that the Collateral Agent is
exercising such rights and remedies (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such payment or  performance shall be construed
as an assumption by the Collateral Agent or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Collateral Agent pursuant to paragraph 5 hereof. Any action taken
by the Collateral Agent pursuant to this paragraph 3(a) in accordance with the
Security Agreement shall be binding on the Borrower.  If the Contracting Party
receives any demands, notices or requests made from the Collateral Agent in
accordance with this paragraph 3(a) which are conflicting with that made by the
Borrower, the Collateral Agent’s demands, notices and requests shall control
over those conflicting demands, notices or requests made by the Borrower.

(b)        The Contracting Party agrees that it will not terminate or suspend
its obligations under the Assigned Agreement without giving the Collateral Agent
concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
below.





Exhibit 1 – Page 3 of 10



 

(c)        If (i) the Contracting Party is entitled to terminate the Assigned
Agreement pursuant to the terms of such Assigned Agreement (“Termination
Event”), (ii) the Contracting Party desires to terminate its obligations under
the Assigned Agreement, and (iii) notice(s) with respect to clauses (i) and (ii)
shall have been provided to the Collateral Agent by the Contracting Party as
provided in paragraph 3(b) above, then, and in any such case: the Collateral
Agent may elect to exercise its right to cure by providing, within forty-five
(45) days after the receipt by it of the notices referred to in the preceding
clause (iii), to the Contracting Party, written notice stating that the
Collateral Agent has elected to exercise such right to cure (or cause to be
cured), together with a written statement of the Collateral Agent that it will
promptly commence to cure (or cause to be cured) all Termination Events
susceptible of being cured (including, as appropriate, by the payment of money
damages), and that it will, during the cure period, diligently attempt in good
faith to complete (or cause to be completed) the curing of all such Termination
Events to the reasonable satisfaction of Contracting Party. If the Contracting
Party is entitled to suspend performance of the Work for an event under Section
16.4 of the Assigned Agreement (“Suspension Event”), the Contracting Party may,
provided that notice to the Collateral Agent shall have been provided to the
Collateral Agent as provided in paragraph 3(b) above, suspend performance of the
Work in accordance with the terms  of the Assigned Agreement until such time as
(a) the Borrower has cured the Suspension Event or (b) the Collateral Agent has
cured (or caused to be cured) such Suspension Event in accordance with paragraph
3(d). The preceding sentence shall in no way limit any rights the Contracting
Party may otherwise have to terminate the Assigned Agreement, subject to the
other provisions of this Consent. Notwithstanding anything to the contrary in
this paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to
change the Contracting Party’s rights to suspend performance of the Work under
the Assigned Agreement or terminate the Assigned Agreement, except to the extent
of the Collateral Agent’s right to effect a cure in accordance with paragraph
3(c) for a Termination Event or Suspension Event and paragraph 3(d) for a
Termination Event.

(d)        The Collateral Agent shall have a period equal to sixty (60) days in
the event of default in payment of undisputed amounts under the Assigned
Agreement or one hundred twenty (120) days in other cases, after the delivery of
the notice by the Collateral Agent referred to in paragraph 3(c) in which to
cure the Termination Event(s) specified in such notice; provided that if such
cure of any non-payment default can only be effected through a foreclosure on
the Project (as defined in the Security Agreement), then the Collateral Agent
shall have such additional reasonable period of time as is necessary to effect
such foreclosure and provided further that the Contracting Party shall have been
provided assurances of payment and security for payment reasonably satisfactory
to the Contracting Party. Notwithstanding the foregoing, no such cure of a
payment shall be construed as an assumption by the Collateral Agent or any
Secured Party of any covenants, agreements or obligations of the Borrower under
or in respect of the Assigned Agreement.

(e)        If, before the Collateral Agent shall have cured any Termination
Event pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Collateral Agent with
notice of such cure and the discontinuance of such Termination Event.





Exhibit 1 – Page 4 of 10



 

(f)        In the event any delay and incremental costs are due and payable to
the Contracting Party under the terms of this Consent, the Contracting Party
shall take, without prejudice to its rights under the Assigned Agreement for
change relief,   commercially reasonable steps necessary to mitigate such delay
and incremental costs.

4.

(a)        Notwithstanding any provision in the Assigned Agreement to the
contrary, in the event of the rejection or termination of the Assigned Agreement
by a receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings,1 then the Contracting Party will enter into a new agreement with
the Collateral Agent or, at the Collateral Agent’s request, with the Collateral
Agent’s nominee, effective as of the date of such rejection, with substantially
the same covenants, agreements, terms, provisions and limitations as are
contained in such Assigned Agreement; provided that the Collateral Agent shall
have made a request to the Contracting Party for such new agreement within sixty
(60) days in the event of default in payment of undisputed amounts under the
Assignment Agreement or one hundred twenty (120) days after the date the
Collateral Agent receives notice from the Contracting Party of the rejection of
the Assigned Agreement and provided further that the Contracting Party shall
have been provided assurances of payment and security for payment reasonably
satisfactory to the Contracting Party.

(b)        If the Collateral Agent or its nominee is prohibited by any process
or injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then the times specified herein for the exercise by the
Collateral Agent of any right or benefit granted to it hereunder (including
without limitation the time period for the exercise of any cure rights granted
hereunder) shall be extended for  the period of such prohibition; provided that
the Collateral Agent is diligently pursuing such rights or remedies (to the
extent permitted) in such bankruptcy or insolvency proceeding or otherwise and
provided further that the Contracting Party shall have been provided assurances
of payment and security for payment reasonably satisfactory to the Contracting
Party.

5.   The Collateral Agent shall provide Contracting Party with notice, within
five (5) Business Days of the event, if there is an event of default by Borrower
shall have occurred under the applicable loan documents executed in connection
with the Security Agreement or the Collateral Agent otherwise refuses to fund a
draw or payment under  such loan documents; provided, however, that such notice
shall not grant Contracting Party a right to suspend performance of the Assigned
Agreement before any of the conditions set forth in Section 16.4 thereof have
been satisfied or waived.  Provided that an event of default by Borrower shall
have occurred and be continuing pursuant to the loan documents executed in
connection with the Security Agreement, the Contracting Party agrees that the
Collateral Agent may (but shall not be obligated to) pursuant to the terms of
the Security Agreement assume, or cause any purchaser at any foreclosure sale or
any assignee or transferee under any instrument of assignment or transfer in
lieu of foreclosure to assume, all of the interests, rights and all of the
obligations of the Borrower thereafter arising under





Exhibit 1 – Page 5 of 10



 

the Assigned Agreement, provided that as conditions precedent to or concurrent
with any such assignment or transfer, (a) the Collateral Agent shall have made
or caused to be made payment to the Contracting Party of all sums due hereunder
or the Assigned Agreement and, subject to paragraph 3(f) hereof, all reasonably
delay and incremental costs incurred by the Contracting Party during the period
of time preceding the assignment or transfer, and (b) the assuming party shall
have executed an agreement in writing to be bound by and to assume all of the
obligations to the Contracting Party arising or accruing thereunder from and
after the date of such assumption, and shall have provided the Contracting Party
with assurances of future payment and security for future payment reasonably
satisfactory to the Contracting Party. If the interests, rights and obligations
of the Borrower in the Assigned Agreement shall be assumed, sold or transferred
as provided herein, then the Contracting Party shall continue to perform its
obligations under such Assigned Agreement in favor of the assuming party as if
such party had thereafter been named as the Borrower under such Assigned
Agreement, provided that if the Collateral Agent (or any entity acting on behalf
of the Collateral Agent or any of the other Secured Parties) or such assuming
party, as applicable, assumes the Assigned Agreement as provided above, such
party shall not be liable for the performance of the obligations thereunder
except to the extent of all of its rights, title, and interest in and to the
Project (as defined in the Security Agreement). Notwithstanding any such
assumption or disposition by the Collateral Agent, a purchaser, an assignee or a
transferee, the Borrower shall not be released or discharged from and shall
remain liable for any and all of its obligations to the Contracting Party
arising or accruing under such Assigned Agreement prior to such assumption and
the Contracting Party retains all rights under such Assigned Agreement relating
to any breach thereof by the Borrower or the assuming party.

6.   The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [__], acting as the Collateral Agent to Account No. [__],
ABA No. [__]. All parties hereto agree that each payment by the Contracting
Party to the Collateral Agent of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

7.         The Contracting Party2  shall not agree to amend or modify the
Assigned Agreement in any material respect, and shall not  be required to enter
into any Change Order in excess of [tbd] for any single Change Order or in
excess of [tbd] in the case of a Change Order in conjunction with other Change
Orders, unless the Contracting Party has received a duly executed certificate of
an authorized officer of the Borrower that such amendment, modification or
Change Order, as applicable, is (i) permitted under the loan documents executed
in connection with the Security Agreement or (ii) permitted on the basis of the
prior written consent of the Collateral Agent obtained by the Borrower.  The
Contracting Party may rely on such certificate and may waive the requirement of
a certificate with respect to Change Orders. Nothing herein shall prejudice the
Contracting Party’s right to a Change Order under the Assigned Agreement.

8.   The Contracting Party shall deliver to the Collateral Agent concurrently
with the delivery thereof to the Borrower, a copy of the following items if and
when provided by the Contracting Party to the Borrower pursuant to the Assigned
Agreement: (a) notification prior to cancellation, non-renewal or a material
change in the insurance coverage required under the terms of the Assigned
Agreement; (b) notification of termination; (c) notification of suspension of
all of the Work; (d) notification of default by the Borrower; (e) notification
of claims, demands, actions or





Exhibit 1 – Page 6 of 10



 

causes of actions asserted against the Contracting Party for which the Borrower
has indemnification obligations; and (f) notification of request for
arbitration.

9.   The Contracting Party shall provide to the Collateral Agent any information
or documentation as reasonably requested by the Collateral Agent in connection
with the financing of the Borrower’s obligations under the Assigned Agreement
including, without limitation, the following: (a) an opinion of counsel of the
Contracting Party customary for a project financing with respect to the
authorization, execution, delivery and enforceability, and other similar issues,
of the Assigned Agreement and this Consent; (b) a certificate of an authorized
officer of the Contracting Party certifying that (i) all amounts due and payable
under the Assigned Agreement have been paid other than those amounts payable in
respect of the current invoice and (ii) no event or condition exists to the
Contracting Party’s current actual knowledge which constitutes a default by the
Borrower under the Assigned Agreement; and (c) a copy of a certificate of good
standing of, and payment of franchise taxes by, the Contracting Party issued by
the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

The Collateral Agent:

[__]

[__]

Facsimile: [__] Attn: [__]

 

The Borrower:

[__]

[__]

Facsimile: [__] Attn: [__]

 

The Contracting Party:

[__]

[__]

Facsimile: [__] Attn: [__]

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Collateral Agent and the Secured Parties (provided, however, that
the Contracting Party shall not assign or transfer it rights hereunder without
the prior written consent of the Collateral Agent).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Collateral Agent shall
have received counterparts hereof signed by all of the intended parties hereto.
Neither this Consent nor any of the terms hereof may be terminated, amended,
supplemented, waived or modified except by an instrument in writing signed by
the Contracting Party, the Borrower and the Collateral Agent.





Exhibit 1 – Page 7 of 10



 

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Collateral Agent and the Secured Parties,
and no Person (other than the parties hereto and the Secured Parties and their
successors and assigns permitted hereunder) shall have any rights hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed under any financing3 documents executed in connection with the
Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER HEREBY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY
FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES ARISING OUT
OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE GOVERNED
EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING PARTY, THE
COLLATERAL AGENT AND THE BORROWER IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CONSENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

--------------------------------------------------------------------------------

3  Owner will be securing both debt and equity financing for the project, so
this should be broader than “loan documents”.





Exhibit 1 – Page 8 of 10



 

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COLLATERAL AGENT, NOR THE BORROWER, SHALL BE LIABLE UNDER
THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION,
OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, OR LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF
REVENUES, LOSS OF FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF
OBTAINING OR MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION,
OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF
PERSONNEL STATIONED THERE (“CONSEQUENTIAL DAMAGES”), AND THE CONTRACTING PARTY,
THE COLLATERAL AGENT, AND THE BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY
LIABILITY FOR SUCH LOSSES AND DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY
SET FORTH IN THIS SECTION IS NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED
PURSUANT TO SECTION 20.4 OF THE ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS
UNDER THE ASSIGNED AGREEMENT ONLY.

[Signature pages follow]

 





Exhibit 1 – Page 9 of 10



 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the day and year first above
written.

 

BECHTEL GLOBAL ENERGY, INC

 

 

 

 

By:

 

 

Name:

Title:

 

[COLLATERAL AGENT]

 

 

 

 

By:

 

 

Name:

Title:

 

ACKNOWLEDGED and AGREED

 

[BORROWER]

 

 

 

By:

 

 

Name:

Title:

 

 



Exhibit 1 – Page 10 of 10



 

ATTACHMENT V

 

OWNER FURNISHED ITEMS

 

With respect to any furnished items that are tied to the issuance of NTP (i.e.,
NTP + X months), if a Change Order involves an adjustment to a Key Date
(including the Guaranteed Substantial Completion Dates), the dates upon which
such items are required to be furnished shall also be adjusted accordingly,
provided that such adjusted dates shall in no event be earlier than the original
date listed below.  All such adjusted dates shall be included in any Change
Order that adjusts a Key Date or a Guaranteed Substantial Completion Date.

 

[***]

 

 



V-1



 

ATTACHMENT W

 

SPARE PARTS LIST

 

Commissioning spare parts, Capital Spare Parts, and Operating Spare Parts as
described in Section 3.4 of the Agreement are further defined in this Attachment
W and Schedule W-1 (Capital Spare Parts).  Schedule W-1 also provides a list of
Capital Spare Parts that are included in the Contract Price.

1.           Commissioning Spare Parts

Commissioning spare parts are those spare parts necessary for Contractor to
achieve Substantial Completion of Train 3 and are specified and purchased by
Contractor for Contractor’s own use through Substantial Completion of Train 3.
Until such time, commissioning spare parts shall be stored in the Contractor’s
construction warehouse. Any commissioning spare parts not incorporated into the
Facility may be assumed by Owner at no cost after Substantial Completion of
Train 3.

 

2.           Capital Spare Parts

Capital Spare Parts are spare parts with a low probability of use, which
typically have long procurement times and significant cost, and are critical to
the Plant operation in terms of safety or lost production.  Capital Spare Parts
are classified as part of the Project capital investment and valued as part of
the asset.  Capital Spare Parts are non-depreciable and are not treated as
normal inventory. Capital Spare Parts can be refurbished to an “as new”
condition.

 

In the course of the Work, Contractor shall identify all potential additions to
the Capital Spare Parts listed in Schedule W-1 based on Contractor’s experience,
expertise, procurement processes (requisitions to include requests for spare
parts recommendations), and GECP.  For any Capital Spare Parts identified by
Contractor (which are not already included in the Capital Spare Parts listed in
Schedule W-1) (“Additional Capital Spare Parts”), Contractor shall deliver to
Owner for Owner’s approval, not to be unreasonably withheld, the detailed priced
lists obtained from the Additional Capital Spare Parts manufacturer(s) along
with Contractor’s own recommendations for such Additional Capital Spare Parts
for each applicable item of Equipment, including components and systems of such
Equipment. Such priced lists shall originate from the Equipment supplier(s) and
shall be provided to Owner no later than [***]  ([***]) Days after the execution
of the applicable Subcontract for such Equipment, and such purchase prices will
be valid for [***]  ([***]) Days after Contractor’s execution thereof.

 

Within such [***]  ([***]) Days, Owner may respond to Contractor identifying
which Additional Capital Spare Parts, if any, that Owner wishes Contractor to
procure under each Subcontract.  The cost associated with all Work related to
Additional Capital Spare Parts is included in the Contract Price, except for the
purchase and delivery price of such Additional Capital Spare Parts.  In the
event Owner requests in writing that Contractor procure any Additional Capital
Spare Parts on Owner’s behalf, Contractor shall be entitled to a Change Order in
accordance with Section 6.1 of the Agreement increase the Contract Price for the
actual purchase price and delivery costs of such requested





W-1



 

Additional Capital Spare Parts, plus costs of transportation, preservation and a
profit of [***] ([***]%) on such price and costs.

 

Capital Spare Parts will be delivered by Contractor to Site (or other designated
warehouse location as determined by Owner) at or before Substantial Completion
of Train 3 as required by the Agreement.

 

3.           Operating Spare Parts

Operating Spare Parts are those spare parts necessary for ongoing Facility
operation sufficient for [***]  ([***]) years after Substantial Completion (but
only to the extent not taken into consideration by Capital Spare Parts) and are
based upon Plant maintenance requirements including preventative maintenance and
unplanned, or breakdown, maintenance.

 

In the course of the Work, Contractor shall identify, based on Contractor’s
experience, expertise, procurement processes (requisitions to include requests
for spare parts recommendations), and GECP recommended Operating Spare
Parts.  In accordance with Article 3.4C of the Agreement, Contractor shall
deliver to Owner for Owner’s approval detailed priced lists for Operating Spare
Parts along with Contractor’s recommendations regarding such spare parts for
each applicable item of Equipment (including components and systems of such
Equipment). Such priced lists shall originate from the Equipment supplier(s).

 

In accordance with Article 3.4C of the Agreement, Owner shall respond to
Contractor identifying which Operating Spare Parts, if any, Owner wishes to be
procured. The cost associated with all Work related to Operating Spare Parts is
included in the Contract Price, except for the purchase and delivery price of
those Operating Spare Parts. Costs for purchase and delivery of any Operating
Spare Parts shall be addressed through Change Order in accordance with Section
6.1 of the Agreement and such Change Order shall specify whether each item of
Operating Spare Part is to be delivered by Contractor to Site at or before
Substantial Completion or Final Completion.

 

4.           Standardization and Interchangeability

Contractor shall develop a material and Equipment standardization procedure to
minimize required spare parts inventories.

 

Subcontractors and Sub-subcontractors shall complete Contractor issued spare
parts interchangeability record forms, including original equipment manufacturer
(“OEM”) catalogue numbers, and any associated information required to determine
the interchangeability of components.  Contractor will provide such records to
Owner along with its recommend spare parts lists.

 

To the extent practicable, spare parts procured by Contractor for Train 3 shall
be identical in specification to the spare parts acquired for Trains 1 and 2.





W-2



 

5.           Quality Requirements

Contractor shall supply packing, shipping, storage and preservation procedures
for all spare parts.

 

Contractor shall provide Owner with all spare part procurement records,
including quality records, including material traceability, SDS’s, test and
calibration certificates and Contractor’s receiving inspection reports as
specified in Attachment Y or otherwise required by Owner.

 

Not used.

 





W-3



 

SCHEDULE W-1

 

CAPITAL SPARE PARTS

[***]

 



 



W-4



 

ATTACHMENT X

 

REPORTING AND MEETINGS REQUIREMENTS

 

[***]

 

 



 



 

ATTACHMENT Y

 

QUALITY PLAN REQUIREMENTS

 





 



 

Table of Contents

 

 

 

 

 

 

 

 

 

1.0

INTRODUCTION


2

2.0

OBJECTIVES


2

3.0

DEFINITIONS AND INTERPRETATION


2

 

3.1

 

DEFINITIONS


2

 

3.2

 

INTERPRETATION


2

4.0

RIGHTS AND RESPONSIBILITIES


2

 

4.1

 

OWNER RIGHTS AND RESPONSIBILITIES


2

 

4.2

 

CONTRACTOR RESPONSIBILITIES


3

5.0

PLANNING


3

 

5.1

 

OWNER COMMUNICATION


3

 

5.2

 

INSPECTION AND TEST PLANS


3

 

5.3

 

CONTROL OF NONCONFORMITIES


3

 

5.4

 

CONTROL OF MEASURING AND TESTING EQUIPMENT


4

 

5.5

 

ENGINEERING, DESIGN, AND DEVELOPMENT


4

 

5.5.1

 

Design Inputs and Outputs


4

 

5.5.2

 

Design Verification and Control


4

 

5.5.3

 

Design Review


4

 

5.5.4

 

Control of Design Changes and Deviations


4

 

5.6

 

CONSTRUCTION


5

 

5.7

 

SUBCONTRACTOR


5

6.0

MEASUREMENT, ANALYSIS AND IMPROVEMENT


5

 

6.1

 

INTERNAL QUALITY AUDIT


5

 

6.2

 

IMPROVEMENT


6

 

6.2.1

 

Corrective Action


6

 

6.2.2

 

Preventive Action


6

 

 



 



 

1.0         INTRODUCTION

In addition to the requirements specified in any other provision of the EPC
Agreement, this Attachment Y sets out the general requirements and scope of
activities for quality to be performed by Contractor for the Project.

This Attachment Y does not constitute a substitute for the Train 3 Liquefaction
Facility-specific quality control and quality assurance plan, inspection plan or
Subcontractor source inspection plan.

2.0         OBJECTIVES

The objective of this Attachment Y is to provide the requirements for the
following:

·



Contractor quality assurance and quality control plan, and the supporting
detailed inspection and quality assurance and quality control procedures;

·



Contractor construction inspection and test plan and supporting construction
procedures; and

·



Subcontractor source inspection plan.

3.0         DEFINITIONS AND INTERPRETATION

3.1         Definitions

Capitalized terms not defined herein have the meaning in the EPC
Agreement.  Unless otherwise specified, sections and articles referenced herein
refer to the applicable section or article in this Attachment Y.

·



“Key Performance Indicator” or “KPI” means a quantifiable measure used to
evaluate the success of the Contractor and Subcontractor(s) in meeting the
objectives for performance of the Project, as mutually agreed upon between Owner
and Contractor;

·



“Nonconformance” means any item in which one or more characteristics fails to
conform to the requirements of the EPC Agreement associated with the Work;

·



“Project Quality Manager” means Contractor’s designated Person responsible for
quality activities of Contractor described in the EPC Agreement associated with
the Work;

·



“Quality Assurance” or “QA” means the system by which the Contractor shall
monitor the performance of stages of the Work to a level of quality as agreed
between Owner and Contractor in the Quality Plan;

·



“Quality Control” or “QC” means the system by which the Contractor shall test
the Work to ensure that the Work is performed in accordance with the Sections
and Articles of this EPC Agreement; and

3.2         Interpretation

To the extent there is a conflict between this Attachment Y and the terms and
conditions of the EPC Agreement, the terms and conditions of the EPC Agreement
shall control.

4.0         RIGHTS AND RESPONSIBILITIES

In addition to the other responsibilities set forth herein, the Parties shall
have the following responsibilities.

4.1         Owner Rights and Responsibilities

·



Pursuant to Section 12.2 of the EPC Agreement, Owner, Lender, Independent
Engineer, and either of their representative have the right to inspect all Work
(including Equipment) at all times; and





Y-2



 

·



Owner’s engineering and quality staff may attend and observe all internal audits
or surveillance reviews organized by the Contractor.  However, Owner reserves
the right to waive attendance and observation in any such witness point.  Owner
also reserves the right to attend and observe in any such witness point.

4.2         Contractor Responsibilities

Contractor shall:

·



Develop a quality strategy and detailed Quality Plan for Owner’s comment and
approval no later than thirty (30) Days after the date Owner issues LNTP;

·



Be responsible for all quality requirements of the Work;

·



Develop and maintain quality organization charts and staffing plans for
Contractor’s home office, the Site and remote Work locations;

·



Establish and implement the basis for evaluating QA/QC activities on the
Project;

·



Provide Owner with summary reports of internal audits;

·



Provide Owner with summary reports related to any quality control or quality
assurance issue with completed Work;

·



Maintain Project quality documents and records as specified in the EPC
Agreement; and

·



Implement quality requirements related to Contractor activities contemplated
under the EPC Agreement and this Attachment Y.

5.0         PLANNING

5.1         Owner Communication

Reporting requirements for quality control and quality assurance activities
shall be described in detail in the Quality Plan, and shall be included in
reports named in Attachment X.

5.2         Inspection and Test Plans

Inspection and test plans (“ITPs”) shall be prepared by Contractor for the Work.
An ITP is a document which shall detail the required inspection points for both
the Contractor and Owner for each portion of the Work. Contractor shall submit
each ITP for Owner for approval at least [***] ([***]) Days after NTP.

Each Contractor and Subcontractor ITP shall include the following information:

·



Inspection activities;

·



Quality Control requirements;

·



Responsibility for inspections or tests;

·



Applicable procedures and numbering;

·



Acceptance criteria;

·



Verifying documents;

·



Inspection parties and responsibilities; and

·



Inspection points (hold, witness, and review).

5.3         Control of Nonconformities

Contractor shall:

·



Issue Nonconformance Reports (“NCRs”) for nonconformance of Work with the
Quality Plan and applicable Project Drawings and Specifications. Contractor
shall maintain a status summary of open NCRs and provide them to Owner as part
of the Monthly Progress Report;

·



Segregate nonconforming materials and assemblies to a clearly designated
rejection site. Contractor shall track and control nonconforming Equipment or
materials until it is repaired, exported, or otherwise disposed.





Y-3



 

The responsibility for review and authority for disposition of non-conformances
against Owner approved procedures shall be defined in the Contractor Quality
Plan and applicable project procedures.

5.4         Control of Measuring and Testing Equipment

Contractor shall identify, maintain, control, adjust, and calibrate tools,
gauges, instruments, and other measuring and testing devices used by Contractor
to make and perform tests in the field at Site with instructions for their use,
calibration, and storage.

5.5         Engineering, Design, and Development

5.5.1      Design Inputs and Outputs

All input data is to be complete, of current issue, and in compliance with the
EPC Agreement. Design outputs shall:

·



Identify the characteristics of the design which are applicable to safe
operation of the Train 3 Liquefaction Facility;

·



Consider safeguards against misuse or mal-operation; and

·



Define the technical data for procurement.

5.5.2      Design Verification and Control

Contractor deliverables shall:

·



Be presented in a manner that enables traceability to the Basis of Design; and

·



Be checked (including inter-discipline checks where appropriate) and approved by
authorized personnel of Contractor independent of the deliverable’s originator

5.5.3      Design Review

Contractor shall perform design reviews to address both the specific aspects of
the design and the compliance of the overall design with the requirements of the
EPC Agreement.  Design reviews shall include the following:

·



HAZOP;

·



SIL;

·



3D Model;

·



SIMOPs;

·



Constructability;

·



Ergonomics (to be reviewed as part of 3D Model Reviews); and

·



Any other reviews described in Contractor’s project execution plan, including
any discipline-specific subplans.

Prior to the above listed design reviews, relevant procedures and terms of
reference shall be issued by the Contractor to Owner for review.  Contractor
shall organize the design reviews, present information, issue review reports,
and close out any issues identified during design reviews.  Contractor shall
actively involve Owner in the above reviews.

5.5.4      Control of Design Changes and Deviations

All changes from the approved EPC Agreement baseline shall be comprehensively
reviewed and approved prior to implementation. Contractor, using the change
management system defined and provisioned herein and in Attachment D, shall
document the review and approval of any design changes that deviate from the
approved baseline design.

All changes shall be in accordance with the requirements contained in Attachment
D and elsewhere in the EPC Agreement.





Y-4



 

Contractor’s change management system shall achieve the following:

·



Changes shall be identified and recognized;

·



Risks associated with any change shall be highlighted and managed accordingly;

·



Communicate and implement any change thoroughly and accurately to the Project;
and

All Owner-initiated design changes and Change Directives, along with Contractor
initiated technical queries and Change Orders, shall be controlled through the
change management process.

5.6         Construction

Contractor shall develop and implement construction inspection and test plans
and supporting construction procedures, and review and approve Subcontractor
source inspection plans.

Procedures for construction activities at Site shall be developed, reviewed and
approved by Contractor.

Where the Contractor’s inspector(s) identify or is informed of nonconforming
products or materials, Contractor may either replace such nonconforming products
or materials or repair the products or materials in accordance with Section
12.2A of the terms and conditions of the EPC Agreement.

5.7         Subcontractor

Subcontractor quality plans and/or ITPs shall be reviewed and approved by
Contractor, and issued to Owner for review prior to commencement of the
applicable Work.

Contractor shall maintain records of qualified special processes, Construction
Equipment and Contractor personnel.

Subcontractor construction execution performance shall be monitored through
regular progress meetings between Contractor and Subcontractors. Subcontractor
quality audits shall be performed by Subcontractors. Contractor may conduct
quality audits on Subcontractors work in accordance with the Contractor’s
internal quality audit schedule to evaluate their quality plan implementation.

6.0         MEASUREMENT, ANALYSIS AND IMPROVEMENT

The Project quality manager shall be responsible for defining, planning,
documenting and implementing a system to monitor, measure, and analyze the Key
Performance Indicators, as appropriate for the various stages of the Project.

Contractor quality personnel shall have well-defined responsibilities,
qualifications, authority, and organizational freedom to identify quality
concerns and non-conformance, and to initiate, recommend, and implement
corrective actions.

6.1         Internal Quality Audit

Contractor shall include an internal quality audit plan and schedule as part of
the Project Quality Plan.

Contractor shall perform internal quality audits to measure the compliance to
work processes.

Internal quality audits shall be executed by quality auditors not directly
responsible for the Work being audited and the auditors shall be qualified in
auditing and competent in the area(s) being audited.





Y-5



 

Contractor shall investigate root causes where Contractor deems appropriate in
accordance with the Quality Plan and initiate corrective actions for
non-compliances identified in each internal quality audit. Contractor shall
verify implementation and closeout of corrective actions.

Contractor shall notify Owner [***] ([***]) Days prior to any internal quality
audit. Quality audit reports, corrective actions and close out documentation
shall be made available to Owner for review, upon request.

6.2         Improvement

Contractor procedures for continual improvement shall capture measurement,
analysis, and improvement of the KPIs and objectives.

6.2.1      Corrective Action

Contractor is responsible for (i) maintaining a list of internal quality audit
non-compliances and Corrective Action Requests (“CARs”), (ii) monitoring
responses and the timely close-out and completion of the internal quality audit
non-compliances and (iii) including the status of open internal quality audit
non-compliances and CARs as part of the Monthly Progress Report.

6.2.2       Preventive Action

Contractor procedures for preventive actions shall describe the requirements for
evaluating the need for additional mitigation actions to prevent occurrence of
previous lessons learned.

 

 



Y-6



 

ATTACHMENT Z

SITE PLAN

The parcels of land where the Train 3 Liquefaction Facility and Expanded
Facility shall be located is shown below in Figure 1 and in Schedule Z-1. The
Site does not include the restricted areas designated.

After Substantial Completion of Train 1 and Train 2, the “Site” does not include
the parcels of land on which such Train is located after such Train achieves
Substantial Completion.

Owner may reduce the size of the Site by removing areas from the Site where
future trains 4, 5, and 6 will be located as long as Owner provides Contractor
with a reasonable alternative for its laydown areas.  Such reduction shall be
captured in a mutual Change Order.

[***]

Figure 1 - Rio Grande LNG Site Plan

 

 

 



 



 

Schedule Z-1

Site Plan

[***]

 

 



 



 

ATTACHMENT AA

FORM OF ACKNOWLEDGMENT AND CONSENT AGREEMENT WITH LENDER

Date:  [__]

Bechtel Oil, Gas and Chemicals, Inc. (“Contracting Party”) hereby acknowledges
the existence of (but has not reviewed) the [Security Agreement, dated as of
[__] (as from time to time amended, supplemented or modified, the “Security
Agreement”), among [Rio Grande LNG, LLC] (the “Borrower”) and [__], as
collateral agent (in such capacity, the “Collateral Agent”) for the benefit of
various financial institutions providing financing to the Borrower
(collectively, the “Secured Parties”)], and hereby executes this Acknowledgement
and Consent Agreement (this “Consent”) and agrees as follows:

1.   The Contracting Party hereby acknowledges and consents in accordance with
the terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under that certain
Fixed Price Turnkey Agreement for the Engineering, Procurement and Construction
of Train 3 of the Rio Grande Natural Gas Liquefaction Facility, dated as of May
24, 2019, between the Contractor and [the Borrower] (the “Assigned Agreement”)
to the Collateral Agent pursuant to the Security Agreement. Capitalized terms
used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Assigned Agreement.

2.   The Contracting Party represents and warrants as of the date hereof as
follows:

(a)        The Contracting Party is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, is authorized and
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify would have a material adverse effect on its financial condition,
operations, prospects, taxes or business.

(b)        The Contracting Party is not in violation of any Applicable Law or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Consent or the Assigned Agreement in any material
respect. There are no legal or arbitration proceedings or any proceeding by or
before any Governmental Instrumentality, now pending or (to the current actual
knowledge of the Contracting Party) threatened against the Contracting Party
that, if adversely determined, could reasonably be expected to have a material
adverse effect on its ability to perform under this Consent or the Assigned
Agreement.

(c)        The Contracting Party is the holder of all licenses, other than
Ordinary Course Consents (as defined below), required to permit it to operate or
conduct its business in Texas, and each other jurisdiction in which the nature
of the business conducted by it makes such licenses necessary, now and as
contemplated by the Assigned Agreement. No consent or approval of, or other
action by or any notice to or filing with, any Governmental Instrumentality
(except those previously obtained) was required in connection with the execution
and delivery by the Contracting Party of the Assigned Agreement, or to the
current actual knowledge of the Contracting Party, is required in connection
with the execution and delivery of this Consent, or the performance of its
obligations under this

 

 



 



 

Consent. The Contracting Party has obtained all permits, licenses, approvals,
consents and exemptions with respect to the performance of its obligations under
the Assigned Agreement required by Applicable Law in effect as of the date
hereof, except those permits, licenses, approvals, consents and exemptions that
the Contracting Party is permitted to obtain in the ordinary course of business
in the performance of its obligations under the Assigned Agreement
(collectively, the “Ordinary Course Consents”).

(d)        Neither the execution and delivery of this Consent and the Assigned
Agreement by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i)         conflict with, result in a breach of or default under, or require
any consent (other than consents already obtained and the Ordinary Course
Consents) under: (A) the charter or by-laws of the Contracting Party, (B) any
Applicable Law, (C) any order, writ, injunction or decree of any court
applicable to the Contracting Party, or (D) any agreement or instrument to which
the Contracting Party is a party or by which it is bound or to which it or any
of its property or assets is subject in any such case under this clause (i) that
would result in a material adverse effect upon the ability of the Contracting
Party to perform its obligations under this Consent and the Assigned Agreement;
or

(ii)       result in the creation or imposition of (or the obligation to create
or impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

(e)        The Contracting Party has all necessary power and authority to
execute, deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles  of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

(f)        The Contracting Party is financially solvent, able to pay all debts
as they mature and possesses sufficient working capital to guarantee the
completion of the Work under the Assigned Agreement and perform its obligations
hereunder.

(g)         To the Contracting Party’s current actual knowledge, the Borrower
(a) has complied with all conditions precedent required to be complied with by
or on behalf of the Borrower on or prior to the date hereof pursuant to the
Assigned Agreement and (b) is not in default under any covenant or obligation of
the Assigned Agreement and no such default has occurred prior to the date
hereof.

(h)         The Contracting Party is not, to its current actual knowledge, in
default under any covenant or obligation hereunder or under the Assigned
Agreement and no such default has





Page 2 of 10



 

occurred prior to the date hereof. After giving effect to the pledge and
assignment referred to in paragraph 1, and after giving effect to the consent to
such pledge and assignment by the Contracting Party, to the current actual
knowledge of the Contracting Party, (a) there exists no event or condition that
would, either immediately or with the passage of time or giving of notice, or
both, entitle the Contracting Party or the Borrower to terminate or suspend its
obligations under the Assigned Agreement, (b) all amounts due under the Assigned
Agreement as of the date hereof have been paid in full and (c) there are no
claims or rights of set-off pending by any party to the Assigned Agreement.

(i)        The Contracting Party affirms that it has no written notice or
current actual knowledge of any pledge or assignment relative to the right,
title and interest of the Borrower in, to and under the Assigned Agreement other
than the pledge and assignment referred to in paragraph 1.

3.

(a)         From and after the date hereof and unless and until the Contracting
Party shall have received written notice from the Collateral Agent that the lien
of the Security Agreement has been released in full and provided that an event
of default by the Borrower shall have occurred and be continuing pursuant to the
loan documents executed in connection with the Security Agreement, the
Collateral Agent shall have the right, but not the obligation, to pay all sums
due under the Assigned Agreement by the Borrower and to perform any other act,
duty or obligation required of the Borrower thereunder (to the same extent as
the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party following written notice to Contracting Party that the Collateral Agent is
exercising such rights and remedies (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such payment or  performance shall be construed
as an assumption by the Collateral Agent or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Collateral Agent pursuant to paragraph 5 hereof. Any action taken
by the Collateral Agent pursuant to this paragraph 3(a) in accordance with the
Security Agreement shall be binding on the Borrower.  If the Contracting Party
receives any demands, notices or requests made from the Collateral Agent in
accordance with this paragraph 3(a) which are conflicting with that made by the
Borrower, the Collateral Agent’s demands, notices and requests shall control
over those conflicting demands, notices or requests made by the Borrower.

(b)       The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Collateral Agent
concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
below.





Page 3 of 10



 

(c)        If (i) the Contracting Party is entitled to terminate the Assigned
Agreement pursuant to the terms of such Assigned Agreement (“Termination
Event”), (ii) the Contracting Party desires to terminate its obligations under
the Assigned Agreement, and (iii) notice(s) with respect to clauses (i) and (ii)
shall have been provided to the Collateral Agent by the Contracting Party as
provided in paragraph 3(b) above, then, and in any such case: the Collateral
Agent may elect to exercise its right to cure by providing, within [***] days
after the receipt by it of the notices referred to in the preceding clause
(iii), to the Contracting Party, written notice stating that the Collateral
Agent has elected to exercise such right to cure (or cause to be cured),
together with a written statement of the Collateral Agent that it will promptly
commence to cure (or cause to be cured) all Termination Events susceptible of
being cured (including, as appropriate, by the payment of money damages), and
that it will, during the cure period, diligently attempt in good faith to
complete (or cause to be completed) the curing of all such Termination Events to
the reasonable satisfaction of Contracting Party. If the Contracting Party is
entitled to suspend performance of the Work for an event under Section 16.4 of
the Assigned Agreement (“Suspension Event”), the Contracting Party may, provided
that notice to the Collateral Agent shall have been provided to the Collateral
Agent as provided in paragraph 3(b) above, suspend performance of the Work in
accordance with the terms  of the Assigned Agreement until such time as (a) the
Borrower has cured the Suspension Event or (b) the Collateral Agent has cured
(or caused to be cured) such Suspension Event in accordance with paragraph 3(d).
The preceding sentence shall in no way limit any rights the Contracting Party
may otherwise have to terminate the Assigned Agreement, subject to the other
provisions of this Consent. Notwithstanding anything to the contrary in this
paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to change
the Contracting Party’s rights to suspend performance of the Work under the
Assigned Agreement or terminate the Assigned Agreement, except to the extent of
the Collateral Agent’s right to effect a cure in accordance with paragraph 3(c)
for a Termination Event or Suspension Event and paragraph 3(d) for a Termination
Event.

(d)        The Collateral Agent shall have a period equal to [***] days in the
event of default in payment of undisputed amounts under the Assigned Agreement
or [***] days in other cases, after the delivery of the notice by the Collateral
Agent referred to in paragraph 3(c) in which to cure the Termination Event(s)
specified in such notice; provided that if such cure of any non-payment default
can only be effected through a foreclosure on the Project (as defined in the
Security Agreement), then the Collateral Agent shall have such additional
reasonable period of time as is necessary to effect such foreclosure and
provided further that the Contracting Party shall have been provided assurances
of payment and security for payment reasonably satisfactory to the Contracting
Party. Notwithstanding the foregoing, no such cure of a payment shall be
construed as an assumption by the Collateral Agent or any Secured Party of any
covenants, agreements or obligations of the Borrower under or in respect of the
Assigned Agreement.

(e)        If, before the Collateral Agent shall have cured any Termination
Event pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Collateral Agent with
notice of such cure and the discontinuance of such Termination Event.





Page 4 of 10



 

(f)        In the event any delay and incremental costs are due and payable to
the Contracting Party under the terms of this Consent, the Contracting Party
shall take, without prejudice to its rights under the Assigned Agreement for
change relief, commercially reasonable steps necessary to mitigate such delay
and incremental costs.

4.

(a)        Notwithstanding any provision in the Assigned Agreement to the
contrary, in the event of the rejection or termination of the Assigned Agreement
by a receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then the Contracting Party will enter into a new agreement with the
Collateral Agent or, at the Collateral Agent’s request, with the Collateral
Agent’s nominee, effective as of the date of such rejection, with substantially
the same covenants, agreements, terms, provisions and limitations as are
contained in such Assigned Agreement; provided that the Collateral Agent shall
have made a request to the Contracting Party for such new agreement within [***]
days in the event of default in payment of undisputed amounts under the
Assignment Agreement or [***] days after the date the Collateral Agent receives
notice from the Contracting Party of the rejection of the Assigned Agreement and
provided further that the Contracting Party shall have been provided assurances
of payment and security for payment reasonably satisfactory to the Contracting
Party.

(b)        If the Collateral Agent or its nominee is prohibited by any process
or injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then the times specified herein for the exercise by the
Collateral Agent of any right or benefit granted to it hereunder (including
without limitation the time period for the exercise of any cure rights granted
hereunder) shall be extended for  the period of such prohibition; provided that
the Collateral Agent is diligently pursuing such rights or remedies (to the
extent permitted) in such bankruptcy or insolvency proceeding or otherwise and
provided further that the Contracting Party shall have been provided assurances
of payment and security for payment reasonably satisfactory to the Contracting
Party.

5.           The Collateral Agent shall provide Contracting Party with notice,
within [***] Business Days of the event, if there is an event of default by
Borrower shall have occurred under the applicable loan documents executed in
connection with the Security Agreement or the Collateral Agent otherwise refuses
to fund a draw or payment under  such loan documents; provided, however, that
such notice shall not grant Contracting Party a right to suspend performance of
the Assigned Agreement before any of the conditions set forth in Section 16.4
thereof have been satisfied or waived.  Provided that an event of default by
Borrower shall have occurred and be continuing pursuant to the loan documents
executed in connection with the Security Agreement, the Contracting Party agrees
that the Collateral Agent may (but shall not be obligated to) pursuant to the
terms of the Security Agreement assume, or cause any purchaser at any
foreclosure sale or any assignee or transferee under any instrument of
assignment or transfer in lieu of foreclosure to assume, all of the interests,
rights and all of the obligations of the Borrower thereafter arising under the
Assigned Agreement, provided that as conditions precedent to or concurrent with
any such assignment or transfer, (a) the Collateral Agent shall have made or
caused to be made payment to the Contracting Party of all sums due hereunder or
the Assigned Agreement and, subject to paragraph 3(f) hereof, all





Page 5 of 10



 

reasonably delay and incremental costs incurred by the Contracting Party during
the period of time preceding the assignment or transfer, and (b) the assuming
party shall have executed an agreement in writing to be bound by and to assume
all of the obligations to the Contracting Party arising or accruing thereunder
from and after the date of such assumption, and shall have provided the
Contracting Party with assurances of future payment and security for future
payment reasonably satisfactory to the Contracting Party. If the interests,
rights and obligations of the Borrower in the Assigned Agreement shall be
assumed, sold or transferred as provided herein, then the Contracting Party
shall continue to perform its obligations under such Assigned Agreement in favor
of the assuming party as if such party had thereafter been named as the Borrower
under such Assigned Agreement, provided that if the Collateral Agent (or any
entity acting on behalf of the Collateral Agent or any of the other Secured
Parties) or such assuming party, as applicable, assumes the Assigned Agreement
as provided above, such party shall not be liable for the performance of the
obligations thereunder except to the extent of all of its rights, title, and
interest in and to the Project (as defined in the Security Agreement).
Notwithstanding any such assumption or disposition by the Collateral Agent, a
purchaser, an assignee or a transferee, the Borrower shall not be released or
discharged from and shall remain liable for any and all of its obligations to
the Contracting Party arising or accruing under such Assigned Agreement prior to
such assumption and the Contracting Party retains all rights under such Assigned
Agreement relating to any breach thereof by the Borrower or the assuming party.

6.         The Contracting Party shall make all payments due to the Borrower
under the Assigned Agreement to [__], acting as the Collateral Agent to Account
No. [__], ABA No. [__]. All parties hereto agree that each payment by the
Contracting Party to the Collateral Agent of amounts due to the Borrower from
the Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

7.          The Contracting Party shall not agree to amend or modify the
Assigned Agreement in any material respect, and shall not  be required to enter
into any Change Order in excess of [***] for any single Change Order or in
excess of [***] in the case of a Change Order in conjunction with other Change
Orders, unless the Contracting Party has received a duly executed certificate of
an authorized officer of the Borrower that such amendment, modification or
Change Order, as applicable, is (i) permitted under the loan documents executed
in connection with the Security Agreement or (ii) permitted on the basis of the
prior written consent of the Collateral Agent obtained by the Borrower.  The
Contracting Party may rely on such certificate and may waive the requirement of
a certificate with respect to Change Orders. Nothing herein shall prejudice the
Contracting Party’s right to a Change Order under the Assigned Agreement.

8.         The Contracting Party shall deliver to the Collateral Agent
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower; (e)
notification of claims, demands, actions or causes of actions asserted against
the Contracting Party for which the Borrower has indemnification obligations;
and (f) notification of request for arbitration.

9.         The Contracting Party shall provide to the Collateral Agent any
information or documentation as reasonably requested by the Collateral Agent in
connection with the financing of the Borrower’s obligations under the Assigned
Agreement including, without limitation, the following: (a) an





Page 6 of 10



 

opinion of counsel of the Contracting Party customary for a project financing
with respect to the authorization, execution, delivery and enforceability, and
other similar issues, of the Assigned Agreement and this Consent; (b) a
certificate of an authorized officer of the Contracting Party certifying that
(i) all amounts due and payable under the Assigned Agreement have been paid
other than those amounts payable in respect of the current invoice and (ii) no
event or condition exists to the Contracting Party’s current actual knowledge
which constitutes a default by the Borrower under the Assigned Agreement; and
(c) a copy of a certificate of good standing of, and payment of franchise taxes
by, the Contracting Party issued by the Secretary of State of Delaware.

10.         Notice to any party hereto shall be deemed to be delivered on the
earlier of: (a) the date of personal delivery and (b) if deposited in a United
States Postal Service depository, postage prepaid, registered or certified mail,
return receipt requested, addressed to such party at the address indicated below
(or at such other address as such party may have theretofore specified by
written notice delivered in accordance herewith), upon delivery or refusal to
accept delivery, in each case as evidenced by the return receipt:

The Collateral Agent:

[__]

[__]

Facsimile: [__] Attn: [__]

The Borrower:

[__]

[__]

Facsimile: [__] Attn: [__]

The Contracting Party:

[__]

[__]

Facsimile: [__] Attn: [__]

11.        This Consent shall be binding upon and shall inure to the benefit of
the respective successors and permitted assigns of the Contracting Party, the
Borrower, the Collateral Agent and the Secured Parties (provided, however, that
the Contracting Party shall not assign or transfer it rights hereunder without
the prior written consent of the Collateral Agent).

12.        This Consent may be executed in one or more counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument. This Consent shall become effective at such time as the Collateral
Agent shall have received counterparts hereof signed by all of the intended
parties hereto. Neither this Consent nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified except by an instrument in
writing signed by the Contracting Party, the Borrower and the Collateral Agent.

13.        For purposes of this Consent, the term “day” or “days” shall mean
calendar days unless otherwise defined herein.

14.        No failure on the part of any party or any of its agents to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege hereunder shall operate as a waiver thereof (subject to any
statute of limitations), and no single or partial exercise of any right,





Page 7 of 10



 

power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right power or privilege.

15.        If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed to carry out the intentions of the parties hereto
as nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

16.        The agreements of the parties hereto are solely for the benefit of
the Contracting Party, the Borrower, the Collateral Agent and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17.        This Consent shall terminate upon the indefeasible payment in full of
all amounts owed under any financing documents executed in connection with the
Security Agreement.

18.        THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COLLATERAL AGENT AND THE BORROWER IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

19.        EACH OF THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20.        NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COLLATERAL AGENT, NOR THE BORROWER, SHALL BE LIABLE UNDER
THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION,
OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, OR LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF
REVENUES, LOSS OF FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF
OBTAINING OR MAINTAINING FINANCING, LOSS OF GOODWILL, OR





Page 8 of 10



 

BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE EXPENSES
INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL DAMAGES”),
AND THE CONTRACTING PARTY, THE COLLATERAL AGENT, AND THE BORROWER DO HEREBY
RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH LOSSES AND DAMAGES; PROVIDED THAT
THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS NOT INTENDED TO PRECLUDE
RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE ASSIGNED AGREEMENT WITH
RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT ONLY.

[Signature pages follow]

 



Page 9 of 10



 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the day and year first above
written.

 

 

[CONTRACTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[COLLATERAL AGENT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED and AGREED

 

 

 

[BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 



 

ATTACHMENT BB

RELY UPON INFORMATION

The following information shall be Rely Upon Information for the purposes of the
EPC Agreement:

[***]

Unless expressly referenced above, no other data, information or documentation
shall be Rely Upon Information.

 

 



BB-1



 

ATTACHMENT CC

NOT USED

 



 



 

ATTACHMENT DD

 

OWNER PROVIDED LIST OF TAX EXEMPT AND TAXABLE EQUIPMENT

 

The below list shall be updated as part of the LNTP scope.  Contractor shall
assist Owner on an ongoing basis to refine this Attachment DD.  Such refinements
shall be completed no later than [***] ([***]) months after NTP.

 

[***]

 

 



DD-1



 

ATTACHMENT EE

NOT USED

 

 



 



 

ATTACHMENT FF

RELIEF FOR CHANGES IN U.S. TARIFFS AND DUTIES

[***]

 

 



 



 

ATTACHMENT GG

NOT USED

 

 



GG-1



 

ATTACHMENT HH

 

LIST OF POST-SUBSTANTIAL COMPLETION INTERFERING WORK

 

The table below identifies Work to be undertaken for Train 3, after Substantial
Completion of Train 1 and Train 2, that may interfere with the commercial
operation of Train 1 or Train 2.  Contractor shall perform such interfering Work
as specified in Section 3.27 of the Agreement.

[***]

 

HH-1

